     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 1 of 296

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.    TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         July 31, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 2 of 296

1                      P R O C E E D I N G S

2               THE COURT:     So before we start, I had wanted to

3    report back to you on where I am with the jury

4    instructions.    I think we have copies for both sides in

5    terms of what I consider to be the revised versions.           So

6    long story short, on the two -- three issues we had

7    discussed, on the willful blindness, I did review the

8    cases including U.S. versus Ali, 735 F.3rd. 176 (Fourth

9    Circuit 2013) and U.S. v. Guay, 108 F.3rd 545 (1997) and I

10   think those cases support the proposition that it's not

11   necessary to have an affirmative act of avoidance as Mr.

12   Pollack had suggested yesterday.        Certainly, there's a

13   need for some sort of warning signs that could support an

14   inference that the defendant consciously was avoiding

15   learning the truth, but I don't think that there needs to

16   be this affirmative act.      And based on that, I am going to

17   stay with my provisional determination that the willful

18   blindness instruction is warranted.        Here, I do find the

19   instruction is appropriate because Ms. Elbaz is contesting

20   knowledge that there was a fraudulent scheme at Yukom and

21   that she was aware of fraudulent statements being made by

22   the Yukom staff.     I do find there was any number of

23   different warning signs of fraud that would support this

24   instruction.    Among other things, there was the testimony

25   by several witnesses that retention agents openly made




                                                                        2
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 3 of 296

1    these false statements on the floor of Yukom where Ms.

2    Elbaz either worked or walked through frequently.           That

3    they were -- at least portions of them would have been

4    audible.   So there might have been at least some -- there

5    would have been some indication there if anyone was not

6    trying to avoid knowing what was going on.

7               There's also the fact that email showed that

8    banks had to be switched out whenever the word "binary"

9    was listed on the wire transfer.        There was at least one

10   template that was sent that went to Ms. Elbaz among other

11   people.    I'm thinking specifically Exhibit 430.1 which was

12   a script from I believe it was Dan Simpson, also known as

13   Mr. Barzelai where profits were identified specifically in

14   the template.    That went to Ms. Elbaz.       Either would have

15   been direct knowledge or if it wasn't, it would have been

16   enough to raise the concern about conscious avoidance if

17   she didn't otherwise find out.       There's also Exhibit

18   175.1, an email which attached this fraudulent insurance

19   contract involving Liora Welles.

20              So again either these gave actual knowledge of

21   the fraud or they were warning signs from which one could

22   infer that she by not doing anything or keeping her eyes

23   close to the problem, that she was engaged in willful

24   blindness.

25              And then there is also in terms of evidence that




                                                                        3
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 4 of 296

1    she did not -- that she kept her eyes closed, there's the

2    evidence that either the scripts that were sent around and

3    the recordings such as the Mila Morales calls, certainly

4    one view of that evidence is that she did receive those,

5    reviewed them and affirmatively was aware of this, but a

6    contrary view or an alternative view would be that she

7    didn't open these or read these out of the conscious

8    avoidance of trying to learn what was in these scripts.

9    The same is true with other recordings including the good

10   call involving Jack Cohen.

11              So I think there is sufficient evidence to

12   support the instruction.      In terms of how I would

13   structure that, I did as you can see follow the defense's

14   suggestion to break out knowingly and willful blindness as

15   a separate instruction, although I didn't cull up those

16   things specifically.      I think the way it's now structured

17   is all under the overall issue of the second element on

18   the wire fraud.     I've included knowledge or knowingly

19   which includes the general language on knowingly plus the

20   willful blindness.     I've broken out willfulness as a

21   separate instruction.      And before that, I note that

22   willfulness is not or willful blindness is not a defense

23   to or doesn't address the issue of willfulness.

24              Just to keep it parallel, I have intent to

25   defraud as a separate instruction and then there is




                                                                        4
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 5 of 296

1    language that typically addresses all of these things and

2    I've seen this in other instructions and there's a model

3    instruction in Sand where you just talk about generally

4    how you think about state of mind.        And for now, I think I

5    have good faith within that.       I think it flows decently

6    well because it's basically the same pattern we had

7    before.   It's just broken out.

8               But I think rather than breaking out good faith

9    as it's own separate instruction or willful blindness as

10   its own separate instruction, I think this -- they largely

11   have their own instructions, but they're not labeled as

12   such and they're with some other language.          And I think

13   again when these are read to the jury, we don't talk about

14   the headings.    We just run it all through and they can see

15   this as a way to find the information later.          So that's

16   what I would propose on state of mind.

17              And then on the multiple conspiracies, I did

18   review the cases on this.      And under U.S. versus Cannaday,

19   24 F.3rd. 94, the instruction is only warranted if the

20   proof demonstrates that the defendant or conspirators were

21   involved in separate conspiracies unrelated to the overall

22   conspiracy charged in the indictment which in this case

23   was a wire fraud in support of Binary Book and Big Option.

24   Based on the overt acts, it involves Yukom and Numaris.

25   Here, I do think the evidence largely points to a single




                                                                        5
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 6 of 296

1    conspiracy whether Ms. Elbaz was involved in it or not,

2    which is the more interesting question.         Most of the

3    evidence focused on a conspiracy involving Ms. Elbaz at

4    Yukom.    So there's a more specific question about whether

5    the alleged fraud in Tel Aviv was part of the same

6    conspiracy.

7               I do think that there's plenty of evidence to

8    show that they were the same conspiracy including

9    overlapping individuals, not just Ms. Elbaz, but Ms.

10   Welles.   I believe Kevin White also overlapped.         There was

11   overlap of training materials being sent back and forth

12   including the Mila Morales calls being used in both

13   locations.    The fact that Ms. Welles went down to train as

14   did Ms. Elbaz and numerous emails in which some of the

15   same methods and -- methods of the Yukom conspiracy were

16   being discussed with individuals at Numaris.

17              Now the fact that there is enough evidence to

18   show that there is a single conspiracy doesn't necessarily

19   mean we don't need a multiple conspiracy instruction.

20              I am largely convinced that it's not necessary

21   to have the multiple conspiracy instruction including

22   under Cannaday and U.S. versus Squilacote, 221 F.3rd. 542,

23   which says that you don't need this instruction if unless

24   it is completely or it's only warranted if the defendant

25   was involved only in a separate -- if the proof shows the




                                                                        6
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 7 of 296

1    defendant was involved only in a separate conspiracy

2    unrelated to the charged conspiracy.        These are clearly

3    related conspiracies.

4                But when I look at those cases, I think several

5    of them are seeking to justify the lack of the

6    instructions saying it's not reversible error.          It's not

7    inappropriate to not include it.        I don't think that tells

8    us whether in this particular case, it makes sense to

9    include it.    I do think that the instructions that provide

10   a basis not to include the multiple conspiracy instruction

11   do bump up against the broader principle of instructing

12   the jury on the defense's theory.        I don't think this is

13   their best theory.     I think that most of the evidence

14   points to the idea that these are connected.          But if one

15   were to believe Ms. Elbaz's testimony and to disbelieve

16   the testimony of many of the government witnesses, there

17   would be at least a legitimate question of whether the

18   individuals in Tel Aviv were in fact operating together

19   with the individuals in Yukom or not.

20               And when one looks at the indictment, many -- in

21   fact perhaps even more than I originally had thought, more

22   of the overt acts that are described actually do involve

23   Tel Aviv.    So I am going to give the instruction.         Again I

24   don't think it's necessary legally, but it also doesn't

25   mean it's not appropriate or a good idea in a case where




                                                                        7
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 8 of 296

1    this is one of the defense's theories.         So I'm going to

2    include that.

3               I also note that some of the language in there I

4    think is helpful in a broader sense in terms of helping to

5    define what is a single conspiracy and what isn't, how do

6    you look at the fact that there are individuals who are --

7    it's not always -- it doesn't have to be the same

8    individuals to be part of the same conspiracy when there's

9    two different branches to it.        So I think it's helpful for

10   the jury to have that information either way.          So I will

11   include the multiple conspiracy instruction.

12              MS. COTTINGHAM:       Your Honor --

13              THE COURT:     Yes.

14              MS. COTTINGHAM:       -- after looking at this last

15   night, to the extent the Court is going to include the

16   multiple conspiracy instruction, we would ask that

17   paragraph 18 of the indictment, which is the purpose of

18   the conspiracy also be included in Instruction 47, which

19   defines the conspiracy to commit wire fraud.          So we would

20   just ask that that paragraph exactly from paragraph 18

21   just be mirrored and say the purpose of the -- it was the

22   purpose of the conspiracy for Elbaz and representatives of

23   Yukom, Binary Book and Big Option to obtain the maximum

24   deposit from investors and to take steps to ensure that

25   investors lost money in their accounts, thereby making




                                                                        8
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 9 of 296

1    money for themselves and their brand in the process.           I

2    think that would aid the jury in understanding what the

3    conspiracy charged actually is in this case, especially in

4    particular because the indictment isn't going back with

5    them.

6               THE COURT:     So right now, we have paragraph 17.

7    Is that correct?

8               MS. COTTINGHAM:     Yes, Your Honor.

9               THE COURT:     What do you think of that, Mr.

10   Pollack?

11              MR. POLLACK:     I'm not sure why if the

12   instruction is you have to find the conspiracy charged in

13   the indictment, that just means you have to find the

14   purpose charged in the indictment.        When the indictment

15   alleges a purpose, it alleges manners and means, it

16   alleges objects of the conspiracy and so I think to take

17   out purpose and suggest that that's the only thing that

18   matters out of what's charged in the indictment doesn't

19   make sense.

20              THE COURT:     I think I tend to agree with you on

21   that.   Although I guess there is the question of whether

22   paragraph 17 is sufficient to tell the jury what this

23   conspiracy is about.

24              MR. POLLACK:     Your Honor, I was looking for

25   where it laid out the objects of the conspiracy thinking




                                                                        9
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 10 of 296

1    that that might be a place to look.         But this indictment

2    does not do that.     It simply says purpose and then lays

3    out the manner and means.       So I think one would have to

4    craft some summary that's not in the indictment itself

5    that highlights what one would know if one had the key

6    that the government provided to the Court last night that

7    what it is alleging is that she was managing and directing

8    a number of individuals in Yukom -- in Numaris as part of

9    this conspiracy.

10               THE COURT:    Correct.    I think that -- well, one

11   question is, you know, one way that solves this whole

12   problem which is not inappropriate is to just give them

13   the indictment.     We can give them instructions -- we

14   always give them instructions that's not evidence.           But we

15   could craft whatever else, whatever other caveats we want

16   to craft.    So that would be another way.

17               MR. POLLACK:    I would be opposed to that.

18               THE COURT:    Okay.

19               MR. POLLACK:    And again with the Representative

20   A and the Manager B, the indictment is largely

21   incomprehensible --

22               THE COURT:    Well, we could ask them to swap in

23   the real names as frankly, I still -- maybe I'm old

24   school.    I don't understand why we do that, honestly.             If

25   there is something that needs to be under seal, it can be.




                                                                     10
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 11 of 296

1    And certainly, at this stage what the jury should know who

2    we are referring to.      And we are doing that with the wire

3    fraud counts.     So certainly we could do that.

4                MR. POLLACK:    So I would be opposed to giving

5    the jury the indictment.       The indictment is not evidence.

6    I don't think it's something that should be back with the

7    jury --

8                THE COURT:    Okay.    Well, I'm just saying that

9    that would be one way to solve describing what's in the

10   indictment.    I'm open to other options.       That's just

11   administratively the easiest one.        So I threw it out

12   there.

13               MR. POLLACK:    I understand.     If we were to do

14   that, I would want to go back through and do a version of

15   it that actually identifies all these folks.

16               THE COURT:    Right.

17               MR. POLLACK:    But I think just a simple summary

18   that says that it was a conspiracy to violate the wire

19   fraud statute and says that it charged that Ms. Elbaz

20   conspired with employees of Yukom and Numaris, then taking

21   the rest of the language there.        But I think it just has

22   to be clear to the jury that the charged indictment and I

23   think it could even list who the alleged co-conspirators

24   are in the indictment by name.        Just listing the folks

25   from the key that the government provided.          It's alleged




                                                                     11
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 12 of 296

1    that she conspired with the following list of individuals

2    at Yukom and Numaris for the purpose of -- for the purpose

3    of obtaining the maximum deposit from investors to take

4    steps to ensure that investors lost money in their

5    accounts, thereby making money for themselves and Binary

6    Book and Big Option in the process.

7                THE COURT:    Well, so I think we're in agreement

8    including what Ms. Cottingham said that perhaps it would

9    make sense with that instruction to include more than what

10   we currently have.      You are proposing paragraph 18.        We

11   could also add paragraph 19 if we wanted.          Mr. Pollack is

12   opposed to the entire indictment, which I think if that's

13   not jointly agreed to.      I'm not going to insist on that.

14   So, Ms. Cottingham, do you have a suggestion?           I do think

15   that paragraph 18 doesn't really do the trick, but I'm

16   also not -- I don't think we have to put in the whole

17   indictment.    And I think it's really just to define for

18   them in a little more detail, not really detail, just to

19   define for them more specifically what the breath of the

20   conspiracy was.

21               MS. COTTINGHAM:     Your Honor, I think we're not

22   asking for the whole indictment to go back.          I think 18

23   and 19 would be sufficient.       I mean I think our point is

24   just as I understand it, Mr. Pollack's argument to even

25   get a multiple conspiracies instruction is that the proof




                                                                     12
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 13 of 296

1    at trial has varied so dramatically from the conspiracy

2    charged in the indictment and so I think --

3                THE COURT:    Right.   I mean I think to some

4    degree, he's making a variance argument instead of -- I

5    mean you could -- that's another thought process here was

6    I think either way, it's sort of captured in there.

7                MS. COTTINGHAM:     And so I think rather than that

8    summarizing or changing the words from paragraph 18 or 19,

9    I think it would be entirely appropriate to put the two

10   paragraphs that do further describe the conspiracy since

11   the allegation is that we haven't proven the conspiracy

12   charged.    So I think that's the safer and cleaner way to

13   do it rather than sort of parsing or summarizing portions

14   of paragraph 18 or 19.      But we're not asking for the whole

15   thing to go back and we would be happy with these to -- to

16   the extent Mr. Pollack is suggesting that we name

17   individual co-conspirators or list them, that's -- I don't

18   think that's appropriate here.        I mean as all of these --

19   as the entire indictment makes clear, yes, they are overt

20   acts committed by certain co-conspirators, but it's

21   co-conspirators known and unknown.         Not everyone who even

22   the Court has found is a co-conspirator is listed in this

23   indictment.    So I think listing some co-conspirators

24   rather than others wouldn't be appropriate.

25               THE COURT:    Well, I think it is dangerous to do




                                                                     13
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 14 of 296

1    that just because there's no requirement and I don't think

2    we want to get into adding additional instructions that

3    any particular overt act -- that all the overt acts in the

4    indictment have to be proven and so I think it could get

5    complicated if the question -- if they could get the

6    impression that every single listed co-conspirator has to

7    be established as having been one.

8                What if we did something like this?        I think Mr.

9    Pollack's primary interest here and he can correct me if

10   I'm wrong is he just wants to make clear that the

11   conspiracy involves -- as alleged involves doing these

12   activities which I don't think anybody disputes what they

13   are with people from both Yukom and Numaris.          And so, for

14   example, if you look at paragraph 21, it does say

15   representatives of Binary Book and Big Option working

16   under Elbaz's supervision at Yukom and elsewhere.           The

17   elsewhere I'm assuming really does mean Numaris, although

18   it doesn't say that.

19               MR. POLLACK:    I don't --

20               THE COURT:    So maybe if that concept can be

21   included, would that be sufficient?

22               MR. POLLACK:    So I don't think that is what the

23   indictment means.     I think the indictment uses Yukom to

24   encompass Numaris and Linkopia.        The indictment treats

25   Yukom as if it is one company.




                                                                       14
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 15 of 296

1                THE COURT:    Okay.

2                MR. POLLACK:    But what I might suggest is a

3    compromise.    Rather than getting into cherrypicking some

4    of the manner and means that are --

5                THE COURT:    Right.   Because it's -- yeah.

6                MR. POLLACK:    If we did 18 and we did 19, but

7    also said that she's charged with conspiring with, list

8    the individuals that are referenced by code in the

9    indictment just in a list and say and others known and

10   unknown for the purpose of, read the purpose and then

11   paragraph 19 which is a summary of the manner and means

12   without cherrypicking any particular manner and means

13   that's listed in the indictment.

14               THE COURT:    So you are saying editing paragraph

15   17 and saying agree with each other and others both known

16   and unknown to be a little more specific there?

17               MR. POLLACK:    What I'm saying -- I don't -- you

18   could do it, read paragraph 17 or you can just do an

19   introductory paragraph.       But what I'm saying is whatever

20   the paragraph that would be read before paragraph 18, it

21   would say that the indictment charges her with conspiring

22   with the following individuals, list them, say and others

23   known and unknown which addresses Ms. Cottingham's issue

24   for the purpose of and then you continue with paragraph

25   18.




                                                                     15
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 16 of 296

1                MS. COTTINGHAM:     Your Honor, I think we as a

2    general proposition would object to naming certain

3    co-conspirators because I think it does suggest to the

4    jury it's somehow limited and because we're not sending

5    back, you know, the eight additional pages of manner and

6    means.    But I think Mr. Pollack's suggestion, if he wants

7    to encompass additional individuals, I think taking the

8    language from paragraph 21, representatives of Yukom or

9    representatives working under Elbaz's supervision at Yukom

10   and elsewhere, that's fine with us.

11               I think our preference would be to leave

12   paragraphs 18 and 19 exactly as they are in the indictment

13   without getting into tweaking or summarizing because I

14   think that's the cleanest way to do it.         It's actually

15   instructing the jury what the -- what was alleged in the

16   indictment which is sort of -- which is the purpose here,

17   to say this is what was charged.        And so that would be our

18   preference.

19               MR. POLLACK:    But what was charged was that she

20   conspired with specific individuals, Representative A,

21   Representative B, Manager A, Manager B.         So you are only

22   taking part of what's charged if you don't list who those

23   people are.    So I'm not asking for edits in 18.         I'm not

24   asking for edits in 19.       I think they can be read in their

25   entirety.    I would just want a paragraph that proceeds




                                                                     16
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 17 of 296

1    that that says who it is the indictment itself says she

2    conspired with and the indictment itself names particular

3    people and then says others known and unknown.           So I would

4    name those particular people and then say others known and

5    unknown.    That's exactly how the government chose to

6    indict the case.

7                MS. COTTINGHAM:     And, Your Honor, I think if

8    that's the case, Mr. Pollack is not almost arguing for

9    sending the entire indictment back if we are going to name

10   all of these individuals.

11               THE COURT:    I think that the way we should do

12   this is we'll have two options.        One is we send the

13   indictment back, obviously with the right names, not just

14   these pseudonyms, fake names, whatever you want to call

15   them in the indictment or I -- again I mean I don't think

16   the issue here is if the government -- if the government

17   can't prove that as an example, Dan Fischer was part of

18   the conspiracy, that there is a variance or that there is

19   multiple conspiracies and they can't -- I do think at

20   least the argument to the extent there is one is

21   effectively that what was going on at Numaris is a

22   separate conspiracy.      And so I would -- if we don't want

23   to send the whole indictment back, which I think would

24   give enough context on whose -- if we want to get to the

25   level of specificity of names, I think that should be the




                                                                     17
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 18 of 296

1    full indictment.     If not, I would include some language

2    indicating that this conspiracy as charged involves

3    conduct at both Yukom and Numaris because I don't think

4    that the portion we give them makes it at all clear that

5    it does even if Mr. Pollack is correct that the thought

6    process and maybe the rest of the indictment shows that

7    Yukom is meant as shorthand for those two companies.

8                But I would include -- I'm not sure exactly the

9    best place to put it -- but a reference to the fact that

10   the -- maybe something along the lines of saying that --

11   perhaps inserting into paragraph 17 as an agreed-upon edit

12   that Ms. Elbaz and others known and unknown in the grand

13   jury, did knowingly -- say others known and unknown to the

14   grand jury including individuals working at both at Yukom

15   and Numaris did knowingly and willfully combine.           And just

16   include that language there or we can put it anywhere else

17   and then reads paragraph 17, 18 and 19 and I think that

18   gives them the idea of what the scope of the conspiracy is

19   and that encompasses both companies and I think that would

20   address the need.     Either that or if that's not specific

21   enough, I would suggest we just send the whole indictment

22   back obviously with warnings that it's not evidence, which

23   is already going to be part of the instructions anyway.

24   Any comments on that?

25               MS. COTTINGHAM:     That would be fine with the




                                                                     18
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 19 of 296

1    government, Your Honor.

2                MR. POLLACK:    As between those two options, I

3    think I would prefer the indictment go back with the names

4    of the individuals put in.

5                MS. COTTINGHAM:     We'll get that ready this

6    morning, Your Honor.

7                THE COURT:    Okay.   Is there anything else we

8    want to -- well, we can look and see if there's a need

9    to -- I think the way we would do that then is we still

10   keep paragraph 17 in the instructions just to kind of flag

11   that for them and then we give them the indictment.

12               And if anybody wants to offer anything

13   additional in terms of warnings about it not being

14   evidence then that's not already in the instructions, we

15   can consider that.      Otherwise, I feel like we're in

16   largely complete on the instructions.

17               MR. POLLACK:    Your Honor, I have two other quick

18   points on the instructions.         We can do them now or do them

19   later, whatever the Court prefers.

20               THE COURT:    Tell me what they are, but then I

21   think we'll call in the jury if it's not a very quick

22   then --

23               MR. POLLACK:    Sure.    So in 51, the second

24   element of the conspiracy where the Court added back in

25   including and making the representations at issue --




                                                                     19
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 20 of 296

1                THE COURT:    Right.

2                MR. POLLACK:    -- the way that we got there is

3    that's from the substantive instruction on the wire fraud

4    count.    It's not in the good faith instruction.         And it

5    doesn't make sense in the context of the conspiracy

6    charge.    She either knowingly joined the agreement or she

7    didn't knowingly join the agreement --

8                THE COURT:    Okay.    I think we probably do need

9    to do that at another point since the jury is ready

10   because I think that's going to take a little bit longer

11   than just preliminary issues --

12               MR. POLLACK:    Just knowingly agreement --

13               THE COURT:    You flagged it.     Yes.

14               MR. POLLACK:    -- has nothing to do with the

15   representations that were subsequently made.          And the

16   other is I saw that you added 515, which is the

17   instruction -- the Sand 515 or a version of it --

18               THE COURT:    Character witnesses.

19               MR. POLLACK:    -- instruction for the opinion on

20   defendant's character, which is fine.         But you did not

21   include Sand Instruction 514, which is defendant's

22   reputation for honesty and I expect we will have character

23   witnesses who will speak both to their personal opinion of

24   her character for honesty and also will speak to her

25   reputation in the community.




                                                                     20
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 21 of 296

1                THE COURT:    Okay.

2                MR. POLLACK:    So 514 should also --

3                THE COURT:    I have no problem doing that.        I

4    think it probably -- I've had this situation before.            It's

5    a little bit redundant.       So I would propose we do that in

6    one instruction and just reference both concepts.           I will

7    have to take a look to see.       I think I have a version that

8    combines both.     But I have no problem including that

9    concept.    Any problem with that?

10               MS. COTTINGHAM:     I don't think so, Your Honor.

11               THE COURT:    Okay.   We'll find a way to combine

12   those two.    Okay.   So we can work on that and we'll bring

13   the jury in and continue with the testimony.

14               (Jury present.)

15               THE COURT:    Thank you, everyone.      Please be

16   seated.

17               Welcome back, ladies and gentlemen.        Again I

18   apologize for a slightly later start.         We were ironing out

19   some issues for later in the day.

20               Why don't we return to the cross-examination of

21   Ms. Elbaz?    Ms. Elbaz, if you could return to the stand

22   with the reminder that you are still under oath?

23               MR. VAN DYCK:     Your Honor, I think we need the

24   screens turned on or the monitors.

25               THE COURT:    Okay.




                                                                        21
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 22 of 296

1                MR. VAN DYCK:     Your Honor, the government offers

2    Exhibit 76 without objection.

3                THE COURT:    Okay.   Exhibit 76 is in evidence.

4                MR. VAN DYCK:     May I approach?

5                THE COURT:    Yes.

6                        CONTINUED CROSS-EXAMINATION

7                BY MR. VAN DYCK:

8          Q     Ms. Elbaz, I've just handed you a copy of

9    Exhibit 76.    Do you see that?

10         A     Yes.

11         Q     Can you remind the jury, I think we've talked

12   about this yesterday, who is Mike Roberts?

13         A     Mike Roberts was an analyst that provide

14   services to Yukom.

15               MR. VAN DYCK:     And can we zoom in on the top

16   part of the email, please?

17               BY MR. VAN DYCK:

18         Q     And this is an email that you received.         Is that

19   correct?

20         A     Yes.

21         Q     Okay.   And what did you write?

22         A     This look like I sent it, not receive it.

23         Q     Okay.   What did you write at the top there?

24         A     "Guys, ASAP, please."

25         Q     All right.    And you were responding to an email




                                                                     22
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 23 of 296

1    that you received?

2          A     Yes.

3          Q     Okay.

4                MR. VAN DYCK:     Can we look at that email,

5    please?

6                BY MR. VAN DYCK:

7          Q     Do you see that there's a reference in this

8    email to Mike Roberts?

9          A     It's going to take me a few seconds to read in

10   English.

11         Q     Go ahead.

12         A     Yes.    I can see that.

13         Q     Okay.    So the way that Mike Roberts is described

14   in this email to you is that he "knows how to make the

15   clients hungry for money and it's a lot easier to make

16   them deposit after the webinar."        Do you see that?

17         A     Yes.

18         Q     It also says "build up the webinar and Mike and

19   you'll make more money."       Do you see that?

20         A     Yes.

21         Q     So, Ms. Elbaz, the purpose of Mike Roberts was

22   not to educate the investors.         Right?   It was to try to

23   get them interested just enough that they would deposit

24   more money.       Right?

25         A     No.    It's not right.    You asking or are you




                                                                     23
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 24 of 296

1    saying?    The job -- the purpose of Mike Roberts is to give

2    knowledge, to give tools.       When you have knowledge, when

3    you have tools, you want to succeed, you want to make more

4    money and it's okay to want to succeed and to profit from

5    investment and with the knowledge that you have, with the

6    tools that you have, yes, you can do that and definitely

7    Mike can assist you from changing from 5% of people that

8    succeed to people -- to more percentage that people that

9    succeed.

10         Q     So when you say to make 5% of people succeed, I

11   thought yesterday you said 70% of the investors lost their

12   money?

13         A     You are talking about lost.       I'm talking about

14   profiting.    I'm taking that Yukom took the average of

15   people that are not professional trader that usually make

16   5% of profit and help them to go and to reach the place

17   that they are making between 25 to 30% for profit.           So I

18   look at that as a success.       I look at that that

19   knowledge -- this is how my mom raised me.          That when you

20   have knowledge, you have the tools to succeed better than

21   person that don't have the knowledge.

22         Q     And you defined success as 70% of investors

23   losing.

24         A     No.   I'm not defined what is success.        I'm

25   defining that with knowledge even if I can do one cent




                                                                     24
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 25 of 296

1    better than people without the knowledge, this is a

2    success.

3          Q     Okay.   The email says that "Mike Roberts knows

4    how to make the clients hungry for money and it's a lot

5    easier to make them deposit after the webinar."           Right?

6          A     Yes.

7          Q     Okay.   And what's your understanding of what it

8    means "to make them deposit"?        Do you know who they are

9    talking about?

10         A     Yes.    I know why they are talking about.         We are

11   doing a retention.      Our job is to keep the client with us.

12   Our job is to wish that he will invest again with us and

13   he is going to do more business with us.          So yes, when you

14   have knowledge, when you know how to handle things, yes,

15   you are going to stay client, yes, you are going to invest

16   more, you are going to trade by yourself more.

17               This is trying to teach the client how to do

18   things by themselves, how to be independent trader and

19   successful trader.      It's not saying something bad.       And to

20   be angry for money, it's not something bad.          I think

21   everybody in this courthouse wants to make more money.

22   It's not a bad thing.

23         Q     Do you think everybody in the courthouse wants

24   to invest in a product that has a 70% chance of losing?

25         A     I don't know.




                                                                      25
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 26 of 296

1          Q     You're not sure?

2          A     No.    I'm not sure because when you start to do

3    something, you don't know how much you are going to profit

4    from that.    They choose to invest in a tool that involved

5    risk.     Everybody know that it's involve risk.

6          Q     Ms. Elbaz, Ms. Elbaz --

7          A     Yes.

8          Q     -- everybody knew that this product had a 70%

9    chance of losing.      That's your testimony?

10         A     That's not what I said.      No.   It's not my

11   testimony.

12               MR. VAN DYCK:     Can we play Exhibit 54.6, please?

13               (Audio played.)

14               BY MR. VAN DYCK:

15         Q     Do you recognize Mr. Alfasi on that clip?

16         A     Yes.

17         Q     Did you hear Mr. Maymon as well?

18         A     Yes.

19         Q     So, Ms. Elbaz, do you think that Mr. Alfasi was

20   defrauding investors?

21         A     I don't tell you -- I cannot tell you about

22   defrauding investors.      Sorry.    But it definitely doing a

23   bad thing with trainees and that's something that I can

24   tell you that I heard and it's a shame.

25         Q     Why aren't you sure whether he was defrauding




                                                                     26
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 27 of 296

1    investors after listening to that?

2          A     Because I don't know if he reg -- because he

3    wasn't a trainer.     He was a new employees at that time

4    that -- not a new, but five months when this recorded.

5    You showed the date a few days ago.         So I'm not sure that

6    this is how he treat client.       But if he did it, he need to

7    sit on this stand, not me.       I fought these things.

8          Q     You fought those things?

9          A     Yes.   I fought these things.

10         Q     Do you think you were successful?

11         A     Maybe not.    You can blame me from being a bad

12   manager, but not for defrauding people.

13         Q     What about Mr. Maymon?      Do you think Mr. Maymon

14   was defrauding investors?

15         A     Honestly, I never got one complaint from his

16   client while he did retention.        Not even one.     Not even

17   single one.

18         Q     So nothing you've heard during this trial has

19   convinced you one way or the other whether Mr. Maymon was

20   defrauding investors?

21         A     Again I will answer exactly your question.          I

22   cannot tell you that he defrauding client.          I definitely

23   can tell you that what he did in here, it's a shame.            It's

24   a bad thing.     It's not acceptable and it's against Yukom

25   protocol.




                                                                     27
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 28 of 296

1          Q     If you'd look at Exhibit B, please?        Ms. Elbaz,

2    you said it's a shame what he did.         You're talking about

3    Mr. Maymon, right, and Mr. Alfasi?

4          A     Yes.

5          Q     Okay.   So those are two out of the three

6    managers, right, that reported to you at Yukom?

7          A     Yes.    You just need to move Or Maymon next to

8    Nissim Alfasi.

9          Q     Okay.

10         A     The chart is not correct.

11         Q     Okay.   And your testimony is that you -- at the

12   time that you were the CEO of Yukom, you had no idea that

13   Mr. Alfasi or Mr. Maymon were engaged in inappropriate

14   behavior.    Right?

15         A     Definitely.

16         Q     Okay.   And what was your relationship with

17   Mr. Alfasi?    You were friends?      Is that right?

18         A     Define friends.

19         Q     Well, he stayed at your apartment.        Right?

20         A     I gave him a place to sleep when he didn't have

21   while I was in my parents' place.

22         Q     And how long did he stay with you about?

23         A     I think -- not with me.      At my apartment.

24   Approximately three weeks.

25         Q     Did you guys talk about work?




                                                                     28
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 29 of 296

1          A     We talked about work at work.       We spent enough

2    hours there to speak about the work then.

3          Q     You guys talked in the office regularly?

4          A     Yes.    Definitely.

5          Q     And he kept what you've just heard in these

6    clips from you?

7          A     Excuse me.    Can you come again?

8          Q     He concealed the way that he was instructing

9    employees to talk to investors from you?

10               (Witness conferred with the interpreter.)

11         A     Yes, he did.

12               MR. VAN DYCK:     Could we play Exhibit 60, please?

13               (Video played.)

14               BY MR. VAN DYCK:

15         Q     Is that -- that's you hugging Mr. Alfasi in that

16   video?

17         A     Yes.    Common thing in Israel.

18         Q     Yeah.

19               MR. VAN DYCK:     Can we play Exhibit 44?

20               (Video played.)

21               BY MR. VAN DYCK:

22         Q     That video was on your phone.       Is that right?

23         A     I believe so.

24         Q     Yeah.   And did you hear -- that was you talking

25   during the video.      Is that right?




                                                                     29
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 30 of 296

1          A     Yes.

2          Q     You told Mr. Alfasi great job?

3          A     Yes.

4          Q     What had he done that was a great job?

5          A     He made an investment of $25,000.

6          Q     What do you mean he made an investment?

7          A     He spoke with the client and the client agreed

8    to invest $25,000.

9          Q     And whose idea was it to bring a gong to the

10   office to hit when you got an investment from a client?

11         A     The one that has the idea and bought the gong,

12   his name is Yusef and the testify that you heard here was

13   a lie.

14         Q     Okay.    It wasn't your idea?

15         A     No.

16         Q     Did you want the gong in the office or no?

17         A     I agree to that.

18         Q     Was there a gong to ring when the investors made

19   money?

20         A     Yes.

21         Q     Oh, there was?

22         A     You saw it.

23         Q     I asked a different question.       I said --

24         A     Sorry.

25         Q     Sure.    Did anybody ring the gong when the




                                                                     30
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 31 of 296

1    investors made money on a trade?

2          A     Oh, sorry.    No.

3                MR. VAN DYCK:     Can we look at Exhibit 41,

4    please?

5                BY MR. VAN DYCK:

6          Q     Ms. Elbaz, this sign, "Shut Up And Take My

7    Money."    Do you see it?

8          A     Yes.

9          Q     This was on the wall at the office?

10         A     Excuse me?

11         Q     This sign was on the wall at the office.         Right?

12         A     Yes.

13         Q     What did you think about that?

14         A     You know how many different picture was on the

15   wall?

16         Q     No, I don't.

17         A     So more than 25 different picture that was in

18   the office while I join and some of them was with

19   butterfly and one of them was that.

20         Q     So is it your testimony there's nothing

21   inappropriate about having this sign on the wall at the

22   office?

23         A     No.    I don't think so.

24               MR. VAN DYCK:     Can we look at Exhibit 46?

25               (Video played.)




                                                                     31
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 32 of 296

1                BY MR. VAN DYCK:

2          Q     So was that your voice that we heard?

3          A     Yes.

4          Q     And what were you shouting to the employees

5    there?

6          A     If we are going to reach our goal this month of

7    $10 million or $9 million.

8          Q     Okay.    And where does the $10 million come from

9    to reach the goal?

10         A     From people that has account with Big Option,

11   Binary Book, Alfa Binary, Binary Online and much more.

12         Q     Okay.    And that video, that was of -- I'm going

13   to say there were two different offices at Yukom.           Right?

14   Two different buildings?

15         A     No.

16         Q     Yukom's offices were always in the same

17   building?

18         A     No.    We change office.    We didn't have two

19   offices.

20         Q     Okay.    But the video that we just watched, that

21   was the second building.       Right?

22         A     Yes.

23         Q     And that was a -- would you say that was a

24   little bit nicer office space than the first building?

25         A     Yes.




                                                                     32
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 33 of 296

1          Q     And where did the money come from to move to the

2    newer, nicer offices?

3          A     One of them for what I know was a loan that take

4    for paying -- the agreement, the agreement was -- just a

5    second.

6                (Witness conferred with the interpreter.)

7          A     The agreement that Yossi did with the owner of

8    the building is he got something that my interpreter is

9    saying that it's vacant building and the agreement was

10   they did something together.       Some of that was Yukom money

11   and that's what I know from Yossi.         Um --

12         Q     That's fine, Ms. Elbaz.

13               MR. VAN DYCK:     Could we look at Exhibit 86,

14   please?

15               BY MR. VAN DYCK:

16         Q     I guess, Ms. Elbaz, you said somebody else

17   bought the gong.     Is that right?

18         A     Yes.

19         Q     Do you see Mr. Bigelman writes in this email to

20   the Retention IL, "Lena wanted us to start having fun on

21   every shift; she went and bought us a lot of bells and

22   gongs"?    Do you see that?

23         A     Yes.

24         Q     So is it your testimony that Mr. Bigelman was

25   mistaken when he wrote this?




                                                                     33
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 34 of 296

1          A     I don't know if he's mistaken or he took

2    something that they brought and say that -- if you're

3    going to check the date, you are going to see that I was

4    in Mauritius these days.

5          Q     Okay.

6          A     So I definitely didn't bought the gong.         And the

7    bells, yes.    I asked -- I ask the office to bought it.

8                MR. VAN DYCK:     Can we look at Exhibit F, please?

9                BY MR. VAN DYCK:

10         Q     Ms. Elbaz, this is meant to depict a map of

11   where the Yukom's offices were and where your apartment

12   was in relation to those offices.        Does this look about

13   right to you?

14         A     Yes.

15         Q     So how long did it take you to get to work?

16         A     Between 12 to -- 12 minutes.       10 to 12 minutes.

17         Q     And you worked a lot of hours.        Right?

18         A     Right.

19         Q     You are a pretty hard worker?

20         A     I believe so.

21         Q     How many hours do you think you were in the

22   office every day?

23         A     It depend.    The period depends when and could

24   be, it could be a lot.

25         Q     A lot.   And you never heard anyone say something




                                                                     34
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 35 of 296

1    inappropriate on the phone to a client?

2          A     When I heard, I took care of that.

3          Q     Yeah.    How many times did that happen do you

4    think that you took care of it?

5          A     More than 50.

6          Q     More than 50?

7          A     Yes.

8          Q     You heard account managers say inappropriate

9    things to clients more than 50 times?

10         A     No.    It's not just in -- just a second.

11               (Witness conferred with the interpreter.)

12         A     Okay.    I will try to do.     You used the words

13   "inappropriate."      And inappropriate it can be when you

14   talk to the one that sit next to you not in a nice way.

15   Inappropriate it's mean that you late to work and you

16   didn't say the truth and you lie about it and like this

17   kind of things.      It's not meant that 50 people like you

18   said lie to a client.

19               But I can learn about problems just from getting

20   a complaint and when I got the complaint, I investigated

21   the complaint.      I checked and if it was not inappropri --

22   this word that you said, sorry, I took care of it.

23         Q     Okay.    So my question was --

24         A     Yes.

25         Q     -- and I'll say it again.       How often did you




                                                                     35
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 36 of 296

1    hear the account managers, the retention agents say things

2    to investors or potential investors that you believed were

3    inappropriate or wrong?

4          A     Over the phone, I didn't hear.

5          Q     Not once?

6          A     Maybe once or two.

7          Q     One or two times.     That's all?

8          A     I don't know what to tell you.        It's not

9    something that's common.       When you stepping inside a call

10   center, you cannot hear nothing unless you sit on the desk

11   with the employee.      So I learn about things like that just

12   from recorded call and like complain that send me the

13   recorded call.

14         Q     Well -- okay.     Tell me about the recorded calls.

15   How often did you listen to recorded calls?

16         A     When I got the complaint and they attach the

17   recorded call.      This is late.    In the beginning, I heard

18   it more.

19         Q     Okay.   But you didn't listen to recorded calls

20   as a general practice?

21         A     Can you explain "general practice" in other

22   words?

23         Q     Is it your testimony that the only time you

24   listened to recorded calls was when a client complained?

25         A     It depends what was my position back then.          But




                                                                     36
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 37 of 296

1    yes.

2           Q     Okay.   Let's go back to Exhibit B.      So we've

3    talked about Mr. Maymon and Mr. Alfasi.         Did you promote

4    Mr. Bigelman to be the brand manager for Big Option?

5           A     No.

6           Q     Who did?

7           A     Yossi Herzog.

8           Q     And did you agree with that decision?

9           A     I think so.    I don't remember.

10          Q     What did you think of him as a manager?

11          A     I didn't have a lot of interaction with Elad.            I

12   think he can do better.

13                MR. VAN DYCK:    Your Honor, the government offers

14   389 pursuant to 801(d)(2)(e) and the objection is I

15   believe just a standing objection.

16                THE COURT:    Is that correct, Mr. Pollack?

17                MR. POLLACK:    That is correct.     I think you've

18   already addressed this issue, Your Honor.

19                MR. VAN DYCK:    May I approach, Your Honor?

20                THE COURT:    Well, let me look at the exhibit

21   first then --

22                MR. VAN DYCK:    Can I approach with the --

23                THE COURT:    -- since there is an objection.

24   Okay.      The objection is overruled and Exhibit 389 is in

25   evidence.




                                                                      37
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 38 of 296

1                MR. VAN DYCK:     May I approach the witness, Your

2    Honor?

3                THE COURT:    Yes.

4                THE WITNESS:    Thank you.

5                BY MR. VAN DYCK:

6          Q     Ms. Elbaz, why don't you take a moment to review

7    that email from Mr. Bigelman?        Can we zoom in on the top,

8    please?

9          A     It's one email.      Okay.   I read it.

10         Q     Okay.   So the portion of the email that I want

11   to ask you about, do you see Mr. Bigelman writes "it is

12   understood to all of us that at least what you could have

13   done is open to him for the market and to make him lose

14   the money; even if he don't have a dime to reinvest, your

15   job as a retention agent is to make him lose the money."

16   Do you see that?

17         A     Yes.

18         Q     So, Ms. Elbaz, are you surprised that Mr.

19   Bigelman would talk about a client this way?

20         A     I'm super surprised.

21         Q     Yeah.   Okay.   Let's look at Exhibit 425.       So

22   here's -- this is Mr. Bigelman and you are actually on

23   this email.    Do you see that, Ms. Elbaz?

24         A     Yes.

25         Q     And do you see in this email, Mr. Bigelman is




                                                                       38
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 39 of 296

1    expressing -- well, let me ask you.         Do you see where Mr.

2    Bigelman writes "how come we are getting this kind of

3    customer whose card has been milked dry by you with

4    ridiculous amounts?"      Do you see that?

5          A     Yes.

6          Q     Okay.   And then below that, he writes "I thought

7    it was already agreed that retention is getting the

8    customer once he is depositing and not after three days;

9    we will keep working with him and now it will take us some

10   time to maximize him."       Do you see that?

11         A     Just a second.     I need to read it.     I didn't

12   hear you.

13         Q     Sure.   Go ahead.

14         A     Okay.

15         Q     That language, he says "it will take us some

16   time to maximize him."       Do you know who the "him" is that

17   he's talking about in this email to you?

18         A     I believe it's the client.

19         Q     And were you okay with this kind of language

20   talking about a client maximizing him?         Did that bother

21   you at all?

22         A     To maximize?

23         Q     Yeah.

24         A     You don't -- every -- somebody that sells

25   something wants to maximize the business with the client




                                                                      39
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 40 of 296

1    with you.

2          Q     Okay.

3                MR. VAN DYCK:     Can we look at Exhibit --

4                THE WITNESS:    With this word, I don't agree.

5    But I didn't understand the meaning in English.           But

6    maximize, I don't see something bad.

7                BY MR. VAN DYCK:

8          Q     Okay.    What about where he's complaining that

9    the customer's card "has been milked dry"?          Do you see

10   that?

11         A     That's exactly what I said.

12         Q     That's the part of the email that you didn't

13   understand?

14         A     I didn't understand the English.        He just now

15   translate for me.

16         Q     I see.

17               MR. VAN DYCK:     Can we look at Exhibit 399,

18   please?

19               BY MR. VAN DYCK:

20         Q     Who is Kevin White?

21         A     Afik Tori.

22         Q     Do you see Mr. Tori writes "me and Michael

23   Goldberg spoke about this client; we need to close his

24   account because he is too profitable"?         Do you see that?

25         A     Yes.




                                                                      40
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 41 of 296

1          Q     What's that about?

2          A     It's the same email that Michael sent to me and

3    it's been shown yesterday about client that invest money,

4    bonus and profit.     He got his initial investment because

5    he didn't answer and ask for withdrawals.          And I know from

6    what Michael explain me.       It's about a profit and I told

7    him to consult with Ryan.

8          Q     Yeah.   But why do you want to close his account

9    just because he's making money?        I thought that was the

10   whole point.

11         A     No.   When you have a client -- like I said

12   yesterday, when you have a client that invest money, got a

13   bonus, create a profit, when he's taking his initial

14   investment and he don't want to keep trading, he cannot

15   take the bonus money and the profit before he met the

16   turnover.

17         Q     Okay.   So where are you getting the whole thing

18   about the bonus being part of why you want to close the

19   account?

20         A     Because I am familiar with that.        And yesterday,

21   we show another document that Michael send me regard it

22   and I send it back, to consult with Ryan.

23         Q     Okay.

24         A     It was in the beginning and it was in the

25   beginning of Michael as a manager and he ask me what to




                                                                     41
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 42 of 296

1    do.   I said I don't know, consult with Ryan.

2          Q     You are saying that you saw an email yesterday

3    that talks about this exact client and why it is that this

4    client's account was going to be closed?

5          A     I think it's the same client.        Yes.

6          Q     Okay.   Can we look at the bottom of the email?

7          A     Yes.

8          Q     Do you see the client there, Brian Harrison?

9          A     Yes.

10         Q     Okay.   Well, underneath the client's name, it

11   says "those clients have liquid withdrawable money in

12   their account and need to be taken care of and exposed

13   ASAP; Lena is asking from you to do the necessary."            Do

14   you see that?

15         A     Yes.

16         Q     So you still think that the issue here was about

17   a bonus?

18         A     Yes.    When you remove your initial investment

19   and you remove the bonus to make the withdrawal, you stay

20   with liquid money.      And in this case for what I remember,

21   I may mistaken, this client was not allowed to withdraw

22   this money because he asked to withdraw his initial

23   investment and the bonus was removed.

24         Q     Okay.   But the email says that "he needs to be

25   taken care of and exposed ASAP."        Right?    That's what it




                                                                     42
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 43 of 296

1    says?

2           A    Yes.

3           Q    Okay.    What does it mean to expose the client?

4           A    To give the client a service, to open trades

5    with him to the market, to trade.        This is the reason that

6    he join to trading company.

7           Q    And when you expose the client to the market,

8    there's a 70% chance they are going to lose.          Right?

9           A    It's not about -- you ask me -- you just

10   changing the things a bit.       You ask me how much money --

11   how much people withdraw profit from Yukom.          I told you it

12   was approximately between 25 to 30%.         I don't think that

13   every client that going to open a trades can lose.           One

14   trade can generate for you 76 payout.         So I don't tell

15   you.    But it's a trading company and your job is to assist

16   the client to trade with him.        So open him to the market

17   is one of that.

18          Q    Okay.    The client -- according to the email, the

19   client has liquid withdrawable money --

20          A    Yes.

21          Q    -- and he's going to be exposed to the market

22   which you say means that we are going to trade for him.

23   Right?

24          A    No.    I said we are going to trade with him.

25          Q    Okay.




                                                                     43
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 44 of 296

1          A     It's not necessary for him.

2          Q     But the reason to expose him to the market and

3    get him trading is because you know that he's going to

4    lose when that happens.       Right?

5          A     No.    It's not right.

6                MR. VAN DYCK:     Can we look at Exhibit 600,

7    please?    600-T.

8                BY MR. VAN DYCK:

9          Q     So, Ms. Elbaz, you responded to this email at

10   the top.    Do you see that?

11         A     Yes.

12         Q     And this was -- the original email is one from

13   Mr. Bigelman?

14         A     Yes.

15         Q     Okay.    Can we highlight the part of the email

16   where Mr. Bigelman writes, "if you see that they want to

17   withdraw, open them to the market"?

18         A     Yes.

19         Q     So, Ms. Elbaz, what Mr. Bigelman is saying here

20   is that if you learn that a client may want to withdraw

21   their money, get some trades in their account because it

22   will lock up their money and they'll lose.          Right?

23         A     I don't understand it like you.

24         Q     Well, how do you understand it?

25         A     I understand that if client want to withdraw




                                                                     44
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 45 of 296

1    money, you need to work with them, you need to trade with

2    them.     This is the job.

3                To look today after I got arrested and I'm here

4    for trial, you can take every word and try to change it in

5    a way that going to look like something bad.          But when you

6    are not doing something bad, you cannot interpreter the

7    things like you trying to interpreter right now.           So I

8    don't think so.

9                If I see this email back then, almost four

10   years, I will believe in that's what I saw.          Maybe my

11   English is not perfect.       But even for me, it was clear

12   that you need to call the client.        You need to work with

13   him and yes, you need to open him to the market.           You

14   don't want the client to lose you -- to leave you.           Sorry.

15   You don't want to lose a client.        But if you try to show

16   like it's something that it's in a bad faith or something

17   that made in like you trying to present it, you totally,

18   totally wrong.

19         Q     Okay.   So the portion of the email that's

20   highlighted here, you don't think this is bad?

21         A     No.   The email talk about reassign client.           It

22   mean to give them the services from employee that leave

23   the company and it may not do to neglect them.           So if you

24   read all the email, it's mean reassign lead.          It mean that

25   right now if employee got fired, you take his client under




                                                                       45
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 46 of 296

1    his portfolio and you not neglected them.          You not calling

2    them and ask them for more money.        You pass them between

3    the employees and you ask them to give services.

4                You also explain the employees that the fact

5    that they are reassign client not mean that they are not

6    going to invest with them or it's not because we don't --

7    we just want to spend your time.        This is a client that

8    you need to give a service.       You need to trade.      You need

9    to expose to the market and you need to save the

10   withdrawal.

11         Q     Okay.   So you said maybe there's more.        We

12   should look at the entirety of the email?

13         A     Yes.

14         Q     Okay.   Can we look at the line that says

15   "there's a lot more money to take from these people"?

16         A     Yes.    That's exactly what I said right now.

17         Q     Okay.   And I guess reading this now, you don't

18   feel that there's anything wrong with the way Mr. Bigelman

19   has described --

20         A     I don't know with the language.        It's not my

21   first language.      But to take a client and to want them and

22   wish them to do more business with you and to invest more

23   money from them, no, I don't see as something bad unless I

24   don't understand the English in the way that -- it's not

25   my first language.




                                                                      46
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 47 of 296

1          Q     I understand.      Can we look at Exhibit B, please?

2                So, Ms. Elbaz, we talked about Mr. Alfasi, we

3    talked about Mr. Maymon.        Do you have concerns sitting

4    here today about how Mr. -- whether or not Mr. Bigelman

5    engaged in inappropriate conduct at Yukom?

6          A     Sorry.    Just a second.

7          Q     That's okay.

8                (Witness conferred with the interpreter.)

9          A     You show me one email that is catastrophic and I

10   am shamed.

11         Q     Okay.    So you think that your three managers,

12   does it look like to you your three managers were engaged

13   in inappropriate behavior while they were --

14         A     Yes.    Definitely.

15         Q     And when you were the CEO of Yukom, you didn't

16   know about that.      Right?

17         A     First of all, no.      And CEO, it's not like you

18   trying to present it.      When I did my job, it's not the way

19   that you describe it.

20         Q     How do you want to describe it?        You can tell

21   the jury.    How would you describe it?

22         A     I understand for my family that in the United

23   States, CEO is a big position.        At Yukom, I was in charge

24   on a few, a few department at Yukom.         And I have a boss

25   above me.    And unfortunately, I couldn't even fired this




                                                                     47
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 48 of 296

1    manager, for example.

2                But I can promise you that they never, never

3    behave like that in front of me or in a way that I can be

4    aware.    And if I miss something, for that I will be

5    apologize.

6          Q     Okay.   Let's talk about the account managers

7    that are sort of at the bottom of the chart there.

8          A     Yes.

9          Q     About how many account managers do you think

10   worked at Yukom during the peak?

11         A     94.

12         Q     And where did they all sit within the office?

13         A     Can you rephrase the question?

14         Q     Sure.   The account managers, their job was to

15   talk to investors on the phone?

16         A     Yes.

17         Q     How many phone calls were they required to make

18   a day?

19         A     130 attempts.     25 effective calls.     It's mean

20   that you actually spoke with someone.

21         Q     And who came up with the 130 attempts?         Whose

22   policy was that?

23         A     Me.

24         Q     And how did you know if the account managers

25   were doing a good job?




                                                                     48
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 49 of 296

1          A     Which?    Can you explain good job?

2          Q     Sure.    Did the account managers have a goal for

3    how much money they needed to bring in?

4          A     Yes.

5          Q     And who tracked that?

6          A     Tomer Ben Haim.

7          Q     And is that information that you would review?

8          A     Yes.

9          Q     And why would you want to know how much money

10   the account managers were bringing in?

11         A     Because it is one of the goals.        Like I want to

12   see on every day and every month how many calls they did,

13   how many hours they spend on the phone, how many clients,

14   unique clients they work with.        It's one of the goals.

15         Q     And who came up with the amount of money that

16   they needed to bring in every month?

17         A     I got it from my boss and I --

18               (Witness conferred with the interpreter.)

19         A     And I gave it to the ones that work with me and

20   some of them the ones that below with me -- below than me.

21   Sorry.

22         Q     That's okay.    So I guess the total amount of

23   money that needed to be brought in every month, that came

24   from Mr. Herzog or Mr. Cohen?

25         A     Just from Mr. Herzog.




                                                                     49
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 50 of 296

1          Q     Okay.    What about how much each employee needed

2    to bring in every month?       Where did those numbers come

3    from?

4          A     Sometimes it was me and sometimes it was the

5    manager themself.

6          Q     And how did you decide which employees needed to

7    bring in more money?

8          A     Because we took the average of the last three

9    months and tried to keep this record.

10         Q     And how did you -- did you have some account

11   managers who weren't bringing in as much money as you

12   would have liked?

13         A     Yes.    A lot of them.

14         Q     Okay.    And how did you -- did you have a plan on

15   how to get them to bring in more money?

16         A     Yes.    To sit with them.    To work with them.         To

17   train them.       As the manager to sit and listen to their

18   calls and analyze that.

19         Q     And you did that?

20         A     No.    I said I ask the manager to do that.

21         Q     Which managers?

22         A     The manager below me.

23         Q     Which ones?

24         A     Or, Nissim, Elad, Ronen.

25         Q     And you never listened in on how the account




                                                                     50
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 51 of 296

1    managers were talking to clients yourself?

2          A     Excuse me?

3          Q     You never listened in on how the account

4    managers were talking to clients yourself?

5          A     I listened, but it wasn't on a daily basis.

6          Q     How often would you listen to the account

7    managers talk to clients?

8          A     Usually when I got a complaint or --

9          Q     So looking at these account managers at the

10   bottom there, you see there's some names.          The first one

11   is Shira Uzan.      Do you see that?

12         A     Yes.

13         Q     And sitting here today, do you believe that Ms.

14   Uzan was defrauding potential investors?

15         A     Unfortunately, yes.

16         Q     And what about Ms. Welles?       Do you think she was

17   doing it, too?

18         A     Definitely.    Yes.

19         Q     And how about Mr. Hadar?

20         A     Still can't believe.      But yes.

21         Q     Okay.

22         A     We heard him.

23         Q     Do you think that's it?      Those were the only

24   account managers who were doing it or do you believe there

25   were more?




                                                                     51
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 52 of 296

1          A     No.     We heard about more.

2          Q     Okay.     So sitting here today, you believe there

3    were more than just these three who were defrauding

4    investors?

5          A     You showed it during the court -- during the

6    trial.     Sorry.

7          Q     That's okay.     So do you believe that there was a

8    connection between Mr. Alfasi, Mr. Maymon and Mr. Bigelman

9    on the one hand and the account managers on the other?

10   That the account managers were acting under the direction

11   of Mr. Alfasi or Mr. Bigelman or Mr. Maymon when they were

12   defrauding investors?

13         A     I will ask you to assist me with --

14         Q     Sure.

15         A     Like to break it because it's more difficult

16   with the interpreter.       So I'm going to be able to

17   understand and answer by myself.

18         Q     Sure.

19         A     Thank you.

20         Q     Do you think the account managers when they were

21   defrauding clients were acting on their own or do you

22   think they were doing what they had been told to do?

23         A     Most of them, I think they did it on their own

24   like Liora.       She did it from day first like she stating

25   here.     She came from a different place.      And I saw that




                                                                     52
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 53 of 296

1    Ms. Uzan trained by Nissim.       But she also trained by me.

2    And when she worked with me, she tried to say something.

3    And I said what?     And all the other trainees -- maybe you

4    didn't played it -- jump on her and I said no one told us

5    that to us because I'm not attending in this training, but

6    I know how I train people.       And Shira choose to take bad

7    thing than a good thing.

8                So unfortunately, we heard here together the

9    first time that they did something bad.         But I didn't have

10   part with that and I trained to do the right thing and I

11   always did the right thing.       I'm not perfect.      But I tried

12   to do my best and to fight these things.

13               So no, it's not something that they train to do.

14   If you have a bad apple and people became greedy and going

15   after him, I'm taking my head down and I say sorry loud,

16   but I didn't have part with that.

17         Q     Was Mr. Alfasi one of the bad apples?

18         A     I didn't think so back then.       You prove me that

19   he was.

20         Q     Ms. Elbaz, what I'm trying to ask is do you

21   think that the -- that Mr. Alfasi and, for example, Ms.

22   Uzan agreed together to defraud investors or do you think

23   they were just operating separately?

24         A     I don't think they agreed together, but maybe

25   again I don't understand the English.         I can ask the




                                                                     53
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 54 of 296

1    interpreter.

2          Q     You can ask the interpreter.

3          A     Okay.

4                (Witness conferred with the interpreter.)

5          A     I can't tell you.     I don't know.     I can tell you

6    just how it's look like.       But I don't know.

7          Q     So let's go -- let's look a little bit above you

8    on the org chart.     We talked about both these people.

9    Yakov "Kobi" Cohen first.       What was his role with respect

10   to the company?

11         A     He was the CEO at Linkopia.       And he have a few

12   business together with Yossi.

13         Q     Was he an owner?

14         A     Of?

15         Q     Well, you tell me.     Did he have any ownership

16   interest that you are aware of in these companies?

17         A     At Yukom, no.

18         Q     Do you know what businesses he owned?

19         A     Yes.

20         Q     What businesses did he own?

21         A     He have some business in Congo.        He have I think

22   Alpha Trade belong to him, something like that.

23         Q     That's it?

24         A     I'm sorry.    I don't recall.

25         Q     That's okay.    What about Mr. Herzog?       What was




                                                                     54
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 55 of 296

1    his ownership interest did he or let me withdraw the

2    question.    Did Mr. Herzog have an ownership interest in

3    Yukom or the other companies?

4          A     Yukom and Linkopia.      Yes.

5          Q     Okay.   And do you think -- do you believe that

6    Mr. Herzog knew about the inappropriate conduct at Yukom?

7          A     I cannot talk behalf of him.       I don't think so.

8    But I cannot talk about behalf of him.

9          Q     What about Mr. Cohen?

10         A     I don't think so.

11               MR. VAN DYCK:     Your Honor, may I have just a

12   moment?

13               (Pause.)

14               MR. VAN DYCK:     Can we publish 537-T, please?

15               BY MR. VAN DYCK:

16         Q     Ms. Elbaz, do you see what you wrote on the top

17   here?

18         A     The subject?

19               MR. VAN DYCK:     Your Honor, may I approach and

20   offer the witness a copy?

21               THE COURT:    Yes.

22               MR. POLLACK:    Your Honor, might I ask if we are

23   going to be using the English version of the Hebrew

24   document if the witness can be handed the Hebrew version

25   as well?




                                                                     55
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 56 of 296

1                MR. VAN DYCK:     That's fine, Your Honor.

2                THE COURT:    Okay.

3                THE WITNESS:    Because it's going to take me an

4    hour.     Thank you very much.

5                BY MR. VAN DYCK:

6          Q     Ms. Elbaz, I've just handed you Exhibit 537,

7    which is the Hebrew version of the English translation,

8    which is 537-T.

9          A     Yes.    Now I can read it.     Thank you.

10         Q     So, Ms. Elbaz, you can look at the monitor as

11   well.     But we've got the Hebrew version up as well as the

12   English version.      We are going to start with the email at

13   the bottom first on the first page.

14         A     Okay.

15         Q     So I guess my first question is what are you --

16   when you -- first, you're writing to Kobi.          That's Kobi

17   Cohen.

18         A     Yes.

19         Q     What are you asking him here?       Can you tell?

20         A     Excuse me?

21         Q     Can you tell what you're writing to Mr. Cohen

22   here?     What's your understanding?

23         A     Yes.

24         Q     Go ahead.

25         A     We got so many new clients through the system




                                                                     56
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 57 of 296

1    that I couldn't handle.       It was more than the capacity.

2    So I ask him if he can take the role from minimum

3    investment of 250 to 500 so less people going to invest

4    money.

5          Q     So less people will invest money?

6          A     Yes.

7          Q     Can you go to the first page?       I'm sorry.     The

8    top of the email.

9          A     Yes.    That's exactly what I said.

10         Q     Okay.   You wrote "you can change our site that

11   it will not accept less than 300; then when they try to

12   put 250, it will give them an error; so it will say

13   minimum 500."      Do you see that?

14         A     That's exactly what I said.

15         Q     Okay.   Let me ask you this.      Which site are you

16   talking about when you say "our site"?

17         A     "Our" is not the correct word.        But you talk to

18   the place that you work at and we -- like I said I.            But

19   I'm talking about Binary Book site.

20         Q     How can you change Binary Book's site?         I

21   thought it was a separate company.

22         A     I cannot change it.

23         Q     Well, how could Mr. Cohen change the website?

24         A     He work with Binary Book.       He can ask them to

25   change the minimum deposit.       He's the one that working




                                                                     57
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 58 of 296

1    with all the department at Linkopia.

2          Q     Okay.

3          A     They gave him these services.

4          Q     So was it your understanding that Mr. Cohen was

5    able to contact Binary Book and have them make changes to

6    the website?

7          A     It's not the changes at the website.         It's at

8    the minimum deposit.      Yes, he can do that.

9          Q     Can we look at Exhibit 436, please?

10         A     Yes.

11         Q     So, Ms. Elbaz, who did you email this link to an

12   online article to?

13         A     I forward that to Kobi, Yossi and Itay.

14         Q     Who is Itay?

15         A     He -- I don't know to explain his job very good.

16   He work under Yossi, but he sit at Yukom.

17         Q     And why would you -- well, first, what's the

18   subject of the online article that you forwarded to

19   Mr. Herzog, Mr. Cohen and Itay?

20         A     "Canadian regulator BCSC warns against binary

21   option broker, BigOption."

22         Q     So why would you send this to Mr. Herzog or Mr.

23   Cohen?

24         A     I got it from Barbara and I forward it.

25         Q     Why?




                                                                     58
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 59 of 296

1          A     Because it's a bad thing about client that we

2    give services and we stop gaving services to this kind of

3    client.    So when she send it to me, I forward it.

4          Q     Did you -- you think you would have clicked on

5    this before you forwarded it --

6          A     You are far away from the microphone.         I can't

7    hear you.

8          Q     Do you think -- sure.      I'm sorry.

9          A     Sorry.

10         Q     Do you think that you would have clicked on this

11   link before you forwarded it to your boss or both your

12   bosses?

13         A     I don't think so.     But when you getting 300

14   emails a day, unfortunately, I cannot be on top on

15   everything.    But I cannot tell you.       I do not remember.

16         Q     Okay.    Would it have been your practice to

17   forward a link to a news article to your bosses without

18   reading it first?

19               (Witness conferred with the interpreter.)

20         A     It's not something regular that I'm sending

21   links.    I think I did it twice or three times.         But if you

22   ask if it's possible that I'm not going to open that, 90%

23   that I didn't.       But --

24         Q     Okay.    So your testimony is that there's a 90%

25   chance that you didn't click on this link before you sent




                                                                     59
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 60 of 296

1    it to your bosses?

2          A     Don't catch me on the percentage.        But it's a

3    high percentage that I didn't open the link.          But I'm not

4    sure.     I don't remember.

5                MR. VAN DYCK:     Can we look at Exhibit 35,

6    please?

7                BY MR. VAN DYCK:

8          Q     You sent this email to the Jay at Big Option

9    email address.       Is that right?

10         A     Yes.    It's the second one that I mentioned

11   before.

12         Q     Right.    And who used the Jay at Big Option email

13   address?

14         A     Kobi Cohen.

15         Q     Do you think you clicked on these links before

16   you sent it to Mr. Cohen?

17         A     I don't recall.

18         Q     You don't recall?

19         A     I don't recall.     If some of them in Hebrew,

20   probably yes.      If it's in English, probably.

21   Unfortunately, I cannot read long emails in English.            So

22   no.

23         Q     Okay.    Can you look at the monitor and you see

24   there's a little bit of Hebrew underneath the first link

25   there?




                                                                     60
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 61 of 296

1          A     Yes.    "Most important."

2          Q     What does it say?

3          A     "Most important" in Hebrew.

4          Q     Okay.   Does it seem to you that you wouldn't

5    have written "most important" underneath that link unless

6    you had actually read the article?

7          A     Definitely not.

8          Q     How would you know it's the most important if

9    you didn't read it?

10         A     Because probably the one that sit on that and

11   read it in English was Barbara and I just copy paste the

12   link or just search something in the Internet and copied

13   the link.    It's a fact that I don't know to read a lot in

14   English.

15         Q     Why would you want to send this information on

16   to your bosses?      Why would you want them to have this

17   information?

18         A     I don't recall.

19         Q     Do you remember being concerned that there were

20   a bunch of news articles that were at least on this link

21   that says "Israeli regulator binary options fraud

22   disgusting ruinous to our reputation."         Do you remember

23   being concerned about that at all?

24         A     It may be because they commit a new, they start

25   to talk about new rule in Israel, to take it out of Israel




                                                                     61
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 62 of 296

1    and, yeah, I remember a few things that being said about

2    it.

3          Q     Okay.

4                MR. VAN DYCK:     Can we look at Exhibit A, please?

5                BY MR. VAN DYCK:

6          Q     So, Ms. Elbaz, we haven't looked at -- at least

7    during your testimony, we haven't looked at this

8    organization chart yet.       But do you see there are some

9    other companies here, Numaris, Linkopia.          Do you see that?

10         A     Yes.

11         Q     So sitting here today, do you think that there

12   was inappropriate conduct with respect to between account

13   managers and investors at Numaris?

14         A     Your chart is not right.       It's definitely not

15   correct.

16         Q     Why isn't it correct?

17         A     Because you did it like these things under me

18   and it's a different companies that I don't relate it to

19   it.   So it's not correct.

20         Q     So what's not correct about it?        Or one of the

21   things that you're saying is not correct about it is that

22   you didn't, you didn't have a role supervising the Numaris

23   office in Tel Aviv?

24         A     Right.

25         Q     Okay.    So --




                                                                     62
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 63 of 296

1          A     Just a second.

2          Q     Yes.

3                (Witness conferred with interpreter.)

4          A     Definitely not supervise, if I understand my

5    interpreter.

6          Q     I think your testimony was that Mr. Roytman, he

7    didn't report to you.        Right?

8          A     Right.

9          Q     Okay.    And Mr. Roytman was the head of the

10   office at Tel Aviv?

11         A     Yes.

12         Q     So let me get back to the first question which

13   was do you believe that there was inappropriate conduct

14   that investors were being defrauded by account managers at

15   Numaris?

16         A     We saw that.      So yes.

17         Q     And you didn't, you didn't know that was

18   happening at Numaris when you were working at Yukom.

19   Right?

20         A     No.    I knew.    You saw that I took care of

21   things.    You saw that I got letters of my name.         I got

22   complaint about it.      So when I knew, I forward the

23   knowledge to the person that in charge.

24         Q     You're talking about, you are talking about

25   those investors who were given sort of the guaranteed




                                                                       63
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 64 of 296

1    returns in writing?

2          A     The insurance policy.

3          Q     That's what you are referring to?

4          A     This is one thing.

5          Q     Who controlled, who controlled the money that

6    would go to Numaris?

7          A     Can you explain?

8          Q     Sure.

9          A     Different word to control.

10         Q     Sure.

11               MR. VAN DYCK:     Well, let me -- why don't we do

12   this?     The government offers without objection 641, 641-T,

13   646, 646-T, 653, 653-T, 673 and 673-T.

14               THE COURT:    Okay.   Those exhibits are in

15   evidence.

16               MR. VAN DYCK:     And may I approach the witness,

17   Your Honor?

18               THE COURT:    Yes.

19               MR. VAN DYCK:     Can we publish for the jury 646

20   and 646-T?

21               BY MR. VAN DYCK:

22         Q     Actually, Ms. Elbaz, let me know if you want the

23   document, but if you can use -- it's a pretty short email.

24   If you can --

25         A     I can use the screen.      Thank you.




                                                                     64
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 65 of 296

1          Q     Thank you.    So who is the person who is writing

2    to you in the bottom email?

3          A     Ronen Roytman.

4          Q     And is that the same Ronen Roytman who was

5    supervising the Numaris office in Tel Aviv?

6          A     The owner of Numaris office in Tel Aviv.

7          Q     Okay.   Why is he writing to you to ask for a

8    transfer to my account in the sum of $104,000?

9          A     Because what that meant that he get the new FTD.

10   It's mean first time deposit.        And while he get them, he

11   claim for deposit that not belong to him or withdrawal

12   that he claim that belonged to Yukom and not to the

13   Numaris office.     So I've been asked by Yossi to check all

14   the FTD that he's getting and to see that everything that

15   he claim is true, what fortunately not was true and the

16   same thing for the withdrawal.        I put all the list of the

17   FTD, check them and then after I calculate exactly the

18   amount, I put it on like Excel chart and I put it there

19   and then when he asked that I forward it to Relly that

20   gave services to Binary Book also.         And when he say

21   approve the money, it's approve the truth of the number.

22         Q     Okay.   So you were -- you had a role checking

23   the Numaris numbers to make sure that they were correct.

24   Is that right?

25         A     It's not what I said.      To check -- to compare




                                                                     65
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 66 of 296

1    the number because it's going to affect my number.             If we

2    got from Binary Book, for example, 100 new FTD's and Ronen

3    Roytman claim that 99 belong to him and I claim that 55

4    belonged to me.     So it not match.     So like he check mine.

5    I check him.     And they trust me better.

6          Q     So just -- your testimony is that you weren't

7    the one who was approving the payments.         You were just

8    checking on the math and comparing the numbers?

9          A     I will say it again because I think you just

10   changing my word a bit.

11         Q     I'm sorry.

12         A     I'm saying that I got the information.         I

13   compare the things.      After I check that, I put it on Excel

14   sheet like --

15               (Witness conferred with interpreter.)

16         A     I put it in automatic formula that I got from

17   Relly because she created on my computer.          I put it and

18   when I see it match, I centrally that it's approved by me.

19   Not approving the money, the transaction.          I'm approving

20   the correct matching.      That is my testimony.

21               MR. VAN DYCK:     Can we look at 673 and 673-T?

22               THE WITNESS:    Same thing.

23               BY MR. VAN DYCK:

24         Q     Um-hum.   Mr. Roytman writes to you at the bottom

25   there, "Lee, please approve a transfer for the amount of




                                                                      66
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 67 of 296

1    $168,000."    Right?

2          A     Yes.

3          Q     And you respond "approved"?

4          A     Yes.    I did.   I did approve.    I send it to Relly

5    and I said approve.      I approved the numbers from my side.

6    It match.    It's exactly what I said.

7          Q     Well, was Mr. Roytman going to get this money

8    without you approving it?

9          A     He got it a lot before me approving that.          And

10   because we start to find a lot of mismatch discrepancies.

11   I don't know that's what I -- I don't understand my word

12   that I'm saying.      But then I start to check it.

13         Q     Okay.   And who told you to check the Numaris

14   numbers?

15         A     I believe Kobi or Yossi.

16               MR. VAN DYCK:     Can we pull up 617 and 617-T?

17               BY MR. VAN DYCK:

18         Q     Do you know why you were asking for these calls

19   at this time?

20         A     I'm not sure.     It says Mauritius -- calls to

21   Mauritius.    It can be for training-wise.        It can be for

22   checking by complaints.       It can be complain.

23   Unfortunately, I don't remember.        But it can be each of

24   them.

25         Q     You think you asked for specific calls?




                                                                     67
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 68 of 296

1          A     No.

2          Q     Well, how would you know if they were going to

3    be good ones used for training --

4          A     I cannot hear you.

5          Q     How would you know the calls would be good for

6    training if you didn't listen to them?

7          A     Because I have people that check it and I trust

8    them.

9          Q     Who are those people?

10         A     For example, the coordinator.       It can be Eric or

11   Antony.

12         Q     And Eric or Antony never said there was anything

13   inappropriate in the calls that they sent to you?

14         A     I couldn't understand you.       Again, please.

15         Q     The people who sent you these calls, they never

16   told you there was anything inappropriate in the calls?

17         A     In the specific calls that they sent, if they

18   send me specific calls that are not good.          So you

19   understand that it's with the complaint.          But maybe I not

20   understand the question well.

21         Q     Okay.   Let's look at the first page of the email

22   at the bottom.      Who did you forward these calls to?

23         A     Alexander Goldman.

24         Q     And who is Mr. Goldman?

25         A     The owner of Numaris.




                                                                     68
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 69 of 296

1          Q     That's Ronen Roytman?

2          A     Yes.

3          Q     Why did you forward these calls to Mr. Roytman?

4          A     Because he ask.     It was -- he just was at the

5    beginning of his business.

6          Q     Right.    What was your understanding as to what

7    Mr. Roytman was going to do with these phone calls?

8          A     He said that he want to learn more.

9          Q     Learn more about what?

10         A     About talking with the client.

11         Q     And is it your testimony that before forwarding

12   these phone calls to the owner and the head of Numaris

13   that were going to be used for him to learn more about how

14   to talk to a client, you never listened to them?

15         A     I think so.

16         Q     You think so what?

17         A     That I didn't listen to.       I'm not usually

18   listening to a conversation without a reason.           But you

19   miss one email before that.       You forgot to show it.

20         Q     Okay.

21         A     The one that I told Ronen I didn't listen,

22   please check the calls.

23         Q     Okay.    Is that on this email?

24         A     No.    I sent a few emails.

25         Q     Sure.




                                                                       69
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 70 of 296

1                MR. VAN DYCK:     Can we look at 618?

2                BY MR. VAN DYCK:

3          Q     And are these some more calls that you were

4    forwarding to Mr. Roytman in Numaris?         I guess it's just

5    one call.

6          A     Yes.

7          Q     And again what was your understanding as to what

8    Mr. Roytman was going to do or how Mr. Roytman was going

9    to use this phone call?

10         A     He asked to listen to the calls.

11         Q     And what was your understanding as to why

12   Mr. Roytman was going to listen to this phone call?

13         A     Because he want to listen to the call and learn

14   more.

15         Q     Why would Mr. Roytman want to learn more?

16         A     I didn't know because in his office, he has lot

17   of experienced employees that he hired.         But I believe he

18   want to keep doing calls by himself like he did for the

19   first three months.      So maybe he want to see if he doing

20   it the same if he's on the same line.

21         Q     Did you listen to this one?

22         A     I don't remember.

23         Q     Do you think you may have?

24         A     I don't know.     I cannot give you an answer that

25   I don't remember.




                                                                     70
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 71 of 296

1                MR. VAN DYCK:     Could we look at 619 and 619-T?

2                BY MR. VAN DYCK:

3          Q     So, Ms. Elbaz, this is another call that you

4    forwarded to Mr. Roytman in the Numaris office.           Is that

5    right?

6          A     It looks like it's the same one.

7                MR. VAN DYCK:     Can we play Clip 2 of the

8    attachment at 619?      So this is 619.1 and we're going to

9    start at the 11-minute mark.

10               (Clip played.)

11               BY MR. VAN DYCK:

12         Q     Did you hear anything in that call that you

13   found to be inappropriate or wrong?

14         A     Yes.

15         Q     But Ms. Elbaz, is that the kind of thing that if

16   you had heard it at the time that you forwarded these

17   calls, you wouldn't have forwarded it at all?

18         A     I wasn't forward that and it's not just that.

19   It was a discipline with an employee and maybe this me

20   send from working for Yukom.

21         Q     Did you recognize the voice of the person on the

22   call as Dave Simpson?

23         A     Yes.

24         Q     Who is Mr. Simpson?

25         A     Dave Simpson was employee that came from




                                                                     71
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 72 of 296

1    previous company, was a retention agent and then became a

2    team leader.

3          Q     Where was he a team leader?

4          A     What you mean?

5          Q     Which office was he a team leader in?

6          A     At Yukom.

7          Q     So you would have disciplined Mr. Simpson if you

8    had found out about this at the time?

9          A     I believe so.

10         Q     Ms. Elbaz, why don't we just do this?         For the

11   calls that you forwarded to Mr. Roytman in August of 2015,

12   do you remember ever thinking that you had heard anything

13   on those phone calls that was inappropriate?

14               (Witness conferred with interpreter.)

15               THE INTERPRETER:     Excuse me.    Can you break it

16   into parts?

17               THE WITNESS:    It's difficult.     I'm sorry.     The

18   language.

19               MR. VAN DYCK:     Can we go to 621?

20               BY MR. VAN DYCK:

21         Q     Ms. Elbaz, this is another email that you sent

22   to Mr. Roytman forwarding a call.        Do you see that?

23         A     Yes.

24               MR. VAN DYCK:     And can we play a clip from 621.1

25   at the 12-minute and 51-second mark?




                                                                     72
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 73 of 296

1                (Clip played.)

2                THE WITNESS:    I read it.

3                BY MR. VAN DYCK:

4          Q     What do you think?

5          A     Bad.

6          Q     Sorry?

7          A     Bad.

8          Q     Do you recognize the account manager on the

9    call, somebody named Jack Cohen?

10         A     Yes, I did.

11         Q     Do you remember -- is that Mr. Cohen's fake name

12   or his real name?

13         A     It is Mr. Cohen's stage name and his real name

14   is Nir Erez.

15         Q     Did Mr. Erez -- what was Mr. Erez's position

16   with the company?

17         A     When the call take care --

18               (Witness conferred with the interpreter.)

19         A     Sorry.   When the call took place, he was

20   retention agent.     And in his last two months for job, he

21   was one that help with the new trainees on the floor with

22   system, with things that they need with the CRM notes and

23   even with the a bit of training after the course.

24         Q     Did he have a role training new employees?

25         A     I just said.




                                                                     73
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 74 of 296

1          Q     I want to make sure.      I'm sorry.    I want to make

2    sure I understand.

3          A     Okay.   In the last I think three months for his

4    job, he assist to new trainees that finish a course.            He

5    assist them on the floor.       Some of them can be one-on-one

6    guidance.    Some of them can be on CRM notes.        He was under

7    employee that was under Or Maymon.         So I don't know how

8    they split.    Sorry.

9                MR. VAN DYCK:     Can we look at Exhibit 630?

10               BY MR. VAN DYCK:

11         Q     So this is about a month later.        I think it's

12   September of 2015.      Do you see that?

13         A     Yes.

14         Q     And why were you forwarding this call to

15   Mr. Roytman in September of 2015?

16         A     Same purpose.

17         Q     The purpose being that Mr. Roytman was going to

18   use this call to learn how to talk to clients?

19         A     That Mr. Roytman ask the call.        And you ask me

20   why I think he ask the call and I said probably to learn

21   how to talk better with the client.

22         Q     All right.    But you think you would have

23   listened to this call before sending it to Mr. Roytman?

24         A     Don't think so.

25         Q     Don't think so.     Okay.   Let's go to -- let's




                                                                     74
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 75 of 296

1    move on.    Let's go to Exhibit 2.

2                Ms. Elbaz, if you look at the top, do you see

3    there's an email from somebody using the email address,

4    JohnReid@BinaryBook.com?       Do you see that?

5          A     Yes.

6          Q     Do you remember who used the name John Reid?

7          A     Yes.

8          Q     Who is that?

9          A     Austin Smith.

10         Q     And look at the bottom where it says "we are

11   going to make"?

12         A     Yes.   I see.

13         Q     So based on what you know about investing in

14   binary options, do you think this is a true statement that

15   Mr. Smith made to Mr. Corsetty?

16         A     Definitely not.

17         Q     Do you think Mr. Corsetty was defrauded?

18         A     I cannot tell you from this sentence.         But no

19   one can promise you extremely profit.         No one can predict

20   the market.

21               MR. VAN DYCK:     Can we look at 239?

22               BY MR. VAN DYCK:

23         Q     Mr. Pollack showed you this email when you

24   testified.    Do you remember that?

25         A     Yes.




                                                                     75
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 76 of 296

1          Q     I think you said that you'd never heard the

2    phrase "boiler room" before?

3          A     No.    I didn't say that.    I said that I don't

4    familiar with the meaning of boiler room.          And I didn't

5    watch the movie.

6          A     I heard the word "boiler" and "boiler room."

7    For Israeli people, boiler is the one that give you hot

8    waters.    So I heard it all the time.

9          Q     You never -- just around the office, you never

10   heard anybody use the phrase "boiler room"?

11         A     I don't recall.

12         Q     Did you ever hear anybody talk about the Wolf of

13   Wall Street around the office?

14         A     Yes.

15         Q     Who did that?

16         A     Everybody.

17         Q     Everybody talked about the Wolf of Wall Street

18   around the office?

19         A     Yes.

20         Q     Do you know why?

21         A     Yes.    Yossi Herzog took -- he gave a loan for

22   somebody.    His name is Itzig.      That was the one that host

23   a lecture of Jordan Belfort in Israel.         It was in our

24   national stadium.      And part of the agreement with the

25   loan, we got 100 tickets for that.




                                                                     76
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 77 of 296

1          Q     Ms. Elbaz, the owner of the company got a

2    hundred tickets for the employees to go see Jordan

3    Belfort?

4          A     The owner of Yukom got 100 tickets for a lecture

5    that took place in Israel national stadium.          And, yes,

6    Yukom employee was there together with the banks manager,

7    with brokerage companies, with owner of car companies and

8    it included me and the others.        Not one hundred employee

9    arrived.    But, yes mwe got one hundred tickets.

10         Q     Who is Jordan Belfort?

11         A     Jordan Belfort is the one that you ask about.

12   The Wolf of Wall Street.

13         Q     Why is he famous?

14         A     Because they made the movie on him.

15         Q     But what did he do that they made a movie about?

16         A     He did something like -- something with zero

17   stock or something.      I forgot the exact word.       But he did

18   something.    He lied.    He --

19               (Witness conferred with interpreter.)

20         A     Stole stocks.     Penny stocks.    This is the word

21   that I look for.     Sorry.    Penny stocks.

22         Q     Let me ask you about Mila Morales.        What was

23   Mila Morales' real name?

24         A     Sabrina something.

25         Q     Sabrina Elofer?




                                                                      77
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 78 of 296

1          A     Yes.   Sorry.

2          Q     Were you impressed with Ms. Elofer's results?

3          A     I don't know if to say impress.        I said a few

4    times when I saw wire that came in, I said good job and

5    welcome, something like that.        Yes.

6          Q     Ms. Elbaz, you used to talk about Ms. Morales in

7    front of the employees at Yukom.        Right?

8          A     Because Shira told you that.       No, I didn't.

9          Q     You never brought up Mila Morales during your

10   meetings with the employees and held her out as doing a

11   great job?

12         A     You have all the materials.       That you provide

13   all the evidence.     And you definitely can hear Shira Uzan

14   saying there that she discover a breach and she saw how

15   Mila brought and start to talk to employees about it.               And

16   when they ask me, I even said that I don't know and she

17   telling about it to other people.        So, no, if they ask me,

18   I may said she did a good job, something like that.            But

19   I'm not going to brag, if this is the word, in front of my

20   employees about other employees.

21         Q     Ms. Elbaz, you believed that Ms. Morales -- you

22   believed that Ms. Morales, Sabrina Elofer defrauded

23   investors in binary options?

24         A     Today, I know that.      Yes.

25         Q     I thought you knew that at the time, too.




                                                                     78
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 79 of 296

1          A     I knew that when I got the email from the

2    lawyers.

3          Q     Did you tell Ms. Morales to cut it out?         Did you

4    tell Ms. Morales to stop defrauding investors?

5          A     No.    I cannot do that.    I told Ronen that I

6    think she need to be dismissed.        But he said that she

7    wasn't part of that and it was Austin and Sebastian.            And

8    it's his decision.      I told her that I like her energy

9    before.    But I don't have any authority on her.

10         Q     Did she continue to work and talk to clients

11   after you knew that she had defrauded investors?

12         A     Yes.

13         Q     And your testimony is that there was nothing you

14   could do about that?

15         A     I told her that what they did was bad.         I told

16   Ronen that it's not okay.       He said that he going to open

17   more eyes on him.      And later on, after I got arrested and

18   you provide me some things, I understand he was part of

19   that.

20               MR. VAN DYCK:     Can we look at 670 and 670-T?

21               THE WITNESS:    I read it.

22               BY MR. VAN DYCK:

23         Q     I thought that you testified this was around

24   about the time that you realized that Mila Morales had

25   engaged in -- well, let me strike that.         I thought you




                                                                     79
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 80 of 296

1    testified that this was about the time that you learned

2    that Mila Morales had defrauded a client?

3          A     No.   I said the one before that was

4    approximately months before.       But I testified that I

5    didn't saw and knew what the contract said.          I just knew

6    that it was insurance policy around April 2016, one month

7    before.

8          Q     Okay.   So when did you know that Ms. Morales had

9    defrauded clients?

10         A     Can you ask it again?

11         Q     On what date approximately did you realize that

12   Ms. Morales had defrauded clients?

13         A     Come on.    I don't remember the exact date.

14         Q     You didn't testify yesterday that it was around

15   this date that this was the first time that you realized

16   that Ms. Morales had guaranteed these clients money and it

17   was inappropriate?

18         A     No.   I testified that in April 2016 was the

19   first time that I was aware of that.         And in May 2016,

20   it's the first time that I got the insurance or

21   explanation in Hebrew about the insurance and still now, I

22   can tell you that I don't remember the date.          I can tell

23   you it's April and May 2016.       But I don't remember the

24   date.     I'm sorry.

25         Q     That's okay.    Well, let's look at this email




                                                                     80
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 81 of 296

1    that you wrote here or that you received from Mr. Fisher.

2          A     Excuse me.    I didn't wrote it.

3          Q     You're right.     The email that you received from

4    Mr. Fisher on May 23, 2016.

5          A     Yes.

6          Q     So in this email, it says "in accordance with

7    the contract, the client is expected to have a profit --"

8                (The court reporter requested Mr. Van Dyck to

9    slow down.)

10               MR. VAN DYCK:     Yes, ma'am.

11               THE WITNESS:    So it's not just me.

12               BY MR. VAN DYCK:

13         Q     "In accordance with the contract, the client is

14   expected to have a profit of 15% a month on $500,000.               So

15   that at the end of a 24-month period, the client is

16   expected to have a profit of 1.8 million."          Do you see

17   that?

18         A     Yes.    Definitely.

19         Q     And is that -- to your understanding, would that

20   be a false statement?

21         A     Of course, it's a false statement.

22         Q     Okay.   And so you knew that there was a false

23   statement that had gone out to this client in May of 2016?

24         A     Yes.

25               THE COURT:    Mr. Van Dyck, maybe we should take




                                                                      81
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 82 of 296

1    the morning break at this point?

2                MR. VAN DYCK:     Yes, Your Honor.

3                THE COURT:    So, ladies and gentlemen, we'll take

4    a 15-minute break I think.        Well, we'll make it out to

5    11:20 just so we have time to discuss a few matters and

6    see you back here.      Don't discuss the case.      Keep an open

7    mind and we'll see you back at 11:20.         Thank you.

8                (Jury excused.)

9                THE COURT:    Thank you, everyone.      Please be

10   seated.

11               Ms. Elbaz, you can go back to your regular seat

12   if you'd like.

13               THE WITNESS:    Thank you.

14               THE COURT:    Mr. Van Dyck, just from a planning

15   standpoint, how are we doing on time?

16               MR. VAN DYCK:     Two hours, Your Honor.

17               THE COURT:    So basically up until lunch roughly?

18               MR. VAN DYCK:     Roughly.

19               THE COURT:    Okay.    I think we have -- although I

20   don't -- I'll probably have some of the language on the

21   character and reputation exhibit or instruction for you.

22               Mr. Pollack, do you have any sense -- I know --

23   I'm not going to hold you to it, but will there be

24   extensive redirect, very limited?

25               MR. POLLACK:    I don't think it will be




                                                                     82
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 83 of 296

1    extensive.    Obviously, having not heard the next two

2    hours, but --

3                THE COURT:    Of course.

4                MR. POLLACK:    -- based on what's happened so

5    far, I probably don't have more than 15 or 20 minutes.

6                THE COURT:    Okay.    And your character witnesses

7    are available for --

8                MR. POLLACK:    Yes.

9                THE COURT:    -- at this point after lunch or

10   around lunch then?

11               MR. POLLACK:    Yes.

12               THE COURT:    Okay.    Great.   Okay.   Well, we'll

13   see where we are.     Anything else we need to discuss while

14   we're here?

15               MR. VAN DYCK:     Not from the government.

16               THE COURT:    Okay.    Thank you.

17               (Recess.)

18               THE COURT:    Ms. Elbaz, you can return back to

19   the witness stand if you like and we'll call the jury in.

20               (Jury present.)

21               THE COURT:    Thank you, everyone.      Please be

22   seated.    We will resume with the cross-examination of Ms.

23   Elbaz.    Go ahead, Mr. Van Dyck.

24               MR. VAN DYCK:     Thank you, Your Honor.

25               Can we look at Exhibit 427, please?




                                                                     83
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 84 of 296

1                BY MR. VAN DYCK:

2          Q     Ms. Elbaz, do you remember why Ms. Morales sent

3    you this signed contract for the client, Don Berdeaux, at

4    this time?

5          A     Yes, I do.

6          Q     Can you remind the jury?

7          A     We got the complaint that came to Binary Book

8    support and I got a letter from a lawyer describing the

9    things she promised and we start investigated them.            And

10   after we received all the details and I understand what

11   happened, Binary Book sent the client the money back.

12         Q     Okay.   So would you agree with me that by

13   May 23, 2016, you knew that Ms. Morales had defrauded

14   clients including Don Berdeaux?

15         A     I understand that this day that she sign

16   together with Austin on insurance policy that was

17   defrauding a client in this case.

18               MR. VAN DYCK:     Can we look at 427.2?

19               BY MR. VAN DYCK:

20         Q     And, Ms. Elbaz, this is the insurance policy

21   that we agree was defrauding Mr. Berdeaux?

22         A     Yes.

23         Q     In fact if you look at the bottom there, it says

24   "Binary Book commits that the undersigned will have the

25   initial investment available and the balance of the




                                                                     84
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 85 of 296

1    account at the end of the 24-month period and the

2    undersigned will have a guaranteed return of 3.6 million

3    including bonuses."      Right?

4                (Witness conferred with the interpreter.)

5          A     Yes.

6                MR. VAN DYCK:     Government offers 745 with no

7    objection.

8                THE COURT:    Exhibit 745 is in evidence.

9                THE WITNESS:    I read it.

10               BY MR. VAN DYCK:

11         Q     You read it?

12         A     Yes.

13         Q     This is two months after you learned that Mila

14   Morales was defrauding clients.        Right?

15         A     Yes.

16         Q     And it looks like -- well, you tell me.         What

17   did -- was Mila Morales successful in bringing in more

18   money?

19         A     Can you rephrase it, please?

20         Q     Sure.   Do you see where the subject below is

21   Ronald Reed?

22         A     Yes.

23         Q     Okay.   Do you understand that this email to

24   which he responded good job indicates that Mila Morales

25   had gotten in additional deposits from a client called




                                                                     85
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 86 of 296

1    Ronald Reed?

2           A    Yes.

3           Q    What did you tell her?

4           A    Good job.

5           Q    You weren't worried she defrauded Ronald Reed?

6           A    No.

7           Q    I thought you wanted to have her fired.

8           A    When the situation happened with the client with

9    the insurance policy, in this case she did something wrong

10   and I didn't think that it's a place to let her stay and I

11   told that I think she need to be dismissed.          But like I

12   told you that Ronen said that he spoke with her and she

13   did it with Austin and she did one bad thing and he agreed

14   to give her a chance.      If she did it, one bad thing, it's

15   not mean that she -- everything that she going to do going

16   to be bad thing.     And he said like I told you before that

17   she promised him that nothing like that not going to come

18   back again and she did her job.        I said good job.     It's

19   not said -- it's not saying in here, she did something

20   bad.

21          Q    If you look at 435, please?       Who is Dan Fisher?

22          A    The manager at Numaris.

23          Q    So the manager at Numaris sent you an email

24   saying "hi, Lena, please read and approve the investment

25   plan."     Do you see that?




                                                                     86
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 87 of 296

1          A     Yes.

2          Q     Why is the manager at Numaris asking you at

3    Caesarea to approve an investment plan.         Do you know?

4          A     Yes.    Because after what happened with the

5    insurance policy and we understand that they used to send

6    like the insurance policy to the client, Yossi Herzog told

7    Ronen that Binary Book demanding that everybody going to

8    work in a proper way and in the same language and they are

9    not able to send any more things like that and I've been

10   asked to check the things that they want to send and I

11   didn't approve it.      For my remember, it was after phone

12   conversation.      He send it to me and I even remember myself

13   saying how dare you after what happened with the insurance

14   policy, to think about it.

15         Q     Okay.   So let me follow up on that.       You

16   remember getting this email with the attachment, Ted

17   Hawkins Executive Investment Plan?

18         A     I think so.    Yes.

19         Q     And your testimony is that you reviewed the

20   attachment here.      Right?   You read it?

21         A     I believe it explain me that over the phone and

22   I read like briefly.

23         Q     Okay.   And then after it was explained to you

24   over the phone and you read it briefly, you told

25   Mr. Fisher, "how dare you, we're not going to use this"?




                                                                     87
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 88 of 296

1          A     If it's the same one that I'm talking about,

2    yes, but I'm not sure by the name of the client.           I just

3    remember situation of getting something about investment

4    plan.     It was -- I think it was twice.      So I don't

5    remember which was what of them.        But yes.

6          Q     Okay.   Well, why don't we look at the

7    attachment?     This is 435.1.

8          A     I don't remember seeing exactly this page.

9    Maybe explain me over the phone because it's too many

10   words that I don't understand.

11         Q     Okay.   Was there an executive division at Binary

12   Book?

13         A     What is executive division?

14               (Witness conferred with interpreter.)

15         A     I don't understand the word.       But if it's what I

16   understand, so no.

17         Q     Did you ever hear anybody use the words

18   "executive division"?

19         A     I saw it before with the I think related to

20   Mila.

21               (Witness conferred with interpreter.)

22         A     Okay.   Now I -- thank you.      Now I understand

23   what it's mean.     I don't -- it wasn't department like that

24   at Numaris and not at Binary Book.

25         Q     And Mr. Fisher at Numaris sent this to you to




                                                                     88
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 89 of 296

1    ask for your approval.      Right?

2          A     Yes.    I want to check that they didn't promise

3    like she said with the insurance policy.          To check that

4    it's not like that.

5          Q     And this was after the whole episode with Mila

6    Morales and guaranteeing returns?

7          A     Yes.

8          Q     You must -- Ms. Elbaz, you must have been pretty

9    unhappy that two months after the episode with Mila

10   Morales the employees in Numaris are you asking to approve

11   an executive division that doesn't exist.

12         A     Actually, I didn't see something with executive

13   division.    I thought it's something that -- it's

14   department that handle clients.        I didn't saw it as

15   something bad.

16         Q     Well, did you --

17               (Witness conferred with interpreter.)

18         A     It's like somebody -- it's like for my

19   understanding, it's like department that working with you.

20         Q     Okay.   You said -- I thought that your testimony

21   was that you -- that Mr. Fisher explained to you what was

22   this document and that your reaction was how dare you do

23   something like that?

24         A     I said it and I said that I got two like that

25   and I don't remember what it -- what was what.




                                                                     89
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 90 of 296

1          Q     Did you recommend that Mr. Fisher be fired for

2    doing something like that?

3          A     Excuse me.    I couldn't understand the question.

4          Q     Did you tell Mr. Roytman that Mr. Fischer should

5    be fired for proposing this?

6          A     No.   I did not.

7                MR. VAN DYCK:     Could we look at Exhibit A again

8    please?

9                BY MR. VAN DYCK:

10         Q     So, Ms. Elbaz, I haven't asked you about

11   Linkopia.    But what was the conversion process.         Can you

12   remind the jury?

13         A     Can you explain your question?

14         Q     What is conversion?

15         A     Conversion department that getting client

16   that --

17               (Witness conferred with interpreter.)

18         A     Client that came to you, turn to you and

19   conversion department made them from being an interested

20   person, a lead to a client.

21         Q     And what makes them an interested person as

22   opposed to a client?

23         A     Interested person that take him and they want to

24   open an account and to make them in a client.           It's to

25   invest money.




                                                                       90
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 91 of 296

1          Q     And where did the conversion process take place?

2          A     I don't --

3          Q     What company --

4          A     I'm so sorry.     I'm so sorry.

5          Q     That's okay.    To your understanding, what

6    company did the conversion process before the leads were

7    sent to Caesarea and Tel Aviv?

8          A     Linkopia.

9          Q     Where was Linkopia located?

10         A     Mauritius.

11         Q     Did you ever go there?

12         A     Yes.   I was there three times.

13         Q     Why did you go to Linkopia?

14         A     First time, it was to train three people that

15   was at their retention department and second time was to

16   maintain the training with these people and train the new

17   people.    And after that in 2017, I train a courses there.

18         Q     So Linkopia had both retention and conversion

19   services in Mauritius?

20         A     And more than that.      Yes.

21         Q     What else did they have?

22         A     They have part of the support there, part of the

23   compliance there.

24         Q     Who told you to go to Linkopia to train

25   employees?




                                                                     91
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 92 of 296

1          A     Yossi Herzog.

2          Q     And did you train the employees at Linkopia the

3    same way that you trained the employees at the Caesarea

4    office?

5          A     At Caesarea, I train just one time I did a

6    course in October of 2015.       I train in Linkopia I think on

7    the same way.      I can say maybe even a bit better because

8    it was later on.

9          Q     Did you say that the only -- that you only did

10   one training in Caesarea in October 2015 for employees?

11         A     A course.    Yes.

12         Q     Ms. Elbaz, do you believe that the binary

13   options investors were lied to during the conversion

14   process?

15         A     I cannot tell you.

16               MR. VAN DYCK:     Can we look at Exhibit 7, please?

17               BY MR. VAN DYCK:

18         Q     So, Ms. Elbaz, at the top of the email, you see

19   you forwarded an attachment?

20         A     Yes.

21         Q     Okay.   And who does the email go to when it goes

22   to Retention IL?

23         A     It's going to the retention employees at Yukom.

24         Q     It goes to all the retention employees?

25         A     Yes.




                                                                     92
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 93 of 296

1          Q     You wrote "hi, guys, good morning, read this and

2    send me email, please, that you are on it; if you have a

3    question, I am here for you."        Do you see that?

4          A     Yes.

5          Q     When you said read this and send me an email,

6    please, were you referring to the attachment?

7          A     Yes.

8                MR. VAN DYCK:     Can we look at the attachment,

9    please?     This is Exhibit 7.1.

10               BY MR. VAN DYCK:

11         Q     Let's look at the first box.

12         A     Okay.

13         Q     Why did you want all your retention employees to

14   read this attachment?

15         A     Because clients came from affiliate to Binary

16   Book or Big Option and some of them said on the phone that

17   they had been promised things.        And while we spoken with

18   them, we explained them, for example, it was one client

19   that says I want to work without the trading, I can make

20   lots of money in a week and we explained him that it's not

21   working like that, that he need to learn about market.

22   And he said I've been promised.        So the retention employee

23   of Yukom didn't understand by who they promise.           So then

24   we start to ask to know which complain of the affiliate it

25   came.     So we are going to handle with resistant if we can




                                                                     93
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 94 of 296

1    call it like that with the misunderstooding.          So I asked

2    them to read it.       I never opened that.    I didn't have time

3    for that.     But I told them that if they have question

4    about how to enter the resistant, I will be able to assist

5    them.

6          Q     So, Ms. Elbaz, you're positive that on

7    August 22nd of 2014, you never looked at this attachment?

8          A     I'm not going to say that I'm positive with

9    100%.     But for my remember, I never open attachment like

10   that that's related to affiliates.         I didn't have time for

11   that.

12         Q     In the email, you said "if you have a question,

13   I am here for you" and you sent that to all your

14   employees.     Right?

15         A     Exactly.

16         Q     How were you going to answer their questions if

17   you never read it?

18         A     Like I just told you that if they have problem

19   with resistant, like client claimed that he was promised

20   something so how to handle that and how to give the client

21   a good service.     I don't need to read it for that.

22         Q     You said the clients -- you understood that the

23   clients had been promised things during the conversion

24   process?

25         A     No.   It's not what I said.




                                                                     94
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 95 of 296

1          Q     What was your understanding as to what the

2    clients were told during the conversion process about

3    whether they were going to make money in binary options?

4          A     I don't know what they've been told.         I wasn't

5    part of the conversion and wasn't there.          But I'm talking

6    when client came to Yukom retention agent and he said that

7    when he sign in, the first time that he saw the head, he

8    had been promised all this or that and we tried to explain

9    that not all the time.      But when it was not true, we said

10   it's not true and it's not going to happen.          But we are

11   here to assist him and guide him and work with him.            So

12   this is the false thing that he had been promised.           But I

13   didn't say it.     It's from the conversion department.

14         Q     Where did that false promise come from, the one

15   you were just talking?

16         A     Probably from heads or affiliates.        I don't

17   know.     It's not happened a lot, but it's happened.

18         Q     Ms. Elbaz, I know you're saying that you didn't

19   look at this attachment at the time.         But if you look at

20   it now, does this look to you to be a truthful statement,

21   "turn $200 into $650 in two days or I will pay you 200

22   cash"?

23         A     I don't know what it's mean, I will pay you $200

24   cash.     You can turn $200 to 650 in two days.       With 76

25   payout, it's possible.      But it wasn't allowed to be saying




                                                                     95
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 96 of 296

1    in Yukom.

2          Q     Okay.   Did you remember any of the retention

3    employees coming to you after you sent this email and

4    asking you about whether this was a truthful statement?

5          A     I'm sorry.    I don't recall.

6          Q     Do you remember any conversations with the

7    retention employees after you sent this out to all of them

8    about this attachment?

9          A     I don't remember.

10         Q     You don't remember if any of the employees had

11   any concerns about this statement in the attachment you

12   sent to them?

13         A     No.

14               MR. VAN DYCK:     Can we play 54.10 and pull out

15   54.10-S?

16               (Audio played.)

17               BY MR. VAN DYCK:

18         Q     Ms. Elbaz, do you understand that Mr. Alfasi is

19   talking about the conversion process here?

20         A     No.

21         Q     What do you think he's talking about?

22         A     I can't tell.     I cannot tell you from this part.

23   I'm sorry.

24         Q     During the conversion process, was the initial

25   investment that was targeted $250?




                                                                     96
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 97 of 296

1          A     Yes.

2          Q     And you can't tell from this what Mr. Alfasi is

3    talking about?

4          A     No.    You know how many people invest 250 at the

5    retention department?      If I understand correctly here, it

6    look like he said opposite, like you cannot promise

7    nothing.    No one can promise you to make $7,000 from 250.

8    Even the best trader in the world, that is Warren Buffet.

9          Q     He says that "you need to understand that this

10   client that you are talking to right now, he just believe

11   that from $250, he will do $7,000."         Right?

12         A     Right.

13         Q     And before the investors came to retention in

14   Caesaria and Tel Aviv, they've gone through the conversion

15   process.    Right?

16         A     Right.

17         Q     And the initial investment during the conversion

18   process was generally around $250?

19         A     Yes.    But it's not mean that they have been told

20   that by the conversion department they can do that.            When

21   they making the investment in the first time, sometimes

22   they came already.      They been called the self-depositors.

23   So approximately between 30 to 40% invested by themself

24   without even talking with conversion.

25               MR. VAN DYCK:     Can we play Exhibit 1.11-S?       I'm




                                                                     97
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 98 of 296

1    sorry.    Exhibit 1.11.

2                (Video played.)

3                BY MR. VAN DYCK:

4          Q     Ms. Elbaz, when you were interviewed by the FBI,

5    you didn't talk about Yukom having a rate of 70% of

6    investors losing their money.        You talked about 95% of the

7    clients losing money.      Right?

8          A     No.

9          Q     You didn't say during that interview that 95% of

10   the clients losing money?

11         A     I didn't say Yukom clients.

12         Q     Which clients were you talking about?

13         A     I'm talking about unprofessional trading --

14   traders that trading in the financial market.

15         Q     Oh.   So you understood that when the FBI was

16   asked you questions, they were asking you about clients

17   all over the world.      They weren't asking about the clients

18   that you had at Yukom?

19         A     No.   They asked me about about what I train and

20   I was after 15 hours flight, four hours waiting in

21   immigration and then the stress of getting arrest.

22         Q     Who are the employees who told investors that

23   95% of the clients losing money?        Which ones did that?

24         A     I don't recall right now exactly who said it.

25   Some of them said it.      Some of them didn't.




                                                                     98
                         CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 99 of 296

1          Q     Well, how many said it?

2          A     I don't know.     I know that the guide that I

3    train in the courses in Mauritius, most of them said it.

4          Q     Most of the people in Mauritius told the

5    investors that 95% of clients lose money?

6          A     Most of the client that I train in the course in

7    Mauritius in the retention department say that.

8          Q     Do you know anybody who worked at Yukom in

9    Caesarea who told investors that 95% of clients lose

10   money?    Do you know anybody who did that?

11         A     I don't recall.     Like I told you, I wasn't on

12   the phone all the time.

13         Q     Okay.    But you said that you used to say that

14   all the time.      Right?

15         A     Right.

16         Q     And you were asked why would somebody invest if

17   they knew that they had a 95% chance of losing.           Right?

18         A     Yes.

19         Q     You said not -- you answered that by saying "not

20   because I'm better than you; because psychology, I'm

21   better than you."      What does that mean?

22         A     It's mean that when you are trading for

23   yourself, knowledge in the financial market in trading,

24   it's not enough.      You need to know how to handle with

25   money management and risk management.         For example, if you




                                                                     99
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 100 of 296

1     are going to check account of client that lost money, you

2     will see that it start with profit of plus 50, plus 75,

3     plus 75, plus 200, minus 25, plus 500 and then minus

4     $5,000.   It's mean that the client saw that he's making

5     money.    He start to be more greedy.      He want to continue

6     and make more and then sometimes he ended up losing.           This

7     is the psychology of the trading.        And I think I have more

8     expertise in that from previous while I trade by myself

9     and the experience I have, that I know how to handle that

10    better.

11          Q    It's the client's fault for getting greedy?

12    That's why they lost their money?

13          A    That's not what I said.

14          Q    Ms. Elbaz, isn't it true that what the binary

15    options investors were being told is not that they have a

16    95% chance of losing, but that the clients were actually

17    making money trading in binary options?

18          A    I didn't understand the question.

19          Q    Ms. Elbaz, weren't the account managers telling

20    the investors and the potential investors that clients in

21    binary options were actually making money?

22          A    If they said it, you can make money in binary

23    option.

24          Q    No.

25          A    Sorry.




                                                                    100
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 101 of 296

1           Q     Weren't the account managers telling potential

2     investors and investors that we manage a group of clients

3     and those clients are making money?

4           A     I'm sorry.    I don't understand your question.         I

5     need simple words, please, or little parts.          I'm sorry.

6           Q     Ms. Elbaz, you can talk to the translator if you

7     need help with my question.

8           A     No problem.    But it's too long.     So if you can

9     put in a regular translate for me, please.

10                THE COURT:    The interpreter can interpret the

11    question.

12                (Witness conferred with interpreter.)

13                THE WITNESS:    What I understand right now that

14    you are asking if the manager said to a client that they

15    can make profit in binary.       So if this is the question,

16    the answer is yes.

17                BY MR. VAN DYCK:

18          Q     The question that I'm asking is not whether the

19    client could make money in trading in binary options.

20    It's whether the investors were being told that the

21    existing clients were making money in trading in binary

22    options?

23                (Witness conferred with the interpreter.)

24          A     So I want to ask if you are talking about all

25    the client or about part of the client?




                                                                    101
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 102 of 296

1                MR. VAN DYCK:     Why don't we do this?      Can we

2     look at Exhibit 277, please?

3                BY MR. VAN DYCK:

4           Q    So, Ms. Elbaz, I think before you testified that

5     in October 2015, that that was the only time that you

6     taught a course to the retention agents?

7           A    At Yukom.    Yes.

8           Q    Okay.    What's the difference between a course

9     and a retention class?

10          A    Retention class it's something that usually you

11    spend one hour to two hours and you learn how to organize

12    your retention kit usually for new employees how to make

13    sure that client staying on the same -- on the right

14    status.   We checking together with them.        Have to be able

15    to follow your clients and to be able to call them three

16    times a day, four times a week.       It's a client that if you

17    see that they are not traded for a long time, you are

18    going to call and ask them why.       You are going to see if

19    they need assistant.      You teaching the new employees how

20    to work properly.     This is a retention class course.        It's

21    two weeks.

22          Q    Okay.    Would you teach the employees what to say

23    on the phone to potential investors?

24          A    Usually, in the courses.       But it's possible that

25    if somebody ask me something about a resistant, I will




                                                                    102
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 103 of 296

1     answer during teaching them about a CRM.

2           Q    So, Ms. Elbaz, this is an email.         It's dated

3     February 24th.     Do you see that?

4           A    Yes, I see.

5           Q    Okay.    And it refers to a retention class that's

6     going to take place tomorrow.        Do you see that?

7           A    Yes.

8           Q    And you are here.      That's you as Lena as the

9     person who's going to teach the class --

10          A    Correct.

11               MR. VAN DYCK:     Can we look at Exhibit 25,

12    please?   I'm sorry.     Exhibit 27.

13               THE WITNESS:     Okay.

14               BY MR. VAN DYCK:

15          Q    So this is the day of the course.         Is that

16    right?    It's February 25, 2016?

17          A    Yes.

18          Q    Okay.    And you received --

19          A    It's not a course.       It's a class.

20          Q    Okay.    What is the subject of the email?

21          A    Power Point for the course.

22          Q    It's not a course?

23          A    Excuse me?

24          Q    It's not a course?

25          A    I didn't understand the question.




                                                                     103
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 104 of 296

1           Q     That's okay.    Can you look at --

2                 MR. VAN DYCK:    Actually, can we zoom out on

3     27-T, please?

4                 BY MR. VAN DYCK:

5           Q     And look at the email at the bottom?

6           A     Yes.

7           Q     Okay.    So this is the same day as the course.

8     Right?

9           A     Look like -- can I see the original one because

10    it's something is not --

11          Q     Sure.

12          A     No.    The old one, please.    Because it's showing

13    that like it came after and it came before.          It's a day

14    after.

15          Q     Okay.    Ms. Elbaz, I just -- I really just have

16    one question.      And if you can look at the monitor?       I

17    guess did you ask "what's up with the professional

18    materials, speeches, resistances?"        Did you ask that

19    question?

20          A     Yes.

21          Q     Okay.    And what are speeches?

22          A     It's something that I ask to see what Joshua

23    Miller teach the client in the courses because he didn't

24    do something that it's writing.       And his manager, Tomer

25    Ben Haim, complain that he don't have bullet points.             It's




                                                                       104
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 105 of 296

1     like --

2                 (Witness conferred with interpreter.)

3            A    Like the structure of the conversation.

4            Q    Okay.   And that's something that you had asked

5     for?

6            A    I asked that is he going to provide it, Tomer

7     Ben Haim.

8            Q    And let's look at 27.1.      Is this the speeches?

9     Is that what you were asking for, this document?

10           A    No.

11           Q    It's not.   What's the difference between a call

12    script and speeches?

13           A    It's not about a lot of different.        It's about

14    more structure.     What going to be first thing, going to be

15    introduction.     Second thing going to be about compliance

16    document.    Third thing going to be about the product

17    himself.    After that about setup for training.        This is

18    the --

19                (Witness conferred with interpreter.)

20           A    Structure of the conversation.

21           Q    Okay.   But isn't this -- isn't what you are

22    looking at here, isn't this the structure of the

23    conversation?

24           A    No, it's not.

25           Q    Well, it's got the introduction.       Right?




                                                                    105
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 106 of 296

1            A    Excuse me?

2            Q    It has the introduction?

3                 (Witness conferred with interpreter.)

4            A    Not exactly.

5            Q    "Hi, how are you?"     That's not the introduction?

6            A    It's "hi, how are you?"      My introduction is

7     about introduction with the person with the product

8     himself.    It's to explain what is my job, what I need to

9     do if you going to take this Power Point that I showed you

10    yesterday.    You can see there that there is a proper

11    introduction like I use the guide and I expect the trainer

12    to do.     It's a structure.   It's not something like that.

13    It's like somebody talk.

14           Q    You're saying that the speeches is more of a

15    structure than this.      That's the difference?

16           A    No.    I said it's -- you ask me what I ask to

17    see.

18           Q    Okay.

19           A    And I ask to see a structure.       A structure of a

20    conversation.

21           Q    Let's zoom out.    And, Ms. Elbaz, do you see

22    where it says provide -- under where it says "provide your

23    client with your personal bio."       Do you see that?

24           A    Yes.    I can see that.

25           Q    Okay.    And this was the first page of the




                                                                    106
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 107 of 296

1     attachment that was in the email that was sent to you.              Is

2     that right?

3           A    I don't know.

4           Q    It says "Today, I manage around 80 clients which

5     are generating a profit of between 15 to 25% on a monthly

6     basis."   Do you see that?

7           A    Yes.   I can see that.

8           Q    And if you had read this at the time, you would

9     know that's a false statement.       Right?

10          A    Correct.

11          Q    And the next sentence, "the way I achieve this

12    for my clients is by relying on my track record, which is

13    X percent, which means that from every ten trades we open

14    together, we will win at least seven, which is exactly

15    what we need to generate the profit we talked about."

16               If you had read this at the time, would you know

17    that's a false statement?

18          A    If it's to guide people, yes.        If it's his real

19    record, no.

20               MR. VAN DYCK:     Can we go to the next page?       And

21    at the fourth paragraph?

22               BY MR. VAN DYCK:

23          Q    "You know I am not a god or a magician.          I will

24    lose every now and again.      But the rest of the trades we

25    have open will recover the losses and we will still




                                                                    107
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 108 of 296

1     generate a profit at the end of the month."          If you had

2     read this at the time, would you have known that this was

3     a false statement?

4           A    I have to read it again.       It's too quick for me.

5                (Witness conferred with interpreter.)

6           A    I'm not sure that -- I don't understand exactly

7     the words.    But generate, it's like possible to make.         So

8     it's going to be okay.

9           Q    Okay.

10          A    No one is promises nothing, if I understand

11    correctly.

12          Q    Ms. Elbaz, we can agree that there is nothing in

13    this about telling clients they have a 95% chance of

14    losing.   Right?

15          A    Agree.

16          Q    In fact it says the opposite.        It says that they

17    are going to generate a profit trading in binary options?

18          A    I don't know if it's the opposite because you

19    can generate profit.      But it's definitely not saying that

20    95% going to lose.

21          Q    There's another attachment to the email.

22               MR. VAN DYCK:     Can we go to 27.2?

23               BY MR. VAN DYCK:

24          Q    Do you recognize this document?

25          A    Yes, I do.




                                                                    108
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 109 of 296

1           Q    What is it?

2           A    I think it's a movie, a little short movie about

3     Yukom.

4           Q    Let's look at the next page.

5           A    Oh, no.    It's not this one.

6           Q    Do you recognize this?

7           A    I'm not sure.

8           Q    Do you know whether that this is something you

9     used during training?

10          A    Yes.

11          Q    It is?

12          A    I'm not specific this one.       But we teach

13    technical analysis for sure.

14          Q    You are not sure whether you use this Power

15    Point that was sent to you in an email in training?

16          A    I think I saw it.      You ask if I remember

17    exactly.   I think I saw it.      But I don't remember.      I'm

18    sorry.    I cannot tell you something that I don't remember.

19               MR. VAN DYCK:     Could we go to page 12, please?

20               BY MR. VAN DYCK:

21          Q    See where it says "work out a simulation with

22    your client"?

23          A    Okay.

24          Q    The average profit portrayed is 70%.

25          A    It's 76 actually.




                                                                    109
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 110 of 296

1           Q    Okay.

2           A    It's a mistake in there.

3           Q    Okay.    "Under our average success rate of 70%,

4     we will win seven out of ten trades."         Do you see that?

5           A    This is not correct.

6           Q    What's not correct?

7           A    It's look like they started talking about payout

8     and then talking about success in trade if it's not the

9     real -- like the average payout is even 70%.          This is the

10    average.   But here, you can understand -- I don't really

11    understand this sentence.      But it look like from talking

12    about the average payout, it look like talking about

13    success.

14          Q    Yeah.

15          A    But I don't understand the rest of the sentence.

16    I'm sorry.

17          Q    You don't understand the sentence that says

18    "under our average success rate of 70%, we will win seven

19    out of ten trades"?

20          A    I understand seven out of ten.        I didn't

21    understand the rest of it.       That's what I said.

22          Q    Do you want to confer with the translator?

23          A    Yes.    That's what we start to do.

24          Q    Okay.

25               (Witness conferred with interpreter.)




                                                                    110
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 111 of 296

1           A    I'm sorry.     I don't understand it, even the

2     translator.

3           Q    Ms. Elbaz --

4           A    He said that he don't understand it by himself.

5     So I don't know to tell you.       I'm sorry.    I'm sorry, sir.

6                MR. VAN DYCK:     Your Honor, can we approach for

7     just a moment?

8                THE COURT:     Approach me or approach the witness?

9                MR. VAN DYCK:     Approach you.

10               THE COURT:     Okay.   Thank you.

11               (Bench conference:)

12               MR. VAN DYCK:     I think she just testified that

13    even the translator didn't understand it, which I

14    actually -- I'm not sure exactly how to proceed, but I

15    thought for the record we should clear that up somehow.

16               MR. POLLACK:     I think it is a real issue, Your

17    Honor.    There have been a number of occasions where she

18    has asked for assistance of the translator and the

19    translator has seemed to be unable to give her a verbatim

20    translation.    She's asking Mr. Van Dyck to change the

21    question because the translator doesn't understand it.

22               Here she's asking -- she's saying the translator

23    is not able to translate something that's in a document

24    that's in front of her.      I have real concerns about

25    whether she is getting the assistance from the court's




                                                                    111
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 112 of 296

1     translator that she is entitled to get and whether she's

2     giving testimony that is not what she's really intending

3     to give because she's trying to do more in English than

4     she's really capable of doing because she's finding

5     relying on this translator not satisfactory.

6                THE COURT:     Well --

7                MR. VAN DYCK:     I think this is the first time --

8     just to be clear, this is I think the first time that she

9     has ever said that she didn't understand something from

10    the translator.

11               THE COURT:     Well, no.    I think what she's doing

12    here is -- first of all, I don't think she said the

13    interpreter couldn't interpret what was on the screen or

14    on the exhibit.     I think it was he couldn't interpret Mr.

15    Van Dyck's question which I think that's a different issue

16    and I think until we have Mr. Van Dyck rephrase the

17    question -- I mean anybody, a witness or an interpreter

18    could miss understand a question.        So I think that's what

19    I heard in that particular episode.         If you -- so I think

20    you should rephrase the question unless you've got a

21    better suggestion.

22               MR. POLLACK:     I think I understood it the same

23    way Mr. Van Dyck understood it.        There's a portion of the

24    document that is highlighted.         And Mr. Van Dyck asked her

25    about that portion again and said are you saying you don't




                                                                    112
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 113 of 296

1     understand it.    She said no, I understand that portion;

2     it's the rest of it that I don't understand.          And then

3     Mr. Van Dyck -- in reference to the exhibit.          Then Mr. Van

4     Dyck said you can talk to the translator.         She talked to

5     the translator and then she came back and said the

6     translator doesn't understand it either.         I think she was

7     referring to an effort to translate the document, not in

8     this instance an effort to translate Mr. Van Dyck's

9     question.

10                Previously, there was a situation where Mr. Van

11    Dyck asked a question and she asked if he could break it

12    down into smaller, simpler comments and you said why don't

13    you just have the translator translate the question as

14    asked.   And then the translator translated a portion or

15    seemed to translate a portion of the question and Ms.

16    Elbaz responded I'm sorry, Mr. Van Dyck, can you repeat

17    the question?    So I think it's happened in both ways.

18                THE COURT:    We can certainly ask -- they've been

19    doing this, but maybe they should physically get closer.

20    But we've had both translators involved and I've seen this

21    in other cases where sometimes having them both involved

22    on a difficult question is the way to do it.          I think

23    they've done that --

24                MR. VAN DYCK:    They have, Your Honor.

25                THE COURT:    -- with apparent success so far




                                                                      113
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 114 of 296

1     because no one raised it before.        So I think perhaps we

2     should have the other interpreter move closer so that

3     between the two of them, they can sort out anything that's

4     tricky as far as the document goes.        What is your

5     suggestion, Mr. Van Dyck?      You came up here saying -- I

6     think you didn't like the fact that she said this and now

7     Mr. Pollack wants to say we need new interpreters or

8     something like that after like two weeks of trial.

9                MR. VAN DYCK:     Oh, no, Your Honor.      I thought

10    the -- what I wanted to do and I didn't want to do it in

11    open court is suggest that there's another translator who

12    is involved.    She seems a little unsure whether she should

13    go up --

14               THE COURT:     You could have just said that.

15    Okay.   So I'm going to ask both interpreters to sit

16    closer.    Obviously, the way they seem to handle this is

17    one is on and the other one is sort of on break/backup.

18    But they are doing that anyway.       It's just a matter of

19    having them perhaps sit on this side of Mr. Fronzaglia and

20    we'll try that.

21               And I think you should, if you can, just focus

22    your questions and if something needs to be repeated, it

23    can be repeated just as it can with any other question.

24    So I'm not at this point making any kind of finding that

25    the interpretation is inadequate.




                                                                    114
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 115 of 296

1                MR. VAN DYCK:     No, Your Honor.

2                THE COURT:     I think it's been perfectly fine so

3     far.   It's only been raised now for the very first time.

4     So, of course, I'll listen and see if I think there's a

5     problem.   But so far, I don't see a problem.         But I do

6     think that just as with any witness without an

7     interpreter, sometimes we need questions rephrased,

8     recharacterized.     That's happened with other

9     English-speaking witnesses.       So I don't see that initial

10    step as any kind of a problem.       But I will ask the

11    interpreters to sit closer together so they can confer as

12    necessary.

13               MR. VAN DYCK:     Yes, Your Honor.     And just for

14    the record, the government was not suggesting that there's

15    been any problem with the interpreting services to date.

16    It was just this specific instance that perhaps she needed

17    a little assistance from the second interpreter.

18               MR. POLLACK:     Yes, Your Honor.     The Court just

19    said something about being two weeks into trial.           I want

20    to make very clear that the level of interpretation that a

21    non-English speaker requires when she herself is

22    testifying is different than the level of interpretation

23    that she requires --

24               THE COURT:     Well, we've had two days of -- she's

25    been on the stand for two days.       So that's a very long




                                                                    115
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 116 of 296

1     time, too.

2                MR. POLLACK:     Most of which was direct where

3     she's had the opportunity in advance to consult with her

4     counsel and has a sense of what is going to be asked.           The

5     level that she needs on cross-examination I would submit

6     is the highest level of interpretation that she's going to

7     need at any point during the trial.        It is not a

8     difference in degree.      It's a different in kind in terms

9     of the assistance she needs.       It's also the most critical

10    point during the trial.

11               THE COURT:     I understand.    I agree with all of

12    that.   But I would also say that she's been on

13    cross-examination for over half a day and this is the

14    first time it's been raised.       So any way you slice it, I

15    mean I understand there's a concern and so we'll listen

16    for it.   I'm just not finding any grounds to do anything

17    about it other than to ask both interpreters to sit close

18    together and confer more frequently and Mr. Van Dyck to

19    re-characterize his questions if it's confusing to either

20    the witness or the interpreter.       Okay?

21               MR. POLLACK:     Thank you, Your Honor.

22               MR. VAN DYCK:     Thank you, Your Honor.

23               (In open court:)

24               THE COURT:     Okay.   I think it may be helpful

25    just to have both the interpreters sit a little closer




                                                                    116
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 117 of 296

1     together so if there's any kind of confusion, they can

2     assist each other.     Go ahead, Mr. Van Dyck.

3                (Witness conferred with interpreters.)

4                THE COURT:     Can I have counsel approach for just

5     one more moment while they're conferring over there?

6                (Bench conference:)

7                THE COURT:     The other thing I want to say for

8     the record is to the extent there is some concern that the

9     interpreter is not able to interpret what's on the screen,

10    one of the issues about binary options, I think we have to

11    understand that their job is to interpret the language.

12    And if there are words -- to interpret it from one

13    language to the other.

14               It's not their job to understand the content and

15    to be able to interpret what it means when one talks about

16    a profit or average success rate or something like that.

17    Power Point itself is confusing or open to various

18    interpretations.     It's not the interpreter's job to do

19    that for the witness.

20               The witness can certainly say that she doesn't

21    understand even with the English -- with the translation

22    that there's something about the way this document is

23    written that is confusing.

24               I really do not agree with the idea that these

25    interpreters -- and I have seen them throughout this




                                                                    117
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 118 of 296

1     trial -- cannot interpret the words on the screen.           I

2     think the confusion seems to be that there is language in

3     there which anyone who is not in this industry wouldn't

4     understand not literally what the words mean from one

5     language to the other, but what it means in terms of

6     perhaps connotations and things like that.         If there's any

7     confusion, I think that's what it is and I don't think

8     anyone should expect that it is their job to interpret

9     meaning in terms of how it's used in the industry as

10    opposed to just being able to translate the literal words

11    and let the witness decide whether she has anything to say

12    about that.    So that's what I think is going on --

13               MR. VAN DYCK:     I agree, Your Honor.

14               MR. POLLACK:     If I might?    I certainly agree

15    with the Court's description of what the interpreters

16    should be doing.     And obviously, the interpreters are

17    selected by the court and not by defense counsel.           And if

18    they do not know -- if they do not understand what their

19    proper role is and have not been carrying out that proper

20    role, that is a problem and it is not a problem the

21    defense is making.

22               So I think getting some clarity from the

23    interpreters about what it is that they understand their

24    role to be and what it is that they have been doing and

25    getting that on the record would be very helpful.




                                                                       118
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 119 of 296

1                THE COURT:     Well, I think part of it also is

2     whether the witness is asking them to give more than what

3     they ask for.

4                I'm just going to state for the record right

5     now, I mean Mr. Pollack raised concerns about the

6     interpreters we had in pretrial hearings which I agreed

7     with just on observation.      So we had no problems saying

8     that the interpreters that were brought in previously were

9     not adequate.    What the court did was we did a nationwide

10    search.   We found an interpreter from New York.         We found

11    an interpreter from Texas at significance expense to the

12    court, brought them both -- well, scheduled them both to

13    come.   The New York interpreter turned out not to be

14    available.    Another Maryland interpreter different from

15    who had been found before was then found.         That is one of

16    the people we have here now.       We also have the Texas

17    interpreter come here again.       And this came up in a

18    pretrial hearing.

19               So we bent over backwards to find Hebrew

20    interpreters who are qualified and I think we have found

21    qualified interpreters as far as I can tell.          We also if I

22    recall had a third interpreter who was not as certified as

23    these from Maryland who was deemed satisfactory by Ms.

24    Elbaz's team previously and when we discussed this,

25    everyone agreed we should go with the court-certified




                                                                    119
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 120 of 296

1     interpreters.    Well, we not agreed, but no one objected to

2     doing that.    But we can go back to that other person, Mr.

3     Pollack, if you want us to try to find her and bring her

4     here as another option.      We can do that.

5                MR. POLLACK:     Your Honor, my recollection of

6     that discussion was that I said of the various

7     interpreters that had been used by the court to date, she

8     was -- the woman who did not have the certification was

9     actually the one who was most capable and that --

10               THE COURT:     But that was before you had met

11    these interpreters?

12               MR. POLLACK:     Correct.    Correct.   And that based

13    on what had occurred up until that point, I did not have

14    any objections with using that interpreter even though she

15    was uncertified because she appeared from what had

16    happened up to that point in court to be somebody who was

17    capable of doing it.      The Court chose to go with certified

18    interpreters which certainly makes sense --

19               THE COURT:     And just to clarify, they are not

20    really certified in the sense there is no federal

21    certification for a Hebrew language interpreter.           But they

22    have credentials that are better recognized.          So that was

23    the clarification I should offer.

24               MR. POLLACK:     Okay.   Thank you, Your Honor.      So

25    the Court chose to go with interpreters that had higher




                                                                    120
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 121 of 296

1     level credentials and that certainly makes sense.           But I

2     was not saying -- I certainly wasn't intending to say that

3     simply because the person had the correct credentials that

4     that meant that I was in advance approving everything they

5     were going to do and I would have expected somebody who

6     had the right credentials to understand their role and to

7     be capable of carrying it out.       But if that is not

8     occurring, I think we need to know that.         I think we need

9     to make a record of it.

10               So I want to be very clear.        I am not suggesting

11    that the Court has not tried to accommodate Ms. Elbaz in

12    this issue.    Just the opposite.     I distinctly remember

13    thanking the Court for its efforts in that regard in the

14    phone call that we had.

15               But I had never heard or seen these particular

16    interpreters before.      I wasn't somehow giving my

17    imprimatur to them and based on what I have seen during

18    this cross-examination, I have concerns about it.           And it

19    is true that this is the first time that we have discussed

20    it.   But I think that the -- what just happened that

21    caused the discussion may have been a most egregious

22    example of it.    As I put on the record on the moment

23    before, there were other things that already caused me

24    concern before then.

25               And I think the Court's comments about what the




                                                                    121
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 122 of 296

1     proper role of an interpreter is and his concern that may

2     not be what these interpreters are doing I think is a

3     concern well taken.

4                 THE COURT:    You may have misunderstood what I

5     was saying.    I was not saying that they were trying to

6     interpret the meaning in terms of industry standards and

7     so forth.    My point was that if an interpreter says I

8     don't understand -- and this all we've heard is Ms. Elbaz

9     said the interpreter doesn't understand it.          That may just

10    mean that -- it means the opposite.        It's means he's not

11    trying to go beyond his purview.        He's not trying to

12    interpret or give a substantive meaning as opposed to just

13    translating the words.      So I think if anything, that

14    statement exhibits the opposite issue, which is that the

15    interpreter is doing what he's supposed to do.

16                My point is that the fact that the interpreter

17    is -- you know, it may be that someone is asking him to go

18    beyond what he's asked to do, which is interpret the words

19    and he's now going to do that.

20                So anyways again, we've already finished this

21    discussion once before.      I do not find any problem with

22    the interpreters at this point, but we will listen

23    carefully I think and see if anything arises going

24    forward.    Thank you.

25                MR. VAN DYCK:    Thank you, Your Honor.




                                                                    122
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 123 of 296

1                 MR. POLLACK:    And, Your Honor, simply my request

2     would be not now in front of the jury, but when we have a

3     break, if we could have a colloquy with the interpreters

4     to ask them on the record what it is that they have been

5     doing up and to this point so we can all be on the same

6     page that they are doing exactly what the Court would

7     expect them to do.

8                 MR. VAN DYCK:    Your Honor, that's just not

9     necessary.     The witness has been on the stand for a day

10    and a half.     This is literally the first time that there's

11    been sort of any issue and I think adding another

12    interpreter really does solve the issue.         There's

13    absolutely no reason for --

14                THE COURT:    Yeah.   I don't see any reason for

15    that at this point.      But I will listen carefully and if

16    there's a reason later.

17                MR. POLLACK:    Thank you, Your Honor.

18                (In open court:)

19                BY MR. VAN DYCK:

20          Q     Ms. Elbaz, my question was just about the words

21    here.     Where it says "under our average success rate of

22    70%, we will win seven out of ten trades," has that been

23    translated for you?

24          A     Yes.   I understand it now.     Thank you.

25          Q     Thank you.    And what do you understand this to




                                                                    123
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 124 of 296

1     mean?

2           A    That it says that make a simulation with your

3     client and they give an example.        That, for example, if

4     you have $1,000 and you are going to win on every trade of

5     $1,000, hypothetically of $7,000.        So it mean that you

6     succeed seven and win ten, it's mean that you make 4900

7     and you lost 3,000 and you are going to stay with 1,900.

8           Q    Do you know whether there were any simulations

9     that were done with clients where it was will only win

10    three out of ten trades and you'll lose 70% of the time?

11          A    I don't know.

12          Q    In any event, Ms. Elbaz, you did not open these

13    attachments that were sent to you.        Is that right?

14          A    I didn't say that.      I said that I don't remember

15    this specific one.

16          Q    Okay.

17          A    One email I opened the attachment and the other

18    email, my mom was under surgery.        She had lung cancer and

19    I was with her in the hospital.       So even if I wanted, I

20    didn't open.    This is why I train for Numaris for two

21    hours because it's less than 20 steps from the hospital.

22    You can check it in the map.

23               MR. VAN DYCK:     Okay.   Can we go to Exhibit 452?

24               BY MR. VAN DYCK:

25          Q    Ms. Elbaz, this is about five months after the




                                                                    124
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 125 of 296

1     last email that we saw.      Is that right?

2           A    Yes.   It's correct.

3           Q    And this is another or the attachment here is

4     course manual.    Is that right?

5           A    Yes.   Correct.

6                MR. VAN DYCK:     Can we go to page 25, please?

7     Actually, let's just go to straight to 29.

8                BY MR. VAN DYCK:

9           Q    Under where it says "provide your personal

10    bio" --

11          A    I can't see.

12          Q    I'm sorry?

13          A    I can't see.

14          Q    Is your monitor not on?

15          A    It's on.    You said a word.     It's not appearing

16    here.

17          Q    Oh, okay.    You can look at your monitor now.

18    Under where it says "provide your personal bio," do you

19    see the statement today, "I manage around 80 clients,

20    which are generating a profit of 15 to 25% on a monthly

21    basis"?

22          A    Yes, I do.

23          Q    And if you had read this back in August of 2015,

24    would you have known that this was a false statement?

25          A    Yes.




                                                                    125
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 126 of 296

1           Q    I'm sorry.     In August of 2016.

2           A    Yes.   I understand you.      If it's not the truth

3     for the person that said it.

4           Q    Ms. Elbaz, I'm going to ask you to listen to a

5     clip of the training that you did.        This is 37.2.

6                (Clip played.)

7                BY MR. VAN DYCK:

8           Q    So do you recognize your voice on that?

9           A    Yes.

10          Q    Ms. Elbaz, if you look at the one minute and

11    four-second mark, you were training the employees to

12    promise the clients that they were going to get 5% a

13    month, which would end up being a hundred percent a year

14    investing in binary options, weren't you?

15          A    No.

16               MR. VAN DYCK:     Can we we look at 37.9-S?       Let's

17    just go to the second page.

18               BY MR. VAN DYCK:

19          Q    Ms. Elbaz, do you remember listening to this

20    during the trial, this clip?

21          A    I believe so.

22          Q    And you are the one who said "so as you can see,

23    you have made a 15% return on your fund investment within

24    only two days; this means you can make 150% a week, 600% a

25    month."




                                                                    126
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 127 of 296

1            A    Yes.

2                 MR. POLLACK:    I'm going to object, Your Honor.

3                 THE COURT:    What's the objection?

4                 MR. POLLACK:    The objection is that this is not

5     evidence.    We've already listened to the audio.        The audio

6     is -- the transcript does not reflect the audio in this

7     correctly.

8                 THE COURT:    Well, we can have her listen to it

9     again.     Right?

10                MR. VAN DYCK:    Yes, Your Honor.

11                MR. VAN DYCK:    Can we play 37.9, please?

12                (Audio played.)

13                BY MR. VAN DYCK:

14           Q    Ms. Elbaz, do you recognize your voice during

15    that?

16           A    Yes, I do.

17           Q    And you weren't telling the employees to tell

18    investors that they have a 70% chance of losing.           Were

19    you?

20           A    No.

21           Q    If we look at the one-minute mark?        Do you see

22    the highlighted text there?

23           A    Excuse me?

24           Q    Do you see the highlighted text on your monitor?

25           A    Yes, I do.




                                                                    127
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 128 of 296

1           Q    I think, Ms. Elbaz, that you had testified

2     before that you heard that 15% was actually 50%.           Is that

3     right?

4           A    50%.

5           Q    Okay.     But you also said this means you can make

6     150% a week, 600% a month.       Right?

7           A    No.     It's not right.   It's a simulation that I

8     read as example from this Spot Power Point.

9           Q    Okay.

10          A    I didn't teach the employee to say that.

11          Q    The simulation was about the clients making

12    money.    Right?

13          A    Yes.

14          Q    The simulation was about the clients making 150%

15    a week, 600% a month?

16          A    No.     It was the example of the simulation.

17          Q    Okay.     Was there a simulation about the clients

18    losing?

19          A    Yes.

20          Q    Did you teach your employees to tell the clients

21    that they had a 70% chance of losing?

22          A    Yes.     When you going to turn the pages, I think

23    it's three or four pages before the end.

24               MR. VAN DYCK:     Can we look at Exhibit 22,

25    please?




                                                                    128
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 129 of 296

1                BY MR. VAN DYCK:

2           Q    So, Ms. Elbaz, this was a call that you did with

3     somebody named Thomas Kristiansen.        Is that right?

4           A    Correct.

5           Q    Okay.    And what was the reason for forwarding

6     this phone call to Mr. Roytman at the Numaris office?

7           A    I got an email that says that it's a good saving

8     a withdrawal call.     So I transferred it to Ronen Roytman.

9           Q    Did you want Mr. Roytman to use this call to

10    train his own clients?

11          A    No.   He said that he want to hear a conversation

12    about saving a withdrawal.

13               MR. VAN DYCK:     Can we look at the transcript,

14    which is 22.1-S?

15               BY MR. VAN DYCK:

16          Q    And, Ms. Elbaz, the reason that you wrote when

17    you sent the call it's to show you they all have money is

18    because Mr. Kristiansen started out this conversation

19    saying he wanted to close the account and he ended the

20    conversation indicating he might invest $10,000.           Right?

21          A    No.   It's because it was not in the CRM that

22    says that he need the money because he don't have money

23    and later on, he said that he invest already $50,000 and

24    then he spoke about maybe to invest later on.

25          Q    Ms. Elbaz, you turned him around during the




                                                                    129
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 130 of 296

1     call.      Right?   He wanted to close his account and by the

2     end of the call, you had gotten him to say that he might

3     invest $10,000.       That's why you wanted the call to be used

4     at the Numaris office.

5            A     No.    I think he turn himself on.    He asked to

6     withdraw.      I said you can take your money.     And then he

7     start to say that he want to keep trading if I remember

8     correctly.

9            Q     Let's look at the three-minute and 19-second

10    mark.      You told Mr. Kristiansen, "not a lot of people

11    getting calls from me and what I'm doing, I'm really good

12    at trading."        Right?

13           A     Yes.

14           Q     Why did you want Mr. Kristiansen to know that

15    you were really good at trading?

16           A     I need to see all the transcript to answer you.

17    I don't remember by heart every word.

18           Q     Ms. Elbaz, you wanted Mr. Kristiansen to know

19    that you were really good at trading because it would make

20    him more likely to invest.       Right?

21           A     Like I said, if I can I see all that I can tell

22    you.    I don't remember by heart.      And I said that I'm a

23    good trader because I'm very good trader.

24                 MR. VAN DYCK:   Can we look at the seven-minute

25    and 17-second mark?




                                                                    130
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 131 of 296

1                BY MR. VAN DYCK:

2           Q    So Mr. Kristiansen started the call asking to

3     get his $1,300 back.      Is that right?

4           A    Yes.

5           Q    Okay.    And you told him that you weren't going

6     to send him the whole 1300.       You were just going to send

7     the 900?

8           A    No.

9           Q    That's not what you told him?

10          A    I told him?     No.   After he suggest to stay and

11    he asked to leave $200.      I ask him to stay with $400 so it

12    can be better money management and he can -- and he going

13    to withdraw the rest with no commission fee.

14          Q    Ms. Elbaz, there was no minimum amount that he

15    had to leave in his account, was there?         You just made

16    that up.

17          A    No.    I didn't made it up.     Usually when you

18    invest, the minimum deposit, it's $250.         And when you

19    leave under, below the minimum amount that you need to

20    deposit, you are not allowed to get the services of

21    academy, trader, expert trader.       Courses on the website

22    not going to open for you less than $400.

23               When you are going to the website, you have

24    academy.   You press on this.      You have a little locks and

25    if you don't have this amount, the lock is not going to




                                                                     131
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 132 of 296

1     open and you are not going to able to view this video they

2     teaching you.      And every time that your account is

3     getting -- like you have type of account and when you have

4     more type of accounts, you can be able to be exposed to

5     more videos.

6                MR. VAN DYCK:     Can you go to the 18-minute and

7     14-second mark?

8                BY MR. VAN DYCK:

9           Q    Ms. Elbaz, you told Mr. Kristiansen, "I'm going

10    to recover your money; you are going to send me a nice

11    gift."    Right?

12          A    Right.

13          Q    And the money that you told him you were going

14    to recover, that was the $50,000 he told you he lost in

15    the stock market?

16          A    It was after the conversation.        I never told him

17    that I will make him money.       I said -- I ask him how much

18    he afford himself to risk and then I said that I hope that

19    he going to make money.      This is like a small joke.

20    Connection with the client in the end of the conversation.

21    It's not meant that I promise something.

22          Q    So when you said, "I'm going to recover your

23    money," you were just joking?

24          A    I said and save money.       Mami in Hebrew, it's

25    like dear.    And because after I'm going to do that, you




                                                                    132
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 133 of 296

1     are going to send me a little gift.        You think I'm allowed

2     to take gift from client?      It's you are having fun with

3     the client.    I like to speak with the client.        And I never

4     promise him nothing.      To take one sentence of 20 minutes

5     of conversation, it's not the way to express myself.

6           Q    Do you think that 70% of the clients who lost

7     money were having fun?

8           A    They maybe had fun before they lost the money.

9     Trade is very, very fun.      This is the meaning.      I like to

10    trade.    I made money and I lost money by myself.         A lot.

11    And during the trading, yes, it's fun.         It's fun to learn.

12    It's fun to trade.     Trading for me, it's fun.

13               BY MR. VAN DYCK:

14          Q    If you look at Exhibit 25, please?         This is an

15    email that you received.      Is that right, Ms. Elbaz?

16          A    My name is there.      Yes.

17          Q    Do you see the subject is Big Option Pension

18    Equal Safe?

19          A    Yes, I see.

20          Q    Who is Mr. Lansky?

21          A    He was a employee of Yukom.

22          Q    In the first part of the email, he says "mail I

23    sent to clients, any thoughts?"       Do you see that?

24          A    Yes.

25          Q    He says "do you think your pension funds are




                                                                    133
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 134 of 296

1     safe, think again."      There's a link to an article.       Below

2     that, he wrote "as you know, binary is not exposed to the

3     markets and, therefore, the money can't disappear due to

4     markets drop; if you want your savings, pension and

5     retirement money to to be safe, all you need to do is put

6     it in a binary account."       Do you see that?

7           A    Yes, I see.

8           Q    Did you fire Mr. Lansky for sending this email

9     to clients?

10          A    No.

11          Q    This isn't true though.       Right?

12          A    What you mean?      I didn't fire him.     It's true.

13          Q    No.    I'm sorry.   Where it says "if you want your

14    savings, pension and retirement money to be safe, all you

15    need to do is put it in a binary account."          That's not a

16    true statement.     Right.

17          A    No.    It's not a true statement.

18               MR. VAN DYCK:     Could we go to 37.4?

19               (Audio played.)

20               BY MR. VAN DYCK:

21          Q    So, Ms. Elbaz, did you recognize your voice

22    there?

23          A    Yes.    Definitely.

24               MR. VAN DYCK:     Okay.   Can we look at the

25    four-minute and 11-second mark?




                                                                    134
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 135 of 296

1           Q     Ms. Elbaz, what you were telling the employees

2     to do with clients is "be fun on the phone because that

3     way you can get the most amount of money out of them over

4     three or four different tries."       Right?

5           A     No.    I said if client not going to have fun with

6     you, he's not going to invest with you anymore.

7           Q     Okay.    Did you say "give him a good time so if

8     you do that, you're fucking going to drink him every three

9     or four days over a period of time?"

10          A     The translation is not accurate like you.          It's

11    some word like broad and things that I never said in my

12    life.     But you took it there.    So I will agree.     Part of

13    that, I said.      Part of that, it's not my word.

14          Q     Okay.    Well, which part is your word and which

15    part don't you agree with?

16          A     I said that have a good time with a client and I

17    spoke about some employee.       It was a joke with a drink and

18    I also did like that (indicating).

19          Q     You specifically remember this?

20          A     Yes.    I don't know if you saw yesterday.       I have

21    a thing when I'm talking about something like that, I

22    think I did it even at court yesterday.         When you are

23    rephrasing.       I don't know how to say it in English,

24    but --

25          Q     Ms. Elbaz, did you hear you say "if you give him




                                                                     135
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 136 of 296

1     a good time, you're fucking going to drink hum every three

2     or four days over a period of time?"

3           A    I believe so in different words a bit.         But yes.

4           Q    And you were talking about the clients.          Right?

5           A    Yes.

6                THE COURT:     Mr. Van Dyck, I think it may be time

7     for the lunch break.      Is that correct?

8                MR. VAN DYCK:     Yes, Your Honor.

9                THE COURT:     So, ladies and gentlemen, it's time

10    for the lunch break.      Again don't discuss the case.       Keep

11    an open mind.     Why don't we see you all back here at 2:00?

12    And we'll continue with the examination.         Thank you very

13    much.

14               (Jury excused.)

15               THE COURT:     Okay.   Thank you, everyone.      Please

16    be seated.    How are we doing schedule-wise?

17               MR. VAN DYCK:     I think 45 minutes to an hour.

18    I'm cutting.

19               THE COURT:     It doesn't feel like you're cutting

20    because you keep adding every time I say -- I mean you

21    said two hours an hour and a half ago.         So now you've

22    added time.    But okay.    It's almost -- so we'll see you at

23    2.   And then hopefully, we'll at least get these character

24    witnesses on and off.      I'm still contemplating doing the

25    instructions today.     So we'll just see how far you go.




                                                                     136
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 137 of 296

1                I really don't think it's necessary to just

2     replay recordings that we've already heard.          But I'm not

3     going to say you can't do it.       But I do think at some

4     point it's cumulative of what we've already heard.

5                Anything else before we take the break?

6                MR. POLLACK:     Your Honor, I don't know if you

7     want to do it now or later, but if you are contemplating

8     instructing today, I would -- I did want to address the

9     jury instruction on the second element of conspiracy.

10               THE COURT:     Yeah.   Why don't we -- I think we

11    may need to come back.      I'll try to be back at 1:50 I

12    guess to do that because I do need to go to a meeting

13    right now.    But okay.    We'll do that.     Thank you.

14               MR. POLLACK:     Thank you.

15               (Luncheon Recess.)

16                              AFTERNOON SESSION

17               THE COURT:     So I don't think we need to talk

18    about that instruction issue right now.         I think, A, we

19    could talk about it at a break and, B, if we don't get to

20    it today, we'll talk about it at the end.         So we'll get to

21    it before we finalize everything.        But given my tardiness,

22    we'll just bring the jury in.

23               MR. POLLACK:     And, Your Honor, I just also want

24    to flag we still need to deal with this stipulation issue

25    before we get to where the defense rests.




                                                                    137
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 138 of 296

1                 THE COURT:    Right.   Okay.   Well, you mean you

2     want to discuss it with me or you're still working

3     together?

4                 MR. POLLACK:    No, no, no.    I think we have a

5     agreement in large part.       But there is an issue we need to

6     address with you --

7                 THE COURT:    Okay.    Why don't we talk about that

8     at the next break because I think there will be another

9     break.    Right?

10                MR. POLLACK:    I assume so.

11                (Jury present.)

12                THE COURT:    Thank you, everyone.     Please be

13    seated.   Welcome back, ladies and gentlemen.         We'll jump

14    back right back into the cross-examination.

15                Go ahead, Mr. Van Dyck.

16                MR. VAN DYCK:    Can we have Exhibit 12, please?

17    Let's just look at the top half.

18                BY MR. VAN DYCK:

19          Q     Do you see that, Ms. Elbaz?

20          A     Yes.

21          Q     Ms. Elbaz, this is an email that you forwarded

22    to Spot Option.     Is that right?

23          A     Yes.

24          Q     The email that you forwarded to Spot Option says

25    the name of a client and then it says "change account to




                                                                     138
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 139 of 296

1     high risk, he is profiting a lot."        Is that right?

2           A    Yes.

3           Q    Ms. Elbaz, you didn't want the clients to

4     profit.   Right?

5           A    No.

6           Q    Ms. Elbaz, did you want the clients to make

7     money or did you want them to lose?

8           A    I want them to make money.

9           Q    The email here says "change account to high

10    risk, he is profiting a lot."       Do you see that?

11          A    Yes.

12          Q    And you sent this to Spot Option because you

13    wanted Spot Option to change the client's risk settings so

14    he would lose.     Right?

15          A    No.

16          Q    Ms. Elbaz, this doesn't say anything about this

17    client abusing the system, does it?

18          A    No, it's not.     I believe Samantha believed that

19    he is abusing the system while she view his account.

20          Q    So if a client is profiting a lot, that means

21    he's abusing the system?

22          A    Not always.      If she send it to put him on high

23    risk, I believe she's -- that's what she saw.

24          Q    If you'd look at Exhibit 14, please?         Is this

25    another email that you forwarded to Spot Option?




                                                                    139
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 140 of 296

1           A    Correct.

2           Q    And Mr. Praetorius -- the only thing in here is

3     that -- the only thing in here that he wrote is "client

4     keeps making profits, doesn't stop, what do we do?"

5     Right?

6           A    Right.

7           Q    And you forwarded this to Spot Option because

8     you wanted the client to stop making money.          Right?

9           A    No.

10          Q    Mr. Praetorius doesn't say anything in here

11    about the client abusing the system, does he?

12          A    Right.

13          Q    So you just assumed that because the client was

14    making money, it must mean that he was abusing the system?

15          A    Or he thought the client may abuse the system or

16    that I check the account and I saw that it look like and I

17    ask to forward it to Spot to be on high risk.          So they are

18    going to have a flag and they going to check it.

19          Q    It was so unusual that someone might actually be

20    making money, that it was flagged?

21          A    No.   But the action can be unusual if you see

22    behavior that not match to a regular deposit or behavior.

23          Q    Let's look at Exhibit 602 and 602-T and just the

24    top half of each email.      Ms. Elbaz, you can see the Hebrew

25    version on the left side of the screen of this email and




                                                                    140
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 141 of 296

1     the English translation on the right.         So this was a email

2     that you received from Mr. Alfasi.        Do you see that?

3           A    Yes.

4           Q    Okay.    Mr. Alfasi wrote you "a brother of a

5     client died today; he needs the money for the funeral and

6     he will return to trading in about two weeks."

7           A    Yes.

8           Q    Do you see that?

9           A    Yes.

10          Q    Okay.    And the subject of the email, it says

11    "Nick Onasis client, we have to send the money, no

12    choice."   Right?

13          A    Yes.

14          Q    And you wouldn't let this client have the money,

15    would you?

16          A    Right.

17          Q    Despite the fact that your own manager told you

18    that the client needed the money for a funeral?

19          A    But you can see my respond.        I said that when a

20    client sent an email, he didn't mention something.            He

21    mentioned that Nick neglected him and didn't give him the

22    service.   So where I'm saying handle with that, it's mean

23    call the client and see exactly what happened and not Nick

24    because that's what he claim.

25          Q    It said "cope with it and fight."         Right?




                                                                     141
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 142 of 296

1           A    Yes.

2           Q    Fight with a client who needed the money for a

3     funeral.

4           A    No.    It's not what it says in Hebrew.       It's not

5     correct and it's out of context.        If you want, I can

6     translate the Hebrew part.

7           Q    Go ahead.

8           A    Okay.    I said I'm not approving.      Please handle

9     with that and fight.      That's it.    And then the client

10    complaining that you neglected him.        He's not talking

11    about the funeral.

12          Q    So since the client didn't mention a funeral on

13    the phone to you, you said don't give him the money?

14          A    No.    Because this is the client.      I think it was

15    more than that.     But this is a client that has a bonus and

16    profit.    And you need to complete the turnover or can he

17    take just his initial investment and not include a profit?

18          Q    Yeah.    Where does it say that about the bonus

19    here?

20          A    It's not said it here.       I believe it was

21    attached to that.

22               MR. VAN DYCK:     Can we look at 608 and 608-T?

23    And can we go down to just to where "see what you can do

24    with it" on the top of each email?

25




                                                                    142
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 143 of 296

1                BY MR. VAN DYCK:

2           Q    So, Ms. Elbaz, you have the Hebrew on the left

3     side and the English on the right.        This is an email from

4     Mr. Bigelman to you.      Is that right?

5           A    Excuse me?     Can you come again?

6           Q    Yes.    This is an email that Mr. Bigelman wrote

7     to you?

8           A    Yes.

9           Q    Okay.    And the subject is "Clients For Which I

10    Need The Help Of The Queen Of Withdrawals."

11          A    Yes.

12          Q    Were you the queen of withdrawals referred to in

13    the email?

14          A    That's what he said.

15          Q    The client name, Richard Jones.        Do you see

16    that?

17          A    Yes.

18          Q    Okay.    Mr. Bigelman says "this is the client of

19    the 33,000 and he has an additional account with us."

20    Right?

21          A    Yes.

22          Q    Now Mr. Bigelman was writing you for help.

23          A    Yes.

24          Q    Okay.

25               MR. VAN DYCK:     Can we zoom out and look at the




                                                                     143
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 144 of 296

1     top of each email?

2                 BY MR. VAN DYCK:

3           Q     Do you see you wrote back to Mr. Bigelman at the

4     bottom there, you said "as for the 33, the son of a bitch

5     does not answer so I can't canceled the withdrawal for

6     him"?     Do you see that?

7           A     This is a wire.    Yes.

8           Q     You called the client a son of a bitch because

9     he didn't answer the phone?

10          A     No.   Because he curse at me and hung up the

11    phone so many time.     It's the first time that I said this

12    word about a client.      And this client, we tried to call

13    him when he asked for withdrawal request because it was a

14    wire and we don't have a way to send him his money back.

15    We need him to fill a APM form which is details and he

16    just kept calling me by name and hung up and don't call

17    again and hang up.     So I'm sorry.     I lost it and I used

18    this word.    But after that, I spoke with the client and

19    everything was okay.

20          Q     Mr. Bigelman was asking for your help to stop

21    the withdrawal.     Right?

22          A     To save the client.     Yes.   To keep the client

23    working with us.

24          Q     And so he had made a -- the client had made a

25    withdrawal request.     Right?




                                                                    144
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 145 of 296

1           A    Right.

2           Q    And you canceled it?

3           A    Yes.    Because you cannot send money without the

4     client send you -- provide you the bank details.

5           Q    Ms. Elbaz, you testified yesterday that a test

6     withdrawal was never something that was used to give the

7     illusion to an investor that they could withdraw their

8     money when they really couldn't.        Right?

9           A    Can you rephrase it?

10          Q    Sure.    I think you testified yesterday that a

11    test withdrawal was never something that was used to give

12    the illusion to an investor that they could withdraw their

13    money when they really couldn't.        Is that right?

14          A    I believe so.     I explain what is a test

15    withdrawal and it's not part of it.

16          Q    If you can look at 37.6-S?       Ms. Elbaz, during

17    this training session, didn't you tell employees to send

18    money back only when a client will redeposit it?

19          A    Can you show me this part, please?

20          Q    Sure.

21               MR. VAN DYCK:     Can we look at 13-second mark,

22    please?

23               THE WITNESS:     How it's related?     I didn't

24    understand the question.

25               BY MR. VAN DYCK:




                                                                    145
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 146 of 296

1           Q    Sure.    The reason to send the client back the

2     one hundred dollars, right, is because if you believe they

3     are going to immediately re-invest the money.          Right?

4           A    No.   I think you took it out of context.         I

5     think I'm talking about a profit when a client trade.             And

6     this client did simulation.       Don't have a bonus.

7                MR. VAN DYCK:     Can we look at the rest of the

8     clip, please?    Sorry.    The next page.

9                BY MR. VAN DYCK:

10          Q    Take a look at that, Ms. Elbaz.

11          A    Can you show me where, please?        On the page?

12          Q    Yeah.    If you would?

13          A    I read it and one of the word is not correct.

14          Q    Which word isn't correct?

15          A    It said something like you are a junkie.

16          Q    Okay.

17          A    It's not in my vocabulary.

18          Q    Ms. Elbaz, during this training, you were

19    comparing the investors to gamblers at a casino.           Right?

20          A    Not exactly.     But also.    I talked about -- I

21    told them about something in the casino in Germany.           And

22    then I said that I using -- I used to train on a software.

23    Like you can see it says Plus 500.        It's a Forbes

24    regulated company that I traded and I gave example of my

25    trading.




                                                                       146
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 147 of 296

1           Q    And the reason you gave that example was because

2     you were telling the employees don't worry about giving

3     the clients some money now, every now and then because

4     they're like gamblers at a casino, they'll put it back in?

5           A    No.   That's not what I said.       I said that when

6     you make money and I gave myself an example like in the

7     Plus 500 in the Forex, I told them that I make money and I

8     ask for withdrawal request.       And after that even before

9     the money go to me, I invest with them again.          I like

10    trading and I believe that every person like to win so

11    when he won or win, I don't know the correct how to say

12    it, but everyone likes to win.       So if you make money and

13    you won, you want to come back.       Yes.

14          Q    Let's do 1.12, please.

15               (Video played.)

16               BY MR. VAN DYCK:

17          Q    That's what you told the FBI in September of

18    2017?

19          A    You need to play a few more seconds and I

20    explained that if it was illegible to withdraw.

21          Q    Okay.    Ms. Elbaz, when you worked at Yukom,

22    there were thousands of investors who complained that they

23    couldn't get their money back.       Right?

24          A    Excuse me?     It was thousands of clients that --

25          Q    There were thousands of clients who couldn't get




                                                                      147
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 148 of 296

1     their money back.     Right?

2           A    No.    It's not correct.

3           Q    Let's look at Exhibit 34, please.         And let's go

4     to the second to last page.       Just the email at the bottom.

5     So Ms. Elbaz, I want to ask you about how the money from

6     the investors was wired to the bank accounts.          Okay?

7           A    Yes.

8           Q    This is a email that was eventually it was

9     forwarded -- or no, I'm sorry.       You are cc'ed on this

10    email.    Do you see that?

11          A    Yes.

12          Q    The email at the bottom, starting at the bottom,

13    it says "following a couple of issues where the banks of

14    the customers stop the customers from sending the wire,

15    please make sure to instruct the customers they should

16    tell the bank if asked, they send the funds to investment

17    company and not to a binary company."         Do you see that?

18          A    Yes.

19          Q    And the reason for this instruction was because

20    some of the banks were going to stop their customers from

21    sending their money in to you if they knew it was for

22    binary options training?

23          A    It also can be but it's because it's not going

24    to match the name of the bank account.         So it's going to

25    bounce back.




                                                                     148
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 149 of 296

1           Q    Well, let's look at what you wrote at the first

2     email in the chain.     This is a response to a question.

3     "In this case, can we delete for Binary Book?"          And you

4     responded "no, delete binary, put just book."          Do you see

5     that?

6           A    Yes.

7           Q    And the reason you wrote that is because you

8     knew if the bank saw the word "binary," they might think

9     binary options and they might not want to send the wire.

10    Right?

11          A    No.    If you are going to read the continuing,

12    they correct me.     That's what I thought I understand.        It

13    was a long email with a lot of back and forth and then

14    they correct me.

15          Q    Ms. Elbaz, the way the employees at Yukom were

16    paid, it was totally irrelevant to them whether the

17    investors actually made money.       Right?

18          A    Right.

19          Q    And who set up their salary and their bonus

20    structure?

21          A    It was there already when I started work.          They

22    already got commission by net deposit.         And no, I just add

23    something with the contract about it's by the manager

24    decision to change it.

25          Q    Okay.    Did you ever think about changing it so




                                                                    149
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 150 of 296

1     they would get paid based on how much money the investors

2     made?

3           A     No, because it's the call center that need to

4     sell the product.     It's not about the result.

5           Q     It was never about the investors making money.

6     Right?

7           A     The way that the account manager got paid.         No.

8           Q     How did you get paid?

9           A     I got paid by reaching my goals.       It was hour on

10    the phone.    It was reaching a total goal.       It was a few

11    part that relevant to that.       I don't exactly remember

12    everything and it was between zero to 0.5.         Usually, it

13    was average between 0.25 to 0.5.        I never got zero.     No.

14    I got zero just in the last year.

15          Q     Sure.   And when you say 0.25 to .5, what is that

16    a percentage of?

17          A     It's a percentage of the net deposit that belong

18    to Yukom.

19          Q     So the way you were paid was based on a

20    percentage of all of the money that came into Yukom minus

21    the money that went out back to investors?

22          A     It's not came to Yukom.      The money that the team

23    at Yukom sell as a sales manager minus the withdrawals.

24    And then I had the topic that my manager decide if I reach

25    my goals or not.




                                                                    150
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 151 of 296

1           Q    But the more money that investors put into

2     binary options, the more money you made.         Right?

3           A    True.    The Yukom employees yes.

4           Q    The Yukom employees and you, too.         Right?

5           A    I said I got on the Yukom employees.         Exactly.

6           Q    Ms. Elbaz, I want to ask you about the things

7     the account managers said to investors about their

8     professional background and experience?

9           A    Okay.

10          Q    I think you testified that you understood that

11    the account managers were saying things about their

12    background or professional experience that weren't true?

13          A    Yes.

14          Q    But that you personally never trained any of

15    them to say that.     Is that right?

16          A    I don't think so.      Yes.

17          Q    And how often did you hear the account managers

18    saying things to investors that weren't true about their

19    experience?

20          A    I don't remember to tell you.

21          Q    How do you know that the account managers were

22    telling investors things that weren't true about their

23    education or professional experience?

24          A    I think I saw it in some of the complaint.

25          Q    Did you tell them to stop?




                                                                    151
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 152 of 296

1           A    No.    If it's not relevant to the product, so no.

2           Q    So let me ask you about that, Ms. Elbaz.          You

3     said it's not relevant to the product?

4           A    Yes.

5           Q    If you are an investor --

6           A    Okay.

7           Q    -- and you were thinking about investing in

8     binary options --

9           A    Okay.

10          Q    -- wouldn't you want to know how much experience

11    the person on the other end of the line had in investing

12    before making a decision to invest?        Do you think that

13    would be important?

14          A    I don't really think so because they are relying

15    on people that gaving this trade are very experienced.

16    They are relying about analyst that predict the market

17    online also.     And the terms and condition at Binary Book

18    even said that they need to consult with somebody else

19    before they doing that.      The account manager need to do

20    their job and to explain the explanation and answer the

21    question about a product.      That's what I've been told by

22    my boss.   That's what I've been told by the lawyer and by

23    legal opinion.

24          Q    I'm sorry.     Did you say you saw a legal opinion

25    that said it was okay for Yukom employees to lie to




                                                                    152
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 153 of 296

1     investors about their professional experience and

2     education?

3           A     No.   The legal opinion said that you cannot say

4     something that it is not truthful about a product itself.

5     That's what the legal opinion saying from my memory.

6           Q     And you understood from that, that it was okay

7     for the employees to lie to the investors about whether or

8     not they had a Master's Degree in Economics, for example?

9           A     No.   I didn't saw it is as irrelevant because

10    they relying on a professional analyst and experts and

11    their reviews in the market while they're doing that.           So

12    I didn't saw it as a bad thing.

13          Q     Ms. Elbaz, the whole reason the account managers

14    were telling the potential investors that they had lots of

15    experience and education was because it was important for

16    the investors.       It would make it more likely they'd

17    invest.     Right?   That was the whole point.

18          A     I don't know to answer you.       For that, I don't

19    think it's the whole point.

20          Q     Well, what was the point?

21          A     I don't know.

22          Q     You have no idea?

23          A     Maybe to make the client feel comfortable with

24    them.     I don't know.

25          Q     So you think that the reason the account




                                                                    153
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 154 of 296

1     managers -- that one of the reasons you think the account

2     managers might have been saying things that weren't true

3     about their professional experience was to make the

4     investor feel more comfortable?

5           A     Because they were lying about expert traders.

6     Because they were lying about the analysts that gave them

7     these details.      So I don't think it's relevant because

8     they really getting information from experienced analyst

9     that analyze the market.      So I don't think how it's

10    relevant.

11          Q     Ms. Elbaz, I think you also testified that you

12    knew that the Yukom employees were using fake names or

13    stage names.    Right?

14          A     Stage names.    Yes.

15          Q     And what was the reason for the employees using

16    stage names or fake names?

17          A     A few reason.    We have been asked by the broker.

18    That's what I've been told that I arrive there.          That

19    we've been asked by the broker not to expose the Israeli

20    names and the fact that we are in Israel and the fact that

21    we are Jewish.      So you are working with some people that

22    don't really like it.      And also some names, it's difficult

23    to pronounce.    Some of them long ones.       Some of them --

24    this is the reasons.

25          Q     Okay.   Why did Austin Smith need a fake name?




                                                                      154
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 155 of 296

1           A    I don't know.     He choose it when he joined

2     Numaris.   I wasn't there.

3           Q    What about Warren Montgomery?        Why did he need a

4     fake name?

5           A    Maybe it's hard to pronounce.

6           Q    Harder to pronounce than Bill Shnizer?

7           A    I think so.

8           Q    Can we look at 26 and 26-T, please?         Ms. Elbaz,

9     you can look at the Hebrew version of the document if

10    you'd prefer.     It's on the left side of your screen.

11          A    Yeah.    I can see that.

12          Q    You finished?

13          A    Yes.

14          Q    Okay.

15          A    It's an email.

16          Q    So what's a kit?

17          A    A kit it's when you start working, you getting

18    email address, CRM account, Skype account and email.           I

19    don't know if I said it already.

20          Q    And the kit is for the stage name?

21          A    No.    It's for employee that joined the company.

22          Q    Okay.    But the email that would come with the

23    kit would be the stage name, not the real name?

24          A    Yeah.    Sorry.   I didn't understand you.

25          Q    That's okay.      And so what's happening here --




                                                                    155
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 156 of 296

1     first of all, who is Kevin White?

2           A    Afik Tori.

3           Q    Okay.    So what happened here is that the name

4     Kevin White has gotten a bad name out in the Internet

5     sites in Florence.     And so the idea is to give him a new

6     fake name.    Right?

7           A    That's what he wrote.

8           Q    Ms. Elbaz, the point of the fake names was to

9     conceal from investors who you really were.          Right?

10          A    No, it's not.

11          Q    Ms. Elbaz, you didn't want people to know who

12    you really were because you were lying to clients.            Right?

13          A    No.

14          Q    The email says "for all the old clients, he will

15    still be Kevin, but in order to prevent the problems that

16    arose this month and the large deposits that were

17    canceled, he'll get a new name."        Do you see that?

18          A    Yes.    I can see that.

19          Q    Ms. Elbaz, when those lawyers started calling

20    and looking for their clients' money, were you happy you

21    had a fake name?

22          A    No.    When they call, they call with my real

23    name.

24          Q    They found out who you really were?

25          A    From the first letter.       I didn't hide it.




                                                                     156
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 157 of 296

1           Q     You didn't hide your name?

2           A     From who?    From the lawyer?     No.   My name was on

3     everything in Yukom.

4           Q     Let's look at Exhibit 1010, please.        Ms. Elbaz,

5     you testified about having read this legal opinion when

6     you received it in March of 2016.        Is that right?

7           A     Correct.

8           Q     Okay.    And this attachment you're positive you

9     read.     Right?

10          A     Yes.    But I think the Hebrew one.

11          Q     Ms. Elbaz, you read the Hebrew one from

12    beginning to end?      You read the whole thing?

13          A     I believe so.

14          Q     Did you ever talk to this attorney, David

15    Bitton?

16          A     Yeah.    A few times.

17          Q     How many times?

18          A     A lot.

19          Q     How many do you think?

20          A     Come on, I cannot remember the direct number.

21          Q     More than ten or less than ten?

22          A     More than 10.

23          Q     Did you tell Mr. Bitton that investors were

24    being lied to about expected returns they could get on the

25    investment in binary options?




                                                                    157
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 158 of 296

1                (Witness conferred with interpreters.)

2           A    You ask if I lied to David Bitton about me

3     promising things to the client, just to make sure that I

4     understand.

5           Q    I'm asking you whether you told the attorney

6     that Yukom's employees were lying to investors about the

7     binary options product?

8           A    No.    No.   The translation is not correct.

9                MR. VAN DYCK:     Can we go to page 7 of the

10    opinion, please?

11               THE WITNESS:     Can I get a Hebrew one, please?

12               BY MR. VAN DYCK:

13          Q    Yes, Ms. Elbaz.

14          A    Here it's on the screen.       Thank you.

15               MR. VAN DYCK:     Your Honor, may I approach?

16               THE COURT:     Yes.

17               THE WITNESS:     Thank you very much.      You want me

18    to read everything now or are you going to direct me to

19    the right place?

20               BY MR. VAN DYCK:

21          Q    Yeah.    Do you see where it says -- the English

22    is on the left.     It says E, Additional Legal Matters.        Do

23    you see that?

24          A    Yes.    I find it.    Thank you.

25          Q    Sure.    So, Ms. Elbaz, was it your understanding




                                                                    158
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 159 of 296

1     that lying to investors to get their money would be

2     illegal under Israeli law?

3           A    No.    To lie to the client, not to -- the legal

4     opinion saying that you cannot be not a create about a

5     product itself.

6           Q    Okay.    I'm asking a different question, which is

7     is it your understanding that it's illegal under Israeli

8     law to lie to an investor in order to get their money?

9           A    It's not legal to lie to investor anyway.

10          Q    Did you say it's not legal to lie to an investor

11    anywhere or --

12          A    Can you define the lie?

13          Q    Sure.    We've been talking today about telling

14    investors things that weren't true about how much money

15    was being made on binary options.        Right?

16          A    To promise them percentage?

17          Q    Yes.

18          A    Yeah.    It's not legal.     It's not legal by any

19    legal opinion because it's about the product itself.

20               MR. VAN DYCK:     Let's go to page 5, please.       And

21    this is under D.     And can we zoom in on D down to the end

22    of the page?     There you go.

23               BY MR. VAN DYCK:

24          Q    Ms. Elbaz, can you --

25          A    It's the same one like the Hebrew one?         It's the




                                                                    159
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 160 of 296

1     same paragraph?

2           Q    I believe so.     Can you find that part of the --

3           A    Yes.    It's not match.    I find it in the papers.

4           Q    Okay.

5           A    Okay.    Thank you.

6           Q    So I wanted to ask you about the part of the

7     opinion, it says "first of all, it should be stated that

8     western legal systems support the freedom of contract of a

9     person to receive any legitimate service as opposed to, of

10    course, trading drugs or women and other criminal issues

11    that are considered taboo all over the world."          Do you see

12    that?

13          A    I will read it in Hebrew for a second for

14    myself.

15          Q    Sure.

16          A    Yes.    I can see that.

17          Q    So, Ms. Elbaz, do you understand that this

18    opinion is relying on the fact that Yukom was actually

19    providing legitimate services?

20          A    Yes.

21          Q    And there are other facts about Yukom that are

22    described in this opinion.       Is that right?

23          A    Can you ask again?

24          Q    Sure.

25          A    I'm sorry.




                                                                    160
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 161 of 296

1           Q    Yes.    Let's go to page 2 of the opinion.        And

2     can we look at the paragraph that says "Yukom does not

3     take part in advertising?"       Do you see that?     And Ms.

4     Elbaz, I'm going to try to find the analogous paragraph in

5     the Hebrew.

6           A    Just a second.     Yes.   It's Number 8.

7           Q    So the facts in this opinion -- one of the facts

8     is that "Yukom's employees provides service only to the

9     existing end customers; they do not provide sale services

10    or recruit new end customers to platforms."          Do you see

11    that?

12          A    Yes.

13          Q    All right.     And that's just not true, is it?

14          A    What not true?

15          Q    It's not true that Yukom wasn't providing sales

16    services or recruiting new end customers to the platform?

17          A    It true except it's if it's friend bring

18    friends.   But the friends bring him.

19          Q    Can you say that again?

20          A    Yes.    Can you ask me again, please?

21          Q    I want you to explain if you would what you mean

22    by friends bring friends?

23          A    If you have an existed client and he want to

24    bring his friend, he can do that.

25          Q    Okay.    But who would ask the existing client to




                                                                      161
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 162 of 296

1     go get another client?

2           A    Maybe the client itself.       Maybe the employee.

3           Q    Ms. Elbaz, didn't you train employees to ask

4     clients to go refer their friends?

5           A    Yes, I did.

6           Q    And you don't consider that recruiting new

7     customers?

8           A    I just said that.      It's the only opportunity.

9     If you ask -- client -- if client bring his friend, this

10    is friend bring friend.

11          Q    Can we look at the paragraph that says "we shall

12    emphasize"?      And Ms. Elbaz, I'm going to ask you to try to

13    find this in the Hebrew opinion as well.

14          A    What you want to ask me.

15          Q    It's not true that "Yukom does not receive, keep

16    or manage the customer's money of the platforms and it has

17    no financial interest in the trading results of the

18    customer's platform."      Right?

19          A    No.    It's not right.

20          Q    What do you mean?

21          A    Yukom is not getting money as is not having

22    nothing about that you said about the management, the risk

23    management.      She don't have a part of that.      So it's

24    correct.

25          Q    Yukom didn't manage the customer's money?




                                                                     162
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 163 of 296

1           A     No.

2           Q     What were all those emails about withdrawal

3     requests, trading on behalf of clients?          You don't think

4     that's managing your money?

5           A     I cannot hear you at all.

6           Q     You don't think that Yukom was managing the

7     customer's money when they were trading for customers?

8           A     It's not what it says.      No.    It says keeping or

9     managing the client.

10                (Witness conferred with interpreter.)

11          A     I'm not a lawyer.     But it's definitely not what

12    I understand.     She's not -- not she.       Yukom not managing

13    this client.      She giving services and to try to keep

14    client to do business with you, it's not mean that you

15    manage his money.

16          Q     Yukom wasn't managing the investor's money?

17          A     You're talking about the trading?

18          Q     Let me just ask you.     Your testimony is that

19    Yukom wasn't managing the binary options investors' money?

20          A     No.   And this -- like you said, this opinion is

21    in March.    And no one trade.     We have other client in

22    these days.

23                (The court reporter requested the witness to

24    repeat her answer.)

25                THE WITNESS:    I said it like he said at the




                                                                    163
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 164 of 296

1     beginning that this legal opinion is from March 2016 and

2     no one manage -- no one had authorization to trade on

3     behalf of the client.      So it's really legal.      And we keep

4     everything that's in there.

5                BY MR. VAN DYCK:

6           Q    So when you read this opinion in March of 2016,

7     you didn't notice that any of the facts in the opinion

8     were wrong?

9           A    I didn't understand.      Your question again?

10          Q    When you read this opinion --

11          A    Yes.

12          Q    -- back in March of 2016?

13          A    Yes.

14          Q    You never saw that any of the facts in the

15    opinion were wrong?

16          A    I still think they are not wrong.

17          Q    Let's do 535 and 535-T.       I just want to ask you

18    about the top half of the email.        You have the Hebrew

19    version on the left.      Who used the email address,

20    Jay@BigOption.com?

21          A    Kobi Cohen.

22          Q    He says to you "there will never be a manager at

23    your level or above, you are our partner."         Do you see

24    that?

25          A    Yes.   Definitely.




                                                                    164
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 165 of 296

1           Q    Is that how you thought of yourself as a partner

2     with Mr. Herzog and Mr. Cohen in running these businesses?

3           A    No.    First of all, I think it's a bit out of

4     context and the email is longer than that.         But when you

5     say I also said to the employees at Yukom that it's like a

6     family and they are like all partner or succeed or

7     failure.   It's an expression in Hebrew and it's not mean

8     it's a business partner.      It means that like my friends.

9     She's my partner as for having fun outside or whatever.

10    The translation is a bit different.

11          Q    Let's look at Exhibit 30 and 30-T.         I think both

12    of these are mostly in English, Ms. Elbaz.         But who is

13    Barbara Fisher?     You see she's the one who sent this

14    email?

15          A    Yes.

16          Q    Who is Barbara Fisher?

17          A    She work for a short period with Itay.         She was

18    Itay employee.

19          Q    I'm sorry.     I'm not sure I know what you mean.

20    She was an Itay employee?

21          A    Yes.

22          Q    Who is Itay?

23          A    You asked me.     I told you that he work for Yossi

24    Herzog.

25          Q    And do you know what Ms. Fisher's job was?




                                                                    165
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 166 of 296

1           A    Yes.     She did things like analyze report like

2     marketing-wise.

3                MR. VAN DYCK:      Can we zoom out for a moment?

4     And can we zoom in where it says "reports" down?

5                BY MR. VAN DYCK:

6           Q    So, Ms. Elbaz, this was a report that you were

7     also copied on.      Right?

8           A    Yes.

9           Q    And it says "the first report shows average net

10    deposit per country lifetime, one tab dedicated to Big

11    Option and one to Binary Book."         Do you see that?

12          A    Yes.

13          Q    What was the country with the highest total net

14    deposits lifetime?

15          A    United kingdom and after that, Canada,

16    Australia.    No.    Sorry.   My bad.    Belgium.

17          Q    What's the first country listed after grand

18    total?

19          A    United States, but it's not the highest one like

20    you asked me.     You asked about the highest one and it's

21    Belgium and Netherland, another much more than that.

22          Q    I'm sorry.     I might -- why do you say that

23    Belgium is a higher -- has more net deposits than the

24    United States?

25          A    You asked me.      You told me to read the average




                                                                    166
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 167 of 296

1     net deposit and what is the highest country --

2           Q     Oh, I'm sorry.     Ms. Elbaz, I'm talking about the

3     column that says Net Deposits.       You can look at your

4     monitor.

5           A     Sorry.

6           Q     That was my mistake.     What is the country with

7     the highest total net deposits lifetime?

8           A     United States.

9           Q     When you got these numbers, did you believe they

10    were accurate?

11          A     I don't know because I don't know why they "cc"

12    me.   I don't understanding these things.        But like you

13    said, it look like the highest one.

14          Q     I'm sorry.    What things do you not understand?

15          A     I don't involve in this graphs and reports about

16    the countries.       It's something that they check how they

17    came, were there more of the FTDs coming and I calculate

18    it.   I don't know to answer you about something that I'm

19    not aware of.

20          Q     If 70% of the investors lost money, would we

21    take 70% of 9.7 million to figure out how much money was

22    lost in the United States?

23          A     The 70 is not direct number.       You ask me what I

24    think was the average of people that make money in Binary

25    Book.     Some of them didn't lost the 70%.      Some of them




                                                                    167
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 168 of 296

1     decide to quit and to withdraw their funds.          But if I need

2     to calculate by your example, so it mean yes.

3                MR. VAN DYCK:     Can we look at 59.1?      Actually,

4     yes, 59.1-S.

5                BY MR. VAN DYCK:

6            Q   Ms. Elbaz, were you in the courtroom when this

7     phone call between you and somebody named Rami Regaim was

8     played?

9            A   Yes.

10           Q   Do you recognize your voice on that phone call?

11           A   Yes.    Definitely.

12           Q   Do you recognize Rami Regaim as well?

13           A   Yes.

14           Q   Who is Mr. Regaim?      How do you know Mr. Regaim?

15           A   I was in devastate romantic relationship with

16    him.

17           Q   Okay.    And when you talked to him on the phone,

18    you were telling him the truth?

19           A   No.

20           Q   You were lying during this call?

21           A   It's not lie like -- it's more that exaggerate.

22               (Witness conferred with interpreter.)

23           A   Exaggerate.

24           Q   Your testimony is that during the phone call

25    with Rami Regaim, you were exaggerating?




                                                                    168
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 169 of 296

1           A     A lot.

2           Q     A lot.    But you weren't lying?

3           A     I don't remember all the words.       But I try to

4     impress and I was in a bad, bad relationship.

5           Q     So let's look at the 25-minute mark here.         You

6     see that?

7           A     Yes.

8           Q     Okay.    Are you talking about Yukom in this

9     paragraph?

10          A     Yes, I am.

11          Q     You said "by the time I finished, I had brought

12    the company to 140 employees just in Israel, of course,

13    with other branches abroad, but 140 employees just in

14    Israel whereby Israel generates $12 million per month."

15    Do you see that?

16          A     Yes.    Everything is false in there.

17          Q     Okay.    So none of this is true?

18          A     No.

19          Q     Okay.    All right.   Let's look at the two-minute,

20    49-second mark.      I'm going to ask you where you said "I

21    busted my ass."      Do you see that?

22                MR. VAN DYCK:    Can you highlight that?

23          A     Yes.

24          Q     Okay.    "And then after working so hard, Kobi

25    informed all the partners that I was to become a




                                                                    169
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 170 of 296

1     non-investing partner, meaning that no matter what, I

2     receive money, I'd get half a percent.         When I left in

3     November, I continued to get money.        I continued to get

4     money until the middle of January."        Do you see that?

5            A   Yes.   I see that.

6            Q   Was that -- are you saying today that that was a

7     lie?

8            A   Yes.

9            Q   You never had this deal with Kobi Cohen that you

10    were going to get a half a percent when you left the

11    company in November?

12           A   It wasn't a deal.      When I just started there and

13    they promoted manager, he said that, like it's a joke, not

14    like in the previous place that he promised me that no one

15    going to take my share and if needed, I'm going to get it,

16    but it never happened and I never got paid.          You can see

17    all my pay slip for more than the last year.

18           Q   Let's look at 59.2-S.      Let's look at the

19    one-minute and ten-second mark.       Do you see you said "in

20    November when I left, one of the reasons why I left was

21    that Kobi cleared the way and Kobi went to open a new

22    company in Congo; he left Mauritius, went to Congo, he won

23    a bid and got a license for sports betting."          Do you see

24    that?

25           A   Yes.




                                                                    170
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 171 of 296

1           Q     Was that a lie?

2           A     He left.     He didn't left Mauritius.     And he left

3     before.    And, yes, he open a company in Congo for sport

4     betting.

5           Q     So did he open a sports book in the Congo after

6     he --

7           A     Sport what?

8           Q     Did he get a license for sports betting in the

9     Congo after he left the binary options industry?

10          A     No.   He didn't left the binary options industry.

11    He just opened a company that he work for a few years for

12    the license.

13          Q     You said "he went to open there a company with

14    millions in investment, something crazy, which of course,

15    we are all partners there, too; I invested there a hundred

16    thousand dollars."       Is that -- you're saying that's not

17    true?

18          A     It's a lie.

19          Q     Okay.   Your testimony is you're not a partner in

20    a sports book in the Congo?

21          A     I wish.

22          Q     Can you look at page 2?      Let's go from the top

23    down.     That's fine.    You said in short, "by the way, to

24    this day, I am the only authorized signatory in the

25    Israeli banks; yes, in other words, he does not allow




                                                                    171
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 172 of 296

1     access to anyone, only me, neither Yossi, nor Ronen,

2     nobody; he doesn't trust anybody with money, only me so

3     that you understand; I have access to the company accounts

4     with millions of dollars and his other partners don't have

5     bank access."      Do you see that?

6           A     Yes.

7           Q     And is it now your testimony that's not true?

8           A     Like you said before, it's humiliate.        But it's

9     okay, I'm going to take it.       Yes, it's not true.      It's

10    exaggerating and it's not correct.         I had a signature at

11    Yukom account.      That's it.

12          Q     So you had signatory authority for the accounts

13    at Yukom?

14          A     For part of the period, yes.

15          Q     How much money was going through those accounts?

16          A     I don't know.    It depends.    I don't remember by

17    heart.    Come on.

18          Q     More than five million sometimes in a month?

19          A     In a month?    No way.    Not even 10%.

20          Q     Let's look at 51.1-S.     And let's look at the

21    second page.    You said "today, his capital is estimated

22    over $50 million."     Do you see that?

23          A     Yes.

24          Q     You're talking there about, Mr. Cohen?

25          A     Yes.




                                                                    172
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 173 of 296

1           Q    Mr. Cohen is really rich.       Right?

2           A    I don't think so.      He has money.     I don't know

3     if he's a really rich.

4           Q    You don't know if he has $50 million?

5           A    No.    I'm sorry.

6           Q    I mean if he did have $50 million, that would be

7     money from the investors.      Right?

8           A    I don't think so.      He have a lot of businesses.

9           Q    Let's look at page 3.      Let's look at the bottom.

10    Ms. Elbaz, this is true though.       Right?    You're a money

11    making machine.

12          A    I believe so.

13               MR. VAN DYCK:     Pass the witness, Your Honor.

14               THE COURT:     Okay.   Mr. Pollack, anything else?

15               MR. POLLACK:     Yes, Your Honor.     Thank you.

16                          REDIRECT EXAMINATION

17               BY MR. POLLACK:

18          Q    Ms. Elbaz, you estimated that you thought

19    that --

20          A    I'm sorry.     I cannot hear you.

21          Q    Sorry.    Mr. Van Dyck and I have very different

22    microphone levels.     You estimated that you thought over

23    time, maybe 70% of Yukom's clients ended up losing money

24    and maybe 30% ended up winning money?

25          A    Yes.




                                                                    173
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 174 of 296

1           Q    Does that mean on any given trade that a client

2     had a 70% chance of losing?

3           A    No.   In every given day, it's 76% of winning.

4           Q    Well, it's -- if he wins, it's a 76% payout.

5     But does he have a -- only a 30% chance of winning that

6     trade?

7           A    No.

8           Q    And does the fact that over time, 70% of clients

9     lost money and 30% made money, does that mean that 70% of

10    the money was lost on trades?

11          A    No.

12          Q    If seven people trade over time and at the end

13    of the day, they each lose a dollar and three people trade

14    over time and at the end of the day, they've each made

15    five dollars, what percentage of the people have lost

16    money?

17          A    I'm sorry.     Can you repeat again?

18          Q    Sure.

19          A    Too long.    Sorry.

20          Q    If you have ten people who trade?

21          A    Okay.

22          Q    And 70 of them over time have lost -- they've

23    each lost a dollar.

24          A    Okay.

25          Q    You have three people over time and they've each




                                                                    174
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 175 of 296

1     on average made five dollars.       What percentage of your

2     clients lost money?

3           A    I'm sorry.     I lost you.

4           Q    That's okay.

5           A    I'm really sorry.

6           Q    That's okay.     I know I didn't warn you that

7     there would be math on this test.        It's okay.

8           A    Sorry.

9           Q    Let me look -- let me pull up 54.6.         And this is

10    a one-minute segment of a training session by Mr. Alfasi

11    and Mr. Maymon is present?

12          A    Yes.

13          Q    To the best of your memory, were you present for

14    this?

15          A    No.

16          Q    And Mr. Van Dyck asked you about the part where

17    he's talking about whether or not in this example, the

18    Japanese yuan was going to go up or the Japanese yuan was

19    going to go down?

20          A    Yes.

21          Q    And the person in the simulation who was the

22    retention agent didn't know whether the yuan was going to

23    go up or if the yuan was going to go down?

24          A    Right.

25          Q    Not in a simulation, but in the real world when




                                                                    175
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 176 of 296

1     Yukom retention agents were dealing with actual clients

2     and they were telling the client that I think that the

3     yuan is going to go up, for example, were they making that

4     up or did they get that information from somewhere?

5           A    No.   It's not a simulation.       In the simulation

6     they just give -- just to get a character and to

7     understand how it work.      But everything is experienced

8     analyst that give all the information.         So it's going to

9     be exactly correct.

10          Q    So in -- when dealing with an actual client, if

11    a Yukom retention agent is talking about the yuan going up

12    or yuan going down, the retention agent is not saying that

13    from their own knowledge and they're not saying it from

14    making -- just making it up.       They've gotten that

15    information from an experienced analyst?

16          A    Of course.

17          Q    Who actually knows something about whether the

18    yuan is going to go up or the yuan is going to go down?

19          A    Of course.

20          Q    And I think Mr. Van Dyck also asked you if Or

21    Maymon was defrauding the customers in this simulation.

22    Mr. Maymon in this simulation says "obviously, no, yeah,

23    supposed to go down because and but."         Do you think that

24    because Mr. Maymon said those words during this

25    simulation, that Mr. Maymon was intending to defraud real




                                                                    176
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 177 of 296

1     clients?

2            A   No.    I actually said they never got a complaint

3     about him.    It's just a simulation.      Just a character.

4            Q   At one point, you were asked a question about

5     the different managers that were underneath you.           And one

6     of the people that you mentioned was somebody named Ronen

7     and I just want to make sure that there's no confusion.

8     You said that the Ronen that you were referring to is

9     somebody with the stage name Oscar Nick?

10           A   Yes.    His name is or Ronen Kuchock.

11           Q   This is a different person than Ronen Roytman

12    who was the owner and CEO for Numaris?

13           A   No.    I've been asked about my employees so.

14    Ronen worked for Yukom.      Ronen Kuchock.

15           Q   So there was a Ronen Kuchock that was your

16    employee at Yukom?

17           A   Yes, he was.

18           Q   And he was a manager at Yukom at some point?

19           A   He was a team lead.      Yes.

20           Q   But that's a different Ronen than Ronen Roytman,

21    who was the head of Numaris?

22           A   Different companies.

23           Q   And Mr. Roytman was never a manager underneath

24    you?

25           A   Never.




                                                                    177
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 178 of 296

1           Q    You were shown an email about Kobi Cohen talking

2     to Binary Book about changing the minimum amount for a new

3     deposit or from $250 to $500.       Do you remember that?

4           A    Yes.

5           Q    And you said that you were at capacity and so

6     you would rather have fewer investors at that point who

7     had a higher amount they had to invest than more investors

8     with a lower amount?

9           A    Yes.    It was.

10          Q    Okay.    When Mr. Cohen would go to Binary Book

11    and say Binary Book would like you to increase the minimum

12    deposit, whose decision would it be if Binary Book was

13    going to agree to do that or not agree to do that?

14          A    Binary Book.

15          Q    Mr. Cohen couldn't force Binary Book to do that?

16          A    No.

17          Q    Mr. Van Dyck asked you about a number of

18    telephone conversations that you had forwarded and whether

19    or not you yourself listened to the recordings from those

20    telephone conversations.

21          A    Yes, he did.

22          Q    Can you look at 619-T?       Was that one of those

23    conversations that was forwarded by you on August 26th?

24          A    Yes.

25               MR. POLLACK:      And can we look at the transcript




                                                                    178
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 179 of 296

1     from 619?    Just the first page of that transcript.         Is it

2     619-S maybe?    May I just hand this up to the witness?

3                 THE COURT:    Yes.

4                 BY MR. POLLACK:

5           Q     I'm handing up 619.1-S.

6           A     Thank you.

7           Q     How long was that conversation?

8           A     25 seconds and 30 -- 25 seconds.

9           Q     25 second or 25 -- oh, I see that's just the --

10          A     It's confusing.      Sorry.

11          Q     Yeah.    That's just the excerpt.     Do we know how

12    long the actual conversation was?

13          A     Sorry.    It's 25 minutes and 30 seconds.       Sorry.

14    My bad.

15          Q     Okay.    So this conversation that you are

16    forwarding the conversation itself is 25 minutes and 30

17    seconds?

18          A     Yes.

19          Q     And if we look at 621, that's another

20    conversation that you forward on the same day, August 26,

21    2015?

22          A     Yes.

23                MR. POLLACK:    And are you able to pull up,

24    Brian, 621.1-S?

25




                                                                    179
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 180 of 296

1                BY MR. POLLACK:

2           Q    How long is that conversation?

3           A    28 minutes and 36 second.

4           Q    And if we look at 617?       These are six more

5     conversations that you circulate on the same day or not

6     circulate, forward on the same day?

7           A    Yes.

8                MR. POLLACK:     And can we look at 617.1-S I guess

9     it would be?

10               BY MR. POLLACK:

11          Q    How long was that conversation?

12          A    10 minutes and 47 seconds.

13               MR. POLLACK:     And if we can do .2?

14               BY MR. POLLACK:

15          Q    How long was that conversation?

16          A    40 minutes and 35 seconds.

17               MR. POLLACK:     Can we do 3?

18               BY MR. POLLACK:

19          Q    How long was that one?

20          A    Nine minutes and 36 second.

21          Q    And 4?

22          A    17 minutes and nine seconds.

23          Q    And 5?

24          A    21 minutes and 36 second.

25          Q    And 6?




                                                                    180
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 181 of 296

1           A    18 minutes and 55 seconds.

2           Q    So in this one day, you forwarded eight

3     different conversations that were about three hours in

4     length altogether?

5           A    Approximately.

6           Q    And do you remember if you had an extra three

7     hours in your day that day to listen to three hours of

8     telephone conversations that you were doing nothing with

9     other than forwarding from one email address to another?

10               MR. VAN DYCK:     Objection.    Leading.

11               THE COURT:     Sustained.    Rephrase.

12               BY MR. POLLACK:

13          Q    Do you remember whether or not you had three

14    hours to spare that day to listen to these conversations

15    for which you had been asked -- that you had been asked to

16    forward to Mr. Roytman?

17          A    No.

18          Q    Do you think you did listen to those three hours

19    worth of conversations?

20          A    Like you said, I didn't listen to them.

21          Q    Mr. Van Dyck showed you an Exhibit 277 and you

22    got into a discussion with Mr. Van Dyck about whether you

23    called something a class or you called something a course.

24    Putting aside the terms, was there a class or course,

25    whatever we want to call it, that you did that lasted




                                                                    181
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 182 of 296

1     approximately two weeks that you did in Caesarea?

2           A     Yes.

3           Q     And we've heard some small pieces of that that

4     Shira Uzan had recorded.      Correct?

5           A     Correct.

6           Q     And then separate from that long class or

7     course, you would from time to time give a class that

8     would be an hour or a couple of hours as opposed to two

9     weeks?

10          A     Yes.

11          Q     And in the hour, the couple-hour course or

12    class, what did you say you would teach in that short

13    period of time?

14          A     How to work right at the CRM, how to put the

15    right client in the right status, how to handle with the

16    compliance department and serve email on time, how to

17    organize your system and your emails.

18          Q     And the particular class or course that you gave

19    in Numaris in late February 2016, in 277, it's saying that

20    that is going to take place sometime between 20 hours and

21    22 hours.    So between 8 and 10 p.m.?

22          A     Yes.

23          Q     Was that one of these two-week courses like the

24    one you had done in Caesarea or was that one of these hour

25    or two classes that you referenced?




                                                                    182
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 183 of 296

1           A    No.   Just the one hour or two hours.

2           Q    And in the hour or two, would you do these

3     simulations and play acting and the kind of things that

4     you did in the two-week course?

5           A    No.   Just CRM training and organize.

6           Q    In the shorter class, would you have any need

7     for or reason to look at the script?

8                (Witness conferred with interpreter.)

9           A    Sorry.    No.

10          Q    Did you use any kind of a script in this class,

11    this two-hour class at Numaris?

12          A    I never use script.

13          Q    You didn't use written scripts even at the

14    two-week course?

15          A    Never in my life.

16               MR. POLLACK:     Can I get Number 7, please?       I

17    think it's 7.    And you can go ahead and turn the page.

18    It's a one pager.     There must be an attachment to it.          Is

19    there a 7.1?     There we go.

20               BY MR. POLLACK:

21          Q    So I think we have seen a couple of these.          What

22    would you call these, marketing campaigns or advertising

23    campaigns?

24          A    It came from the affiliate, something that

25    published it.




                                                                    183
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 184 of 296

1           Q     And that's really what I want to ask you about.

2     When you say the affiliate, is that a reference to

3     Linkopia and the conversion department or is that a

4     reference to some other company?

5           A     No.    It's different companies.     I'm familiar

6     with just one name.

7           Q     And those companies, those affiliates they are

8     affiliates of whom?      Affiliate of Binary Book and Big

9     Option or an affiliate of Yukom?

10          A     No.    I think maybe with Binary Book.

11          Q     And those affiliates do some kind of ad

12    campaign.    Correct?

13          A     I don't really know.     I'm not familiar with it.

14          Q     Is it something that either Linkopia puts out as

15    part of its retention -- or part of its conversion or

16    Yukom puts out as part of its retention?

17          A     No.

18          Q     It's something that a client may have seen

19    before they ever came to Linkopia or Yukom?

20          A     It's exactly that.

21          Q     And if you look at -- can we look at 54.1?         This

22    again is from that training session with Mr. Alfasi.

23    Correct?

24          A     Yes.

25          Q     And Mr. Alfasi is talking about somebody, a




                                                                    184
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 185 of 296

1     client who comes to Yukom with the unrealistic expectation

2     that he can turn $250 into $7,000?

3           A    Yes.

4           Q    Would the client have gotten that expectation

5     from anybody who worked at Yukom?

6           A    No.

7           Q    Would they have gotten that expectation from

8     anybody who worked at Linkopia?

9           A    No.

10          Q    Might they have gotten it from either the

11    advertising campaign or just -- you said there were some

12    people who -- I can't remember what your phrase was.

13    People who just invest on their own, they never talk to

14    conversion.

15          A    Self-depositor.     They come direct from the

16    publishing.

17          Q    So a self-depositor, whatever his unrealistic

18    expectations are, they certainly weren't coming from Yukom

19    or Linkopia?

20          A    No.

21          Q    But nonetheless, people at Yukom might get

22    questions from clients who had those kind of expectations?

23          A    Yes.

24          Q    We've seen a number of emails back and forth.

25    Some of them are in Hebrew.       Some of them are in English.




                                                                    185
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 186 of 296

1     Some of them are a combination of the two.         Correct?

2           A    Yes.

3           Q    And we've talked quite a bit about the fact that

4     you are not a native English speaker.         Correct?

5           A    Yes.

6           Q    Are you more comfortable in Hebrew or in

7     English?

8           A    Hebrew.

9           Q    The people that you were working with, the other

10    managers, the retention agents, the team leaders, the

11    shift managers, were most of them native English speakers?

12          A    A lot of them.

13          Q    And what about the managers?

14          A    None of them.

15          Q    None of them were native English speakers?

16          A    At Yukom, no.

17          Q    And there have been times when you have chosen

18    the wrong word when you're trying to do something in

19    English?

20          A    Yes.

21          Q    Do you think that also happened sometimes with

22    your managers who were not native English speakers?

23          A    It's possible if I speak in English.          So

24    probably yes.

25          Q    If you look at a single word that somebody uses




                                                                    186
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 187 of 296

1     who is not a native English speaker, is there any way for

2     you to tell whether they intentionally got it wrong or

3     they just picked the wrong word?

4           A     No.

5                 MR. POLLACK:    Can we look at the Power Point

6     attachment?       I think it's 27.2.   And I think that Mr. Van

7     Dyck used page 2.

8                 BY MR. POLLACK:

9           Q     And I think your testimony was -- well, first of

10    all, this was an attachment to an email from Joshua

11    Miller.   Correct?

12          A     Yes.

13          Q     And I think your testimony was while you

14    couldn't be sure one way or the other whether you opened

15    this particular attachment, that the kind of information

16    that's in here is familiar to you.        Correct?

17          A     Correct.

18          Q     That was something that you saw as part of

19    training materials at Yukom?

20          A     I don't remember if it's the same one.        I don't.

21    But I think -- like I told Mr. Van Dick that, sorry, that

22    I saw it.

23          Q     Okay.    The concepts here, whether or not you saw

24    this exact one, are the concepts familiar to you from your

25    time at Yukom?




                                                                    187
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 188 of 296

1           A     Yes.

2           Q     And what it says is the technical analysis --

3     was technical analysis one of the things that Yukom was

4     selling to clients?

5           A     No.

6           Q     In this slide, do you say that technical

7     analysis will help investors anticipate what is like --

8     quote -- in quotation marks "likely to happen"?

9                 (Witness conferred with interpreter.)

10          A     Yes.

11          Q     And it draws a comparison between that and

12    forecasting the weather?

13                (Witness conferred with interpreter.)

14          A     Yes.

15          Q     And it says that when you're forecasting the

16    weather, it does not result in an absolute prediction

17    regarding the future?

18          A     Yes.

19          Q     And then a couple of pages later, I guess it's

20    page, on page 5, there's something called fundamental

21    analysis?

22          A     Yes.

23          Q     And was Yukom selling that it didn't just rely

24    on technical analysis, it relied on fundamental analysis?

25          A     Yes.




                                                                    188
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 189 of 296

1           Q    And in describing fundamental analysis, it says

2     at the bottom, "that fundamental analysis helps forecast

3     the future."     Correct?

4           A    Yes.

5           Q    Okay.    It's not an absolute prediction of the

6     future?

7           A    No.

8           Q    And it's not sold as an absolute prediction of

9     the future?

10          A    No.

11          Q    And you weren't training Yukom retention agents

12    to sell it as an absolute prediction of the future?

13          A    No.

14          Q    Using fundamental analysis, did you think that

15    you could help investors be successful more often than if

16    they didn't have the benefit of fundamental analysis?

17          A    Yes.

18          Q    If you were going to promise a client, guarantee

19    a client that they were going to get a particular rate of

20    return, let's say 5%, if you were going to guarantee them

21    they were going to get 5%, would you tell them that nobody

22    can predict the future?

23          A    Always.

24          Q    If you're telling them that nobody can predict

25    the future with certainty, would you expect that anybody




                                                                    189
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 190 of 296

1     is going to then turn around and promise them a certain

2     return?

3           A    No.    No one can promise return.

4           Q    14.    Mr. Van Dyck asked you about this and he

5     said that the only information that was in the email was

6     that the client keeps making profits and doesn't stop.              Do

7     you remember that?

8           A    Yes.

9           Q    Did you have the ability to access information

10    about a client, in this case Derrick Waller, other than

11    what was in the email?

12          A    Yes.

13          Q    And you send this to Spot Option you said

14    because you want them to watch this client?

15          A    Yes.

16          Q    Does Spot Option have access to that client's

17    trading history?

18          A    Of course.

19          Q    Is the only information Spot Option has about

20    the client the information that's in the email?

21          A    Can you ask again?      I'm sorry.

22          Q    Does Spot Option have information about the

23    client other than what is in the email?

24          A    Yes.    Of course.

25               MR. POLLACK:     Can we go to 608 and if you can




                                                                    190
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 191 of 296

1     put up 608 for Ms. Elbaz and 608-T for us?

2                BY MR. POLLACK:

3            Q   This is the email about Richard Jones, the

4     client that you got frustrated with.

5            A   Yes.

6            Q   And you were brought in as quote "the Queen of

7     Withdrawals?"

8            A   Yes.

9            Q   What was your intention?       What were you planning

10    on doing in terms of contacting Mr. Jones?

11           A   To call him and give him the best customer

12    support that I know how to give and save him to stay Yukom

13    client.    Stay with us.

14           Q   And were you going to lie to him about binary

15    products in order to do that?

16           A   No.

17           Q   If you were not successful in persuading him to

18    stay as a Yukom client, what were you going to do when you

19    talk to him?

20           A   Like always, approve the withdrawal and send the

21    money back.

22           Q   Could you send the money back without talking to

23    him?

24           A   No.    It's mention here.     It's a wire.    He need

25    to fill a form.     I don't have nowhere to send the money




                                                                    191
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 192 of 296

1     without it.

2                MR. POLLACK:     We can go to 1014 --

3                THE COURT:     Mr. Pollack, should we take the

4     break now or are you almost done?

5                MR. POLLACK:     I am fairly close.     But it may

6     make sense to take the break.

7                THE COURT:     Okay.   We'll take the 15-minute

8     break.   We'll see you back here at 4:00 and finish up for

9     the day.   Thank you very much.      Keep an open mind.      Don't

10    discuss the case.

11               (Jury excused.)

12               THE COURT:     Thank you.    Please be seated.     So I

13    think it's apparent we're not going to get the jury

14    instructions today.     But we should talk about this

15    stipulation issue first I guess just in terms of sequence.

16    So and obviously I'd like to get everyone a break, but I

17    want to bring them back at 4:00 regardless.          So let's just

18    try to move through this --

19               MR. POLLACK:     Sure.

20               THE COURT:     -- quickly.    What is the issue?

21               MR. POLLACK:     Okay.   So, Your Honor, I think --

22               THE COURT:     Ms. Elbaz, you can go back to your

23    regular seat if you'd like.

24               MR. POLLACK:     So we have agreed on a stipulation

25    in terms of what the FBI agents would say if they were to




                                                                    192
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 193 of 296

1     come into the courtroom with respect to the prior

2     inconsistent statements for Ms. Uzan and Ms. Welles that I

3     would elicit from them if they did come into the

4     courtroom.

5                THE COURT:     Okay.

6                MR. POLLACK:     What the government has asked is

7     that in addition to those statements, two additional

8     statements be addressed in the stipulation.          Presumably if

9     the agents came into the courtroom and I asked them about

10    the statements that I wanted to ask them about, they would

11    ask about these two additional statements.         If --

12               THE COURT:     Also from the 302's or --

13               MR. POLLACK:     Also from the 302's.

14               THE COURT:     Other things said by these

15    witnesses?

16               MR. POLLACK:     Correct.

17               THE COURT:     Okay.

18               MS. COTTINGHAM:     The same 302's, Your Honor, to

19    be fair.

20               MR. POLLACK:     If the Court rules that, yes, I

21    would allow the government to elicit these other

22    statements if the testimony was live, I've got no

23    objection to doing it by stipulation.         But I have an

24    objection to the permissibility of the government using

25    these two other statements and so I'd like a ruling --




                                                                    193
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 194 of 296

1                THE COURT:     Just as a matter of evidence even if

2     they were here?

3                MR. POLLACK:     Correct.    Correct.

4                THE COURT:     I see.   Okay.   So what's the issue?

5                MR. POLLACK:     So if they would come in if

6     they're here, I'm happy to stipulate to them.          But if they

7     wouldn't come in if they're here, then I'm not going to

8     stipulate to them.

9                THE COURT:     Okay.

10               MR. POLLACK:     So the first is for Ms. Uzan --

11               THE COURT:     Does anyone have a copy of the

12    302's?   Maybe I can look at it while you're -- or you can

13    just put it on the screen or hand me a copy if you've got

14    an extra one.

15               MS. COTTINGHAM:     Your Honor, I've got an extra

16    copy of the draft stipulation which may help.

17               THE COURT:     Okay.    But I'm getting the sense

18    that it might also require some context for the overall

19    302.

20               MR. POLLACK:     Your Honor, I'm handing up CC and

21    RR, which are the 302's at issue.

22               THE COURT:     Okay.    So am I correct then that the

23    first four statements are ones you would try to elicit,

24    Mr. Pollack?

25               MR. POLLACK:     The first three statements are




                                                                    194
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 195 of 296

1     ones that I would elicit and the government has agreed

2     to -- the government is then requesting in addition

3     Statement 4 that Ms. Uzan's told the FBI that she was

4     suspicious of what they were doing at the company and

5     repeatedly asked Ms. Elbaz and others if what they were

6     doing was legal.

7                And then on page 2 with respect to Ms. Welles,

8     the first statement is the one that I would want to

9     introduce which the government has agreed to and the

10    second statement is one the government would want to

11    introduce which is that Ms. Welles in the 302 says Ms.

12    Elbaz provided Ms. Welles and other customer service

13    employees with scripts they were required to use when

14    communicating with customers.       I think --

15               THE COURT:     So the government's statements just

16    to be clear are the second one on page 2 and the fourth

17    one on page 1?

18               MR. POLLACK:     Correct.    They are highlighted at

19    least -- well, I don't know if they are in yours.           They

20    are highlighted in mine.

21               I think that the government and Ms. Elbaz

22    essentially agree on what the legal standard is and

23    there's a case United States versus Hedgepeth, 418

24    Fed.3rd. 411 at 422.      It's a Fourth Circuit case.       And

25    what it says is that a statement is -- that's being




                                                                    195
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 196 of 296

1     admitted for rehabilitation purposes is permitted if, one,

2     it is inconsistent with the witness' trial testimony and,

3     two, other portions of the same statement have been used

4     to impeach the witness, such that misunderstanding or

5     distortion can be averted only through presentation of

6     another portion of this statement.

7                And I'm not sure that Ms. Uzan even made this

8     statement on the stand that she was suspicious of what

9     others were doing at the company and repeatedly asked Ms.

10    Elbaz and others if what they were doing is legal.           But in

11    any event, I don't think that any statement that I'm

12    putting in calls into question this statement in a way

13    that this statement is then needed to avoid confusion from

14    the statements that I'm putting in.        And the argument is

15    essentially the same with respect to the second Welles

16    statement.

17               THE COURT:     So just to clarify, Ms. Cottingham,

18    you are offering the second statements more sort of as a

19    matter of completeness, not as a prior consistent

20    statement, given that these are already after she's with

21    law enforcement and so forth or --

22               MS. COTTINGHAM:     So, Your Honor, given the

23    dates, as I understand what Mr. Pollack is seeking to do

24    with these is introduce them.       These were all statements

25    that -- at least some of them predate the witness' --




                                                                    196
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 197 of 296

1     excuse me.    All of them predate the witness' testimony

2     here.

3                And so I think to the extent he's trying to

4     introduce these as prior inconsistent statements to say --

5     to generally attack her credibility, we think that

6     Statement 4 and Statement 2, which were consistent not

7     only with testimony that Ms. Uzan and Ms. Welles gave on

8     direct, but also are consistent with answers they gave

9     when asked certain questions by Mr. Pollack on cross.           We

10    think these prior consistent statements would be

11    admissible to rehabilitate their credibility, which the

12    entire purpose of Mr. Pollack introducing the inconsistent

13    statements is to attack their credibility generally here.

14               I would also just clarify one point on this.             On

15    the second Shira Uzan 302, the June 28, 2019, the

16    statement that Ms. Uzan made that Ms. Elbaz was not able

17    to speak or write well in English, we actually don't think

18    there's a -- that she testified inconsistently with that.

19    For the sake of streamlining this process, Mr. Pollack

20    requested the statement, we're happy to include it in

21    there.

22               But you'll see the way we've done this is to

23    just have a stipulation to the statements themselves.           The

24    parties are then -- he's free to make that argument that

25    it is inconsistent should he so choose.




                                                                    197
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 198 of 296

1                THE COURT:     Okay.   Again just so I understand --

2     I haven't even really read the statements because I am

3     just listening to both of you.       But the theory here is --

4     and I haven't looked at this case and I'll probably do it

5     over the break.     But your theory for the -- I understand

6     the theory for the defense statements, prior inconsistent

7     statement.    You're saying are these sort of free-standing

8     prior consistent statements because she was attacked on

9     these issues in her testimony or you're saying this is

10    more of a -- I forgot -- I don't know what the right term

11    is.   But basically, it's sort of to complete the picture

12    with respect to the inconsistent statements that Mr.

13    Pollack is identifying.

14               MS. COTTINGHAM:     Your Honor, I think it actually

15    qualifies as both and we would point you to -- on the

16    first argument that this is general rehabilitative, we

17    would point you to United States versus Casoni, which is a

18    Third Circuit Case, 950 F.2nd. 893.        The government

19    correctly responds that prior consistent statements are

20    not limited to statements concerning specific

21    inconsistencies brought out on cross-examination.           And we

22    would say that these are prior consistent statements when

23    the credibility of the witness was attacked by suggesting

24    that because they entered in a plea agreement, they

25    therefore, had motive to lie on the stand.




                                                                    198
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 199 of 296

1                 THE COURT:    So tell me what -- okay.      So when

2     were these 302's done?      I need to know the circumstances,

3     what their --

4                 MS. COTTINGHAM:    Your Honor, Ms. Uzan --

5                 THE COURT:    -- what they knew about their legal

6     jeopardy, et cetera.

7                 MS. COTTINGHAM:    So with respect to Ms. Uzan,

8     the first one is September 20, 2017.        Ms. Welles'

9     statement was September 18, 2017.        Both of those are

10    before they, before they were -- I mean I think their

11    first or second interviews with law enforcement well

12    before there were plea agreements in place with either of

13    those two individuals.      The only one that --

14                THE COURT:    So are these right after they were

15    arrested?

16                MS. COTTINGHAM:    I believe so, Your Honor.       I

17    think Ms. --

18                THE COURT:    The government doesn't seem to have

19    the same position on this.

20                MS. COTTINGHAM:    Sorry.    When they were stopped

21    in the airport.     Not arrested.

22                THE COURT:    Their first encounter with law

23    enforcement.

24                MS. COTTINGHAM:    Ms. Welles, it's her first.          I

25    was going to say it's her first or second.         But with Ms.




                                                                    199
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 200 of 296

1     Uzan, it's definitely her first.

2                THE COURT:     So before they were charged.

3                MS. COTTINGHAM:     Before they were charged.

4                THE COURT:     Before the incorporation agreement.

5                MS. COTTINGHAM:     Yes.   The only one that is

6     later in time which again we don't actually think is

7     inconsistent is a recent 302 from Ms. Uzan in June of this

8     year.   But we're happy to stipulate to that first.

9                THE COURT:     So the theory on why just as a

10    standard prior consistent statement that they had no

11    motive to fabricate, why wouldn't the fact that they were

12    now confronted by law enforcement be a motive to

13    fabricate?

14               MS. COTTINGHAM:     Well, I think, Your Honor, the

15    standard is that they were motivated to fabricate by the

16    fact of their cooperation with the United States.

17               THE COURT:     Okay.

18               MS. COTTINGHAM:     I think the entire line of

19    cross was not necessarily -- not that you're lying then,

20    but now you have a motive to lie so the government will

21    give you a 5K.

22               THE COURT:     And so the -- and I have it here

23    somewhere in the exhibits.        They are in the 800's.     But

24    the plea agreements are from what, 2018, 2019, I think in

25    both cases.    Right?   One or the other?




                                                                    200
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 201 of 296

1                MS. COTTINGHAM:     I think late 2018, but I can

2     get that -- I can get those dates for you.

3                THE COURT:     And when were they charged?

4                MS. COTTINGHAM:     I believe they both -- the plea

5     would be the same day.      I don't believe either of them

6     were charged before.

7                THE COURT:     Were they charged with an

8     information?

9                MS. COTTINGHAM:     Yes.   Ms. Uzan is November 2018

10    and we'll grab you the date for Ms. Welles.

11               MR. POLLACK:     Your Honor, I think it's correct

12    that the prior statements are before they were charged or

13    had a cooperation deal.      But they certainly were after

14    they knew they were in legal jeopardy.

15               So the fact that -- the fact that they hadn't

16    yet struck a deal didn't mean they didn't have a reason to

17    fabricate in those interviews.

18               MS. COTTINGHAM:     But if the reason to fabricate

19    was the same, there would be no reason to point out -- I

20    mean Mr. Pollack's entire cross was you now have a reason

21    to lie to law enforcement.

22               THE COURT:     Okay.   I'm going to take this and at

23    least look at the cases you've identified since you

24    wouldn't have cited them if you didn't want me to look at

25    them.   So I'll take a look at them.       We'll see you back




                                                                    201
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 202 of 296

1     here as close to 4 as we can.       Thank you.

2                MR. POLLACK:     Thank you, Your Honor.

3                (Recess.)

4                THE COURT:     I would like to get as far as we can

5     with this.

6                MR. POLLACK:     I would as well.     I have very

7     little left.    I wanted to alert the Court the three

8     character witnesses, all of whom are very brief, all have

9     plans to fly, two of them internationally --

10               THE COURT:     That's why we should just bring the

11    jury in.

12               MR. POLLACK:     Absolutely.    But I was going to

13    ask if we have to go a couple of minutes late, if that

14    might be possible.     Hopefully, we won't need to.

15               THE COURT:     We'll cross that bridge when we get

16    to it.    Thank you.

17               (Jury present.)

18               THE COURT:     Thank you, everyone.     Please be

19    seated.    Try to finish up for the day.

20               Mr. Pollack, you can continue with the redirect

21    examination.

22               MR. POLLACK:     Thank you, Your Honor.      If I can

23    start with 30-T, please?

24               BY MR. POLLACK:

25          Q    You were asked about this chart.        Do you see it




                                                                     202
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 203 of 296

1     on your screen?

2           A    Yes.

3           Q    And right above the chart, it says these are

4     deposits -- that these are lifetime deposits?

5           A    Yes.

6           Q    Do you understand that to be deposits since the

7     companies started, the entire lifetime of the companies?

8           A    Yes.

9           Q    And did Big Option and Binary Book start before

10    you came to Yukom?

11          A    Yes.

12          Q    Do you know how many years worth of data this

13    chart includes?

14          A    No.

15          Q    You were asked about conversations with a

16    Mr. Rami Regaim?

17          A    Yes.

18          Q    And this was somebody with whom you had a

19    romantic relationship?

20          A    Yes.

21          Q    And you were in a place with that relationship

22    where you didn't feel so good about it?

23          A    Yes.

24          Q    And you felt a need to try to make yourself feel

25    more important than you were?




                                                                    203
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 204 of 296

1           A    Yes.

2           Q    Let me -- you should have in front of you, Ms.

3     Elbaz, 1014-H, which is the Hebrew version of a legal

4     opinion that Mr. Van Dyck discussed with you.          It's a

5     March 2016 opinion.     And if you can find this section that

6     it says Factual Description.

7                MR. POLLACK:     And, Brian, can you put up 1010,

8     regular 1010 and I'm looking at the second page under

9     Factual Description.

10               BY MR. POLLACK:

11          Q    And in English, there's something that says

12    Yukom does not take part in advertising.         Did Yukom

13    advertise?

14          A    No.

15          Q    And it says in the process of recruiting end

16    customers.    And you talked to Mr. Van Dyck a little about

17    you would ask clients say if you like our service, could

18    you tell a friend about us?

19          A    Yes.

20          Q    Did you ask the client to give you their

21    friend's information so that you could market to the

22    friend?

23          A    No.    Just to bring a friend.

24          Q    So the client if he chose to could talk to a

25    friend and the friend if he chose to could approach Binary




                                                                      204
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 205 of 296

1     Book or Big Option?

2           A    Correct.

3           Q    And a couple of paragraphs down, there's a

4     statement that Yukom does not receive, keep or manage the

5     company's money of the platforms.        When customers

6     deposited money, were they depositing into a Yukom bank

7     account or Binary Book or Big Option bank account?

8           A    Excuse me.     Can you ask it again?      It took me

9     time to find the Hebrew one.

10          Q    When a client deposited money, did the client

11    deposit into a bank account that belonged to Yukom or a

12    bank account that belonged to Binary Book or Big Option?

13          A    Binary Book or Big Option.

14          Q    And Mr. Van Dyck asked you about Yukom's

15    retention agents placing trades when they were authorized

16    to do so by their clients?

17          A    I'm sorry?     Can you come again?     Sorry.

18          Q    Mr. Van Dyck asked you about retention agents

19    placing trades on behalf of clients, trading for clients.

20          A    Yes.

21          Q    Okay.    And if we can go to 1011 and that the

22    paragraph that says "behave fairly toward end users."           You

23    had testified that the one thing in the code of ethics

24    that was new was that last sentence there that said "you

25    should not trade, manage or execute orders for the




                                                                    205
                        REDIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 206 of 296

1     clients."    Do you recall that?

2           A     Correct.

3           Q     And was your testimony that that was a new

4     policy as of January of '16?

5           A     Yes.

6           Q     And this ethical code came into -- the written

7     ethical code came into place in March?

8           A     March 22.

9           Q     As of that time, Yukom wasn't trading on behalf

10    of clients at all.      Correct?

11          A     Correct.

12          Q     And the legal opinion is dated March 3, 2016?

13          A     Correct.

14          Q     And then lastly, if you can go to 1014 and you

15    should have 1014-H.      That's the other legal opinion, the

16    legal opinion about stage names.        It should be right in

17    front of you.

18          A     Sorry.

19                MR. POLLACK:     Brian, can you put up the third

20    page of 1014-E?      Yes.   The legal reasoning paragraph.

21                BY MR. POLLACK:

22          Q     The part about Israeli law and foreign law to

23    the extent they are familiar with it is that you can't

24    make a misleading statement about regarding the asset or

25    service?




                                                                    206
                         RECROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 207 of 296

1           A    Yes.

2           Q    And so you have testified you understood that

3     what was prohibited was making a false statement about the

4     asset or the service.      Correct?

5           A    Yes.

6           Q    In this case, binary options?

7           A    Yes.

8           Q    Are you familiar with a concept in Israeli law

9     that anything that is not specifically prohibited is

10    permitted?

11          A    Exactly.    This is the law.

12               MR. POLLACK:     And if you can look at 1010?

13    Brian, on the last -- second to last page, there's a

14    section called Additional Legal Matters.

15               BY MR. POLLACK:

16          Q    And in that second paragraph, it says "the

17    Israeli law assumes whatever is not prohibited for an

18    Israeli citizen, including a company, is permitted; in

19    other words, an express prohibition is required in order

20    to prohibit a person from any action."         Was that your

21    understanding of the law what Mr. Bitton wrote there?

22          A    Yes.

23          Q    And did you know of any prohibition in Israeli

24    law about making a false statement about your biography?

25          A    No.




                                                                     207
                         RECROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 208 of 296

1                MR. POLLACK:     I don't have any anything further.

2     Thank you.

3                THE COURT:     Okay. Mr. Van Dyck, anything else?

4                MR. VAN DYCK:      Very briefly, Your Honor.

5                             RECROSS-EXAMINATION

6                BY MR. VAN DYCK:

7           Q    Ms. Elbaz, you were just asked about when the

8     money came in from investors whether it went to a Yukom

9     bank account or to binary option or a Binary Book bank

10    account.   Do you remember that?

11          A    Yes.

12          Q    And you said that it went to a binary option or

13    a Binary Book bank account.       Is that right?

14          A    Excuse me?

15          Q    And you said that the money went to a binary

16    option -- I'm sorry.      Big Option or Binary Book bank

17    account.

18          A    Or money processor behalf of that.         Like a

19    service provider.

20          Q    Ms. Elbaz, Binary Book and Big Option, those

21    were shell companies.      Right?

22          A    What is shell?

23          Q    Those were companies that didn't have any

24    employees.    Yukom was doing all of the work for Big Option

25    and Binary Book.     Right?




                                                                     208
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 209 of 296

1           A      No.   You are not right.

2                  MR. VAN DYCK:   No further questions, Your Honor.

3                  THE COURT:   Okay.   Ms. Elbaz, thank you very

4     much.     You can return to your seat.

5                  THE WITNESS:    Thank you very much.

6                  THE COURT:   Mr. Pollack, do you want to call

7     another witness?

8                  MR. POLLACK:    Ms. Ettinger does, please.

9                  THE COURT:   Okay.   Thank you.    Ms. Ettinger?

10                 MS. ETTINGER:   Thank you, Your Honor.      The

11    defense calls Limor Elbaz.

12                 THE CLERK:   Remain standing and raise your right

13    hand.

14    Thereupon,

15                           LIMOR ELBAZ,

16    Having been called as a witness on behalf of the defense

17    and having been first duly sworn by the Deputy Clerk, was

18    examined and testified as follows:

19                 THE CLERK:   You may be seated.     Please speak

20    directly into the microphone.       State your first and last

21    name for the record --

22                 THE WITNESS:    Limor Elbaz.   L-I-M-O-R.

23    E-L-B-A-Z.

24                           DIRECT EXAMINATION

25                 BY MS. ETTINGER:




                                                                     209
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 210 of 296

1           Q    Good afternoon, Ms. Elbaz.

2           A    Good afternoon.

3           Q    Where are you from originally?

4           A    Israel.

5           Q    And do you live in United States now?

6           A    Yes.

7           Q    Did you finish high school?

8           A    Yes, I did.

9           Q    And did you complete high school in Israel?

10          A    Yes, I did.

11          Q    And what did you do after high school?

12          A    I served in the Israeli army, in the Air Force

13    for five and a half years as a programmer.

14          Q    And after your military service, did you go on

15    to get any advance degrees or return to school?

16          A    Yes.   I completed computer science degree

17    combined with a law degree combined with an MBA after the

18    army services.

19          Q    Are you a practicing attorney now?

20          A    No, I don't.

21          Q    What are you doing for a living now?

22          A    I'm an entrepreneur.      I have a startup software

23    company.

24          Q    A startup software company?

25          A    Yes.




                                                                    210
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 211 of 296

1           Q    What kind of services does your company provide?

2           A    So my company is called Peerlyst and what it

3     does, it's like a -- to make it simple, it's like a

4     LinkedIn for cyber security professionals.

5           Q    Ms. Elbaz, I believe you said you're living in

6     the United States now?

7           A    Yes.

8           Q    Which part of the U.S. are you living in?

9           A    San Francisco.

10          Q    And how long have you been there?

11          A    Since 2011.     About eight years.     But before

12    there, I lived in Palo Alto and before then in New York.

13    So I've been in states since 2006.

14          Q    Do you travel back to Israel?

15          A    Yes, I do.

16          Q    Do you still have family in Israel?

17          A    Yes.   Most of my family.

18          Q    And how frequently do you travel back to Israel?

19          A    Once or twice a year.

20          Q    Shifting a little bit, how do you know Ms. Lee

21    Elbaz?

22          A    Lee is my niece.      She's the daughter of my

23    oldest sister.    So obviously, I've known her since she was

24    born.

25          Q    How would your describe your relationship with




                                                                     211
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 212 of 296

1     Ms. Elbaz?

2           A    So Lee is like my little sister.        We're only

3     seven years apart.     We're pretty close I would say.        I've

4     known her since she was born.       I've done -- you know, I

5     babysat her.    I've seen her most of my life.        We've had

6     shabbat dinners and, you know, we're a very close family,

7     we're a big family and a close family.         So we have all the

8     family events together.      And since I moved to the states,

9     I'd say, you know, I see her.       She visited me a few times

10    in the states and I see her whenever I come to Israel.

11          Q    So you've talked about growing up together.            How

12    well do you feel you know Ms. Elbaz?

13          A    I think I know Lee probably better than

14    everybody in this courtroom.       Maybe outside of her mom

15    obviously.    Yes.

16          Q    And since you've moved to the United States, how

17    frequently are you in touch with Ms. Elbaz?

18          A    I see her when I visit.       I usually visit in the

19    summer for about a month because I have a daughter and we

20    spend time there.     But we also talk on the phone.        We had

21    some meaningful conversations before, just before she came

22    here on her trip.

23          Q    Given that you're in touch with Ms. Elbaz

24    frequently and you've grown up together and have a close

25    relationship, do you have an opinion about Ms. Elbaz's




                                                                    212
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 213 of 296

1     character for honesty?

2           A     Yeah.   I mean it's painful to be here because I

3     think Lee doesn't belong here.       I think this is -- this is

4     all a very sad portraying of what's happened and I think

5     Lee is incapable of harming anybody.

6                 MS. COTTINGHAM:    Objection on the scope of 608,

7     Your Honor.

8                 THE WITNESS:    Sorry.   I just --

9                 THE COURT:    Sustained.    I'll strike the answer.

10    Why don't you ask another question, Ms. Ettinger?

11                BY MS. ETTINGER:

12          Q     Ms. Elbaz, what is your opinion about Ms. Lee

13    Elbaz's character for honesty and truthfulness?

14          A     I think Lee is a very honest person.        She's

15    actually honest to a fault.       I can give many examples of

16    that.     But maybe just to give a few, you know, maybe --

17                MS. COTTINGHAM:    Objection.     Beyond the scope,

18    Your Honor.

19                THE COURT:    Ms. Ettinger, what are you offering

20    this for?

21                MS. ETTINGER:    I believe the witness is trying

22    to testify to her opinion of the defendant's character for

23    honesty and truthfulness which is within the scope of 608.

24                MS. COTTINGHAM:    Your Honor, may we approach

25    briefly on this?




                                                                      213
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 214 of 296

1                 THE COURT:    Okay.

2                 (Bench conference:)

3                 THE COURT:    I think I know what you are going to

4     say.   But why don't you go ahead to see if we're on the

5     same page?

6                 MS. COTTINGHAM:    Your Honor, the objection is

7     just -- I think she just said can I give some examples and

8     that's exactly what she's not allowed to do under Rule 608

9     is give specific examples and specific instances.           She's

10    allowed to testify generally about reputation, character

11    for truthfulness, but she can't go through specific

12    examples.

13                MS. ETTINGER:    Well, she's certainly allowed to

14    lay the basis for her opinion and to articulate it.           I'm

15    certainly not asking specifically for particular examples.

16                THE COURT:    Well, is there any reason why she

17    can't have some leading questions on this area because I

18    I'm not sure the witness is trying to break the rules.              I

19    think she's just trying to be helpful.

20                MS. COTTINGHAM:    I think her basis is pretty

21    well established.     I'm happy for Ms. Ettinger to lead her

22    to more general answers.      But I do think the rule is

23    pretty clear on no specific examples.

24                THE COURT:    I think that's right.      I think we

25    can't get into specific instances.        But if you want to




                                                                    214
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 215 of 296

1     elicit more testimony about the basis for her knowledge of

2     this in a more general way, I think that's okay.           And I

3     think Ms. Cottingham is okay with some leading questions

4     to get you there if that's okay.

5                MS. ETTINGER:     I understand.

6                THE COURT:     Thank you.

7                (In open court:)

8                BY MS. ETTINGER:

9           Q    Ms. Elbaz, without going into specific examples,

10    would you say that Ms. Lee Elbaz is a truthful person?

11          A    Absolutely.     Like I said, she's honest to a

12    fault and I can give many examples if the Court wanted to

13    hear them.

14          Q    Would you say that she's a trustworthy person?

15          A    She's very trustworthy.       I trusted her with my

16    child.    I put a bond for her for $1.8 million to show up

17    here.

18               THE COURT:     Sustained.

19               THE WITNESS:     I'm sorry.    I'm not sure what I'm

20    allowed to say.     But I trusted my kid's future with her

21    trustworthiness.     So absolutely yes.

22               THE COURT:     Okay.   Why don't you ask another

23    question, Ms. Ettinger?

24               BY MS. ETTINGER:

25          Q    So, Ms. Elbaz, is it your opinion and your




                                                                    215
                         DIRECT EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 216 of 296

1     testimony today that Ms. Lee Elbaz has a character for

2     honesty?

3           A    Absolutely.

4           Q    Thank you.     And you mentioned earlier in your

5     testimony that you travel back to Israel quite frequently.

6     Is that correct?

7           A    Yes.

8           Q    And you mentioned that you stay for as long as a

9     month whenever you do go back to Israel.         I believe you

10    said twice a year?

11          A    Yes.

12          Q    Do you have -- do you know the members of the

13    community that Ms. Lee Elbaz is a part of in Israel?

14          A    Yes.   I think if this proceeding was happening

15    in Israel, there would be a hundred people here --

16               MS. COTTINGHAM:     Objection, Your Honor.

17               THE COURT:     Sustained.    Okay.   I think we need

18    to close this down pretty soon, Ms. Ettinger, within the

19    rules.

20               BY MS. ETTINGER:

21          Q    Ms. Elbaz, since you testified that you know the

22    members of the community that Ms. Lee Elbaz is a part of,

23    what is the -- what is Ms. Lee Elbaz's reputation option

24    in the community for honesty and truthfulness?

25          A    I think Lee is known as somebody who is very




                                                                    216
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 217 of 296

1     honest, very caring, very kind and somebody who just takes

2     care of other people and cares about other people.

3                MS. ETTINGER:     Thank you.    I have no further

4     questions.

5                THE COURT:     Okay.   Ms. Cottingham?

6                           CROSS-EXAMINATION

7                BY MS. COTTINGHAM:

8           Q    Ms. Elbaz, we haven't met.       I'm one of the

9     prosecutors in this case.      Ms. Elbaz, you testified that

10    Lee Elbaz is like a sister to you.        Right?

11          A    Yes.

12          Q    And you wouldn't want to see anything bad happen

13    to her.    Is that right?

14          A    Correct.

15          Q    Ms. Elbaz, you never worked at Yukom.         Is that

16    correct?

17          A    That is correct.

18          Q    Never worked at Binary Book or Big Option.          Is

19    that right?

20          A    I think you understand that's right.

21          Q    And so, Ms. Elbaz, did you ever visit the

22    defendant at work?

23          A    No, I did not.

24          Q    Did you ever listen to her talk to a client on

25    the phone?




                                                                    217
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 218 of 296

1           A     No, I did not.

2           Q     So, Ms. Elbaz, sitting here today, you don't

3     actually know what took place at Yukom, do you?

4           A     I think you're trying to say something different

5     than what I'm saying.      What I'm saying is I don't believe

6     Lee would ever want to harm anybody.

7           Q     Ms. Elbaz, that's fair.      But that wasn't my

8     question.    My question was do you know, sitting here

9     today, you don't know what happened at Yukom, do you?

10          A     I don't think you do either.       But yeah.    The

11    answer is no.    I don't know.     I was not at Yukom's office.

12                MS. COTTINGHAM:    Thank you, Ms. Elbaz.       Nothing

13    further, Your Honor.

14                THE COURT:    Anything else, Ms. Ettinger?

15                MS. ETTINGER:    No, Your Honor.

16                THE COURT:    Okay.   Thank you very much, Ms.

17    Elbaz.    We appreciate you coming all this way to testify.

18    Next witness?

19                MS. COTTINGHAM:    Your Honor, may we approach

20    briefly before the next witness is called?

21                THE COURT:    Okay.

22                (Bench conference:)

23                MS. COTTINGHAM:    We're going to move to strike

24    the testimony of the next few character witnesses if -- I

25    mean even after objection after objection, questions were




                                                                    218
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 219 of 296

1     asked in such a way to elicit exactly the kind of

2     testimony that the rules don't allow.

3                THE COURT:     I don't think the questions were

4     actually asked that way.      I mean I think there may have

5     been a point at which the witness may have been trying to

6     get more information in.      But they're not that familiar

7     with the rules.     Who is next?    Just give me a sense of

8     what we're dealing with here.

9                MS. ETTINGER:     Mr. Maimoni is next.

10               THE COURT:     Who is he?

11               MS. ETTINGER:     He is a personal friend of Ms.

12    Elbaz's.

13               THE COURT:     Okay.   And he is going to testify to

14    reputation or character for truthfulness or both?

15               MS. ETTINGER:     He's going to testify as to his

16    personal opinion of Ms. Elbaz's character for truthfulness

17    as well as her reputation since he's from Israel and they

18    are part of the same community.

19               THE COURT:     Okay.   So he's not going to get into

20    any specific instances of acts of truthfulness or anything

21    like that?

22               MS. ETTINGER:     I don't intend to ask that.       I'm

23    not asking for specific instances.

24               THE COURT:     Well, you have prepped the witness.

25    Right?




                                                                    219
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 220 of 296

1                MS. ETTINGER:     Yes.

2                THE COURT:     Okay.   So that's not something

3     you're expecting him to come forth with?

4                MS. ETTINGER:     I think it is possible and I will

5     make sure to ask my questions in a way that do not lead

6     him to.

7                THE COURT:     Okay.

8                MS. ETTINGER:     He's in the courtroom and he's

9     heard the last witness' testimony and I think he would

10    expect to not do that.

11               THE COURT:     Okay.   And then the third person?

12    Is there another one?

13               MS. ETTINGER:     Is Meital Levari, who is a close

14    personal friend of Ms. Elbaz's.

15               THE COURT:     Also from Israel or --

16               MS. ETTINGER:     She's originally from Israel and

17    is currently living in New York.

18               THE COURT:     Okay.   Same questions.     Do you

19    expect any --

20               MS. ETTINGER:     I don't expect that she will

21    testify to Ms. Elbaz's reputation within the community.

22    It will just be her personal opinion of Ms. Elbaz's

23    character for truthfulness.

24               THE COURT:     Okay.   So she's just going to talk

25    about how well she knows her and how she knows her, not




                                                                     220
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 221 of 296

1     sort of any acts of truthfulness.        Right?

2                 MS. ETTINGER:    My questions are directed at her

3     ability --

4                 THE COURT:    Okay.   Well, just so we all know and

5     I think again if you want to have some leading questions

6     in that regard, that's okay.       Thank you.

7                 MS. COTTINGHAM:    And, Your Honor, we would move

8     to strike Ms. Elbaz's testimony regarding the posting of

9     the bond.    I think that's -- I mean --

10                THE COURT:    You want me to strike that now?

11    Just tell the jury that right now?

12                MS. COTTINGHAM:    Yes.

13                MS. ETTINGER:    Your Honor, I would argue that

14    it's part of her testimony and her basis for her opinion

15    as to Ms. Elbaz's character for truthfulness.

16                MS. COTTINGHAM:    I don't think the fact that she

17    posted a bond has anything to do with the basis for her

18    opinion and Ms. Elbaz's truthfulness.

19                THE COURT:    Well, it's not a specific instance

20    of Ms. Elbaz's truthfulness.       It is grounded in sort of

21    showing the depth of her willingness to -- I don't think

22    it's based on Rule 608, but I think I will strike it just

23    because we're getting into the issues that really aren't

24    proper for the jury to consider under 403 if nothing else.

25    So I will do that.     Okay.   So I'll do that now and then




                                                                    221
                          CROSS-EXAMINATION OF ELBAZ
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 222 of 296

1     we'll move on to the next witness.        Thank you.

2                  (In open court:)

3                  THE COURT:   Ladies and gentlemen, there was some

4     testimony by the last witness about a bond posted for Ms.

5     Elbaz.   I'm instructing you that that testimony is struck

6     from the record and you may not consider it.          Thank you.

7                  MS. ETTINGER:   The defense calls Shay Maimoni.

8                  THE CLERK:   If you could please remain standing

9     and raise your right hand.

10    Thereupon,

11                           SHAY MAIMONI,

12    Having been called as a witness on behalf of the defense

13    and having been first duly sworn by the Deputy Clerk, was

14    examined and testified as follows:

15                 THE CLERK:   You may be seated.

16                 THE COURT:   Just for the record, does this

17    witness need an interpreter?

18                 MS. ETTINGER:   Yes, Your Honor.

19                 THE COURT:   Okay.    Well, maybe we should just

20    confirm whether the witness understood the oath because I

21    understand the interpreter wasn't in position at the time

22    the oath was given.

23                 THE INTERPRETER:     You want me to interpret --

24                 THE COURT:   Why don't we do the oath again?

25                 (The clerk repeated the oath for the witness.)




                                                                    222
                        DIRECT EXAMINATION OF MAIMONI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 223 of 296

1                THE CLERK:     You may be seated.     Please --

2                THE COURT:     I'm sorry.     I didn't see that he

3     affirmed the oath or I didn't hear him affirm the oath.

4                THE INTERPRETER:       Yes.   He said I do.

5                THE COURT:     Okay.    Thank you.

6                THE CLERK:     Please speak directly into the

7     microphone.      State your first and last name for the record

8     and spell your name.

9                THE WITNESS:     My name is Shay Maimoni.      It's

10    S-H-A-Y.   M-A-I-M-O-N-I.

11                            DIRECT EXAMINATION

12               BY MS. ETTINGER:

13          Q    Good afternoon, Mr. Maimoni.

14          A    Good afternoon.

15          Q    Mr. Maimoni, where are you from originally?

16          A    I'm from Jerusalem, Israel.

17          Q    Mr. Maimoni, is English your first language?

18          A    No.

19          Q    Would you prefer to give your testimony in

20    Hebrew?

21          A    I'll try in English and if something get wrong,

22    I will ask the interpreter.

23          Q    Okay.    Mr. Maimoni, you're from Jerusalem.        Do

24    you live here in the United States now?

25          A    No.




                                                                    223
                        DIRECT EXAMINATION OF MAIMONI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 224 of 296

1           Q    Where are you living now?

2           A    All my life Jerusalem, Israel.

3           Q    Did you complete high school?

4           A    Yes.    Sure.    I complete high school and then I

5     learn one year as technician and after that I served the

6     army.

7           Q    I believe you said you completed one year of a

8     technical school.     Did you complete any other degrees?

9           A    After I finish my electronic technician, I went

10    to the army.    I serve in administrative position in the

11    Israeli intelligence.       After that, I open my own company

12    and then I learn MCAC, which is Microsoft degree,

13    Microsoft engineering.       After ten years, I learn law.      I'm

14    a lawyer in Israel.        And few years later, I completed my

15    ALM, which is in Hebrew University College, which is

16    equivalent to like Harvard in Israeli terms.          And I have

17    this degree.    I am working as a lawyer in Israel.

18          Q    What kind of law do you practice in Israel?

19          A    Bankruptcy and damages and wills mostly.

20          Q    As an attorney in Israel, are you obligated to

21    abide by an ethical code?

22          A    Yeah.    Sure.    There's a high standard of ethical

23    code.

24          Q    Shifting a little bit, Mr. Maimoni, how do you

25    know Ms. Lee Elbaz?




                                                                    224
                        DIRECT EXAMINATION OF MAIMONI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 225 of 296

1            A     I met her on Facebook and through a mutual

2     friend and Facebook family started there.

3            Q     When did you two meet?

4            A     Excuse me?

5            Q     When did you meet Ms. Elbaz?

6            A     After Facebook, we meet.     We saw each other.        We

7     meet.      We meet with her family and with my family, my

8     friend, common friend.      And when we go out, she knew my

9     son.    We went to the sea on Saturday, things like that.

10           Q     And how long have you and Ms. Elbaz been

11    friends?

12           A     Sorry.   How long?

13           Q     How long?

14           A     How long I knew her?

15           Q     Yes.

16           A     Like ten years.

17           Q     How would you describe your relationship with

18    Ms. Elbaz?

19           A     She's a friend.   She's a really good friend.

20    She did a lot for me.      When my father passed away, for

21    example --

22                 MS. COTTINGHAM:   Objection on scope, Your Honor.

23                 THE COURT:   Sustained.    You can ask another

24    question.

25




                                                                    225
                        DIRECT EXAMINATION OF MAIMONI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 226 of 296

1                BY MS. ETTINGER:

2           Q    Without going into specific examples, of your

3     relationship with Ms. Elbaz, can you tell us how well you

4     feel you know Ms. Elbaz?

5           A    I think I know her pretty well.        Ten years.

6           Q    Having known her for all those years, have you

7     formed an opinion about Ms. Elbaz's character for honesty

8     and truthfulness?

9           A    Yes.   Lee Elbaz is very honest and she help a

10    lot of people.    She's generous.      She's like to give from

11    her heart to her friends, to -- I think to anybody.           She

12    see something --

13               THE COURT:     Sustained.    I think we've heard that

14    answer.   Why don't you move on to the next question?

15               BY MS. ETTINGER:

16          Q    Mr. Maimoni, you mentioned that you and Ms.

17    Elbaz have friends in common and have hung out on the

18    weekends together.     Within that community group of

19    friends, are you familiar with Ms. Elbaz's reputation for

20    truthfulness and honesty in that community?

21          A    From the friends side?

22          Q    Yes.

23          A    Yes.   Sure.    Everybody is really --

24               (Witness conferred with interpreter.)

25          A    Everybody appreciate her and love her.




                                                                     226
                        DIRECT EXAMINATION OF MAIMONI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 227 of 296

1           Q      Does she have a reputation for honesty within

2     that community?

3           A      Sure.   Definitely.

4                  MS. ETTINGER:   Thank you.

5                  THE COURT:   Thank you.    Ms. Cottingham?

6                  MS. COTTINGHAM:   No questions for this witness,

7     Your Honor.

8                  THE COURT:   Thank you.    Thank you very much, Mr.

9     Maimoni.

10                 THE WITNESS:    Thank you very much.

11                 THE COURT:   I appreciate you coming to testify.

12    You're free to go.      Next witness?

13                 MS. ETTINGER:   The defense calls Meital Levari.

14                 THE COURT:   Thank you.

15                 THE CLERK:   Please remain standing and raise

16    your right hand.

17    Thereupon,

18                          MEITAL LEVARI,

19    Having been called as a witness on behalf of the defense

20    and having been first duly sworn by the Deputy Clerk, was

21    examined and testified as follows:

22                 THE CLERK:   You may be seated.     Please speak

23    directly into the microphone.       State your first and last

24    name for the record and spell your name.

25                 THE WITNESS:    My name is Meital Levari.      It's




                                                                    227
                         DIRECT EXAMINATION OF LEVARI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 228 of 296

1     M-E-I-T-A-L.    L-E-V-A-R-I.

2                            DIRECT EXAMINATION

3                 BY MS. ETTINGER:

4           Q     Good afternoon, Ms. Levari.

5           A     Good afternoon.

6           Q     Ms. Levari, where are you from originally?

7           A     Originally, I'm from Israel.

8           Q     And where are you living now?

9           A     Right now, I live in New York City for the past

10    five and a half years.

11          Q     Did you complete high school?

12          A     Yes.

13          Q     And was high school in Israel?

14          A     Yes.   High school in Israel.

15          Q     What did you do after finishing high school?

16          A     We all go to mandatory service.       I was a

17    sergeant in the Israeli army.       I completed my service and

18    after that, I did what we all usually do.         We go to have

19    like a trip after the army and we go back to school.

20          Q     What were your responsibilities as a sergeant in

21    the army?

22          A     First of all, having to go through an army at

23    the same age our kids here, they have college, I think

24    that it really builds up character as far as the demeanor

25    of how you are supposed to act as a grown up and this has




                                                                    228
                         DIRECT EXAMINATION OF LEVARI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 229 of 296

1     honesty and being, you know, truthful friend and being

2     very straightforward.      So this is one thing that is very

3     important.

4           Q    After you finished your military service, you

5     said that you traveled?

6           A    Yes.

7           Q    And did you do any further schooling after your

8     travels?

9           A    Yes.   I've had a few -- I still yet to complete

10    my B.A. since I was diagnosed with breast cancer three

11    years ago.    So I was supposed to finish my B.A. here with

12    the university and I still haven't found the time to

13    finish it.    It's one seminary and a couple of courses that

14    needs to be finished and I did complete a course in

15    interior design and I'm purchasing a supply chain and

16    logistics in Israel.

17          Q    You said I believe you came to United States

18    about five years ago?

19          A    Yes.

20          Q    What brought you here?

21          A    My husband.

22          Q    And you are living in New York now.         Do you

23    travel back to Israel frequently?

24          A    Yes.   At least twice a year.

25          Q    Shifting a little bit, how do you know Ms. Lee




                                                                      229
                         DIRECT EXAMINATION OF LEVARI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 230 of 296

1     Elbaz?

2           A     First of all, as I said, as a breast cancer

3     survivor, Lee was one of the only friends from Israel that

4     I allowed to come and visit me while I was going through

5     chemo.    I had a double mastectomy and chemo and I didn't

6     want to see most of my friends that come here to see me at

7     that state and Lee didn't even listen to me because she

8     just came.    She stormed to just see that everything is

9     okay.

10                MS. COTTINGHAM:    Objection on scope, Your Honor.

11                THE COURT:    Overruled.    But let's ask another

12    question.

13                BY MS. ETTINGER:

14          Q     Ms. Levari, how frequently are you in contact

15    with Ms. Elbaz?

16          A     Daily basis.

17          Q     Do you speak by telephone?

18          A     Yes.   And of course, every time I go to Israel,

19    we met.   She came again back in 2017.        She came to visit

20    me after everything and that's when she was arrested.

21          Q     How would you describe your relationship with

22    Ms. Elbaz?

23          A     Very close.    Very close.    We met through a

24    mutual friend and we stayed in very close touch since.

25          Q     How well do you feel you know her?




                                                                    230
                         DIRECT EXAMINATION OF LEVARI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 231 of 296

1           A    Well, in the time that we've been friends, I've

2     known all our family including Limor that lives here.

3     That's in San Francisco.      And I know all her family in

4     Israel which is a wonderful family that everybody knows

5     and respect in their community.        I should add that.

6                My family knows Lee's family.        I know some of

7     her friends as well.      And I know her very well.      We have

8     very meaningful conversations and we get to very depth

9     when we do speak.     It's not shallow at all.       So I can

10    surely tell you that I know her very, very well.           I mean,

11    of course, family and her mother.        Everybody knows her.

12    But I think that I -- she shared a lot of intimate details

13    with me as a friend as well.

14          Q    You've described a very close, personal

15    friendship, relationship with Ms. Elbaz.

16          A    Yes.

17          Q    Do you have an opinion about Ms. Elbaz's

18    character for honesty?

19          A    I think that Limor said exactly something that

20    is --

21               MS. COTTINGHAM:     Objection, Your Honor.

22               THE COURT:     Sustained.

23               BY MS. ETTINGER:

24          Q    Ms. Levari, if you could put in your own words

25    your --




                                                                      231
                         CROSS-EXAMINATION OF LEVARI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 232 of 296

1           A    Of course.     Lee is so honest that sometimes

2     she's even naive I would say, a little bit naive when it

3     comes to judgment of characters sometimes that's around

4     her because she has such a big heart.

5                THE COURT:     Sustained.

6                BY MS. ETTINGER:

7           Q    Is it your opinion, Ms. Levari, that Ms. Elbaz

8     has a character for honesty?

9           A    Yes.    A hundred percent.

10          Q    And a character for truthfulness?

11          A    Definitely.

12               MS. ETTINGER:     Thank you.    No further questions.

13               THE COURT:     Ms. Cottingham?

14                           CROSS-EXAMINATION

15               BY MS. COTTINGHAM:

16          Q    Ms. Levari, just very briefly.        Did you ever

17    work at Yukom?

18          A    No.

19          Q    Have you ever worked in the binary options

20    industry at all?

21          A    No.

22               MS. COTTINGHAM:     Nothing further for this

23    witness, Your Honor.

24               THE COURT:     Okay.   Thank you very much,

25    Ms. Levari.      We appreciate you coming to testify.




                                                                    232
                         CROSS-EXAMINATION OF LEVARI
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 233 of 296

1                THE WITNESS:     Thank you.

2                THE COURT:     You may step down.     Any further

3     witnesses?

4                MR. POLLACK:     No further witnesses, Your Honor.

5                THE COURT:     Okay.   Why don't I have counsel

6     approach for a moment?

7                (Bench conference:)

8                THE COURT:     So all you have left is the

9     stipulation.    Correct?

10               MR. POLLACK:     That is correct, Your Honor.

11               THE COURT:     So having looked at the issue, I am

12    going to allow the statements.       I think what might make

13    sense, unless you think otherwise, is to have you read the

14    stipulation.    I can give you the reasoning after the jury

15    leaves so we don't delay them unnecessarily.          Is that

16    okay?

17               MR. POLLACK:     What I --

18               THE COURT:     You want to have some brief

19    explanation now or --

20               MR. POLLACK:     No.   What I would propose to do,

21    Your Honor, is I will read the stipulation of those -- the

22    parts that I want to put into evidence.         The government

23    can then read its two statements as it's, you know, as

24    part of its rebuttal.

25               MS. COTTINGHAM:     We can have the Court read the




                                                                      233
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 234 of 296

1     whole thing I guess?

2                MR. POLLACK:     I don't want to stand up and read

3     the statements --

4                THE COURT:     I understand what you're saying.

5     Well, I mean do you have a rebuttal case?

6                MS. COTTINGHAM:     Your Honor, it's going to be

7     offering two or three exhibits.       I think that's the extent

8     of our rebuttal case.      I'm happy to do that.

9                THE COURT:     Okay.   Well, then since it's not

10    that hard.    So we'll just have Mr. Pollack read his

11    portion and then he'll rest and then we'll move to the

12    rebuttal and we can hopefully do this all before the jury

13    leaves today at 5:00.      How does that sound?

14               MS. COTTINGHAM:     That sounds fine, Your Honor.

15               (In open court:)

16               THE COURT:     Okay.   Mr. Pollack, what else do you

17    have?

18               MR. POLLACK:     Your Honor, if I might, I'd like

19    to read a stipulation.

20               THE COURT:     Okay.   Go ahead.

21               MR. POLLACK:     The parties stipulate and agree

22    that Shira Uzan was interviewed by agents of the Federal

23    Bureau of Investigation on or about September 20, 2017.

24               Ms. Uzan made statements in that interview to

25    the following effect:      One, telling the customer about




                                                                    234
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 235 of 296

1     risk was an important theme with her and she always made

2     sure the customer was aware of this.        Two, she knew of

3     nothing in the system designed to cheat investors.           And,

4     three -- may I have a moment to consult with the

5     government?

6                THE COURT:     Okay.

7                (Counsel conferred.)

8                MR. POLLACK:     Thank you, Your Honor.

9                Three, while she worked at Yukom, she was paid a

10    salary.   She was not paid a commission.

11               The parties further stipulate that Shira Uzan

12    was interviewed by agents of the Federal Bureau of

13    Investigation on June 28, 2019.       Ms. Uzan made a statement

14    in that interview to the following effect:         Ms. Elbaz was

15    not able to speak or write well in English.

16               The parties further stipulate and agree that

17    Liora Welles was interviewed by agents of the Federal

18    Bureau of Investigation on or about September 18, 2017.

19    Ms. Welles made a statement in that interview to the

20    following effect:     She did not know if Binary Book was

21    affiliated with Yukom.

22               With that, Your Honor, the defense rests its

23    case.

24               THE COURT:     Okay.   Thank you.    Does the

25    government have any rebuttal evidence?




                                                                    235
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 236 of 296

1                MS. COTTINGHAM:     Yes, Your Honor.      First, we

2     will offer additional statements, an additional

3     stipulation.    In addition to the stipulation that

4     Mr. Pollack just read, the parties stipulate and agree

5     that Shira Uzan was interviewed by agents of the Federal

6     Bureau of Investigation on or about September 20, 2017.

7     Ms. Uzan made a statement in that interview to the

8     following effect:     She was suspicious of what they were

9     doing at the company and repeatedly asked Ms. Elbaz and

10    others if what they were doing was legal.

11               The parties further stipulate and agree that

12    Liora Welles was interviewed by agents of the Federal

13    Bureau of Investigation on or about September 18, 2017 as

14    well as made a statement in the interview to the following

15    effect:   Ms. Elbaz provided Ms. Welles and other customer

16    service employees with scripts that they were required to

17    use when communicating with customers.

18               THE COURT:     Thank you.    And just for the record,

19    I think it would make sense if -- we can probably do this

20    as one document.     Can we give us an exhibit number and

21    have it part of the collection of exhibits?

22               MS. COTTINGHAM:     Yes.    Absolutely, Your Honor.

23    I don't have the number --

24               THE COURT:     We can do that afterwards.      But

25    we'll just make that clear that they'll have a copy of




                                                                      236
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 237 of 296

1     that -- the jury will have a copy of that as evidence.

2                MR. VAN DYCK:     Your Honor, may the government

3     have just a moment to confer with defense counsel?

4                THE COURT:     Okay.

5                (Counsel conferred.)

6                MR. VAN DYCK:     Your Honor, may we approach

7     briefly?

8                THE COURT:     Okay.   We have the jury for three

9     more minutes.    So make it brief.

10               (Bench conference:)

11               MR. VAN DYCK:     There are objections to some of

12    the government's rebuttal exhibits.

13               THE COURT:     Okay.

14               MR. VAN DYCK:     Mr. Pollack asked if he could

15    think about it over night, which is fine with us.

16               THE COURT:     Okay.   That makes sense.     Are the

17    objections just on scope or are they on admissibility

18    under the rules of evidence?

19               MR. POLLACK:     Your Honor, I haven't even had

20    time to read all of them.      So they are ones I could tell

21    immediately I don't have an objection to and I've told Mr.

22    Van Dyck which ones those are.       I figured we can go ahead

23    and put those in today and then I can look at the others

24    over night.

25               THE COURT:     Okay.   That's fine.    And that will




                                                                    237
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 238 of 296

1     be it though.    Right?    Just exhibits?      No witnesses?

2                MR. VAN DYCK:     Correct, Your Honor.

3                THE COURT:     Okay.   Thank you.

4                (In open court:)

5                MR. VAN DYCK:     The government offers without

6     objection, Exhibit 129, 790, and 792.

7                THE COURT:     Okay.   Exhibits 129, 790 and 792 are

8     in evidence.    I think that completes what you are offering

9     for today.    Correct?

10               MR. VAN DYCK:     Yes, Your Honor.

11               THE COURT:     Okay.   So, ladies and gentlemen, as

12    you've heard, the defense rested and I may have neglected

13    to mention at the beginning that because the government

14    has the burden of proof, they have the opportunity to put

15    on a rebuttal case.      It's only focused on information that

16    directly rebuts things that were raised in the defense

17    case.   As you've heard, some exhibits were offered and a

18    stipulation.    I'm told that the only thing left in that

19    case is perhaps a few more exhibits that will be

20    identified tomorrow morning.       But that would be it.

21               And so what you basically have is you almost --

22    with the exception of those exhibits, you have the entire

23    set of evidence in this case.       And what you should expect

24    for tomorrow morning is that once you hear about those

25    exhibits, I will give you jury instructions which I'll




                                                                     238
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 239 of 296

1     warn you is sort of a lengthy recitation of the rules that

2     you need to follow in your deliberations.         And then you

3     will hear the closing arguments of the parties and then

4     you will have the case to deliberate upon.

5                 My expectation is the jury instructions and the

6     closing arguments will likely take the morning.          But then

7     around lunchtime, you'll have the case and so you will

8     then be able to deliberate on it in the afternoon, if

9     necessary the next day.      As we said, we had scheduled this

10    whole week.

11                So just be prepared for that part of the case

12    tomorrow.    But even though you've heard virtually all the

13    evidence, my instructions still apply not to discuss the

14    case among yourselves.      Keep an open mind.     Don't do any

15    outside research, discussion and deliberations about the

16    case should not begin until you have heard the arguments

17    and the instructions and until you are together in the

18    jury room for deliberations.       So keep that in mind.      Enjoy

19    the evening and we'll see you tomorrow morning at 9:00.

20    Thank you.

21                (Jury excused.)

22                THE COURT:    Okay.   Thank you, everyone.      Please

23    be seated.

24                So procedurally, what you just heard makes

25    sense.   So that we'll hear perhaps about some other




                                                                    239
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 240 of 296

1     exhibits from the government tomorrow morning and we'll go

2     from there.

3                I just want to give you some explanation about

4     the stipulations.     There are two different statements that

5     we're talking about.      The first one for Ms. Uzan from

6     September 20, 2017, that she was suspicious of what they

7     were doing at the company and repeatedly asked Ms. Elbaz

8     and others if what they were doing was legal.          I'm

9     allowing that prior consistent statement of sorts under

10    the reasoning under Hedgepeth, which was cited by one of

11    the parties, 418 F.3rd. 411 2005 (Fourth Circuit) in which

12    the court noted that if a statement is consistent with

13    trial testimony and other portions of the same statement

14    have been used to impeach the witness, a misunderstanding

15    or distortion can be averted only through presentation of

16    another portion, that material for completion purposes can

17    be admitted.

18               And my analysis of this is that by using this

19    302 to note that Ms. Uzan had stated previously that she

20    knew nothing of a system designed to cheat investors, it

21    does create the impression that at the time of the

22    interview, she was saying that there is nothing going on

23    of any -- no problems of that type at Yukom and of course,

24    she testified differently at trial later on.          And so I

25    believe that the statement about her suspicions at the




                                                                    240
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 241 of 296

1     time is necessary to provide a complete picture, again a

2     statement coming out of that same interview.

3                And then the second statement that Ms -- from

4     the Welles interview of September 18, 2017 that Ms. Elbaz

5     provided Ms. Welles and other customer service employees

6     with scripts that were required to use when communicating

7     with customers, I am going to admit that as a prior

8     consistent statement under the rules of evidence.           I do

9     believe that although not in so many words, she did

10    testify that Ms. Elbaz had provided or caused to be

11    provided scripts or speeches as the term was used in

12    certain places.     That testimony was challenged on

13    cross-examination among other things by the -- trying to

14    characterize what was used in the training that Ms. Welles

15    had engaged in as not being provided by Ms. Elbaz.

16               And so that statement is consistent with the

17    trial testimony, although it occurred after Ms. Welles had

18    already been confronted by law enforcement.          It was before

19    her plea agreement and guilty plea subject to the

20    cooperation agreement which is the primary motivation for

21    fabrication that's been identified.        And so under the

22    prior consistent statement rule, that will be admitted.

23    That's the reasoning for the stipulations.

24               We can give this another number.        I would just

25    ask whether it's tonight or maybe earlier tomorrow




                                                                    241
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 242 of 296

1     morning, if you can meet and confer about not just the

2     exhibits that would come in on rebuttal, but just the

3     overall universe of exhibits.       You can confer with the

4     clerk as to what her list is and try to get on the same

5     page.   So when we can get to the point of providing things

6     to the jury, that we have everything in order.

7                Again I don't know if anyone has worked together

8     on recordings.    I think we talked about having individual

9     exhibits where -- you'll just have to work with the clerk

10    in terms of what format we'll accept for purposes of using

11    a court device for the parties to listen to the

12    recordings.    Everything else I think at this point would

13    be available in hard copy.

14               And so we should talk about this jury

15    instruction issue, Mr. Pollack.       There were a couple of

16    words that you still -- I think I had taken the

17    government's suggestion to use the same language or at

18    least some of the same phraseology on good faith in the

19    conspiracy instruction.      You wanted to be heard on that?

20               MR. POLLACK:     Yes, Your Honor.     So the phrase

21    that was inserted into what is now Instruction 51, the

22    second element of conspiracy is including and making the

23    representations at issue, that language is not part of

24    Sand 8.1, which is the Sand good faith instruction.           The

25    reason that that language got inserted into the




                                                                    242
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 243 of 296

1     instruction on the second element of substantive wire

2     fraud was because it's part of I think it's 44.5, which is

3     the substantive wire fraud instruction.

4                THE COURT:     Okay.

5                MS. COTTINGHAM:     So it has no place in the

6     conspiracy instruction either as part of the conspiracy

7     instruction or as part of the good faith instruction.

8                And it doesn't really make sense in the context

9     of conspiracy because in the context of conspiracy, we're

10    not talking about the representations that she made during

11    the course of the conspiracy and whether she had a good

12    faith belief in the accuracy of those.         We're talking

13    about whether or not she knowingly and willfully joined

14    the conspiracy.     So I don't think it makes logical sense.

15    But in any event, it's not part of the standard

16    instruction either for conspiracy or for good faith.

17               THE COURT:     Okay.   Any thoughts from the

18    government's side?

19               MS. COTTINGHAM:     Your Honor, I have an argument

20    but I could first also make a suggestion which is I think

21    part of the reason good faith is defined fully in this

22    second element here is because previously, we hadn't

23    broken out good faith and we hadn't broken out knowingly

24    and willfully.    So I think we would first be happy if we

25    just cut everything after, as I have already instructed




                                                                     243
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 244 of 296

1     you, good faith means among other things an honest belief,

2     a lack of malice and the intent to perform all lawful

3     obligations and then as you've done in the second

4     paragraph on this page, you could simply refer back to the

5     Instruction 44 which now defines good faith separately.

6     You've already done it once in that instruction.

7                THE COURT:     Doesn't that cross reference the

8     language that Mr. Pollack doesn't like?

9                MS. COTTINGHAM:     So I think not having it in

10    there twice might alleviate some of the issues he's

11    raising.

12               What I would say is on the substantive argument

13    of keeping it in here, I mean the intent requirements for

14    conspiracy are that on joined the conspiracy with the

15    intent to accomplish the objectives of the conspiracy.

16    Here the objective of the conspiracy is to engage in a

17    scheme to defraud with the intent to defraud.

18               So I think the intent to defraud is still a

19    component of conspiring to commit wire fraud.          And so I

20    think it's appropriate here.

21               But I also -- the reason we included the idea,

22    the language about the representations at issue is because

23    the concept of good faith is that the defendant also had

24    to be acting truthfully.

25               So the Third Circuit defines it as the defendant




                                                                    244
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 245 of 296

1     as named did not act in good faith however if even though

2     she honestly held a certain opinion or belief or

3     understanding, she also knowingly made false statements,

4     representations or promises to others.

5                So it's the idea that truthfulness or lack

6     thereof is relevant to a good faith defense and I think

7     that's just as relevant to conspiring to engage in a

8     scheme to defraud as it is to actually engaging in the

9     scheme to defraud itself.

10               So I think it's a -- the concept of truthfulness

11    is appropriately in this instruction.         And I would also

12    point the Court to Dupre, United States versus Dupre,

13    which is a Second Circuit case on this point, which is 462

14    F.3rd 131 for the concept that truth -- for the

15    proposition that truthfulness is an important element of a

16    good faith defense and it should be included in the

17    instruction.

18               THE COURT:     So let me ask you this.      In this

19    case what are the statements that Ms. Elbaz -- that you

20    would point to as being ones that show lack of honesty, et

21    cetera?   It seems like most of the statements were focused

22    on are statements by others that she either would be

23    responsible for either as part of a conspiracy or as part

24    of a scheme to defraud.      But that part of the reason why

25    we're here is the most false statements -- obviously,




                                                                    245
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 246 of 296

1     false statements are ones made by others.         So what would

2     this be referencing the jury to if we were to include it?

3                 MS. COTTINGHAM:    For example, Your Honor, this

4     would include the call with Mr. Kristiansen.          I think this

5     would also include her training -- the training materials

6     where Ms. Elbaz is making false statements in those

7     trainings to employees.      Those are false statements that

8     our position is she's training her employees to then make

9     out to victims of the conspiracy.

10                I think it's also the representation that she's

11    holding herself out using a fake name I think we would

12    argue is a materially false representation.

13                So I think that it is appropriate here.         But to

14    shorthand it and refer back to the original good faith

15    instruction, I think may streamline something and I don't

16    know if it will address Mr. Pollack's concerns at all or

17    not.

18                THE COURT:    Well --

19                MR. POLLACK:    Your Honor --

20                THE COURT:    -- I think it would just be easier

21    to leave it in place and not do the cross reference.           You

22    wanted to add one more thing and then we'll call the

23    question.

24                MR. POLLACK:    Sure.   We've already been here and

25    done this.    I mean previously --




                                                                    246
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 247 of 296

1                THE COURT:     That's sort of why I thought we

2     should call the question.

3                MR. POLLACK:     -- the Court decided to keep it in

4     the wire fraud instruction and not have it in the

5     conspiracy instruction.      That was where the Court struck

6     the balance.    Obviously, I didn't want it either place.

7     The government wanted it both places.

8                But it is the stage name and biography that is

9     particularly problematic on the facts of this case.           The

10    jury should not be led to believe that if Ms. Elbaz made

11    an agreement that people would lie about their name, but

12    subjectively, she didn't think there was anything wrong

13    with that, that that precludes the applicable of the good

14    faith defense.    It doesn't.

15               THE COURT:     Okay.   I am going to take it back

16    out.   I do think that conspiracy is different.         There

17    really doesn't have to be any statements honestly to --

18    that she was involved in or at least the nexus is a little

19    bit different.    So I'm going to take that out.        I think

20    that should lock down the jury instructions.

21               I don't -- I think other than this instruction

22    which has the cross reference back to knowingly.           And then

23    also I had suggested adding some language I think in 56

24    about the indictment going back to the jury.          Any concerns

25    with any of that?     And then also the only other thing was




                                                                      247
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 248 of 296

1     the reputation, character combined instruction.          I don't

2     know if you all have that yet.        Do you?

3                MR. POLLACK:     We do.   I have seen each of the

4     changes that the Court just referenced and have no

5     objection to any of them.

6                THE COURT:     Okay.    From the government's side?

7                MS. COTTINGHAM:       No objection to either of those

8     proposed changes from the government.

9                THE COURT:     Okay.    So we'll get these cleaned

10    up.   I usually give them a set -- every juror gets a set

11    of the instructions.      I will take these citations out so

12    they'll just have the language.       But they will have the

13    headings and a table of contents to help them find

14    something.

15               MR. POLLACK:     Will they still be numbered?

16               THE COURT:     Yes.

17               MR. POLLACK:     The reason I ask so in closing

18    argument I want to say, you know, an important concept is

19    willfulness and that's -- you'll see that in Instruction

20    34, is the jury going to know what I'm talking about?

21               THE COURT:     They will be numbered.      Just to be

22    clear because there were some late breaking number

23    changes, 41, 42, 43 and 44 were numbers that were added

24    more recently.    So just as you were saying, what we were

25    just looking at, the conspiracy instruction was 51.           So if




                                                                    248
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 249 of 296

1     you're working off that same copy, then you can adjust

2     your numbering according.

3                MR. POLLACK:     The second element of conspiracy

4     is 51.

5                THE COURT:     Yes.    Second element, knowing,

6     willful membership is 51.

7                MS. COTTINGHAM:       Your Honor, would it be

8     possible for us to get an electronic version of whatever

9     becomes final?

10               THE COURT:     Perhaps.    If we finish our

11    discussion soon enough, I can have those sent out.           The

12    one last thing I want -- anything else on evidence or

13    anything like that?     I wanted to just touch on closing

14    arguments briefly --

15               MR. POLLACK:     One thing, Your Honor.      We will

16    renew our Rule 29 motions after the close of all evidence

17    which we can't do yet since there are exhibits coming in

18    tomorrow morning.

19               THE COURT:     Okay.

20               MR. POLLACK:     I suspect that the Court will not

21    want to have to take a break after those exhibits.

22               What I'd like to suggest if the court is

23    amenable to it is just however you want to do it, either

24    say now that I'm making that motion and you're recognizing

25    that that motion will be made as of the close of evidence




                                                                    249
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 250 of 296

1     and then you're going to reserve on it or we can approach

2     the bench and I can put the motion on the record at that

3     point.

4                But one way or the other, I want the record

5     unambiguous that we renewed that motion at the close of

6     all evidence even if the Court is going to reserve on

7     making a determination.

8                THE COURT:     Okay.   Well, I agree with that.      I

9     think from an efficiency standpoint, I'm happy to consider

10    the motion as having been made prospectively and that

11    we'll deem the defense as having renewed the Rule 29

12    motion at the close of all the evidence.

13               MR. POLLACK:     I'm not sure what the opposite of

14    nunc pro tunc is.     You're making a future ruling, but --

15               THE COURT:     I'm not either.     Yes.   So no

16    objection to that, right, from the government's side?

17               MS. COTTINGHAM:     None, Your Honor.

18               THE COURT:     Okay.

19               MR. POLLACK:     And then I had a couple of other

20    small issues, maybe not so small.        One is the Court in the

21    comments that it just made to the jury that they would

22    begin deliberating Thursday and they'd have Thursday and

23    Friday and we had scheduled it through this week.

24               I know it is not the Court's intention to

25    communicate to the jury that there is some kind of a




                                                                    250
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 251 of 296

1     deadline on how long the deliberations can go.          But I am

2     concerned that some jurors might inadvertently get that

3     message.

4                And so I would like the Court in the context of

5     tomorrow to make it very clear to the jury that how long

6     or how short they deliberate is entirely up to them.

7                THE COURT:     I can do that.    I can do that.

8     That's fair.

9                MR. POLLACK:     And then the last point has to do

10    with the translators.      And putting aside the issues that

11    we discussed at the bench, other than noting for the

12    record there was another occasion after our discussion at

13    the bench where Ms. Elbaz indicated that she was not able

14    to get a translation of something, the -- I had asked at

15    the very beginning of the case that the Court introduce

16    the translators as being provided by the court.

17               They sit at defense counsel table.         It is

18    impossible for the jury to distinguish them from being

19    part of the defense team.      Then they go up to the witness

20    stand, now not one of them, but two them at a time and

21    they huddle with Ms. Elbaz and it somehow looks like --

22    and there have been some discussion amongst even the

23    people who know what's going on that maybe there's

24    something more than just a literal translation going on

25    and that that somehow she is, you know, getting some




                                                                    251
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 252 of 296

1     advice or some advantage.

2                And I don't want the jury to believe that

3     members of the defense team get to go up with her and

4     coach her during her testimony.

5                THE COURT:     I understand.    So what -- you want

6     some sort of instruction or what would you like me to say?

7                MR. POLLACK:     Yes.   I would like some sort of

8     instruction to the court that translators are provided by

9     the court as they have been in this case.         And that is

10    appropriate and it's not to give either side an unfair

11    advantage.    It is simply to aid a defendant or a witness

12    who English is not their first language.

13               But something that indicates to the jury that

14    they're not working on behalf of the defense and that Ms.

15    Elbaz is doing absolutely nothing inappropriate in

16    conferring with them in the middle of her testimony.

17               THE COURT:     I'm sure the government doesn't

18    object to the concept of or that that is how this works.

19    But how would you want to convey that sort of message?

20               MS. COTTINGHAM:     I think this is where we were

21    three weeks -- we don't object to you saying --

22    introducing the translators or telling the jury they're on

23    the court staff.     I think Mr. Pollack --

24               THE COURT:     They're not on the court staff.       But

25    we're very happy to adopt them as -- they work very hard




                                                                    252
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 253 of 296

1     throughout this.     So I mean we have no problem adopting

2     them as having been brought in by the court.

3                But the question is is that part of the jury

4     instructions that they take back to the jury room or is it

5     just sort of a -- kind of one of these sort of limiting

6     instructions that I do or just one of these one off things

7     that doesn't have to be part of the formal jury

8     instructions?

9                MR. POLLACK:     I was not suggesting that it needs

10    to be part of the formal jury instructions and needs to go

11    back to the jury.     Just at some point in your preliminary

12    comments to the jury you can make that clear.          You know,

13    the court is adopting them language I don't know is the

14    way to go.

15               THE COURT:     I'm not going to say that.      I'm just

16    going to say --

17               MR. POLLACK:     My point is the jury may well

18    believe that Ms. Elbaz has a prior relationship with them,

19    that they are part of the defense team.         We didn't select

20    them.   We haven't adopted them although we appreciate

21    their efforts and I just want to make it very clear what

22    their function is.

23               THE COURT:     So again I won't put it in the

24    formal jury instructions if for no other reason that it

25    will destroy the numbering scheme that we have come up




                                                                    253
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 254 of 296

1     with that you all are relying on.        But I will tomorrow

2     morning, I'll just give them a -- I'll just clarify the

3     role of the interpreters and then --

4                 MS. COTTINGHAM:    Your Honor --

5                 THE COURT:    -- but before we get into the formal

6     instructions.

7                 MS. COTTINGHAM:    Your Honor, I think the only

8     thing I would say is the reason we had objected to this

9     suggestion at the very beginning was I think Mr. Pollack

10    would like something along the lines of this is not

11    appropriate because English isn't Ms. Elbaz's first

12    language.    That we do object to.

13                We think it's totally appropriate for the Court

14    to introduce the translators and explain what their role

15    is.   But I don't -- but we would object to the Court

16    expressing any view of Ms. Elbaz's linguistic abilities or

17    anything like that.      So I think just to introduce --

18    introduce is late now that we're three weeks in.           But to

19    explain what their role has been, I can be fine without

20    that language.

21                THE COURT:    Well, there's no -- I think there's

22    ample evidence in the record regarding the -- that Ms.

23    Elbaz, that this is not her first language, English.           And

24    so something along the lines of saying the interpreters

25    are retained by the court to provide translation services




                                                                    254
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 255 of 296

1     as needed or they were retained by the court to provide

2     translation services as needed during the trial for any --

3     and because we had them involved with more than one

4     witness, we can say for any witness, any party or witness

5     who requires such services.       And so what other concepts if

6     any need to be included in that?

7                MS. COTTINGHAM:     That's fine with the

8     government, Your Honor.

9                THE COURT:     Anything else, Mr. Pollack?

10               MR. POLLACK:     I would like to work in the

11    concept that it is -- that to the extent that witnesses

12    have consulted with the interpreters during their

13    testimony, that's perfectly appropriate or that's --

14               THE COURT:     I think I can say that.      And again,

15    I don't even need to single out any particular witness.             I

16    think we've had at least two who have used the

17    interpreters.    Okay.    So I'll do that.

18               MR. POLLACK:     Thank you, Your Honor.

19               THE COURT:     And then again so procedurally,

20    other than that and the rebuttal evidence.         We'll start

21    with the instructions.      The way I expect this to go, as I

22    said, you'll get a clean copy hopefully tonight and then

23    I'll tell them they'll get a copy of the instructions.

24               We will need, if we don't already have it, the

25    unredacted or unanonymized version of the indictment,




                                                                    255
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 256 of 296

1     taking all the stage names out and putting in the real

2     names and the -- that will be part of the instructions.

3     And then usually what will happen is my guess is that

4     could actually take close to an hour if not a little bit

5     more.

6                 What would make sense is take an early break

7     which is what I usually do.       A quick ten-minute break for

8     the jury to charge up for the closing arguments and we'll

9     run them without commercial interruption back to back to

10    back.   It also gives the government a chance to set up as

11    needed and hopefully, you can all sort of think through

12    how you're going to transition microphones, who needs

13    what, lecterns or visual aids, how we're going to switch

14    from one computer to the other if necessary just so that

15    it can be pretty seamless going throughout that.

16                I did want to ask though, Mr. Atkinson, I did

17    look at the exhibits and I do see that they are excerpts

18    from either demonstrate aids or exhibits and I don't have

19    any particular problem with them.        But there are 120

20    exhibits.    You and whoever is doing rebuttal have a total

21    of an hour.    Are you confident you'll fit within that

22    hour?

23                MR. ATKINSON:    We're down to a hundred, judge.

24    We've timed it out.     Mr. Van Dyck pulls out a big cane at

25    45 minutes and yanks me off the stage.         So we'll do it.




                                                                    256
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 257 of 296

1     That's just for the opening closing.        So the first

2     closing.    So we'll do a hundred.      And we don't use any

3     animation, judge.     So a lot of those slides are repetitive

4     just that we don't have -- as we move through an exhibit.

5                 THE COURT:    Okay.   I mean, you know, I will give

6     the whoever is there at the 60-minute mark the hook

7     myself.    And so if it's you, then there will be no

8     rebuttal.

9                 MR. ATKINSON:    Understood.

10                THE COURT:    And if there's three minutes left,

11    then there will be three minutes left for rebuttal.           So

12    you can work that out among yourselves.         I just wanted to

13    make sure that it did seem like a lot of do within that

14    time period.

15                MR. ATKINSON:    We've run it a couple of times,

16    judge.    We're aware of the time constraints.

17                THE COURT:    Okay.   Great.   Any exhibit issues

18    for you, Mr. Pollack?       Are you -- we had said it was just

19    going to be exhibits.      But so that's still the case.       You

20    know, in terms of anything that could present any issues,

21    that you're just going to use exhibits?

22                MR. POLLACK:    I don't plan on using anything

23    other than exhibits that have been admitted into evidence,

24    demonstratives that have been used during the course of

25    the trial, excerpts from transcripts, but not showing a




                                                                    257
     Case 8:18-cr-00157-TDC Document 309 Filed 08/20/19 Page 258 of 296

1     transcript itself, just showing the Q and A and I will

2     refer to jury instructions, although I don't know that I

3     will show any.     So I don't have anything that I've created

4     for the purposes of the closing.

5                 THE COURT:    Great.   And I don't think, Mr.

6     Atkinson, I actually saw the jury instruction piece, but

7     I'll trust you that you'll follow whatever guidelines I've

8     already provided.

9                 MR. ATKINSON:    We haven't pasted them in yet.

10    We're just waiting.      We're standing by.

11                THE COURT:    You're waiting for the numbers.

12    Okay.    Okay.   Anything else we need to discuss before

13    tomorrow?

14                MR. ATKINSON:    Nothing from the government,

15    judge.

16                MR. POLLACK:    No, Your Honor.     Thank you.

17                THE COURT:    Okay.    We'll see tomorrow morning

18    then.

19                (Proceedings concluded.)

20

21

22

23

24

25




                                                                    258
                                159/19 166/2 168/2 169/21        249/4 249/9 249/18 250/7
                                173/12 181/9 208/3 209/1         250/14 250/17 251/6 252/4
BY MR.Case
       POLLACK:  [14] 173/16
            8:18-cr-00157-TDC    Document
                                237/1 237/5 309   Filed
                                             237/10     08/20/19 252/16
                                                     237/13        Page 252/23
                                                                        259 of 296
                                                                               253/14 253/22
179/3 179/24 180/9 180/13       238/1 238/4 238/9                254/4 254/20 255/8 255/13
180/17 181/11 183/19 187/7      MS. COTTINGHAM: [60] 8/11        255/18 257/4 257/9 257/16
191/1 202/23 204/9 206/20       8/13 9/7 12/20 13/6 15/25        258/4 258/10 258/16
207/14                          17/6 18/24 19/4 21/9 193/17      THE INTERPRETER: [3] 72/14
BY MR. VAN DYCK: [70] 22/6      194/14 196/21 198/13 199/3       222/22 223/3
22/16 23/5 26/13 29/13 29/20    199/6 199/15 199/19 199/23       THE WITNESS: [24] 38/3 40/3
31/4 31/25 33/14 34/8 38/4      200/2 200/4 200/13 200/17        56/2 66/21 72/16 73/1 79/20
40/6 40/18 44/7 55/14 56/4      200/25 201/3 201/8 201/17        81/10 82/12 85/8 101/12
60/6 62/4 64/20 66/22 67/16     213/5 213/16 213/23 214/5        103/12 145/22 158/10 158/16
70/1 71/1 71/10 72/19 73/2      214/19 216/15 218/11 218/18      163/24 209/4 209/21 213/7
74/9 75/21 79/21 81/11 83/25    218/22 221/6 221/11 221/15       215/18 223/8 227/9 227/24
84/18 85/9 90/8 92/16 93/9      225/21 227/5 230/9 231/20        232/25
96/16 98/2 101/16 102/2         232/21 233/24 234/5 234/13
103/13 104/3 107/21 108/22      235/25 236/21 243/4 243/18     $
109/19 123/18 124/23 125/7      244/8 246/2 248/6 249/6
126/6 126/17 127/12 128/25                                     $1,000 [2] 124/4 124/5
                                250/16 252/19 254/3 254/6      $1,300 [1] 131/3
129/14 130/25 132/7 133/12      255/6
134/19 138/17 142/24 144/1                                     $1.8 [1] 215/16
                                MS. ETTINGER: [23] 209/9       $1.8 million [1] 215/16
145/24 146/8 147/15 158/11      213/20 214/12 215/4 217/2
158/19 159/22 164/4 166/4                                      $10 [2] 32/7 32/8
                                218/14 219/8 219/10 219/14     $10,000 [2] 129/20 130/3
168/4 208/5                     219/21 219/25 220/3 220/7
BY MS. COTTINGHAM: [2]                                         $104,000 [1] 65/8
                                220/12 220/15 220/19 221/1     $12 [1] 169/14
217/6 232/14                    221/12 222/6 222/17 227/3
BY MS. ETTINGER: [12]                                          $168,000 [1] 67/1
                                227/12 232/11                  $200 [4] 95/21 95/23 95/24
209/24 213/10 215/7 215/23      THE CLERK: [8] 209/11
216/19 223/11 225/24 226/14                                      131/11
                                209/18 222/7 222/14 222/25     $25,000 [2] 30/5 30/8
228/2 230/12 231/22 232/5       223/5 227/14 227/21
MR. ATKINSON: [5] 256/22                                       $250 [6] 96/25 97/11 97/18
                                THE COURT: [228] 2/1 8/12        131/18 178/3 185/2
257/8 257/14 258/8 258/13       9/5 9/8 9/19 10/9 10/17
MR. POLLACK: [108] 9/10                                        $400 [2] 131/11 131/22
                                10/21 11/7 11/15 12/6 13/2     $5,000 [1] 100/4
9/23 10/16 10/18 11/3 11/12     13/24 14/19 14/25 15/4 15/13 $50 [3] 172/22 173/4 173/6
11/16 14/18 14/21 15/1 15/5     17/10 19/6 19/19 19/25 20/7 $50 million [3] 172/22 173/4
15/16 16/18 19/1 19/16 19/22    20/12 20/17 20/25 21/2 21/10 173/6
20/1 20/11 20/13 20/18 21/1     21/14 21/24 22/2 22/4 37/15 $50,000 [2] 129/23 132/14
37/16 55/21 82/24 83/3 83/7     37/19 37/22 38/2 55/20 56/1 $500 [1] 178/3
83/10 111/15 112/21 115/17      64/13 64/17 81/24 82/2 82/8 $500,000 [1] 81/14
116/1 116/20 118/13 120/4       82/13 82/16 82/18 83/2 83/5 $650 [1] 95/21
120/11 120/23 122/25 123/16     83/8 83/11 83/15 83/17 83/20 $7,000 [4] 97/7 97/11 124/5
127/1 127/3 137/5 137/13        85/7 101/9 111/7 111/9 112/5 185/2
137/22 138/3 138/9 173/14       112/10 113/17 113/24 114/13 $9 [1] 32/7
178/24 179/22 180/7 180/12      115/1 115/23 116/10 116/23
180/16 183/15 187/4 190/24      117/3 117/6 118/25 120/9       '
192/1 192/4 192/18 192/20       120/18 122/3 123/13 127/2
192/23 193/5 193/12 193/15                                     '16 [1] 206/4
                                127/7 136/5 136/8 136/14
193/19 194/2 194/4 194/9        136/18 137/9 137/16 137/25     .
194/19 194/24 195/17 201/10     138/6 138/11 158/15 173/13
202/1 202/5 202/11 202/21                                      .2 [1] 180/13
                                179/2 181/10 192/2 192/6       .5 [1] 150/15
204/6 206/18 207/11 207/25      192/11 192/19 192/21 193/4
209/7 233/3 233/9 233/16        193/11 193/13 193/16 193/25 0
233/19 234/1 234/17 234/20      194/3 194/8 194/10 194/16
235/7 237/18 242/19 246/18                                     0.25 [2] 150/13 150/15
                                194/21 195/14 196/16 197/25 0.5 [2] 150/12 150/13
246/23 247/2 248/2 248/14       198/25 199/4 199/13 199/17
248/16 249/2 249/14 249/19                                     00157 [1] 1/3
                                199/21 200/1 200/3 200/8
250/12 250/18 251/8 252/6       200/16 200/21 201/2 201/6      1
253/8 253/16 255/9 255/17       201/21 202/3 202/9 202/14
257/21 258/15                                                  1,900 [1] 124/7
                                202/17 208/2 209/2 209/5       1.11 [1] 98/1
MR. VAN DYCK: [104] 21/22       209/8 213/8 213/18 213/25
21/25 22/3 22/14 23/3 26/11                                    1.11-S [1] 97/25
                                214/2 214/15 214/23 215/5      1.12 [1] 147/14
29/11 29/18 31/2 31/23 33/12    215/17 215/21 216/16 217/4
34/7 37/12 37/18 37/21 37/25                                   1.8 million [1] 81/16
                                218/13 218/15 218/20 219/2     10 [5] 34/16 157/22 172/19
40/2 40/16 44/5 55/10 55/13     219/9 219/12 219/18 219/23
55/18 55/25 60/4 62/3 64/10                                      180/12 182/21
                                220/1 220/6 220/10 220/14      100 [4] 66/2 76/25 77/4 94/9
64/15 64/18 66/20 67/15         220/17 220/23 221/3 221/9
69/25 70/25 71/6 72/18 72/23                                   1010 [4] 157/4 204/7 204/8
                                221/18 222/2 222/15 222/18       207/12
74/8 75/20 79/19 81/9 82/1      222/23 223/1 223/4 225/22
82/15 82/17 83/14 83/23                                        1011 [1] 205/21
                                226/12 227/4 227/7 227/10      1014 [2] 192/2 206/14
84/17 85/5 90/6 92/15 93/7      227/13 230/10 231/21 232/4
96/13 97/24 101/25 103/10                                      1014-E [1] 206/20
                                232/12 232/23 233/1 233/4      1014-H [2] 204/3 206/15
104/1 107/19 108/21 109/18      233/7 233/10 233/17 234/3
111/5 111/8 111/11 112/6                                       108 [1] 2/9
                                234/8 234/15 234/19 235/5      11-minute [1] 71/9
113/23 114/8 114/25 115/12      235/23 236/17 236/23 237/3
116/21 118/12 122/24 123/7                                     11-second [1] 134/25
                                237/7 237/12 237/15 237/24     11:20 [2] 82/5 82/7
124/22 125/5 126/15 127/9       238/2 238/6 238/10 239/21
127/10 128/23 129/12 130/23                                    12 [5] 34/16 34/16 34/16
                                243/3 243/16 244/6 245/17        109/19 138/16
132/5 134/17 134/23 136/7       246/17 246/19 246/25 247/14 12-minute [1] 72/25
136/16 138/15 142/21 143/24     248/5 248/8 248/15 248/20
145/20 146/6 158/8 158/14                                      120 [1] 256/19
1                             26th [1] 178/23                  54.10 [1] 96/14
                              27 [1] 103/12                    54.10-S [1] 96/15
129 [2]Case
         238/6 238/7
            8:18-cr-00157-TDC    Document
                              27-T  [1] 104/3309 Filed 08/20/1954.6
                                                                  Page
                                                                     [2]260 of 296
                                                                          26/12 175/9
13-second [1] 145/21          27.1 [1] 105/8                   542 [1] 6/22
130 [2] 48/19 48/21           27.2 [2] 108/22 187/6            545 [1] 2/9
1300 [1] 131/6                277 [3] 102/2 181/21 182/19 55 [2] 66/3 181/1
131 [1] 245/14                28 [3] 180/3 197/15 235/13       56 [1] 247/23
14 [2] 139/24 190/4           29 [3] 125/7 249/16 250/11       59.1 [1] 168/3
14-second [1] 132/7           2:00 [1] 136/11                  59.1-S [1] 168/4
140 [2] 169/12 169/13                                          59.2-S [1] 170/18
1400 [1] 1/13                 3                                5:00 [1] 234/13
15 [7] 81/14 83/5 98/20                                        5K [1] 200/21
 107/5 125/20 126/23 128/2    3,000   [1]   124/7
15-minute [2] 82/4 192/7      3.6 million [1] 85/2
                                                               6
150 [3] 126/24 128/6 128/14 30 [10] 24/17 43/12 97/23
17 [8] 9/6 9/22 15/15 15/18    165/11   173/24  174/5  174/9   60  [1] 29/12
 18/11 18/17 19/10 180/22      179/8 179/13 179/16             60-minute [1] 257/6
17-second [1] 130/25          30-T [2] 165/11 202/23           600 [4] 44/6 126/24 128/6
175.1 [1] 3/18                300  [2]    57/11  59/13          128/15
176 [1] 2/8                   302 [5] 194/19 195/11 197/15 600-T [1] 44/7
18 [18] 8/17 8/20 12/10        200/7 240/19                    602 [1] 140/23
 12/15 12/22 13/8 13/14 15/6  302's   [6]   193/12  193/13     602-T [1] 140/23
 15/20 15/25 16/12 16/23       193/18 194/12 194/21 199/2      608 [7] 142/22 190/25 191/1
 18/17 181/1 199/9 235/18     31 [1] 1/5                        213/6 213/23 214/8 221/22
 236/13 241/4                 33  [1]   144/4                  608-T  [2] 142/22 191/1
18-minute [1] 132/6           33,000 [1] 143/19                617 [2] 67/16 180/4
19 [9] 12/11 12/23 13/8       34 [2] 148/3 248/20              617-T [1] 67/16
 13/14 15/6 15/11 16/12 16/24 35  [2]   60/5  180/16           617.1-S [1] 180/8
 18/17                        36 [3] 180/3 180/20 180/24       618 [1] 70/1
19-second [1] 130/9           37.2 [1] 126/5                   619 [3] 71/1 71/8 179/1
1997 [1] 2/9                  37.4  [1]    134/18              619-S [1] 179/2
1:50 [1] 137/11               37.6-S [1] 145/16                619-T [2] 71/1 178/22
                              37.9 [1] 127/11                  619.1 [1] 71/8
2                             37.9-S [1] 126/16                619.1-S [1] 179/5
                              389 [2] 37/14 37/24              621 [2] 72/19 179/19
20 [8] 83/5 124/21 133/4      399 [1] 40/17                    621.1 [1] 72/24
 182/20 199/8 234/23 236/6                                     621.1-S [1] 179/24
 240/6                        4                                630 [1] 74/9
200 [2] 95/21 100/3                                            641 [1] 64/12
2000 [1] 1/18                 40 [2] 97/23 180/16
                              403  [1]    221/24               641-T [1] 64/12
20006 [1] 1/19                                                 646 [2] 64/13 64/19
2005 [1] 240/11               41  [2]   31/3  248/23
                              411 [2] 195/24 240/11            646-T [2] 64/13 64/20
2006 [1] 211/13                                                650 [1] 95/24
2011 [1] 211/11               418  [2]    195/23  240/11
                              42  [1]   248/23                 6500 [1] 1/22
2013 [1] 2/9                                                   653 [1] 64/13
2014 [1] 94/7                 422 [1] 195/24
                              425  [1]    38/21                653-T [1] 64/13
2015 [8] 72/11 74/12 74/15                                     670 [1] 79/20
 92/6 92/10 102/5 125/23      427  [1]    83/25
                              427.2 [1] 84/18                  670-T [1] 79/20
 179/21                                                        673 [2] 64/13 66/21
2016 [16] 80/6 80/18 80/19    43 [1] 248/23
                              430.1   [1]   3/11               673-T [2] 64/13 66/21
 80/23 81/4 81/23 84/13
 103/16 126/1 157/6 164/1     435 [1] 86/21
                              435.1 [1] 88/7                   7
 164/6 164/12 182/19 204/5
 206/12                       436  [1]    58/9                 7.1  [2] 93/9 183/19
2017 [11] 91/17 147/18 199/8 44 [3] 29/19 244/5 248/23         70 [24] 24/11 24/22 25/24
 199/9 230/19 234/23 235/18   44.5 [1] 243/2                    26/8 43/8 98/5 109/24 110/3
 236/6 236/13 240/6 241/4     45  [2]   136/17  256/25          110/9 110/18 123/22 124/10
2018 [3] 200/24 201/1 201/9 452 [1] 124/23                      127/18 128/21 133/6 167/20
2019 [4] 1/5 197/15 200/24    46 [1] 31/24                      167/21 167/23 167/25 173/23
 235/13                       462  [1]    245/13                174/2 174/8 174/9 174/22
20530 [1] 1/13                47 [2] 8/18 180/12               735 [1] 2/8
20770 [1] 1/22                49-second [1] 169/20             745 [2] 85/6 85/8
21 [3] 14/14 16/8 180/24      4900  [1]    124/6               75 [2] 100/2 100/3
22 [3] 128/24 182/21 206/8    4:00 [2] 192/8 192/17            76 [8] 22/2 22/3 22/9 43/14
22.1-S [1] 129/14                                               95/24 109/25 174/3 174/4
                              5                                790  [2] 238/6 238/7
221 [1] 6/22
22nd [1] 94/7                 50  [7]   35/5  35/6  35/9 35/17 792  [2] 238/6 238/7
23 [2] 81/4 84/13              100/2 128/2 128/4
                              500 [5] 57/3 57/13 100/3         8
239 [1] 75/21
24 [1] 5/19                    146/23   147/7                  8.1  [1] 242/24
24-month [2] 81/15 85/1       51 [5] 19/23 242/21 248/25       80 [2] 107/4 125/19
24th [1] 103/3                 249/4 249/6                     800's [1] 200/23
25 [17] 24/17 31/17 43/12     51-second [1] 72/25              801 [1] 37/14
 48/19 100/3 103/11 103/16    51.1-S [1] 172/20                86 [1] 33/13
 107/5 125/6 125/20 133/14    514 [2] 20/21 21/2               893 [1] 198/18
 179/8 179/8 179/9 179/9      515  [2]    20/16  20/17         8:30 [1] 1/6
 179/13 179/16                535 [1] 164/17
                              535-T [1] 164/17                 9
25-minute [1] 169/5
250 [4] 57/3 57/12 97/4 97/7  537  [1]    56/6                 9.7  [1] 167/21
26 [2] 155/8 179/20           537-T [2] 55/14 56/8             90 [2] 59/22 59/24
26-T [1] 155/8                54.1 [1] 184/21                  900 [1] 131/7
9                             ad [1] 184/11                  230/19 241/1 242/7 253/23
                              add [4] 12/11 149/22 231/5     255/14 255/19
94 [2] Case
        5/19 8:18-cr-00157-TDC
              48/11             Document 309 Filed 08/20/19against
                               246/22                          Page 261
                                                                    [3] of7/11
                                                                           296 27/24 58/20
95 [9] 98/6 98/9 98/23 99/5 added [4] 19/24 20/16 136/22 age [1] 228/23
 99/9 99/17 100/16 108/13      248/23                       agent [7] 38/15 72/1 73/20
 108/20                       adding [4] 14/2 123/11         95/6 175/22 176/11 176/12
950 [1] 198/18                 136/20 247/23                agents [15] 2/25 36/1 102/6
99 [1] 66/3                   addition [3] 193/7 195/2       176/1 186/10 189/11 192/25
9:00 [1] 239/19                236/3                         193/9 205/15 205/18 234/22
A                             additional [12] 14/2 16/5      235/12 235/17 236/5 236/12
                               16/7 19/13 85/25 143/19      ago [4] 27/5 136/21 229/11
a.m [1] 1/6                    158/22 193/7 193/11 207/14    229/18
abide [1] 224/21               236/2 236/2                  agree [23] 9/20 15/15 30/17
abilities [1] 254/16          address [11] 4/23 18/20 60/9 37/8 40/4 84/12 84/21 108/12
ability [2] 190/9 221/3        60/13 75/3 137/8 138/6        108/15 116/11 117/24 118/13
able [17] 52/16 58/5 87/9      155/18 164/19 181/9 246/16    118/14 135/12 135/15 178/13
 94/4 102/14 102/15 111/23    addressed [2] 37/18 193/8      178/13 195/22 234/21 235/16
 117/9 117/15 118/10 132/1    addresses [2] 5/1 15/23        236/4 236/11 250/8
 132/4 179/23 197/16 235/15   adequate [1] 119/9            agreed [13] 12/13 18/11 30/7
 239/8 251/13                 adjust [1] 249/1               39/7 53/22 53/24 86/13 119/6
about [277]                   administrative [1] 224/10      119/25 120/1 192/24 195/1
above [4] 47/25 54/7 164/23 administratively [1] 11/11       195/9
 203/3                        admissibility [1] 237/17      agreed-upon [1] 18/11
abroad [1] 169/13             admissible [1] 197/11         agreement [15] 12/7 20/6
absolute [4] 188/16 189/5     admit [1] 241/7                20/7 20/12 33/4 33/4 33/7
 189/8 189/12                 admitted [4] 196/1 240/17      33/9 76/24 138/5 198/24
absolutely [7] 123/13 202/12 241/22 257/23                   200/4 241/19 241/20 247/11
 215/11 215/21 216/3 236/22   adopt [1] 252/25              agreements [2] 199/12 200/24
 252/15                       adopted [1] 253/20            ahead [11] 23/11 39/13 56/24
abuse [1] 140/15              adopting [2] 253/1 253/13      83/23 117/2 138/15 142/7
abusing [5] 139/17 139/19     advance [3] 116/3 121/4        183/17 214/4 234/20 237/22
 139/21 140/11 140/14          210/15                       aid [2] 9/2 252/11
academy [2] 131/21 131/24     advantage [2] 252/1 252/11    aids [2] 256/13 256/18
accept [2] 57/11 242/10       advertise [1] 204/13          Air [1] 210/12
acceptable [1] 27/24          advertising [4] 161/3 183/22 airport [1] 199/21
access [5] 172/1 172/3 172/5 185/11 204/12                  alert [1] 202/7
 190/9 190/16                 advice [1] 252/1              Alexander [1] 68/23
accommodate [1] 121/11        affect [1] 66/1               Alfa [1] 32/11
accomplish [1] 244/15         affiliate [6] 93/15 93/24     Alfasi [21] 26/15 26/19 28/3
accordance [2] 81/6 81/13      183/24 184/2 184/8 184/9      28/8 28/13 28/17 29/15 30/2
according [2] 43/18 249/2     affiliated [1] 235/21          37/3 47/2 52/8 52/11 53/17
account [66] 32/10 35/8 36/1 affiliates [5] 94/10 95/16      53/21 96/18 97/2 141/2 141/4
 40/24 41/8 41/19 42/4 42/12   184/7 184/8 184/11            175/10 184/22 184/25
 44/21 48/6 48/9 48/14 48/24 affirm [1] 223/3               Ali [1] 2/8
 49/2 49/10 50/10 50/25 51/3 affirmative [2] 2/11 2/16      all [96] 4/17 5/1 5/14 11/15
 51/6 51/9 51/24 52/9 52/10   affirmatively [1] 4/5          13/18 14/3 17/10 18/4 22/25
 52/20 62/12 63/14 65/8 73/8 affirmed [1] 223/3              36/7 38/12 39/21 45/24 47/17
 85/1 90/24 100/1 100/19      afford [1] 132/18              48/12 53/3 58/1 61/23 65/13
 101/1 129/19 130/1 131/15    Afik [2] 40/21 156/2           65/16 71/17 74/22 76/8 78/12
 132/2 132/3 134/6 134/15     after [65] 8/14 23/16 25/5     78/13 84/10 92/24 93/13
 138/25 139/9 139/19 140/16    27/1 39/8 45/3 53/15 65/17    94/13 95/8 95/9 96/7 98/17
 143/19 148/24 150/7 151/7     66/13 73/23 79/11 79/17 83/9 99/12 99/14 101/24 112/12
 151/11 151/17 151/21 152/19   84/10 85/13 87/4 87/11 87/13 116/11 122/8 123/5 129/17
 153/13 153/25 154/1 155/18    87/23 89/5 89/9 91/17 96/3    130/16 130/21 134/5 134/14
 155/18 172/11 205/7 205/7     96/7 98/20 104/13 104/14      136/11 150/20 156/1 156/14
 205/11 205/12 208/9 208/10    105/17 114/8 124/25 131/10    160/7 160/11 161/13 163/2
 208/13 208/17                 132/16 132/25 144/18 147/8    163/5 165/3 165/6 169/3
accounts [7] 8/25 12/5 132/4 166/15 166/17 169/24 171/5      169/19 169/25 170/17 171/15
 148/6 172/3 172/12 172/15     171/9 196/20 199/14 201/13    176/8 187/10 196/24 197/1
accuracy [1] 243/12            210/11 210/14 210/17 218/25   202/8 202/8 206/10 208/24
accurate [2] 135/10 167/10     218/25 224/5 224/9 224/11     212/7 213/4 218/17 221/4
achieve [1] 107/11             224/13 225/6 228/15 228/18    224/2 226/6 228/16 228/18
act [5] 2/11 2/16 14/3         228/19 229/4 229/7 230/20     228/22 230/2 231/2 231/3
 228/25 245/1                  233/14 241/17 243/25 249/16   231/9 232/20 233/8 234/12
acting [4] 52/10 52/21 183/3 249/21 251/12                   237/20 239/12 244/2 246/16
 244/24                       afternoon [8] 137/16 210/1     248/2 249/16 250/6 250/12
action [2] 140/21 207/20       210/2 223/13 223/14 228/4     254/1 256/1 256/11
activities [1] 14/12           228/5 239/8                  allegation [1] 13/11
acts [6] 5/24 7/22 13/20      afterwards [1] 236/24         alleged [5] 6/5 11/23 11/25
 14/3 219/20 221/1            again [47] 3/20 5/13 7/23      14/11 16/15
actual [4] 3/20 176/1 176/10 10/19 17/15 21/17 25/12        alleges [3] 9/15 9/15 9/16
 179/12                        27/21 29/7 35/25 53/25 66/9 alleging [1] 10/7
actually [32] 7/22 9/3 11/15 68/14 70/7 80/10 86/18 90/7 alleviate [1] 244/10
 16/14 38/22 48/20 61/6 64/22 107/24 108/4 112/25 119/17    allow [4] 171/25 193/21
 89/12 100/16 100/21 104/2     122/20 127/9 134/1 136/10     219/2 233/12
 109/25 111/14 120/9 125/7     143/5 144/17 147/9 160/23    allowed [9] 42/21 95/25
 128/2 140/19 149/17 160/18    161/19 161/20 164/9 174/17    131/20 133/1 214/8 214/10
 168/3 176/17 177/2 197/17     184/22 190/21 198/1 200/6     214/13 215/20 230/4
 198/14 200/6 213/15 218/3     205/8 205/17 221/5 222/24    allowing [1] 240/9
 219/4 245/8 256/4 258/6
A                             any [73] 2/22 14/3 15/12          15/14 16/12 16/21 16/23 17/9
                               18/24 21/9 54/15 79/9 82/22      19/20 21/22 23/25 24/13
ALM [1]Case
         224/15
            8:18-cr-00157-TDC 87/9
                                Document   309 96/10
                                     96/2 96/6   Filed96/11
                                                       08/20/19 24/15
                                                                  Page24/17
                                                                       262 of25/8
                                                                               29625/10 25/10
almost [5] 17/8 45/9 136/22    114/23 114/24 115/6 115/10       25/15 25/15 25/16 26/3 28/5
 192/4 238/21                  115/15 116/7 116/14 116/16       32/6 34/3 34/19 38/18 38/22
along [3] 18/10 254/10         117/1 118/6 120/14 122/21        39/2 41/17 42/2 43/8 43/22
 254/24                        123/11 123/14 124/8 124/12       43/24 45/6 46/5 46/5 48/7
Alpha [1] 54/22                133/23 151/14 159/18 160/9       54/16 55/22 56/12 56/15
already [21] 18/23 19/14       164/7 164/14 174/1 183/6         56/19 57/15 59/6 62/8 63/24
 37/18 39/7 97/22 121/23       183/10 187/1 196/11 196/11       64/3 64/14 68/9 68/18 70/3
 122/20 127/5 129/23 137/2     207/20 207/23 208/1 208/23       75/10 82/15 83/7 83/13 87/8
 137/4 149/21 149/22 155/19    210/15 214/16 219/20 220/19      89/10 93/2 93/25 95/10 97/10
 196/20 241/18 243/25 244/6    221/1 224/8 229/7 233/2          98/22 99/22 100/1 101/3
 246/24 255/24 258/8           235/25 239/14 240/23 243/15      101/14 101/24 102/17 102/17
also [51] 3/7 3/12 3/17 3/25 243/17 247/17 247/24 247/25        102/18 103/8 104/21 105/21
 6/10 7/24 8/3 8/18 12/11      248/5 254/16 255/2 255/4         106/5 106/6 107/5 108/17
 12/16 15/7 20/24 21/2 23/18   255/4 255/6 255/15 256/19        109/14 112/25 114/18 117/12
 46/4 53/1 65/20 116/9 116/12 257/2 257/17 257/20 258/3         118/16 119/20 120/19 120/22
 119/1 119/16 119/21 128/5    anybody [16] 14/12 19/12          122/2 123/6 124/4 124/7
 135/18 137/23 146/20 148/23   30/25 76/10 76/12 88/17 99/8 125/20 126/22 131/20 131/23
 152/17 154/11 154/22 165/5    99/10 112/17 172/2 185/5         132/1 132/10 133/1 133/2
 166/7 176/20 186/21 193/12    185/8 189/25 213/5 218/6         133/25 135/22 136/16 137/7
 193/13 194/18 197/8 197/14    226/11                           140/17 146/3 146/15 148/9
 212/20 220/15 243/20 244/21 anymore [1] 135/6                  149/11 152/5 152/14 152/15
 244/23 245/3 245/11 246/5    anyone [7] 3/5 34/25 118/3        152/16 154/20 154/21 154/21
 246/10 247/23 247/25 256/10   118/8 172/1 194/11 242/7         158/18 160/11 160/21 160/21
alternative [1] 4/6           anything [34] 3/22 19/7           164/16 164/23 165/6 165/12
although [8] 4/15 9/21 14/17 19/12 46/18 68/12 68/16            169/8 170/6 171/15 179/15
 82/19 241/9 241/17 253/20     71/12 72/12 83/13 114/3          179/23 180/4 184/7 185/18
 258/2                         116/16 118/11 122/13 122/23      185/25 185/25 186/1 186/4
Alto [1] 211/12                137/5 139/16 140/10 173/14       186/6 187/24 192/4 194/21
altogether [1] 181/4           207/9 208/1 208/3 217/12         194/23 194/25 195/16 195/18
always [8] 8/7 10/14 32/16     218/14 219/20 221/17 247/12      195/19 195/20 196/18 196/20
 53/11 139/22 189/23 191/20    249/12 249/13 254/17 255/9       197/8 197/24 198/7 198/19
 235/1                         257/20 257/22 258/3 258/12       198/22 199/9 199/14 200/23
am [20] 2/3 2/16 6/20 7/23    anyway [3] 18/23 114/18           200/24 201/12 202/8 203/3
 41/20 47/10 93/3 94/13        159/9                            203/4 206/23 207/8 209/1
 107/23 121/10 169/10 171/24 anyways [1] 122/20                 210/3 210/19 210/21 211/8
 192/5 194/22 198/2 224/17    anywhere [2] 18/16 159/11         212/17 213/19 214/3 219/18
 233/11 241/7 247/15 251/1    apart [1] 212/3                   221/2 223/15 224/1 224/20
amenable [1] 249/23           apartment [3] 28/19 28/23         226/19 228/6 228/8 228/25
AMERICA [1] 1/3                34/11                            229/22 230/14 237/11 237/16
among [6] 2/24 3/10 239/14    APM [1] 144/15                    237/17 237/20 237/22 238/7
 241/13 244/1 257/12          apologize [2] 21/18 48/5          238/8 239/17 240/4 244/14
amongst [1] 251/22            apparent [2] 113/25 192/13        245/19 245/22 246/1 246/7
amount [11] 49/15 49/22       APPEARANCES [1] 1/10              249/17 252/8 253/19 254/1
 65/18 66/25 131/14 131/19    appeared [1] 120/15               254/25 256/17 256/19 256/21
 131/25 135/3 178/2 178/7     appearing [1] 125/15              257/3 257/18
 178/8                        apple [1] 53/14                 area [1] 214/17
amounts [1] 39/4              apples [1] 53/17                aren't [2] 26/25 221/23
ample [1] 254/22              applicable [1] 247/13           argue [2] 221/13 246/12
analogous [1] 161/4           apply [1] 239/13                arguing [1] 17/8
analysis [12] 109/13 188/2    appreciate [5] 218/17 226/25 argument [9] 12/24 13/4
 188/3 188/7 188/21 188/24     227/11 232/25 253/20             17/20 196/14 197/24 198/16
 188/24 189/1 189/2 189/14    approach [18] 22/4 37/19          243/19 244/12 248/18
 189/16 240/18                 37/22 38/1 55/19 64/16 111/6 arguments [5] 239/3 239/6
analyst [6] 22/13 152/16       111/8 111/8 111/9 117/4          239/16 249/14 256/8
 153/10 154/8 176/8 176/15     158/15 204/25 213/24 218/19 arises [1] 122/23
analysts [1] 154/6             233/6 237/6 250/1              army [8] 210/12 210/18 224/6
analyze [3] 50/18 154/9       appropriate [11] 2/19 7/25        224/10 228/17 228/19 228/21
 166/1                         13/9 13/18 13/24 244/20          228/22
angry [1] 25/20                246/13 252/10 254/11 254/13 arose [1] 156/16
animation [1] 257/3            255/13                         around [15] 4/2 76/9 76/13
another [28] 10/16 13/5 20/9 appropriately [1] 245/11           76/18 79/23 80/6 80/14 83/10
 41/21 71/3 72/21 108/21      approval [1] 89/1                 97/18 107/4 125/19 129/25
 114/11 119/14 120/4 123/11   approve [10] 65/21 65/21          190/1 232/3 239/7
 125/3 138/8 139/25 162/1      66/25 67/4 67/5 86/24 87/3     arrest [1] 98/21
 166/21 179/19 181/9 196/6     87/11 89/10 191/20             arrested [5] 45/3 79/17
 209/7 213/10 215/22 220/12   approved [3] 66/18 67/3 67/5 199/15 199/21 230/20
 225/23 230/11 240/16 241/24 approving [7] 66/7 66/19         arrive [1] 154/18
 251/12                        66/19 67/8 67/9 121/4 142/8 arrived [1] 77/9
answer [17] 27/21 41/5 52/17 approximately [7] 28/24          article [5] 58/12 58/18
 70/24 94/16 101/16 103/1      43/12 80/4 80/11 97/23 181/5 59/17 61/6 134/1
 130/16 144/5 144/9 152/20     182/1                          articles [1] 61/20
 153/18 163/24 167/18 213/9   April [3] 80/6 80/18 80/23      articulate [1] 214/14
 218/11 226/14                April 2016 [2] 80/6 80/18       as [166] 2/11 3/12 4/3 4/13
answered [1] 99/19            are [215] 5/13 7/2 7/5 7/14       4/14 4/20 4/25 5/9 5/9 5/11
answers [2] 197/8 214/22       7/22 8/6 8/6 11/2 11/2 11/24 5/15 6/13 10/8 10/23 12/24
anticipate [1] 188/7           12/10 13/19 14/13 15/4 15/8      13/18 13/19 14/7 14/11 14/25
Antony [2] 68/11 68/12
A                              105/9 111/20 111/22 119/2         164/12 185/24 191/21 191/22
                               122/17 131/2 144/20 158/5         192/8 192/17 192/22 201/25
as... [146]  16/1 16/12 17/17 159/6
       Case 8:18-cr-00157-TDC   Document
                                      214/15309   Filed 08/20/19 211/14
                                              219/23               Page 211/18
                                                                        263 of 296
                                                                               216/5 216/9
 18/2 18/7 18/11 19/2 24/18   ass [1] 169/21                     228/19 229/23 230/19 244/4
 24/22 26/17 36/20 37/10      asset [2] 206/24 207/4             246/14 247/15 247/22 247/24
 38/15 41/25 46/23 50/11      assist [8] 24/7 43/15 52/13        253/4 253/11 256/9 256/9
 50/11 50/17 55/25 56/10       74/4 74/5 94/4 95/11 117/2        256/10
 56/11 56/11 69/6 70/7 70/11 assistance [4] 111/18 111/25 background [2] 151/8 151/12
 71/22 78/10 89/14 90/21 95/1 115/17 116/9                      backup [1] 114/17
 103/8 103/8 104/7 113/13     assistant [1] 102/19              backwards [1] 119/19
 114/4 114/4 114/23 115/6     assume [1] 138/10                 bad [32] 25/19 25/20 25/22
 115/10 115/11 118/9 119/21   assumed [1] 140/13                 26/23 27/11 27/24 40/6 45/5
 119/21 119/22 119/22 120/4   assumes [1] 207/17                 45/6 45/16 45/20 46/23 53/6
 121/22 122/12 126/22 128/8   assuming [1] 14/17                 53/9 53/14 53/17 59/1 73/5
 134/2 144/4 150/23 153/9     ATKINSON [3] 1/12 256/16           73/7 79/15 86/13 86/14 86/16
 153/12 160/9 162/13 162/21    258/6                             86/20 89/15 153/12 156/4
 165/1 165/9 168/12 182/8     attach [1] 36/16                   166/16 169/4 169/4 179/14
 184/14 184/16 187/18 189/8   attached [2] 3/18 142/21           217/12
 189/12 191/6 191/18 194/1    attachment [22] 71/8 87/16        balance [2] 84/25 247/6
 196/18 196/19 196/23 197/4    87/20 88/7 92/19 93/6 93/8       bank [14] 145/4 148/6 148/16
 198/15 200/9 202/1 202/1      93/14 94/7 94/9 95/19 96/8        148/24 149/8 172/5 205/6
 202/4 202/4 202/6 206/4       96/11 107/1 108/21 124/17         205/7 205/11 205/12 208/9
 206/9 209/16 209/18 210/13    125/3 157/8 183/18 187/6          208/9 208/13 208/16
 216/8 216/8 216/25 219/15     187/10 187/15                    Bankins [1] 1/21
 219/17 219/17 221/15 222/12 attachments [1] 124/13             Bankruptcy [1] 224/19
 222/14 224/5 224/17 224/20   attack [2] 197/5 197/13           banks [5] 3/8 77/6 148/13
 227/19 227/21 228/20 228/24 attacked [2] 198/8 198/23           148/20 171/25
 228/24 228/25 230/2 230/2    attempts [2] 48/19 48/21          Barbara [4] 58/24 61/11
 231/7 231/13 231/13 233/23   attending [1] 53/5                 165/13 165/16
 233/23 236/13 236/14 236/20 attorney [4] 157/14 158/5          BARRY [1] 1/17
 237/1 238/11 238/17 239/9     210/19 224/20                    Barzelai [1] 3/13
 241/7 241/11 241/15 242/4    audible [1] 3/4                   based [9] 2/16 5/24 75/13
 243/6 243/7 243/25 244/3     audio [7] 26/13 96/16 127/5        83/4 120/12 121/17 150/1
 244/25 245/1 245/7 245/8      127/5 127/6 127/12 134/19         150/19 221/22
 245/20 245/23 245/23 248/24 August [6] 72/11 94/7 125/23 basically [4] 5/6 82/17
 249/25 250/10 250/11 251/16   126/1 178/23 179/20               198/11 238/21
 252/9 252/25 253/2 255/1     August 22nd [1] 94/7              basis [10] 7/10 51/5 107/6
 255/2 255/21 256/10 257/4    August 26 [1] 179/20               125/21 214/14 214/20 215/1
ASAP [3] 22/24 42/13 42/25    August 26th [1] 178/23             221/14 221/17 230/16
aside [2] 181/24 251/10       Austin [5] 75/9 79/7 84/16        BCSC [1] 58/20
ask [90] 8/16 8/20 10/22       86/13 154/25                     be [193] 2/5 2/16 3/8 4/6
 34/7 38/11 39/1 41/5 41/25   Australia [1] 166/16               7/17 8/7 8/8 8/18 8/21 10/1
 43/9 43/10 46/2 46/3 50/20   authority [2] 79/9 172/12          10/16 10/17 10/25 10/25 11/4
 52/13 53/20 53/25 54/2 55/22 authorization [1] 164/2            11/6 11/9 11/22 12/23 13/9
 57/2 57/15 57/24 59/22 65/7 authorized [2] 171/24 205/15 13/15 13/24 14/4 14/7 14/20
 69/4 74/19 74/19 74/20 77/11 automatic [1] 66/16                14/21 15/16 15/20 16/11
 77/22 78/16 78/17 80/10 89/1 available [4] 83/7 84/25           16/17 16/24 17/25 18/23
 93/24 101/24 102/18 102/25    119/14 242/13                     18/25 21/15 25/18 25/20
 104/17 104/18 104/22 106/16 Avenue [1] 1/13                     34/24 34/24 35/13 37/4 42/4
 106/16 106/19 109/16 113/18 average [15] 24/14 50/8             42/12 42/24 43/21 48/3 48/4
 114/15 115/10 116/17 119/3    109/24 110/3 110/9 110/10         49/23 52/16 55/23 55/24
 123/4 126/4 131/11 132/17     110/12 110/18 117/16 123/21       59/14 61/24 67/21 67/21
 140/17 147/8 148/5 151/6      150/13 166/9 166/25 167/24        67/22 67/23 68/3 68/5 68/10
 152/2 158/2 160/6 160/23      175/1                             69/13 71/13 74/5 74/6 79/6
 161/20 161/25 162/3 162/9    averted [2] 196/5 240/15           81/20 82/9 82/23 82/25 83/21
 162/12 162/14 163/18 164/17 Aviv [9] 6/5 7/18 7/23 62/23 86/11 86/16 90/1 90/5 94/4
 167/23 169/20 184/1 190/21    63/10 65/5 65/6 91/7 97/14        95/20 95/25 100/5 102/14
 193/10 193/11 202/13 204/17 avoid [2] 3/6 196/13                102/15 105/14 105/14 105/15
 204/20 205/8 213/10 215/22   avoidance [3] 2/11 3/16 4/8        105/16 108/8 111/19 112/8
 219/22 220/5 223/22 225/23   avoiding [1] 2/14                  114/22 114/23 116/4 116/24
 230/11 241/25 245/18 248/17 aware [8] 2/21 4/5 48/4             117/15 118/2 118/16 118/24
 256/16                        54/16 80/19 167/19 235/2          118/25 119/13 120/16 121/7
asked [56] 30/23 34/7 42/22    257/16                            121/10 122/2 122/17 123/2
 65/13 65/19 67/25 70/10      away [2] 59/6 225/20               123/5 130/3 131/12 132/4
 87/10 90/10 94/1 98/16 98/19                                    132/4 134/5 134/14 135/2
 99/16 105/4 105/6 111/18     B                                  136/6 136/16 137/11 138/8
 112/24 113/11 113/11 113/14                                     138/12 140/17 140/19 140/21
 116/4 122/18 130/5 131/11    B.A [2] 229/10 229/11
                              babysat  [1]   212/5               148/23 152/13 155/23 156/15
 144/13 148/16 154/17 154/19                                     159/1 159/4 160/7 164/22
 165/23 166/20 166/20 166/25  back [73]   2/3  6/11  9/4  11/6
                               11/14 12/22 13/15 16/5 17/9       173/6 175/7 176/9 178/12
 175/16 176/20 177/4 177/13                                      180/9 182/8 183/18 187/14
 178/17 181/15 181/15 190/4    17/13  17/23  18/22  19/3  19/24
                               21/17  36/25  37/2  41/22  45/9   189/15 192/12 193/8 193/19
 193/6 193/9 195/5 196/9                                         195/16 196/5 197/10 200/12
 197/9 202/25 203/15 205/14    53/18 63/12 82/6 82/7 82/11
                               83/18  84/11  86/18  113/5        201/5 201/19 202/14 202/18
 205/18 208/7 219/1 219/4                                        203/6 206/16 209/19 213/2
 236/9 237/14 240/7 251/14     120/2  125/23  131/3  136/11
                               137/11 137/11 138/13 138/14       214/19 216/15 220/22 222/15
asking [26] 12/22 13/14                                          223/1 227/22 229/14 234/6
 16/23 16/24 23/25 42/13       138/14 144/3 144/14 145/18
                               146/1  147/4  147/13  147/23      238/1 238/19 238/20 239/8
 56/19 67/18 87/2 89/10 96/4                                     239/11 239/23 240/15 240/17
 98/16 98/17 101/14 101/18     148/1 148/25 149/13 150/21
B                             behavior [4] 28/14 47/13         57/19 57/20 57/24 58/5 58/20
                               140/22 140/22                   61/21 65/20 66/2 75/14 78/23
be... [26]
       Case 241/10 241/22
            8:18-cr-00157-TDC   Document
                              behavior    309[1]Filed
                                       while          08/20/19 84/7
                                                   47/13         Page  264 84/24
                                                                     84/11 of 29687/7 88/11
 242/13 242/19 243/24 244/24 being [27] 2/21 6/11 6/12         88/24 92/12 93/15 95/3
 245/16 245/22 246/2 246/20    6/16 19/13 27/11 41/18 61/19 100/14 100/17 100/21 100/22
 247/10 247/17 248/15 248/21   61/23 62/1 63/14 74/17 90/19 101/15 101/19 101/21 108/17
 248/21 249/7 249/25 253/7     100/15 101/20 115/19 118/10     117/10 126/14 134/2 134/6
 253/10 254/19 255/6 256/2     126/13 157/24 159/15 195/25     134/15 148/17 148/22 149/3
 256/15 257/7 257/11 257/19    229/1 229/1 241/15 245/20       149/4 149/8 149/9 151/2
became [2] 53/14 72/1          251/16 251/18                   152/8 152/17 157/25 158/7
because [114] 2/19 5/6 9/4    Belfort [4] 76/23 77/3 77/10 159/15 163/19 166/11 167/24
 14/1 15/5 16/3 16/4 16/13     77/11                           171/9 171/10 178/2 178/10
 18/3 20/10 26/2 27/2 27/2    Belgium [3] 166/16 166/21        178/11 178/12 178/14 178/15
 40/24 41/4 41/9 41/20 42/22   166/23                          184/8 184/10 191/14 203/9
 44/3 44/21 46/6 49/11 50/8   belief [3] 243/12 244/1          204/25 205/7 205/12 205/13
 52/15 53/5 56/3 59/1 61/10    245/2                           207/6 208/9 208/9 208/12
 61/24 62/17 65/9 66/1 66/9   believe [47] 3/12 6/10 7/15      208/13 208/15 208/16 208/20
 66/17 67/10 68/7 69/4 70/13   29/23 34/20 37/15 39/18         208/25 217/18 232/19 235/20
 70/16 77/14 78/8 87/4 88/9    45/10 51/13 51/20 51/24 52/2 BinaryBook.com [1] 75/4
 92/7 93/15 99/20 99/20 104/9 52/7 55/5 63/13 67/15 70/17 bio [3] 106/23 125/10 125/18
 104/12 104/23 108/18 111/21   72/9 87/21 92/12 97/10        biography [2] 207/24 247/8
 112/3 112/4 114/1 120/15      126/21 136/3 139/18 139/23    bit [19] 20/10 21/5 32/24
 121/3 124/21 129/18 129/21    142/20 145/14 146/2 147/10      43/10 54/7 60/24 66/10 73/23
 129/22 130/19 130/23 132/25   157/13 160/2 167/9 173/12       92/7 136/3 165/3 165/10
 135/2 136/20 137/12 138/8     199/16 201/4 201/5 211/5        186/3 211/20 224/24 229/25
 139/12 140/7 140/13 141/24    213/21 216/9 218/5 224/7        232/2 247/19 256/4
 142/14 144/8 144/10 144/13    229/17 240/25 241/9 247/10    bitch [2] 144/4 144/8
 145/3 146/2 147/1 147/3       252/2 253/18                  Bitton [4] 157/15 157/23
 148/19 148/23 149/7 150/3    believed [4] 36/2 78/21          158/2 207/21
 152/14 153/9 153/15 154/5     78/22 139/18                  blame [1] 27/11
 154/6 154/7 156/12 159/19    bells [2] 33/21 34/7           blindness [7] 2/7 2/18 3/24
 167/11 176/23 176/24 190/14 belong [5] 54/22 65/11 66/3       4/14 4/20 4/22 5/9
 198/2 198/8 198/24 212/19     150/17 213/3                  boiler [6] 76/2 76/4 76/6
 213/2 214/17 221/23 222/20   belonged [4] 65/12 66/4          76/6 76/7 76/10
 230/7 232/4 238/13 243/2      205/11 205/12                 bond [4] 215/16 221/9 221/17
 243/9 243/22 244/22 248/22   below [7] 39/6 49/20 49/20       222/4
 254/11 255/3                  50/22 85/20 131/19 134/1      bonus [11] 41/4 41/13 41/15
become [1] 169/25             Ben [3] 49/6 104/25 105/7        41/18 42/17 42/19 42/23
becomes [1] 249/9             bench [9] 111/11 117/6 214/2 142/15 142/18 146/6 149/19
been [74] 3/3 3/4 3/5 3/15     218/22 233/7 237/10 250/2     bonuses [1] 85/3
 3/15 14/7 39/3 40/9 41/3      251/11 251/13                 book [44] 5/23 8/23 12/6
 52/22 59/16 65/13 87/9 89/8 benefit [1] 189/16                14/15 32/11 57/19 57/24 58/5
 93/17 93/22 94/23 95/4 95/8 bent [1] 119/19                   65/20 66/2 84/7 84/11 84/24
 95/12 97/19 97/22 111/17     Berdeaux [3] 84/3 84/14          87/7 88/12 88/24 93/16 149/3
 113/18 115/2 115/3 115/15     84/21                           149/4 152/17 166/11 167/25
 115/25 116/12 116/14 118/19 best [6] 7/13 18/9 53/12          171/5 171/20 178/2 178/10
 118/24 119/15 120/7 121/21    97/8 175/13 191/11              178/11 178/12 178/14 178/15
 123/4 123/9 123/11 123/22    better [13] 24/20 25/1 37/12 184/8 184/10 203/9 205/1
 152/21 152/22 154/2 154/17    66/5 74/21 92/7 99/20 99/21     205/7 205/12 205/13 208/9
 154/18 154/19 159/13 177/13   100/10 112/21 120/22 131/12     208/13 208/16 208/20 208/25
 181/15 181/15 186/17 196/3    212/13                          217/18 235/20
 209/16 209/17 211/10 211/13 betting [3] 170/23 171/4        Book's [1] 57/20
 219/5 219/5 222/12 222/13     171/8                         born [2] 211/24 212/4
 225/10 227/19 227/20 231/1   between [18] 19/2 24/17        boss [4] 47/24 49/17 59/11
 240/14 241/18 241/21 246/24   34/16 43/12 46/2 52/8 62/12     152/22
 250/10 251/22 252/9 253/2     97/23 102/8 105/11 107/5      bosses [4] 59/12 59/17 60/1
 254/19 257/23 257/24          114/3 150/12 150/13 168/7       61/16
before [64] 1/8 2/2 4/21 5/7 182/20 182/21 188/11            both [29] 2/4 6/12 14/13
 15/20 21/4 41/15 59/5 59/11 beyond [3] 122/11 122/18          15/15 18/3 18/14 18/19 20/23
 59/25 60/11 60/15 67/9 69/11 213/17                           21/6 21/8 54/8 59/11 91/18
 69/19 74/23 76/2 79/9 80/3   bid [1] 170/23                   113/17 113/20 113/21 114/15
 80/4 80/7 86/16 88/19 91/6   big [25] 5/23 8/23 12/6          116/17 116/25 119/12 119/12
 97/13 102/4 104/13 114/1      14/15 32/10 37/4 47/23 60/8     165/11 198/3 198/15 199/9
 119/15 120/10 121/16 121/23   60/12 93/16 133/17 166/10       200/25 201/4 219/14 247/7
 121/24 122/21 128/2 128/23    184/8 203/9 205/1 205/7       bother [1] 39/20
 133/8 137/5 137/21 137/25     205/12 205/13 208/16 208/20 bottom [16] 42/6 48/7 51/10
 147/8 152/12 152/19 171/3     208/24 212/7 217/18 232/4       56/13 65/2 66/24 68/22 75/10
 172/8 184/19 199/10 199/10    256/24                          84/23 104/5 144/4 148/4
 199/12 200/2 200/3 200/4     Bigelman [22] 33/19 33/24        148/12 148/12 173/9 189/2
 201/6 201/12 203/9 211/11     37/4 38/7 38/11 38/19 38/22 bought [5] 30/11 33/17 33/21
 211/12 212/21 212/21 218/20   38/25 39/2 44/13 44/16 44/19 34/6 34/7
 234/12 241/18 254/5 258/12    46/18 47/4 52/8 52/11 143/4 bounce [1] 148/25
begin [2] 239/16 250/22        143/6 143/18 143/22 144/3     box [1] 93/11
beginning [9] 36/17 41/24      144/20                        brag [1] 78/19
 41/25 69/5 157/12 164/1      BigOption [1] 58/21            branches [2] 8/9 169/13
 238/13 251/15 254/9          BigOption.com [1] 164/20       brand [2] 9/1 37/4
behalf [11] 55/7 55/8 163/3 Bill [1] 155/6                   breach [1] 78/14
 164/3 205/19 206/9 208/18    binary [83] 3/8 5/23 8/23      break [23] 4/14 52/15 72/15
 209/16 222/12 227/19 252/14   12/5 14/15 32/11 32/11 32/11 82/1 82/4 113/11 114/17
behave [2] 48/3 205/22
B                              222/12 227/19                cc'ed [1] 148/9
                              calling [3] 46/1 144/16       cent [1] 24/25
break... [16]
       Case     123/3 136/7
             8:18-cr-00157-TDC  Document 309 Filed 08/20/19center
                               156/19                          Page[2]
                                                                    265 of 296 150/3
                                                                        36/10
 136/10 137/5 137/19 138/8    calls [35] 4/3 6/12 36/14     centrally [1] 66/18
 138/9 192/4 192/6 192/8       36/15 36/19 36/24 48/17      CEO [6] 28/12 47/15 47/17
 192/16 198/5 214/18 249/21    48/19 49/12 50/18 67/18       47/23 54/11 177/12
 256/6 256/7                   67/20 67/25 68/5 68/13 68/15 certain [6] 13/20 16/2 190/1
break/backup [1] 114/17        68/16 68/17 68/18 68/22 69/3 197/9 241/12 245/2
breaking [2] 5/8 248/22        69/7 69/12 69/22 70/3 70/10 certainly [14] 2/12 4/3 11/1
breast [2] 229/10 230/2        70/18 71/17 72/11 72/13       11/3 113/18 117/20 118/14
breath [1] 12/19               130/11 196/12 209/11 222/7    120/18 121/1 121/2 185/18
Brian [5] 42/8 179/24 204/7    227/13                        201/13 214/13 214/15
 206/19 207/13                came [33] 48/21 49/15 49/23 certainty [1] 189/25
bridge [1] 202/15              52/25 71/25 78/4 84/7 90/18 certification [2] 120/8
brief [3] 202/8 233/18 237/9 93/15 93/25 95/6 97/13 97/22 120/21
briefly [8] 87/22 87/24        104/13 104/13 113/5 114/5    certified [4] 119/22 119/25
 208/4 213/25 218/20 232/16    119/17 150/20 150/22 167/17   120/17 120/20
 237/7 249/14                  183/24 184/19 193/9 203/10   cetera [2] 199/6 245/21
bring [18] 21/12 30/9 49/3     206/6 206/7 208/8 212/21     chain [2] 149/2 229/15
 49/16 50/2 50/7 50/15 120/3   229/17 230/8 230/19 230/19   challenged [1] 241/12
 137/22 161/17 161/18 161/22 campaign [2] 184/12 185/11     chance [13] 25/24 26/9 43/8
 161/24 162/9 162/10 192/17   campaigns [2] 183/22 183/23    59/25 86/14 99/17 100/16
 202/10 204/23                can [288]                      108/13 127/18 128/21 174/2
bringing [3] 49/10 50/11      can't [18] 17/17 17/19 51/20 174/5 256/10
 85/17                         54/5 59/6 96/22 97/2 125/11 change [12] 32/18 45/4 57/10
broad [1] 135/11               125/13 134/3 137/3 144/5      57/20 57/22 57/23 57/25
broader [2] 7/11 8/4           185/12 206/23 214/11 214/17   111/20 138/25 139/9 139/13
broken [4] 4/20 5/7 243/23     214/25 249/17                 149/24
 243/23                       Canada [1] 166/15             changes [5] 58/5 58/7 248/4
broker [3] 58/21 154/17       Canadian [1] 58/20             248/8 248/23
 154/19                       canceled [3] 144/5 145/2      changing [6] 13/8 24/7 43/10
brokerage [1] 77/7             156/17                        66/10 149/25 178/2
brother [1] 141/4             cancer [3] 124/18 229/10      character [26] 20/18 20/20
brought [11] 34/2 49/23 78/9 230/2                           20/22 20/24 82/21 83/6
 78/15 119/8 119/12 169/11    cane [1] 256/24                136/23 176/6 177/3 202/8
 191/6 198/21 229/20 253/2    Cannaday [2] 5/18 6/22         213/1 213/13 213/22 214/10
Buffet [1] 97/8               cannot [26] 26/21 27/22        216/1 218/24 219/14 219/16
build [1] 23/18                36/10 41/14 45/6 55/7 55/8    220/23 221/15 226/7 228/24
building [5] 32/17 32/21       57/22 59/14 59/15 60/21 68/4 231/18 232/8 232/10 248/1
 32/24 33/8 33/9               70/24 75/18 79/5 92/15 96/22 characterize [2] 116/19
buildings [1] 32/14            97/6 109/18 118/1 145/3       241/14
builds [1] 228/24              153/3 157/20 159/4 163/5     characters [1] 232/3
bullet [1] 104/25              173/20                       charge [4] 20/6 47/23 63/23
bump [1] 7/11                 capable [4] 112/4 120/9        256/8
bunch [1] 61/20                120/17 121/7                 charged [21] 5/22 7/2 9/3
burden [1] 238/14             capacity [2] 57/1 178/5        9/12 9/14 9/18 11/19 11/22
Bureau [5] 234/23 235/12      capital [1] 172/21             13/2 13/12 15/7 16/17 16/19
 235/18 236/6 236/13          captured [1] 13/6              16/22 18/2 200/2 200/3 201/3
business [8] 25/13 39/25      car [1] 77/7                   201/6 201/7 201/12
 46/22 54/12 54/21 69/5       card [2] 39/3 40/9            charges [1] 15/21
 163/14 165/8                 care [8] 35/2 35/4 35/22      chart [9] 28/10 48/7 54/8
businesses [4] 54/18 54/20     42/12 42/25 63/20 73/17       62/8 62/14 65/18 202/25
 165/2 173/8                   217/2                         203/3 203/13
busted [1] 169/21             carefully [2] 122/23 123/15 cheat [2] 235/3 240/20
butterfly [1] 31/19           cares [1] 217/2               check [19] 34/3 65/13 65/17
C                             caring [1] 217/1               65/25 66/4 66/5 66/13 67/12
                              carrying [2] 118/19 121/7      67/13 68/7 69/22 87/10 89/2
Caesarea [8] 87/3 91/7 92/3 case [38] 5/22 7/8 7/25 9/3      89/3 100/1 124/22 140/16
 92/5 92/10 99/9 182/1 182/24 17/6 17/8 42/20 82/6 84/17     140/18 167/16
Caesaria [1] 97/14             86/9 136/10 149/3 190/10     checked [1] 35/21
CAITLIN [1] 1/11               192/10 195/23 195/24 198/4   checking [4] 65/22 66/8
calculate [3] 65/17 167/17     198/18 207/6 217/9 234/5      67/22 102/14
 168/2                         234/8 235/23 238/15 238/17   chemo [2] 230/5 230/5
call [56] 4/10 17/14 19/21     238/19 238/23 239/4 239/7    cherrypicking [2] 15/3 15/12
 36/9 36/12 36/13 36/17 45/12 239/11 239/14 239/16 245/13 Cherrywood [1] 1/22
 70/5 70/9 70/12 70/13 71/3    245/19 247/9 251/15 252/9    child [1] 215/16
 71/12 71/22 72/22 73/9 73/17 257/19                        choice [1] 141/12
 73/19 74/14 74/18 74/19      cases [7] 2/8 2/10 5/18 7/4 choose [4] 26/4 53/6 155/1
 74/20 74/23 83/19 94/1        113/21 200/25 201/23          197/25
 102/15 102/18 105/11 121/14 cash [2] 95/22 95/24           chose [5] 17/5 120/17 120/25
 129/2 129/6 129/8 129/9      casino [3] 146/19 146/21       204/24 204/25
 129/17 130/1 130/2 130/3      147/4                        chosen [1] 186/17
 131/2 141/23 144/12 144/16   Casoni [1] 198/17             CHUANG [1] 1/8
 150/3 156/22 156/22 168/7    catastrophic [1] 47/9         Circuit [6] 2/9 195/24
 168/10 168/20 168/24 181/25 catch [1] 60/2                  198/18 240/11 244/25 245/13
 183/22 191/11 209/6 246/4    caused [3] 121/21 121/23      circulate [2] 180/5 180/6
 246/22 247/2                  241/10                       circumstances [1] 199/2
called [12] 85/25 97/22       caveats [1] 10/15             citations [1] 248/11
 144/8 181/23 181/23 188/20   cc [2] 167/11 194/20          cited [2] 201/24 240/10
 207/14 209/16 211/2 218/20
C                              124/9 125/19 126/12 128/11       226/18 226/20 227/2 231/5
                               128/14 128/17 128/20 129/10 companies [15] 18/7 18/19
citizenCase
        [1] 8:18-cr-00157-TDC
              207/18            Document
                               133/6  133/23309  Filed
                                             134/9     08/20/19 54/16
                                                    135/2         Page55/3
                                                                       266 62/9
                                                                            of 296
                                                                                 62/18 77/7
City [1] 228/9                 136/4 139/3 139/6 143/9          77/7 177/22 184/5 184/7
claim [6] 65/11 65/12 65/15    147/3 147/24 147/25 156/12       203/7 203/7 208/21 208/23
 66/3 66/3 141/24              156/14 162/4 163/3 173/23      company [33] 14/25 43/6
claimed [1] 94/19              174/8 175/2 176/1 177/1          43/15 45/23 54/10 57/21 72/1
clarification [1] 120/23       185/22 188/4 204/17 205/16       73/16 77/1 91/3 91/6 146/24
clarify [4] 120/19 196/17      205/19 205/19 206/1 206/10       148/17 148/17 155/21 169/12
 197/14 254/2                 clients' [1] 156/20               170/11 170/22 171/3 171/11
clarity [1] 118/22            clip [9] 26/15 71/7 71/10         171/13 172/3 184/4 195/4
class [15] 102/9 102/10        72/24 73/1 126/5 126/6           196/9 207/18 210/23 210/24
 102/20 103/5 103/9 103/19     126/20 146/8                     211/1 211/2 224/11 236/9
 181/23 181/24 182/6 182/7    clips [1] 29/6                    240/7
 182/12 182/18 183/6 183/10   close [24] 3/23 40/23 41/8      company's [1] 205/5
 183/11                        41/18 116/17 129/19 130/1      compare [2] 65/25 66/13
classes [1] 182/25             192/5 202/1 212/3 212/6        comparing [2] 66/8 146/19
clean [1] 255/22               212/7 212/24 216/18 220/13     comparison [1] 188/11
cleaned [1] 248/9              230/23 230/23 230/24 231/14 complain [4] 36/12 67/22
cleaner [1] 13/12              249/16 249/25 250/5 250/12       93/24 104/25
cleanest [1] 16/14             256/4                          complained [2] 36/24 147/22
clear [16] 11/22 13/19 14/10 closed [2] 4/1 42/4              complaining [2] 40/8 142/10
 18/4 45/11 111/15 112/8      closer [5] 113/19 114/2         complaint [11] 27/15 35/20
 115/20 121/10 195/16 214/23   114/16 115/11 116/25             35/20 35/21 36/16 51/8 63/22
 236/25 248/22 251/5 253/12   closing [8] 239/3 239/6           68/19 84/7 151/24 177/2
 253/21                        248/17 249/13 256/8 257/1      complaints [1] 67/22
cleared [1] 170/21             257/2 258/4                    complete [11] 19/16 142/16
clearly [1] 7/2               co [8] 11/23 13/17 13/20          198/11 210/9 224/3 224/4
clerk [6] 209/17 222/13        13/21 13/22 13/23 14/6 16/3      224/8 228/11 229/9 229/14
 222/25 227/20 242/4 242/9    co-conspirator [2] 13/22          241/1
click [1] 59/25                14/6                           completed [4] 210/16 224/7
clicked [3] 59/4 59/10 60/15 co-conspirators [6] 11/23          224/14 228/17
client [156] 25/11 25/15       13/17 13/20 13/21 13/23 16/3 completely [1] 6/24
 25/17 27/6 27/16 27/22 30/7 coach [1] 252/4                  completeness [1] 196/19
 30/7 30/10 35/1 35/18 36/24 code [6] 15/8 205/23 206/6       completes [1] 238/8
 38/19 39/18 39/20 39/25       206/7 224/21 224/23            completion [1] 240/16
 40/23 41/3 41/11 41/12 42/3 Cohen [21] 4/10 49/24 54/9       compliance [3] 91/23 105/15
 42/5 42/8 42/21 43/3 43/4     55/9 56/17 56/21 57/23 58/4      182/16
 43/7 43/13 43/16 43/18 43/19 58/19 58/23 60/14 60/16 73/9 complicated [1] 14/5
 44/20 44/25 45/12 45/14       164/21 165/2 170/9 172/24      component [1] 244/19
 45/15 45/21 45/25 46/5 46/7   173/1 178/1 178/10 178/15      compromise [1] 15/3
 46/21 59/1 59/3 69/10 69/14 Cohen's [2] 73/11 73/13          computer [3] 66/17 210/16
 74/21 80/2 81/7 81/13 81/15 collection [1] 236/21              256/14
 81/23 84/3 84/11 84/17 85/25 college [2] 224/15 228/23       conceal [1] 156/9
 86/8 87/6 88/2 90/15 90/18   colloquy [1] 123/3              concealed [1] 29/8
 90/20 90/22 90/24 93/18      column [1] 167/3                concept [9] 14/20 21/9 207/8
 94/19 94/20 95/6 97/10 99/6 combination [1] 186/1              244/23 245/10 245/14 248/18
 100/1 100/4 101/14 101/19    combine [2] 18/15 21/11           252/18 255/11
 101/25 101/25 102/13 102/16 combined [3] 210/17 210/17       concepts [4] 21/6 187/23
 104/23 106/23 109/22 124/3    248/1                            187/24 255/5
 132/20 133/2 133/3 133/3     combines [1] 21/8               concern [6] 3/16 116/15
 135/5 135/16 138/25 139/17   come [28] 29/7 32/8 33/1          117/8 121/24 122/1 122/3
 139/20 140/3 140/8 140/11     39/2 50/2 80/13 86/17 95/14 concerned [3] 61/19 61/23
 140/13 140/15 141/5 141/11    119/13 119/17 137/11 143/5       251/2
 141/14 141/18 141/20 141/23   147/13 155/22 157/20 172/17 concerning [1] 198/20
 142/2 142/9 142/12 142/14     185/15 193/1 193/3 194/5       concerns [7] 47/3 96/11
 142/15 143/15 143/18 144/8    194/7 205/17 212/10 220/3        111/24 119/5 121/18 246/16
 144/12 144/12 144/18 144/22   230/4 230/6 242/2 253/25         247/24
 144/22 144/24 145/4 145/18   comes [2] 185/1 232/3           concluded [1] 258/19
 146/1 146/5 146/6 153/23     comfortable [3] 153/23 154/4 condition [1] 152/17
 158/3 159/3 161/23 161/25     186/6                          conduct [5] 18/3 47/5 55/6
 162/1 162/2 162/9 162/9      coming [8] 96/3 167/17            62/12 63/13
 163/9 163/13 163/14 163/21    185/18 218/17 227/11 232/25 confer [6] 110/22 115/11
 164/3 174/1 176/2 176/10      241/2 249/17                     116/18 237/3 242/1 242/3
 182/15 184/18 185/1 185/4    comments [5] 18/24 113/12       conference [6] 111/11 117/6
 189/18 189/19 190/6 190/10    121/25 250/21 253/12             214/2 218/22 233/7 237/10
 190/14 190/20 190/23 191/4   commercial [1] 256/9            conferred [34] 29/10 33/6
 191/13 191/18 204/20 204/24 commission [3] 131/13 149/22 35/11 47/8 49/18 54/4 59/19
 205/10 205/10 217/24          235/10                           63/3 66/15 72/14 73/18 77/19
client's [5] 42/4 42/10       commit [3] 8/19 61/24 244/19 85/4 88/14 88/21 89/17 90/17
 100/11 139/13 190/16         commits [1] 84/24                 101/12 101/23 105/2 105/19
clients [77] 23/15 25/4 35/9 committed [1] 13/20                106/3 108/5 110/25 117/3
 42/11 49/13 49/14 51/1 51/4 common [4] 29/17 36/9 225/8        158/1 163/10 168/22 183/8
 51/7 52/21 56/25 74/18 79/10 226/17                            188/9 188/13 226/24 235/7
 80/9 80/12 80/16 84/14 85/14 communicate [1] 250/25            237/5
 89/14 93/15 94/22 94/23 95/2 communicating [3] 195/14        conferring [2] 117/5 252/16
 98/7 98/10 98/11 98/12 98/16 236/17 241/6                    confident [1] 256/21
 98/17 98/23 99/5 99/9 100/16 community [10] 20/25 216/13 confirm [1] 222/20
 100/20 101/2 101/3 101/21     216/22 216/24 219/18 220/21 confronted [2] 200/12 241/18
 102/15 107/4 107/12 108/13
C                              96/19 96/24 97/14 97/17       102/24 104/23 131/21 182/23
                               97/20 97/24 184/3 184/15      229/13
confusing [4]
       Case     116/19 117/17
             8:18-cr-00157-TDC  Document 309 Filed 08/20/19court
                               185/14                          Page  267 of
                                                                   [58]  1/1296
                                                                             1/21 1/21
 117/23 179/10                convey [1] 252/19              8/15 10/6 13/22 19/19 19/24
confusion [5] 117/1 118/2     convinced [2] 6/20 27/19       52/5 81/8 114/11 115/18
 118/7 177/7 196/13           cooperation [3] 200/16         116/23 118/17 119/9 119/12
Congo [7] 54/21 170/22         201/13 241/20                 119/25 120/7 120/16 120/17
 170/22 171/3 171/5 171/9     coordinator [1] 68/10          120/25 121/11 121/13 123/6
 171/20                       cope [1] 141/25                123/18 135/22 163/23 193/20
connected [1] 7/14            copied [2] 61/12 166/7         202/7 215/7 215/12 222/2
connection [2] 52/8 132/20    copies [1] 2/4                 233/25 234/15 238/4 240/12
connotations [1] 118/6        copy [12] 22/8 55/20 61/11     242/11 245/12 247/3 247/5
conscious [2] 3/16 4/7         194/11 194/13 194/16 236/25   248/4 249/20 249/22 250/6
consciously [1] 2/14           237/1 242/13 249/1 255/22     250/20 251/4 251/15 251/16
consider [6] 2/5 19/15 162/6 255/23                          252/8 252/9 252/23 252/24
 221/24 222/6 250/9           correct [70] 9/7 10/10 14/9    253/2 253/13 254/13 254/15
considered [1] 160/11          18/5 22/19 28/10 37/16 37/17 254/25 255/1
consistent [13] 196/19 197/6 57/17 62/15 62/16 62/19        court's [4] 111/25 118/15
 197/8 197/10 198/8 198/19     62/20 62/21 65/23 66/20       121/25 250/24
 198/22 200/10 240/9 240/12    103/10 107/10 110/5 110/6    court-certified [1] 119/25
 241/8 241/16 241/22           120/12 120/12 121/3 125/2    courthouse [2] 25/21 25/23
conspiracies [5] 5/17 5/21     125/5 129/4 136/7 140/1      courtroom [6] 168/6 193/1
 7/3 12/25 17/19               142/5 146/13 146/14 147/11    193/4 193/9 212/14 220/8
conspiracy [57] 5/22 6/1 6/3 148/2 149/12 149/14 157/7      craft [3] 10/4 10/15 10/16
 6/6 6/8 6/15 6/18 6/19 6/21   158/8 162/24 172/10 176/9    crazy [1] 171/14
 7/1 7/2 7/10 8/5 8/8 8/11     182/4 182/5 184/12 184/23    create [3] 41/13 159/4
 8/16 8/18 8/19 8/22 9/3 9/12 186/1 186/4 187/11 187/16      240/21
 9/16 9/23 9/25 10/9 11/18     187/17 189/3 193/16 194/3    created [2] 66/17 258/3
 12/20 13/1 13/10 13/11 14/11 194/3 194/22 195/18 201/11    credentials [4] 120/22 121/1
 17/18 17/22 18/2 18/18 19/24 205/2 206/2 206/10 206/11      121/3 121/6
 20/5 137/9 242/19 242/22      206/13 207/4 216/6 217/14    credibility [4] 197/5 197/11
 243/6 243/6 243/9 243/9       217/16 217/17 233/9 233/10    197/13 198/23
 243/11 243/14 243/16 244/14   238/2 238/9                  criminal [2] 1/3 160/10
 244/14 244/15 244/16 245/23 correctly [5] 97/5 108/11      critical [1] 116/9
 246/9 247/5 247/16 248/25     127/7 130/8 198/19           CRM [7] 73/22 74/6 103/1
 249/3                        Corsetty [2] 75/15 75/17       129/21 155/18 182/14 183/5
conspirator [2] 13/22 14/6    COTTINGHAM [8] 1/11 12/8      cross [18] 21/20 22/6 83/22
conspirators [7] 5/20 11/23    12/14 196/17 215/3 217/5      116/5 116/13 121/18 138/14
 13/17 13/20 13/21 13/23 16/3 227/5 232/13                   197/9 198/21 200/19 201/20
conspired [4] 11/20 12/1      Cottingham's [1] 15/23         202/15 217/6 232/14 241/13
 16/20 17/2                   could [46] 2/13 3/21 10/15     244/7 246/21 247/22
conspiring [4] 15/7 15/21      10/22 11/3 11/23 12/11 13/5 cross-examination [11] 21/20
 244/19 245/7                  14/4 14/5 15/18 21/21 29/12   22/6 83/22 116/5 116/13
constraints [1] 257/16         33/13 34/23 34/24 38/12       121/18 138/14 198/21 217/6
consult [6] 41/7 41/22 42/1    57/23 71/1 79/14 90/7 101/19 232/14 241/13
 116/3 152/18 235/4            109/19 112/18 113/11 114/14 cull [1] 4/15
consulted [1] 255/12           123/3 134/18 137/19 145/7    cumulative [1] 137/4
contact [2] 58/5 230/14        145/12 157/24 189/15 191/22 currently [2] 12/10 220/17
contacting [1] 191/10          204/17 204/21 204/24 204/25 curse [1] 144/10
contemplating [2] 136/24       222/8 231/24 237/14 237/20   customer [8] 39/3 39/8
 137/7                         243/20 244/4 256/4 257/20     191/11 195/12 234/25 235/2
content [1] 117/14            couldn't [12] 47/25 57/1       236/15 241/5
contents [1] 248/13            68/14 90/3 112/13 112/14     customer's [5] 40/9 162/16
contesting [1] 2/19            145/8 145/13 147/23 147/25    162/18 162/25 163/7
context [9] 17/24 20/5 142/5 178/15 187/14                  customers [15] 148/14 148/14
 146/4 165/4 194/18 243/8     counsel [8] 116/4 117/4        148/15 148/20 161/9 161/10
 243/9 251/4                   118/17 233/5 235/7 237/3      161/16 162/7 163/7 176/21
continue [6] 15/24 21/13       237/5 251/17                  195/14 204/16 205/5 236/17
 79/10 100/5 136/12 202/20    count [1] 20/4                 241/7
continued [3] 22/6 170/3      countries [1] 167/16          cut [2] 79/3 243/25
 170/3                        country [5] 166/10 166/13     cutting [2] 136/18 136/19
continuing [1] 149/11          166/17 167/1 167/6           cyber [1] 211/4
contract [7] 3/19 80/5 81/7 counts [1] 11/3
 81/13 84/3 149/23 160/8      couple [11] 148/13 182/8      D
contrary [1] 4/6               182/11 183/21 188/19 202/13 D.C [2] 1/13 1/19
control [1] 64/9               205/3 229/13 242/15 250/19
controlled [2] 64/5 64/5                                    daily [2] 51/5 230/16
                               257/15                       damages [1] 224/19
conversation [20] 69/18       couple-hour [1] 182/11
 87/12 105/3 105/20 105/23                                  Dan [3] 3/12 17/17 86/21
                              course [39] 73/23 74/4 81/21 dangerous [1] 13/25
 106/20 129/11 129/18 129/20   83/3 92/6 92/11 99/6 102/6
 132/16 132/20 133/5 179/7                                  dare [3] 87/13 87/25 89/22
                               102/8 102/20 103/15 103/19   data [1] 203/12
 179/12 179/15 179/16 179/20   103/21 103/22 103/24 104/7
 180/2 180/11 180/15                                        date [10] 27/5 34/3 80/11
                               115/4 125/4 160/10 169/12     80/13 80/15 80/22 80/24
conversations [12] 96/6        171/14 176/16 176/19 181/23
 178/18 178/20 178/23 180/5                                  115/15 120/7 201/10
                               181/24 182/7 182/11 182/18   dated  [2] 103/2 206/12
 181/3 181/8 181/14 181/19     183/4 183/14 190/18 190/24
 203/15 212/21 231/8                                        dates [2] 196/23 201/2
                               229/14 230/18 231/11 232/1   daughter [2] 211/22 212/19
conversion [21] 90/11 90/14    240/23 243/11 257/24
 90/15 90/19 91/1 91/6 91/18 courses [7] 91/17 99/3         Dave [2] 71/22 71/25
 92/13 94/23 95/2 95/5 95/13                                David [2] 157/14 158/2
D                             department [15] 1/11 47/24        178/21 181/18 181/25 182/1
                               58/1 88/23 89/14 89/19 90/15 182/12 183/4 183/10 189/14
day [28]  21/19
       Case     34/22 48/18
            8:18-cr-00157-TDC   Document
                               90/19  91/15 309
                                             95/13Filed
                                                   97/508/20/19   Page193/3
                                                        97/20 190/9    268 of203/9
                                                                               296 204/12
 49/12 52/24 59/14 84/15       99/7 182/16 184/3                204/20 205/10 207/23 210/7
 102/16 103/15 104/7 104/13   depend [1] 34/23                  210/8 210/9 210/10 210/11
 116/13 123/9 171/24 174/3    depends [3] 34/23 36/25           210/14 217/21 217/23 217/24
 174/13 174/14 179/20 180/5    172/16                           218/1 224/3 224/8 225/3
 180/6 181/2 181/7 181/7      depict [1] 34/10                  225/5 225/20 228/11 228/15
 181/14 192/9 201/5 202/19    deposit [20] 8/24 12/3 23/16 228/18 229/7 229/14 232/16
 239/9                         23/23 25/5 25/8 57/25 58/8       235/20 241/9 245/1 256/16
days [11] 27/5 34/4 39/8       65/10 65/11 131/18 131/20        256/16 257/13
 95/21 95/24 115/24 115/25     140/22 149/22 150/17 166/10 didn't [105] 3/17 4/7 4/15
 126/24 135/9 136/2 163/22     167/1 178/3 178/12 205/11        20/7 28/20 32/18 34/6 35/16
deadline [1] 251/1            deposited [2] 205/6 205/10        36/4 36/19 37/11 39/11 40/5
deal [5] 137/24 170/9 170/12 depositing [2] 39/8 205/6          40/12 40/14 41/5 47/15 53/4
 201/13 201/16                depositor [2] 185/15 185/17       53/9 53/16 53/18 59/23 59/25
dealing [3] 176/1 176/10      depositors [1] 97/22              60/3 61/9 62/22 62/22 63/7
 219/8                        deposits [9] 85/25 156/16         63/17 63/17 68/6 69/17 69/21
dear [1] 132/25                166/14 166/23 167/3 167/7        70/16 76/3 76/4 78/8 80/5
decently [1] 5/5               203/4 203/4 203/6                80/14 81/2 86/10 87/11 89/2
decide [4] 50/6 118/11        depth [2] 221/21 231/8            89/12 89/14 93/23 94/2 94/10
 150/24 168/1                 Deputy [3] 209/17 222/13          95/13 95/18 98/5 98/9 98/11
decided [1] 247/3              227/20                           98/25 100/18 103/25 104/23
decision [5] 37/8 79/8        Derrick [1] 190/10                110/20 111/13 112/9 114/6
 149/24 152/12 178/12         describe [7] 13/10 47/19          114/10 124/14 124/20 128/10
dedicated [1] 166/10           47/20 47/21 211/25 225/17        131/17 134/12 139/3 141/20
deem [1] 250/11                230/21                           141/21 142/12 144/9 145/17
deemed [1] 119/23             described [5] 7/22 23/13          145/23 153/9 153/12 155/24
defendant [10] 1/6 1/16 2/14 46/19 160/22 231/14                156/11 156/25 157/1 162/3
 5/20 6/24 7/1 217/22 244/23 describing [3] 11/9 84/8           162/25 164/7 164/9 167/25
 244/25 252/11                 189/1                            171/2 171/10 175/6 175/22
defendant's [3] 20/20 20/21 description [3] 118/15 204/6 181/20 183/13 188/23 189/16
 213/22                        204/9                            201/16 201/16 201/24 203/22
defense [24] 4/22 118/17      design [1] 229/15                 208/23 223/2 223/3 230/5
 118/21 137/25 198/6 209/11   designed [2] 235/3 240/20         230/7 247/6 247/12 253/19
 209/16 222/7 222/12 227/13   desk [1] 36/10                  died [1] 141/5
 227/19 235/22 237/3 238/12   Despite [1] 141/17              difference [4] 102/8 105/11
 238/16 245/6 245/16 247/14   destroy [1] 253/25                106/15 116/8
 250/11 251/17 251/19 252/3   detail [2] 12/18 12/18          different [30] 2/23 8/9
 252/14 253/19                details [5] 84/10 144/15          30/23 31/14 31/17 32/13
defense's [3] 4/13 7/12 8/1    145/4 154/7 231/12               32/14 52/25 62/18 64/9
define [5] 8/5 12/17 12/19    determination [2] 2/17 250/7 105/13 112/15 115/22 116/8
 28/18 159/12                 devastate [1] 168/15              119/14 135/4 136/3 159/6
defined [3] 24/22 24/24       device [1] 242/11                 165/10 173/21 177/5 177/11
 243/21                       diagnosed [1] 229/10              177/20 177/22 181/3 184/5
defines [3] 8/19 244/5        Dick [1] 187/21                   218/4 240/4 247/16 247/19
 244/25                       did [193] 2/7 4/1 4/4 4/13      differently [1] 240/24
defining [1] 24/25             5/17 6/14 14/8 15/6 15/6       difficult [4] 52/15 72/17
definitely [22] 24/6 26/22     18/13 18/15 20/20 22/21          113/22 154/22
 27/22 28/15 29/4 34/6 47/14   22/23 26/17 27/6 27/16 27/23 dime [1] 38/14
 51/18 61/7 62/14 63/4 75/16   28/2 28/22 28/25 29/11 29/24 dinners [1] 212/6
 78/13 81/18 108/19 134/23     30/16 30/25 31/13 33/1 33/7 direct [10] 3/15 116/2
 163/11 164/25 168/11 200/1    33/10 34/15 35/3 35/25 36/15 157/20 158/18 167/23 185/15
 227/3 232/11                  37/3 37/6 37/8 37/10 39/20       197/8 209/24 223/11 228/2
defraud [9] 4/25 53/22         47/18 48/12 48/24 49/2 49/12 directed [1] 221/2
 176/25 244/17 244/17 244/18   50/2 50/6 50/10 50/10 50/14 directing [1] 10/7
 245/8 245/9 245/24            50/14 50/19 52/23 52/24 53/9 direction [1] 52/10
defrauded [9] 63/14 75/17      53/11 54/15 54/20 55/1 55/2 directly [4] 209/20 223/6
 78/22 79/11 80/2 80/9 80/12   58/11 59/4 59/21 62/17 67/4      227/23 238/16
 84/13 86/5                    67/4 68/22 69/3 70/18 70/21 disappear [1] 134/3
defrauding [16] 26/20 26/22    71/12 71/21 73/10 73/15        disbelieve [1] 7/15
 26/25 27/12 27/14 27/20       73/24 76/12 76/15 77/15        discipline [1] 71/19
 27/22 51/14 52/3 52/12 52/21 77/16 77/17 78/18 79/3 79/3 disciplined [1] 72/7
 79/4 84/17 84/21 85/14        79/10 79/15 80/8 80/11 85/17 discover [1] 78/14
 176/21                        86/3 86/9 86/13 86/13 86/14 discrepancies [1] 67/10
degree [7] 13/4 116/8 153/8    86/18 86/19 88/17 89/16 90/1 discuss [8] 82/5 82/6 83/13
 210/16 210/17 224/12 224/17   90/4 90/6 91/1 91/6 91/11        136/10 138/2 192/10 239/13
degrees [2] 210/15 224/8       91/13 91/21 92/2 92/5 92/9       258/12
delay [1] 233/15               92/9 93/13 95/14 96/2 98/23 discussed [6] 2/7 6/16
delete [2] 149/3 149/4         99/10 104/17 104/18 119/9        119/24 121/19 204/4 251/11
deliberate [3] 239/4 239/8     119/9 120/8 120/13 124/12      discussion [8] 120/6 121/21
 251/6                         126/5 128/20 129/2 129/9         122/21 181/22 239/15 249/11
deliberating [1] 250/22        130/14 134/8 134/21 135/7        251/12 251/22
deliberations [4] 239/2        135/18 135/22 135/25 137/8     disgusting [1] 61/22
 239/15 239/18 251/1           139/6 139/7 146/6 149/25       dismissed [2] 79/6 86/11
demanding [1] 87/7             150/8 151/17 151/25 152/24     disputes [1] 14/12
demeanor [1] 228/24            154/25 155/3 157/14 157/23     distinctly [1] 121/12
demonstrate [1] 256/18         159/10 162/5 166/1 167/9       distinguish [1] 251/18
demonstrates [1] 5/20          171/5 171/8 173/6 176/4        distortion [2] 196/5 240/15
demonstratives [1] 257/24
D                              151/20 152/14 153/18 153/18       235/20 236/8 236/15
                               153/21 153/24 154/7 154/9        effective [1] 48/19
DISTRICT [4] 8:18-cr-00157-TDC
       Case    1/1 1/1 1/9      Document
                               154/22  155/1309   Filed
                                              155/19    08/20/19effectively
                                                      162/6        Page 269 of
                                                                             [1]29617/21
 1/21                          162/23 163/3 163/6 167/11        efficiency [1] 250/9
division [6] 1/2 88/11 88/13 167/11 167/12 167/15 167/18 effort [2] 113/7 113/8
 88/18 89/11 89/13             169/3 172/4 172/16 172/16        efforts [2] 121/13 253/21
do [347]                       173/2 173/2 173/4 173/8          egregious [1] 121/21
do .2 [1] 180/13               184/13 187/20 187/20 191/25 eight [3] 16/5 181/2 211/11
document [14] 41/21 55/24      192/9 195/19 196/11 197/17       either [25] 3/2 3/14 3/20
 64/23 89/22 105/9 105/16      198/10 200/6 201/5 208/1          4/2 8/10 13/6 18/20 20/6
 108/24 111/23 112/24 113/7    210/20 213/10 214/4 215/22        113/6 116/19 184/14 185/10
 114/4 117/22 155/9 236/20     218/2 218/5 218/9 218/10          199/12 201/5 218/10 243/6
does [41] 10/2 14/14 14/17     218/11 219/2 219/3 219/22         243/16 245/22 245/23 247/6
 16/3 18/5 32/8 34/12 43/3     220/20 221/16 221/21 222/24       248/7 249/23 250/15 252/10
 47/12 61/2 61/4 92/21 95/20   226/14 233/5 233/15 234/2         256/18
 99/21 123/12 127/6 139/17     236/23 237/21 239/14 242/7       Elad [2] 37/11 50/24
 140/11 142/18 144/5 161/2     243/14 246/15 247/21 248/1       ELBAZ [192] 1/5 2/19 3/2
 162/15 171/25 174/1 174/5     252/2 252/21 253/13 254/15        3/10 3/14 6/1 6/3 6/9 6/14
 174/8 174/9 188/16 190/16     255/15 255/24 256/18 257/2        8/22 11/19 18/12 21/21 21/21
 190/22 194/11 204/12 205/4    257/4 257/22 258/2 258/3          22/8 23/21 26/6 26/6 26/19
 209/8 211/1 211/3 222/16      258/5                             28/1 31/6 33/12 33/16 34/10
 227/1 234/13 235/24 240/21   done [12] 30/4 38/13 113/23        38/6 38/18 38/23 44/9 44/19
doesn't [28] 4/23 6/18 7/24    124/9 182/24 192/4 197/22         47/2 53/20 55/16 56/6 56/10
 8/7 9/18 12/15 14/18 20/5     199/2 212/4 244/3 244/6           58/11 62/6 64/22 71/3 71/15
 89/11 111/21 113/6 117/20     246/25                            72/10 72/21 75/2 77/1 78/6
 122/9 136/19 139/16 140/4    double [1] 230/5                   78/21 82/11 83/18 83/23 84/2
 140/10 172/2 190/6 199/18    down [18] 6/13 53/15 81/9          84/20 89/8 90/10 92/12 92/18
 213/3 243/8 244/7 244/8       113/12 142/23 159/21 166/4        94/6 95/18 96/18 98/4 100/14
 247/14 247/17 252/17 253/7    171/23 175/19 175/23 176/12       100/19 101/6 102/4 103/2
doing [48] 3/22 11/2 14/11     176/18 176/23 205/3 216/18        104/15 106/21 108/12 111/3
 21/3 25/11 26/22 45/6 48/25   233/2 247/20 256/23               113/16 121/11 122/8 123/20
 51/17 51/24 52/22 70/18      draft [1] 194/16                   124/12 124/25 126/4 126/10
 70/19 78/10 82/15 90/2 112/4 dramatically [1] 13/1              126/19 127/14 128/1 129/2
 112/11 113/19 114/18 118/16 draws [1] 188/11                    129/16 129/25 130/18 131/14
 118/24 120/2 120/17 122/2    drink [3] 135/8 135/17 136/1 132/9 133/15 134/21 135/1
 122/15 123/5 123/6 130/11    drop [1] 134/4                     135/25 138/19 138/21 139/3
 136/16 136/24 152/19 153/11 drugs [1] 160/10                    139/6 139/16 140/24 143/2
 181/8 191/10 193/23 195/4    dry [2] 39/3 40/9                  145/5 145/16 146/10 146/18
 195/6 196/9 196/10 208/24    due [1] 134/3                      147/21 148/5 149/15 151/6
 210/21 236/9 236/10 240/7    duly [3] 209/17 222/13             152/2 153/13 154/11 155/8
 240/8 252/15 256/20           227/20                            156/8 156/11 156/19 157/4
dollar [2] 174/13 174/23      Dupre [2] 245/12 245/12            157/11 158/13 158/25 159/24
dollars [5] 146/2 171/16      during [32] 27/18 29/25            160/17 161/4 162/3 162/12
 172/4 174/15 175/1            48/10 52/5 52/5 62/7 78/9         165/12 166/6 167/2 168/6
Don [2] 84/3 84/14             92/13 94/23 95/2 96/24 97/17 173/10 173/18 191/1 192/22
don't [238] 2/15 5/13 6/19     98/9 103/1 109/9 116/7            195/5 195/12 195/21 196/10
 6/23 7/7 7/12 7/24 10/24      116/10 121/17 126/20 127/14       197/16 204/3 208/7 208/20
 11/6 12/16 13/17 14/1 14/12   129/25 133/11 145/16 146/18       209/3 209/11 209/15 209/22
 14/19 14/22 15/17 16/22       168/20 168/24 176/24 243/10       210/1 211/5 211/21 212/1
 17/15 17/22 18/3 21/10 21/20 252/4 255/2 255/12 257/24          212/12 212/17 212/23 213/12
 24/21 25/25 26/3 26/21 27/2 DYCK [33] 1/12 81/8 81/25           215/9 215/10 215/25 216/1
 31/16 31/23 34/1 36/8 37/9    82/14 83/23 111/20 112/16         216/13 216/21 216/22 217/8
 38/6 38/14 39/24 40/4 40/6    112/23 112/24 113/3 113/4         217/9 217/10 217/15 217/21
 41/14 42/1 43/12 43/14 44/23 113/11 113/16 114/5 116/18         218/2 218/7 218/12 218/17
 45/8 45/14 45/15 45/20 46/6   117/2 136/6 138/15 173/21         222/5 224/25 225/5 225/10
 46/17 46/20 46/23 46/24       175/16 176/20 178/17 181/21       225/18 226/3 226/4 226/9
 53/24 53/25 54/5 54/6 54/24   181/22 187/7 190/4 204/4          226/17 230/1 230/15 230/22
 55/7 55/10 58/15 59/13 60/2   204/16 205/14 205/18 208/3        231/15 232/7 235/14 236/9
 60/4 60/17 60/18 60/19 61/13 237/22 256/24                      236/15 240/7 241/4 241/10
 61/18 62/18 64/11 67/11      Dyck's [2] 112/15 113/8            241/15 245/19 246/6 247/10
 67/11 67/23 70/22 70/24                                         251/13 251/21 252/15 253/18
 70/25 72/10 74/7 74/24 74/25 E                                  254/23
 76/3 76/11 78/3 78/16 79/9                                     Elbaz's [21] 7/15 14/16 16/9
 80/13 80/22 80/23 82/6 82/20 E-L-B-A-Z [1] 209/23               119/24 212/25 213/13 216/23
 82/25 83/5 88/4 88/6 88/8    each [13] 15/15 50/1 67/23
                               117/2  140/24  142/24  144/1      219/12 219/16 220/14 220/21
 88/10 88/15 88/23 89/25 91/2                                    220/22 221/8 221/15 221/18
 94/21 95/4 95/16 95/23 96/5   174/13  174/14  174/23  174/25
                               225/6 248/3                       221/20 226/7 226/19 231/17
 96/9 96/10 98/24 99/2 99/11                                     254/11 254/16
 101/4 102/1 104/25 107/3     earlier  [2]   216/4  241/25
                              early  [1]  256/6                 electronic [2] 224/9 249/8
 108/6 108/18 109/17 109/18
 110/10 110/15 110/17 111/1   easier [3] 23/15 25/5 246/20 element [9] 4/17 19/24 137/9
                              easiest [1] 11/11                  242/22 243/1 243/22 245/15
 111/4 111/5 112/12 112/25                                       249/3 249/5
 113/2 113/12 115/5 115/9     Economics  [1]   153/8
                              edit [1] 18/11                    elicit [6] 193/3 193/21
 118/7 122/8 123/14 124/11                                       194/23 195/1 215/1 219/1
 124/14 129/22 130/17 130/22 editing [1] 15/14                  Elofer [2] 77/25 78/22
 131/25 135/15 135/20 135/23  edits  [2]  16/23  16/24
                              educate [1] 23/22                 Elofer's [1] 78/2
 136/10 136/11 137/1 137/6                                      else [17] 10/15 18/16 19/7
 137/10 137/17 137/19 138/7   education [3] 151/23 153/2
                               153/15                            33/16 83/13 91/21 137/5
 142/13 144/14 144/16 146/6                                      152/18 173/14 208/3 218/14
 147/2 147/11 150/11 151/16   effect [5] 234/25 235/14
E                              186/19 186/22 186/23 187/1      4/11 5/25 6/3 6/7 6/17 7/13
                               197/17 204/11 223/17 223/21     10/14 11/5 18/22 19/14 22/3
else...Case
        [6] 8:18-cr-00157-TDC
             221/24 234/16      Document
                               235/15     309254/11
                                      252/12    Filed254/23
                                                      08/20/19 37/25
                                                                 Page64/15
                                                                      270 of78/13
                                                                              296 85/8 127/5
 242/12 249/12 255/9 258/12   English-speaking [1] 115/9       194/1 233/22 235/25 237/1
elsewhere [3] 14/16 14/17     Enjoy [1] 239/18                 237/18 238/8 238/23 239/13
 16/10                        enough [8] 3/16 6/17 17/24       241/8 249/12 249/16 249/25
email [110] 3/7 3/18 22/16     18/21 23/23 29/1 99/24          250/6 250/12 254/22 255/20
 22/18 22/25 23/4 23/8 23/14   249/11                          257/23
 25/3 33/19 38/7 38/9 38/10   ensure [2] 8/24 12/4           exact [4] 42/3 77/17 80/13
 38/23 38/25 39/17 40/12 41/2 enter [1] 94/4                   187/24
 42/2 42/6 42/24 43/18 44/9   entered [1] 198/24             exactly [30] 8/20 16/12 17/5
 44/12 44/15 45/9 45/19 45/21 entire [8] 12/12 13/19 17/9      18/8 27/21 40/11 46/16 57/9
 45/24 46/12 47/9 56/12 57/8   197/12 200/18 201/20 203/7      57/14 65/17 67/6 88/8 94/15
 58/11 60/8 60/9 60/12 64/23   238/22                          98/24 106/4 107/14 108/6
 65/2 68/21 69/19 69/23 72/21 entirely [2] 13/9 251/6          109/17 111/14 123/6 141/23
 75/3 75/3 75/23 79/1 80/25   entirety [2] 16/25 46/12         146/20 150/11 151/5 176/9
 81/3 81/6 85/23 86/23 87/16 entitled [1] 112/1                184/20 207/11 214/8 219/1
 92/18 92/21 93/2 93/5 94/12 entrepreneur [1] 210/22           231/19
 96/3 103/2 103/20 104/5      episode [3] 89/5 89/9 112/19 exaggerate [2] 168/21 168/23
 107/1 108/21 109/15 124/17   Equal [1] 133/18               exaggerating [2] 168/25
 124/18 125/1 129/7 133/15    equivalent [1] 224/16            172/10
 133/22 134/8 138/21 138/24   Erez [2] 73/14 73/15           examination [18] 21/20 22/6
 139/9 139/25 140/24 140/25   Erez's [1] 73/15                 83/22 116/5 116/13 121/18
 141/1 141/10 141/20 142/24   Eric [2] 68/10 68/12             136/12 138/14 173/16 198/21
 143/3 143/6 143/13 144/1     error [2] 7/6 57/12              202/21 208/5 209/24 217/6
 148/4 148/8 148/10 148/12    especially [1] 9/3               223/11 228/2 232/14 241/13
 149/2 149/13 155/15 155/18   ESQUIRE [5] 1/11 1/12 1/12     examined [3] 209/18 222/14
 155/18 155/22 156/14 164/18   1/17 1/17                       227/21
 164/19 165/4 165/14 178/1    essentially [2] 195/22         example [22] 14/14 17/17
 181/9 182/16 187/10 190/5     196/15                          48/1 53/21 66/2 68/10 93/18
 190/11 190/20 190/23 191/3   established [2] 14/7 214/21      99/25 121/22 124/3 124/3
emails [7] 6/14 59/14 60/21 estimated [3] 172/21 173/18        128/8 128/16 146/24 147/1
 69/24 163/2 182/17 185/24     173/22                          147/6 153/8 168/2 175/17
emphasize [1] 162/12          et [2] 199/6 245/20              176/3 225/21 246/3
employee [18] 36/11 45/22     ethical [4] 206/6 206/7        examples [9] 213/15 214/7
 45/25 50/1 71/19 71/25 74/7   224/21 224/22                   214/9 214/12 214/15 214/23
 77/6 77/8 93/22 128/10       ethics [1] 205/23                215/9 215/12 226/2
 133/21 135/17 155/21 162/2   ETTINGER [9] 1/17 209/8        Excel [2] 65/18 66/13
 165/18 165/20 177/16          209/9 213/10 213/19 214/21    except [1] 161/17
employees [58] 11/20 27/3      215/23 216/18 218/14          exception [1] 238/22
 29/9 32/4 46/3 46/4 50/6     even [40] 7/21 11/23 12/24     excerpt [1] 179/11
 70/17 73/24 77/2 78/7 78/10   13/21 18/5 24/25 27/16 27/16 excerpts [2] 256/17 257/25
 78/15 78/20 78/20 89/10       38/14 45/11 47/25 73/23       excuse [16] 29/7 31/10 51/2
 91/25 92/2 92/3 92/10 92/23   78/16 87/12 92/7 97/8 97/24     56/20 72/15 81/2 90/3 103/23
 92/24 93/13 94/14 96/3 96/7   110/9 111/1 111/13 117/21       106/1 127/23 143/5 147/24
 96/10 98/22 102/12 102/19     120/14 124/19 135/22 147/8      197/1 205/8 208/14 225/4
 102/22 126/11 127/17 128/20   152/18 172/19 183/13 194/1    excused [4] 82/8 136/14
 135/1 145/17 147/2 149/15     196/7 198/2 218/25 230/7        192/11 239/21
 151/3 151/4 151/5 152/25      232/2 237/19 239/12 245/1     execute [1] 205/25
 153/7 154/12 154/15 158/6     250/6 251/22 255/15           executive [6] 87/17 88/11
 161/8 162/3 165/5 169/12     evening [1] 239/19               88/13 88/18 89/11 89/12
 169/13 177/13 195/13 208/24 event [3] 124/12 196/11         exhibit [54] 3/11 3/17 22/2
 236/16 241/5 246/7 246/8      243/15                          22/3 22/9 26/12 28/1 29/12
encompass [2] 14/24 16/7      events [1] 212/8                 29/19 31/3 31/24 33/13 34/8
encompasses [1] 18/19         eventually [1] 148/8             37/2 37/20 37/24 38/21 40/3
encounter [1] 199/22          ever [13] 72/12 76/12 88/17      40/17 44/6 47/1 56/6 58/9
end [18] 81/15 85/1 108/1      91/11 112/9 149/25 157/14       60/5 62/4 74/9 75/1 82/21
 126/13 128/23 130/2 132/20    184/19 217/21 217/24 218/6      83/25 85/8 90/7 92/16 93/9
 137/20 152/11 157/12 159/21   232/16 232/19                   97/25 98/1 102/2 103/11
 161/9 161/10 161/16 174/12   every [24] 14/6 33/21 34/22      103/12 112/14 113/3 124/23
 174/14 204/15 205/22          39/24 43/13 45/4 49/12 49/12 128/24 133/14 138/16 139/24
ended [4] 100/6 129/19         49/16 49/23 50/2 107/13         140/23 148/3 157/4 165/11
 173/23 173/24                 107/24 124/4 130/17 132/2       181/21 236/20 238/6 257/4
energy [1] 79/8                135/8 136/1 136/20 147/3        257/17
enforcement [6] 196/21         147/10 174/3 230/18 248/10    exhibits [24] 64/14 122/14
 199/11 199/23 200/12 201/21 everybody [12] 25/21 25/23        200/23 234/7 236/21 237/12
 241/18                        26/5 26/8 76/16 76/17 87/7      238/1 238/7 238/17 238/19
engage [2] 244/16 245/7        212/14 226/23 226/25 231/4      238/22 238/25 240/1 242/2
engaged [6] 3/23 28/13 47/5    231/11                          242/3 242/9 249/17 249/21
 47/12 79/25 241/15           everyone [11] 13/21 21/15        256/17 256/18 256/20 257/19
engaging [1] 245/8             82/9 83/21 119/25 136/15        257/21 257/23
engineering [1] 224/13         138/12 147/12 192/16 202/18 exist [1] 89/11
Englert [1] 1/16               239/22                        existed [1] 161/23
English [39] 23/10 40/5       everything [17] 59/15 65/14 existing [3] 101/21 161/9
 40/14 45/11 46/24 53/25       86/15 121/4 137/21 144/19       161/25
 55/23 56/7 56/12 60/20 60/21 150/12 157/3 158/18 164/4      expect [10] 20/22 106/11
 61/11 61/14 112/3 115/9       169/16 176/7 230/8 230/20       118/8 123/7 189/25 220/10
 115/21 117/21 135/23 141/1    242/6 242/12 243/25             220/19 220/20 238/23 255/21
 143/3 158/21 165/12 185/25   evidence [36] 3/25 4/2 4/4     expectation [4] 185/1 185/4
 186/4 186/7 186/11 186/15
E                             211/16 211/17 212/6 212/7         240/5 243/20 243/24 252/12
                              212/7 212/8 225/2 225/7           254/11 254/23 257/1
expectation... [2] 185/7
       Case 8:18-cr-00157-TDC  Document
                              225/7  231/2 309
                                            231/3Filed
                                                  231/408/20/19Fischer
                                                                  Page 271
                                                                       [2] of17/17
                                                                              296 90/4
 239/5                        231/6 231/6 231/11               Fisher [9] 81/1 81/4 86/21
expectations [2] 185/18      famous [1] 77/13                   87/25 88/25 89/21 90/1
 185/22                      far [10] 59/6 83/5 113/25          165/13 165/16
expected [5] 81/7 81/14       114/4 115/3 115/5 119/21         Fisher's [1] 165/25
 81/16 121/5 157/24           136/25 202/4 228/24              fit [1] 256/21
expecting [1] 220/3          father [1] 225/20                 five [8] 27/4 124/25 172/18
expense [1] 119/11           fault [3] 100/11 213/15            174/15 175/1 210/13 228/10
experience [9] 100/9 151/8    215/12                            229/18
 151/12 151/19 151/23 152/10 FBI [5] 98/4 98/15 147/17         flag [3] 19/10 137/24 140/18
 153/1 153/15 154/3           192/25 195/3                     flagged [2] 20/13 140/20
experienced [5] 70/17 152/15 FCRR [1] 1/21                     flight [1] 98/20
 154/8 176/7 176/15          February [3] 103/3 103/16         floor [4] 1/18 3/1 73/21
expert [2] 131/21 154/5       182/19                            74/5
expertise [1] 100/8          February 2016 [1] 182/19          Florence [1] 156/5
experts [1] 153/10           February 24th [1] 103/3           flows [1] 5/5
explain [16] 36/21 41/6 46/4 February 25 [1] 103/16            fly [1] 202/9
 49/1 58/15 64/7 87/21 88/9  Fed.3rd [1] 195/24                focus [1] 114/21
 90/13 95/8 106/8 145/14     federal [6] 120/20 234/22         focused [3] 6/3 238/15
 152/20 161/21 254/14 254/19  235/12 235/17 236/5 236/12        245/21
explained [5] 87/23 89/21    fee [1] 131/13                    folks [2] 11/15 11/24
 93/18 93/20 147/20          feel [10] 19/15 46/18 136/19 follow [5] 4/13 87/15 102/15
explanation [4] 80/21 152/20 153/23 154/4 203/22 203/24         239/2 258/7
 233/19 240/3                 212/12 226/4 230/25              following [8] 12/1 15/22
expose [5] 43/3 43/7 44/2    felt [1] 203/24                    148/13 234/25 235/14 235/20
 46/9 154/19                 few [20] 23/9 27/5 47/24           236/8 236/14
exposed [5] 42/12 42/25       47/24 54/11 62/1 69/24 78/3 follows [3] 209/18 222/14
 43/21 132/4 134/2            82/5 147/19 150/10 154/17         227/21
express [2] 133/5 207/19      157/16 171/11 212/9 213/16       Forbes [1] 146/23
expressing [2] 39/1 254/16    218/24 224/14 229/9 238/19       force [2] 178/15 210/12
expression [1] 165/7         fewer [1] 178/6                   forecast [1] 189/2
extensive [2] 82/24 83/1     fight [4] 53/12 141/25 142/2 forecasting [2] 188/12
extent [8] 8/15 13/16 17/20   142/9                             188/15
 117/8 197/3 206/23 234/7    figure [1] 167/21                 foreign [1] 206/22
 255/11                      figured [1] 237/22                Forex [1] 147/7
extra [3] 181/6 194/14       fill [2] 144/15 191/25            forgot [3] 69/19 77/17
 194/15                      final [1] 249/9                    198/10
extremely [1] 75/19          finalize [1] 137/21               form [2] 144/15 191/25
eyes [3] 3/22 4/1 79/17      financial [3] 98/14 99/23         formal [4] 253/7 253/10
F                             162/17                            253/24 254/5
                             find [19] 2/18 2/22 3/17          format [1] 242/10
F.2nd [1] 198/18              5/15 9/12 9/13 21/11 67/10       formed [1] 226/7
F.3rd [6] 2/8 2/9 5/19 6/22   119/19 120/3 122/21 158/24       formula [1] 66/16
 240/11 245/14                160/2 160/3 161/4 162/13         forth [6] 6/11 122/7 149/13
fabricate [5] 200/11 200/13   204/5 205/9 248/13                185/24 196/21 220/3
 200/15 201/17 201/18        finding [3] 112/4 114/24          fortunately [1] 65/15
fabrication [1] 241/21        116/16                           forward [14] 58/13 58/24
Facebook [3] 225/1 225/2     fine [12] 16/10 18/25 20/20        59/3 59/17 63/22 65/19 68/22
 225/6                        33/12 56/1 115/2 171/23           69/3 71/18 122/24 140/17
fact [24] 3/7 6/13 6/17 7/18 234/14 237/15 237/25 254/19        179/20 180/6 181/16
 7/21 8/6 18/9 46/4 61/13     255/7                            forwarded [16] 58/18 59/5
 84/23 108/16 114/6 122/16   finish [8] 74/4 192/8 202/19 59/11 71/4 71/16 71/17 72/11
 141/17 154/20 154/20 160/18  210/7 224/9 229/11 229/13         92/19 138/21 138/24 139/25
 174/8 186/3 200/11 200/16    249/10                            140/7 148/9 178/18 178/23
 201/15 201/15 221/16        finished [5] 122/20 155/12         181/2
facts [6] 160/21 161/7 161/7 169/11 229/4 229/14               forwarding [7] 69/11 70/4
 164/7 164/14 247/9          finishing [1] 228/15               72/22 74/14 129/5 179/16
Factual [2] 204/6 204/9      fire [2] 134/8 134/12              181/9
failure [1] 165/7            fired [5] 45/25 47/25 86/7        fought [3] 27/7 27/8 27/9
fair [3] 193/19 218/7 251/8   90/1 90/5                        found [10] 13/22 71/13 72/8
fairly [2] 192/5 205/22      first [78] 32/24 37/21 46/21 119/10 119/10 119/15 119/15
faith [19] 5/5 5/8 20/4       46/25 47/17 51/10 52/24 53/9 119/20 156/24 229/12
 45/16 242/18 242/24 243/7    54/9 56/13 56/13 56/15 56/16 four [10] 45/9 98/20 102/16
 243/12 243/16 243/21 243/23  57/7 58/17 59/18 60/24 63/12 126/11 128/23 134/25 135/4
 244/1 244/5 244/23 245/1     65/10 68/21 70/19 80/15           135/9 136/2 194/23
 245/6 245/16 246/14 247/14   80/19 80/20 91/14 93/11 95/7 four-minute [1] 134/25
fake [10] 17/14 73/11 154/12 97/21 105/14 106/25 112/7         four-second [1] 126/11
 154/16 154/25 155/4 156/6    112/8 112/12 115/3 116/14        fourth [6] 1/18 2/8 107/21
 156/8 156/21 246/11          121/19 123/10 133/22 144/11       195/16 195/24 240/11
false [19] 3/1 81/20 81/21    149/1 156/1 156/25 160/7         Francisco [2] 211/9 231/3
 81/22 95/12 95/14 107/9      165/3 166/9 166/17 179/1         frankly [1] 10/23
 107/17 108/3 125/24 169/16   187/9 192/15 194/10 194/23       fraud [14] 2/23 3/21 4/18
 207/3 207/24 245/3 245/25    194/25 195/8 198/16 199/8         5/23 6/5 8/19 11/3 11/19
 246/1 246/6 246/7 246/12     199/11 199/22 199/24 199/25       20/3 61/21 243/2 243/3
familiar [10] 41/20 76/4      200/1 200/8 209/17 209/20         244/19 247/4
 184/5 184/13 187/16 187/24   222/13 223/7 223/17 227/20       fraudulent [3] 2/20 2/21
 206/23 207/8 219/6 226/19    227/23 228/22 230/2 236/1         3/18
family [17] 47/22 165/6
F                               159/8 162/1 170/2 170/3           100/1 102/18 102/18 103/6
                                170/3 170/10 170/15 171/8         103/9 105/6 105/14 105/14
free [3]  197/24
       Case       198/7 227/12 176/4
             8:18-cr-00157-TDC   Document
                                       176/6 309   Filed
                                              183/16     08/20/19 105/15
                                                      185/21        Page 105/16
                                                                         272 of 296
                                                                                106/9 108/8
free-standing [1] 198/7         189/19 189/21 192/13 192/16       108/17 108/20 114/15 116/4
freedom [1] 160/8               201/2 201/2 202/4 202/15          116/6 118/12 119/4 121/5
frequently [8] 3/2 116/18       210/15 214/25 215/4 219/6         122/19 122/23 124/4 124/7
 211/18 212/17 212/24 216/5     219/19 223/21 231/8 242/4         126/4 126/12 127/2 128/22
 229/23 230/14                  242/5 248/9 249/8 251/2           131/5 131/6 131/12 131/22
Friday [1] 250/23               251/14 252/3 254/5 255/22         131/23 131/25 132/1 132/9
friend [20] 161/17 161/24       255/23                            132/10 132/13 132/19 132/22
 162/9 162/10 162/10 204/18    gets [1] 248/10                    132/25 133/1 135/5 135/6
 204/22 204/23 204/25 204/25 getting [24] 15/3 16/13              135/8 136/1 137/3 140/18
 219/11 220/14 225/2 225/8      35/19 39/2 39/7 41/17 59/13       140/18 146/3 148/20 148/23
 225/8 225/19 225/19 229/1      65/14 87/16 88/3 90/15 98/21 148/24 149/11 158/18 161/4
 230/24 231/13                  100/11 111/25 118/22 118/25       162/12 169/20 170/10 170/15
friend's [1] 204/21             130/11 132/3 154/8 155/17         170/15 172/9 172/15 175/18
friends [17] 28/17 28/18        162/21 194/17 221/23 251/25       175/19 175/22 175/23 176/3
 161/18 161/18 161/22 161/22 gift [3] 132/11 133/1 133/2          176/8 176/11 176/12 176/18
 162/4 165/8 225/11 226/11     give [55] 7/23 10/12 10/13         176/18 178/13 182/20 189/18
 226/17 226/19 226/21 230/3     10/14 17/24 18/4 19/11 24/1       189/19 189/20 189/21 190/1
 230/6 231/1 231/7              24/2 43/4 45/22 46/3 46/8         191/14 191/18 192/13 194/7
friendship [1] 231/15           57/12 59/2 70/24 76/7 86/14       199/25 201/22 202/12 214/3
front [7] 48/3 78/7 78/19       94/20 111/19 112/3 119/2          215/9 218/23 219/13 219/15
 111/24 123/2 204/2 206/17      122/12 124/3 135/7 135/25         219/19 220/24 226/2 230/4
Fronzaglia [1] 114/19           141/21 142/13 145/6 145/11        233/12 234/6 240/22 241/7
frustrated [1] 191/4            156/5 176/6 176/8 182/7           247/15 247/19 247/24 248/20
FTD [3] 65/9 65/14 65/17        191/11 191/12 200/21 204/20       250/1 250/6 251/23 251/24
FTD's [1] 66/2                  213/15 213/16 214/7 214/9         253/15 253/16 256/12 256/13
FTDs [1] 167/17                 215/12 219/7 223/19 226/10        256/15 257/19 257/21
fucking [2] 135/8 136/1         233/14 236/20 238/25 240/3      Goldberg [1] 40/23
full [1] 18/1                   241/24 248/10 252/10 254/2      Goldman [2] 68/23 68/24
fully [1] 243/21                257/5                           gone [2] 81/23 97/14
fun [12] 33/20 133/2 133/7     given [8] 63/25 137/21 174/1 gong [7] 30/9 30/11 30/16
 133/8 133/9 133/11 133/11      174/3 196/20 196/22 212/23        30/18 30/25 33/17 34/6
 133/12 133/12 135/2 135/5      222/22                          gongs [1] 33/22
 165/9                         gives [2] 18/18 256/10           good [51] 4/9 5/5 5/8 7/25
function [1] 253/22            giving [5] 11/4 112/2 121/16 20/4 48/25 49/1 53/7 58/15
fund [1] 126/23                 147/2 163/13                      68/3 68/5 68/18 78/4 78/18
fundamental [6] 188/20         go [90] 11/14 12/22 13/15          85/24 86/4 86/18 93/1 94/21
 188/24 189/1 189/2 189/14      19/3 23/11 24/16 37/2 39/13       129/7 130/11 130/15 130/19
 189/16                         54/7 56/24 57/7 64/6 72/19        130/23 130/23 135/7 135/16
funds [3] 133/25 148/16         74/25 75/1 77/2 82/11 83/23       136/1 203/22 210/1 210/2
 168/1                          91/11 91/13 91/24 92/21           223/13 223/14 225/19 228/4
funeral [5] 141/5 141/18        107/20 108/22 109/19 114/13       228/5 242/18 242/24 243/7
 142/3 142/11 142/12            117/2 119/25 120/2 120/17         243/11 243/16 243/21 243/23
further [13] 13/10 208/1        120/25 122/11 122/17 124/23       244/1 244/5 244/23 245/1
 209/2 217/3 218/13 229/7       125/6 125/7 126/17 132/6          245/6 245/16 246/14 247/13
 232/12 232/22 233/2 233/4      134/18 136/25 137/12 138/15 got [51] 20/2 27/15 30/10
 235/11 235/16 236/11           142/7 142/23 147/9 148/3          33/8 35/20 36/16 41/4 41/12
future [9] 188/17 189/3         158/9 159/20 159/22 161/1         45/3 45/25 49/17 51/8 56/11
 189/6 189/9 189/12 189/22      162/1 162/4 171/22 175/18         56/25 58/24 63/21 63/21 66/2
 189/25 215/20 250/14           175/19 175/23 175/23 176/3        66/12 66/16 67/9 76/25 77/1
G                               176/18 176/18 176/23 178/10       77/4 77/9 79/1 79/17 80/20
                                183/17 183/19 190/25 192/2        84/7 84/8 89/24 105/25
gamblers [2] 146/19 147/4       192/22 202/13 205/21 206/14       112/20 129/7 149/22 150/7
gave [13] 3/20 28/20 49/19      210/14 214/4 214/11 216/9         150/9 150/13 150/14 151/5
 58/3 65/20 76/21 146/24        225/8 227/12 228/16 228/18        167/9 170/16 170/23 177/2
 147/1 147/6 154/6 182/18       228/19 228/22 230/18 234/20       181/22 187/2 191/4 193/22
 197/7 197/8                    237/22 240/1 251/1 251/19         194/13 194/15 242/25
gaving [2] 59/2 152/15          252/3 253/10 253/14 255/21      gotten [7] 85/25 130/2 156/4
general [7] 4/19 16/2 36/20 goal [4] 32/6 32/9 49/2               176/14 185/4 185/7 185/10
 36/21 198/16 214/22 215/2      150/10                          government [38] 1/11 7/16
generally [5] 5/3 97/18        goals [4] 49/11 49/14 150/9        10/6 11/25 17/5 17/16 17/16
 197/5 197/13 214/10            150/25                            19/1 22/1 37/13 64/12 83/15
generate [6] 43/14 107/15      god [1] 107/23                     85/6 115/14 193/6 193/21
 108/1 108/7 108/17 108/19     goes [3] 92/21 92/24 114/4         193/24 195/1 195/2 195/9
generates [1] 169/14           going [177] 2/16 3/6 7/23          195/10 195/21 198/18 199/18
generating [2] 107/5 125/20     8/1 8/15 9/4 12/13 17/9           200/20 233/22 235/5 235/25
generous [1] 226/10             17/21 18/23 20/10 23/9 25/13 237/2 238/5 238/13 240/1
gentlemen [6] 21/17 82/3        25/15 25/15 25/16 26/3 32/6       247/7 248/8 252/17 255/8
 136/9 138/13 222/3 238/11      32/12 34/3 34/3 42/4 43/8         256/10 258/14
Germany [1] 146/21              43/13 43/21 43/22 43/24 44/3 government's [6] 195/15
get [70] 12/25 14/2 14/4        45/5 46/6 52/16 53/14 55/23       237/12 242/17 243/18 248/6
 14/5 17/24 19/5 23/23 34/15    56/3 56/12 57/3 59/22 66/1        250/16
 44/3 44/21 50/15 63/12 65/9    67/7 68/2 69/7 69/13 70/8       grab [1] 201/10
 65/10 67/7 112/1 113/19        70/8 70/12 71/8 74/17 75/11 grand [3] 18/12 18/14 166/17
 126/12 131/3 131/20 135/3      78/19 79/16 82/23 86/15         graphs [1] 167/15
 136/23 137/19 137/20 137/25    86/15 86/17 87/7 87/25 92/23 great [6] 30/2 30/4 78/11
 147/23 147/25 150/1 150/8      93/25 94/8 94/16 95/3 95/10       83/12 257/17 258/5
 156/17 157/24 158/11 159/1
G                             happy [10] 13/15 156/20           170/22 171/2 171/2 171/2
                               194/6 197/20 200/8 214/21        171/3 171/5 171/6 171/8
greedy Case
        [3] 53/14  100/5
             8:18-cr-00157-TDC  Document
                               234/8  243/24309  Filed
                                             250/9     08/20/19 171/9
                                                    252/25        Page171/10
                                                                       273 of171/11
                                                                              296 171/11
 100/11                       hard [6] 34/19 155/5 169/24       171/13 171/25 172/2 173/2
Greenbelt [2] 1/4 1/22         234/10 242/13 252/25             173/4 173/6 173/8 174/4
grounded [1] 221/20           Harder [1] 155/6                  174/5 177/17 177/18 177/19
grounds [1] 116/16            harm [1] 218/6                    178/21 185/2 190/4 191/24
group [2] 101/2 226/18        harming [1] 213/5                 197/25 204/24 204/25 219/10
growing [1] 212/11            Harrison [1] 42/8                 219/11 219/13 220/9 223/2
grown [2] 212/24 228/25       Harvard [1] 224/16                223/4 237/14
guarantee [2] 189/18 189/20 has [46] 11/21 13/1 13/22         he'll [2] 156/17 234/11
guaranteed [3] 63/25 80/16     14/6 20/14 25/24 27/18 30/11 he's [31] 13/4 34/1 39/17
 85/2                          32/10 39/3 40/9 43/19 46/19      40/8 41/9 41/13 43/21 44/3
guaranteeing [1] 89/6          70/16 106/2 111/18 111/19        57/25 65/14 70/20 96/21
Guay [1] 2/9                   112/9 116/4 118/11 121/11        100/4 122/10 122/11 122/15
guess [13] 9/21 33/16 46/17    123/9 123/22 142/15 143/19       122/18 122/19 135/6 139/21
 49/22 56/15 70/4 104/17       156/4 162/16 166/23 173/2        142/10 173/3 175/17 197/3
 137/12 180/8 188/19 192/15    173/4 190/19 193/6 195/1         197/24 219/15 219/17 219/19
 234/1 256/3                   195/9 216/1 221/17 228/25        220/8 220/8 244/10
guidance [1] 74/6              232/4 232/8 238/14 242/7       head [5] 53/15 63/9 69/12
guide [4] 95/11 99/2 106/11    243/5 247/22 251/9 253/18        95/7 177/21
 107/18                        254/19                         headings [2] 5/14 248/13
guidelines [1] 258/7          have [284]                      heads [1] 95/16
guilty [1] 241/19             haven't [11] 13/11 62/6 62/7 hear [22] 26/17 29/24 36/1
guys [4] 22/24 28/25 29/3      90/10 198/2 198/4 217/8          36/4 36/10 39/12 59/7 68/4
 93/1                          229/12 237/19 253/20 258/9       71/12 76/12 78/13 88/17
H                             having [26] 14/7 31/21 33/20 129/11 135/25 151/17 163/5
                               83/1 98/5 113/21 114/19          173/20 215/13 223/3 238/24
had [110] 2/2 2/6 2/12 3/8     133/2 133/7 157/5 162/21         239/3 239/25
 5/6 7/21 10/5 21/4 26/8       165/9 209/16 209/17 222/12     heard [34] 26/24 27/18 29/5
 28/12 30/4 52/22 61/6 65/22   222/13 226/6 227/19 227/20       30/12 32/2 34/25 35/2 35/8
 71/16 72/8 72/12 79/11 79/24 228/22 233/11 242/8 244/9         36/17 51/22 52/1 53/8 71/16
 80/2 80/8 80/12 80/16 81/23   250/10 250/11 253/2              72/12 76/1 76/6 76/8 76/10
 84/13 85/25 91/18 93/17      Hawkins [1] 87/17                 83/1 112/19 121/15 122/8
 94/23 95/8 95/12 96/10 98/18 he [236] 14/9 14/10 16/6          128/2 137/2 137/4 182/3
 99/17 105/4 107/8 107/16      23/14 25/12 25/13 26/25 27/2 220/9 226/13 238/12 238/17
 108/1 113/20 115/24 116/3     27/2 27/3 27/6 27/6 27/6         239/12 239/16 239/24 242/19
 119/6 119/7 119/15 119/22     27/16 27/22 27/23 28/2 28/19 hearing [1] 119/18
 120/7 120/10 120/13 120/15    28/20 28/22 29/5 29/8 29/8     hearings [1] 119/6
 120/25 121/3 121/6 121/14     29/11 30/4 30/5 30/6 30/7      heart [5] 130/17 130/22
 121/15 124/18 125/23 128/1    33/8 33/25 34/1 37/12 38/14      172/17 226/11 232/4
 128/21 130/2 131/15 133/8     39/6 39/8 39/15 40/14 40/24 Hebrew [32] 55/23 55/24 56/7
 144/24 144/24 150/24 152/11   41/4 41/5 41/14 41/14 41/15      56/11 60/19 60/24 61/3 80/21
 153/8 153/14 156/21 164/2     41/25 42/22 42/24 43/6 53/19 119/19 120/21 132/24 140/24
 169/11 170/9 172/10 172/12    54/11 54/11 54/13 54/15          142/4 142/6 143/2 155/9
 174/2 178/7 178/7 178/18      54/18 54/20 54/21 54/21 55/1 157/10 157/11 158/11 159/25
 181/6 181/13 181/15 181/15    57/2 57/24 57/24 58/8 58/15      160/13 161/5 162/13 164/18
 182/4 182/24 185/22 198/25    58/16 58/16 63/6 65/7 65/9       165/7 185/25 186/6 186/8
 200/10 201/13 203/18 205/23   65/10 65/10 65/12 65/15          204/3 205/9 223/20 224/15
 212/5 212/20 229/9 230/5      65/19 65/20 66/4 67/9 69/4     Hedgepeth [2] 195/23 240/10
 237/19 239/9 240/19 241/10    69/4 69/8 69/8 70/10 70/13     held [2] 78/10 245/2
 241/15 241/17 242/16 243/11   70/16 70/17 70/17 70/18        help [11] 24/16 73/21 101/7
 244/23 247/23 250/19 250/23   70/19 70/19 72/3 72/5 73/19      143/10 143/22 144/20 188/7
 251/14 254/8 255/3 255/16     73/20 73/24 74/4 74/4 74/6       189/15 194/16 226/9 248/13
 257/18                        74/20 76/21 77/13 77/15        helpful [5] 8/4 8/9 116/24
Hadar [1] 51/19                77/16 77/17 77/18 77/18 79/6 118/25 214/19
hadn't [3] 201/15 243/22       79/16 79/16 79/18 85/24        helping [1] 8/4
 243/23                        86/12 86/13 86/16 87/12        helps [1] 189/2
Haim [3] 49/6 104/25 105/7     93/21 93/22 94/19 95/6 95/7 HENRY [1] 1/12
half [10] 116/13 123/10        95/7 95/7 95/12 97/6 97/9      her [88] 3/22 4/1 15/21
 136/21 138/17 140/24 164/18   97/10 97/11 100/5 100/5          20/24 20/24 53/4 78/10 79/8
 170/2 170/10 210/13 228/10    100/6 104/23 104/25 105/6        79/8 79/9 79/15 86/3 86/7
hand [6] 52/9 179/2 194/13     111/4 111/4 112/14 113/11        86/10 86/12 86/14 86/18
 209/13 222/9 227/16           129/11 129/11 129/19 129/19      111/19 111/24 112/24 116/3
handed [3] 22/8 55/24 56/6     129/20 129/22 129/22 129/23      120/3 120/3 124/19 127/8
handing [2] 179/5 194/20       129/23 129/24 130/1 130/2        163/24 197/5 198/9 199/24
handle [11] 25/14 57/1 89/14 130/5 130/5 130/6 130/7            199/25 200/1 211/23 212/4
 93/25 94/20 99/24 100/9       131/10 131/11 131/12 131/12      212/5 212/5 212/9 212/10
 114/16 141/22 142/8 182/15    131/14 132/14 132/14 132/18      212/14 212/18 212/22 213/22
hang [1] 144/17                132/19 133/21 133/22 133/25      214/14 214/20 214/21 215/1
happen [5] 35/3 95/10 188/8    134/2 139/1 139/10 139/14        215/15 215/16 215/20 217/13
 217/12 256/3                  139/19 140/3 140/11 140/14       217/24 219/17 220/22 220/25
happened [17] 83/4 84/11       140/15 141/5 141/6 141/20        220/25 221/2 221/14 221/14
 86/8 87/4 87/13 95/17 95/17   141/20 141/24 142/16 143/14      221/14 221/17 221/21 225/1
 113/17 115/8 120/16 121/20    143/19 144/9 144/10 144/13       225/7 225/14 226/5 226/6
 141/23 156/3 170/16 186/21    144/15 144/24 147/11 155/1       226/11 226/11 226/25 226/25
 213/4 218/9                   155/1 155/3 156/7 156/14         230/25 231/3 231/7 231/7
happening [3] 63/18 155/25     161/23 161/24 163/25 164/22      231/10 231/11 231/11 232/4
 216/14                        165/23 170/13 170/14 170/22      235/1 240/25 241/19 242/4
happens [1] 44/4
H                              hit [1] 30/10                    203/12 211/10 211/18 211/20
                               hold [1] 82/23                   211/25 212/11 212/16 220/25
her... Case
        [7] 246/5  246/8 252/3 holding
            8:18-cr-00157-TDC    Document
                                       [1] 309   Filed 08/20/19 220/25
                                             246/11               Page 224/24
                                                                       274 of 296
                                                                              225/10 225/12
 252/4 252/4 252/16 254/23     honest [7] 213/14 213/15         225/13 225/14 225/17 226/3
here [89] 2/18 5/25 13/5        215/11 217/1 226/9 232/1        228/25 229/25 230/14 230/21
 13/18 14/9 16/16 17/16 27/23 244/1                             230/25 234/13 251/1 251/5
 30/12 42/16 44/19 45/3 45/20 honestly [4] 10/24 27/15          251/6 252/18 252/19 256/12
 47/4 51/13 52/2 52/25 53/8     245/2 247/17                    256/13
 55/17 56/19 56/22 62/9 62/11 honesty [14] 20/22 20/24        however [2] 245/1 249/23
 81/1 82/6 83/14 86/19 87/20    213/1 213/13 213/23 216/2     huddle [1] 251/21
 93/3 94/13 95/11 96/19 97/5    216/24 226/7 226/20 227/1     hugging [1] 29/15
 103/8 105/22 110/10 111/22     229/1 231/18 232/8 245/20     hum [2] 66/24 136/1
 112/12 114/5 119/16 119/17    Honor [106] 8/12 9/8 9/24      humiliate [1] 172/8
 120/4 123/21 125/3 125/16      12/21 16/1 17/7 19/1 19/6     hundred [10] 77/2 77/8 77/9
 136/11 139/9 140/2 140/3       19/17 21/10 21/23 22/1 37/13 126/13 146/2 171/15 216/15
 140/10 142/19 142/20 155/25    37/18 37/19 38/2 55/11 55/19 232/9 256/23 257/2
 156/3 158/14 169/5 187/16      55/22 56/1 64/17 82/2 82/16 hung [3] 144/10 144/16
 187/23 191/24 192/8 194/2      83/24 111/6 111/17 113/24       226/17
 194/6 194/7 197/2 197/13       114/9 115/1 115/13 115/18     hungry [2] 23/15 25/4
 198/3 200/22 202/1 212/22      116/21 116/22 118/13 120/5    husband [1] 229/21
 213/2 213/3 215/17 216/15      120/24 122/25 123/1 123/8     hypothetically [1] 124/5
 218/2 218/8 219/8 223/24       123/17 127/2 127/10 136/8
 228/23 229/11 229/20 230/6     137/6 137/23 158/15 173/13    I
 231/2 243/22 244/13 244/16     173/15 192/21 193/18 194/15 I'd [6] 170/2 192/16 193/25
 244/20 245/25 246/13 246/24    194/20 196/22 198/14 199/4
here's [1] 38/22                                                212/9 234/18 249/22
                                199/16 200/14 201/11 202/2    I'll [15] 35/25 82/20 115/4
herself [2] 115/21 246/11       202/22 208/4 209/2 209/10
Herzog [13] 37/7 49/24 49/25 213/7 213/18 213/24 214/6          137/11 198/4 201/25 213/9
 54/25 55/2 55/6 58/19 58/22                                    221/25 223/21 238/25 254/2
                                216/16 218/13 218/15 218/19     254/2 255/17 255/23 258/7
 76/21 87/6 92/1 165/2 165/24 221/7 221/13 222/18 225/22
hi [4] 86/24 93/1 106/5                                       I'm  [166] 3/11 8/1 9/11
                                227/7 230/10 231/21 232/23      10/23 11/8 11/10 12/13 12/15
 106/6                          233/4 233/10 233/21 234/6
hide [2] 156/25 157/1                                           14/10 14/17 15/17 15/19
                                234/14 234/18 235/8 235/22      16/23 16/23 18/8 24/13 24/14
high [15] 60/3 139/1 139/9      236/1 236/22 237/2 237/6
 139/22 140/17 210/7 210/9                                      24/24 24/24 26/2 27/5 32/12
                                237/19 238/2 238/10 242/20      38/20 45/3 52/16 53/5 53/11
 210/11 224/3 224/4 224/22      243/19 246/3 246/19 249/7
 228/11 228/13 228/14 228/15                                    53/15 53/20 54/24 57/7 57/19
                                249/15 250/17 254/4 254/7       59/8 59/20 59/22 60/3 66/11
higher [3] 120/25 166/23        255/8 255/18 258/16
 178/7                                                          66/12 66/19 67/12 67/20
                               HONORABLE [1] 1/8                69/17 72/17 74/1 78/19 80/24
highest [7] 116/6 166/13       hook [1] 257/6
 166/19 166/20 167/1 167/7                                      82/23 88/1 88/2 91/4 91/4
                               hope [1] 132/18                  94/8 94/8 95/5 96/5 96/23
 167/13                        hopefully [5] 136/23 202/14
highlight [2] 44/15 169/22                                      97/25 98/13 99/20 99/20
                                234/12 255/22 256/11            101/4 101/5 101/18 103/12
highlighted [6] 45/20 112/24 hospital [2] 124/19 124/21
 127/22 127/24 195/18 195/20 host [1] 76/22                     108/6 109/7 109/12 109/17
highlights [1] 10/5                                             110/16 111/1 111/5 111/5
                               hot [1] 76/7                     111/14 113/16 114/15 114/24
him [84] 28/20 37/10 38/13     hour [15] 56/4 102/11 136/17 116/16 119/4 125/12 126/1
 38/13 38/15 39/9 39/10 39/16 136/21 150/9 182/8 182/11
 39/16 39/20 41/7 43/5 43/16                                    126/4 127/2 130/11 130/11
                                182/11 182/24 183/1 183/2       130/22 130/23 132/9 132/22
 43/16 43/22 43/24 44/1 44/2    183/11 256/4 256/21 256/22
 44/3 45/13 45/13 51/22 53/15 hours [20] 29/2 34/17 34/21       132/25 133/1 134/13 135/21
 54/22 55/7 55/8 56/19 57/2                                     136/18 136/24 137/2 141/22
                                49/13 82/16 83/2 98/20 98/20 142/8 144/17 146/5 148/9
 58/3 65/11 66/3 66/5 69/13     102/11 124/21 136/21 181/3
 77/14 79/17 86/17 90/23                                        152/24 158/5 159/6 160/25
                                181/7 181/7 181/14 181/18       161/4 162/12 163/11 165/19
 93/20 95/11 95/11 95/11        182/8 182/20 182/21 183/1
 122/17 129/25 130/2 130/20                                     165/19 166/22 167/2 167/2
                               how [137] 4/12 5/4 8/5 17/5      167/14 167/18 169/20 170/15
 131/5 131/6 131/9 131/10       23/14 24/19 25/4 25/14 25/17 172/9 173/5 173/20 174/17
 131/11 132/13 132/16 132/17    25/18 26/3 27/6 28/22 31/14
 132/17 133/4 134/12 135/7                                      175/3 175/5 179/5 184/5
                                34/15 34/21 35/3 35/25 36/15 184/13 190/21 194/6 194/7
 135/8 135/25 139/22 141/21     39/2 43/10 43/11 44/24 47/4
 141/21 142/10 142/13 144/6                                     194/17 194/20 196/7 196/11
                                47/20 47/21 48/9 48/17 48/24 196/14 201/22 204/8 205/17
 144/13 144/14 144/15 156/5     49/3 49/9 49/12 49/13 49/13
 161/18 168/16 168/17 168/18                                    208/16 210/22 214/14 214/18
                                50/1 50/6 50/10 50/14 50/15     214/21 215/19 215/19 215/19
 177/3 191/11 191/11 191/12     50/25 51/3 51/6 51/19 53/6
 191/14 191/17 191/19 191/23                                    217/8 218/5 218/5 219/22
                                54/6 57/20 57/23 61/8 68/2      222/5 223/2 223/16 224/13
 220/3 220/6 223/3              68/5 69/13 70/8 74/7 74/18
himself [6] 70/18 105/17                                        228/7 229/15 234/8 238/18
                                74/21 78/14 82/15 87/13         240/8 247/19 248/20 249/24
 106/8 111/4 130/5 132/18       87/25 89/22 94/4 94/16 94/20 250/9 250/13 250/15 252/17
hired [1] 70/17                 94/20 97/4 99/1 99/24 100/9
his [41] 27/15 30/12 40/23                                      253/15 253/15
                                102/11 102/12 102/19 106/5    I've [26] 4/18 4/20 5/2 21/4
 41/4 41/8 41/13 42/22 45/25    106/6 111/14 118/9 132/17
 46/1 54/9 55/1 58/15 69/5                                      22/8 56/6 65/13 87/9 93/22
                                135/23 136/16 136/25 145/23     113/20 152/21 152/22 154/18
 70/16 73/12 73/13 73/20 74/3 147/11 148/5 150/1 150/8
 76/22 79/8 104/24 107/18                                       177/13 193/22 194/15 211/13
                                151/17 151/21 152/10 154/9      211/23 212/3 212/4 212/5
 116/19 122/1 122/11 129/10     157/17 157/19 159/14 165/1
 130/1 131/3 131/15 139/19                                      229/9 231/1 237/21 258/3
                                167/16 167/21 168/14 172/15     258/7
 142/17 144/14 161/24 162/9     176/7 179/7 179/11 180/2
 163/15 172/4 172/21 177/10                                   idea [12] 7/14 7/25 18/18
                                180/11 180/15 180/19 182/14     28/12 30/9 30/11 30/14
 185/17 219/15 234/10           182/14 182/15 182/16 191/12
history [1] 190/17                                              117/24 153/22 156/5 244/21
I                              190/5 190/9 190/19 190/20     120/21 122/1 122/7 122/9
                               190/22 201/8 204/21 219/6     122/15 122/16 123/12 163/10
idea...Case
        [1] 8:18-cr-00157-TDC
              245/5             Document 309 Filed 08/20/19 168/22
                               238/15                          Page 183/8
                                                                    275 of188/9
                                                                           296 188/13
identified [4] 3/13 201/23    informed [1] 169/25            222/17 222/21 223/22 226/24
 238/20 241/21                initial [9] 41/4 41/13 42/18 interpreter's [1] 117/18
identifies [1] 11/15           42/22 84/25 96/24 97/17      interpreters [28] 114/7
identifying [1] 198/13         115/9 142/17                  114/15 115/11 116/17 116/25
IL [2] 33/20 92/22            inserted [2] 242/21 242/25     117/3 117/25 118/15 118/16
illegal [2] 159/2 159/7       inserting [1] 18/11            118/23 119/6 119/8 119/20
illegible [1] 147/20          inside [1] 36/9                119/21 120/1 120/7 120/11
illusion [2] 145/7 145/12     insist [1] 12/13               120/18 120/25 121/16 122/2
immediately [2] 146/3 237/21 instance [3] 113/8 115/16       122/22 123/3 158/1 254/3
immigration [1] 98/21          221/19                        254/24 255/12 255/17
impeach [2] 196/4 240/14      instances [4] 214/9 214/25    interpreting [1] 115/15
important [11] 61/1 61/3       219/20 219/23                interruption [1] 256/9
 61/5 61/8 152/13 153/15      instead [1] 13/4              interview [9] 98/9 234/24
 203/25 229/3 235/1 245/15    instruct [1] 148/15            235/14 235/19 236/7 236/14
 248/18                       instructed [1] 243/25          240/22 241/2 241/4
impossible [1] 251/18         instructing [5] 7/11 16/15    interviewed [6] 98/4 234/22
impress [2] 78/3 169/4         29/8 137/8 222/5              235/12 235/17 236/5 236/12
impressed [1] 78/2            instruction [56] 2/18 2/19    interviews [2] 199/11 201/17
impression [2] 14/6 240/21     2/24 4/12 4/15 4/21 4/25 5/3 intimate [1] 231/12
imprimatur [1] 121/17          5/9 5/10 5/19 6/19 6/21 6/23 introduce [8] 195/9 195/11
inadequate [1] 114/25          7/10 7/23 8/11 8/16 8/18      196/24 197/4 251/15 254/14
inadvertently [1] 251/2        9/12 12/9 12/25 20/3 20/4     254/17 254/18
inappropri [1] 35/21           20/17 20/19 20/21 21/6 82/21 introducing [2] 197/12
inappropriate [21] 7/7 10/12 137/9 137/18 148/19 242/15      252/22
 28/13 31/21 35/1 35/8 35/13   242/19 242/21 242/24 243/1   introduction [7] 105/15
 35/13 35/15 36/3 47/5 47/13   243/3 243/6 243/7 243/7       105/25 106/2 106/5 106/6
 55/6 62/12 63/13 68/13 68/16 243/16 244/5 244/6 245/11      106/7 106/11
 71/13 72/13 80/17 252/15      245/17 246/15 247/4 247/5    introductory [1] 15/19
incapable [1] 213/5            247/21 248/1 248/19 248/25   invest [27] 25/12 25/15
include [16] 7/7 7/9 7/10      252/6 252/8 258/6             25/24 26/4 30/8 41/3 41/12
 8/2 8/11 8/15 12/9 18/1 18/8 instructions [31] 2/4 5/2      46/6 46/22 57/3 57/5 90/25
 18/16 20/21 142/17 197/20     5/11 7/6 7/9 10/13 10/14      97/4 99/16 129/20 129/23
 246/2 246/4 246/5             14/2 18/23 19/10 19/14 19/16 129/24 130/3 130/20 131/18
included [7] 4/18 8/18 14/21 19/18 136/25 192/14 238/25      135/6 146/3 147/9 152/12
 77/8 244/21 245/16 255/6      239/5 239/13 239/17 247/20    153/17 178/7 185/13
includes [2] 4/19 203/13       248/11 253/4 253/6 253/8     invested [2] 97/23 171/15
including [14] 2/8 4/9 6/8     253/10 253/24 254/6 255/21   investigated [2] 35/20 84/9
 6/12 6/21 12/8 18/14 19/25    255/23 256/2 258/2           Investigation [5] 234/23
 21/8 84/14 85/3 207/18 231/2 insurance [12] 3/18 64/2       235/13 235/18 236/6 236/13
 242/22                        80/6 80/20 80/21 84/16 84/20 investing [5] 75/13 126/14
incomprehensible [1] 10/21     86/9 87/5 87/6 87/13 89/3     152/7 152/11 170/1
inconsistencies [1] 198/21    intelligence [1] 224/11       investment [22] 24/5 30/5
inconsistent [8] 193/2 196/2 intend [1] 219/22               30/6 30/10 41/4 41/14 42/18
 197/4 197/12 197/25 198/6    intending [3] 112/2 121/2      42/23 57/3 84/25 86/24 87/3
 198/12 200/7                  176/25                        87/17 88/3 96/25 97/17 97/21
inconsistently [1] 197/18     intent [6] 4/24 244/2 244/13 126/23 142/17 148/16 157/25
incorporation [1] 200/4        244/15 244/17 244/18          171/14
increase [1] 178/11           intention [2] 191/9 250/24    investor [7] 145/7 145/12
independent [1] 25/18         intentionally [1] 187/2        152/5 154/4 159/8 159/9
indicated [1] 251/13          interaction [1] 37/11          159/10
indicates [2] 85/24 252/13    interest [5] 14/9 54/16 55/1 investor's [1] 163/16
indicating [3] 18/2 129/20     55/2 162/17                  investors [71] 8/24 8/25
 135/18                       interested [4] 23/23 90/19     12/3 12/4 23/22 24/11 24/22
indication [1] 3/5             90/21 90/23                   26/20 26/22 27/1 27/14 27/20
indict [1] 17/6               interesting [1] 6/2            29/9 30/18 31/1 36/2 36/2
indictment [45] 5/22 7/20     interior [1] 229/15            48/15 51/14 52/4 52/12 53/22
 8/17 9/4 9/13 9/14 9/14 9/18 internationally [1] 202/9      62/13 63/14 63/25 78/23 79/4
 10/1 10/4 10/13 10/20 11/5   Internet [2] 61/12 156/4       79/11 92/13 97/13 98/6 98/22
 11/5 11/10 11/22 11/24 12/12 interpret [13] 101/10 112/13 99/5 99/9 100/15 100/20
 12/17 12/22 13/2 13/19 13/23 112/14 117/9 117/11 117/12     100/20 101/2 101/2 101/20
 14/4 14/23 14/23 14/24 15/9   117/15 118/1 118/8 122/6      102/23 127/18 146/19 147/22
 15/13 15/21 16/12 16/16 17/1 122/12 122/18 222/23           148/6 149/17 150/1 150/5
 17/2 17/9 17/13 17/15 17/23 interpretation [4] 114/25       150/21 151/1 151/7 151/18
 18/1 18/6 18/21 19/3 19/11    115/20 115/22 116/6           151/22 153/1 153/7 153/14
 247/24 255/25                interpretations [1] 117/18     153/16 156/9 157/23 158/6
individual [2] 13/17 242/8    interpreter [62] 29/10 33/6    159/1 159/14 167/20 173/7
individuals [16] 6/9 6/16      33/8 35/11 45/6 45/7 47/8     178/6 178/7 188/7 189/15
 7/18 7/19 8/6 8/8 10/8 12/1   49/18 52/16 54/1 54/2 54/4    208/8 235/3 240/20
 15/8 15/22 16/7 16/20 17/10   59/19 63/3 63/5 66/15 72/14 investors' [1] 163/19
 18/14 19/4 199/13             73/18 77/19 85/4 88/14 88/21 involve [3] 7/22 26/5 167/15
industry [6] 118/3 118/9       89/17 90/17 101/10 101/12    involved [10] 5/21 6/1 6/25
 122/6 171/9 171/10 232/20     101/23 105/2 105/19 106/3     7/1 26/4 113/20 113/21
infer [1] 3/22                 108/5 110/25 112/13 112/17    114/12 247/18 255/3
inference [1] 2/14             114/2 115/7 115/17 116/20    involves [4] 5/24 14/11
information [20] 5/15 8/10     117/9 119/10 119/11 119/13    14/11 18/2
 49/7 61/15 61/17 66/12 154/8 119/14 119/17 119/22 120/14 involving [3] 3/19 4/10 6/3
 176/4 176/8 176/15 187/15
I                             judgment [1] 232/3             K
                              July [1] 1/5
ironingCase
         [1] 8:18-cr-00157-TDC
              21/18             Document
                              jump [2] 53/4309138/13         keep [20]
                                                Filed 08/20/19 Page  2764/24 19/10 25/11
                                                                         of 296
irrelevant [2] 149/16 153/9 June [3] 197/15 200/7 235/13 39/9 41/14 50/9 70/18 82/6
is [618]                      June 28 [2] 197/15 235/13       130/7 136/10 136/20 144/22
isn't [10] 8/5 9/4 62/16      junkie [1] 146/15               162/15 163/13 164/3 192/9
 100/14 105/21 105/21 105/22 juror [1] 248/10                 205/4 239/14 239/18 247/3
 134/11 146/14 254/11         jurors [1] 251/2               keeping [3] 3/22 163/8
Israel [36] 29/17 61/25       jury [71] 1/9 2/3 5/13 7/12     244/13
 61/25 76/23 77/5 154/20       8/10 9/2 9/22 11/1 11/5 11/7 keeps [2] 140/4 190/6
 169/12 169/14 169/14 210/4    11/22 16/4 16/15 18/13 18/14 kept [3] 4/1 29/5 144/16
 210/9 211/14 211/16 211/18    19/21 20/9 21/13 21/14 22/11 Kevin [5] 6/10 40/20 156/1
 212/10 216/5 216/9 216/13     47/21 64/19 82/8 83/19 83/20 156/4 156/15
 216/15 219/17 220/15 220/16   84/6 90/12 123/2 136/14       key [2] 10/5 11/25
 223/16 224/2 224/14 224/17    137/9 137/22 138/11 192/11    kid's [1] 215/20
 224/18 224/20 228/7 228/13    192/13 202/11 202/17 221/11 kids [1] 228/23
 228/14 229/16 229/23 230/3    221/24 233/14 234/12 237/1    kind [21] 19/10 35/17 39/2
 230/18 231/4                  237/8 238/25 239/5 239/18      39/19 59/2 71/15 114/24
Israeli [15] 61/21 76/7        239/21 242/6 242/14 246/2      115/10 116/8 117/1 183/3
 154/19 159/2 159/7 171/25     247/10 247/20 247/24 248/20    183/10 184/11 185/22 187/15
 206/22 207/8 207/17 207/18    250/21 250/25 251/5 251/18     211/1 217/1 219/1 224/18
 207/23 210/12 224/11 224/16   252/2 252/13 252/22 253/3      250/25 253/5
 228/17                        253/4 253/7 253/10 253/11     kingdom [1] 166/15
issue [24] 4/17 4/23 15/23     253/12 253/17 253/24 256/8    kit [5] 102/12 155/16 155/17
 17/16 19/25 37/18 42/16       258/2 258/6                    155/20 155/23
 111/16 112/15 121/12 122/14 just [220] 4/24 5/3 5/7 5/14 knew [21] 26/8 55/6 63/20
 123/11 123/12 137/18 137/24   6/9 8/20 8/21 9/13 10/12       63/22 78/25 79/1 79/11 80/5
 138/5 192/15 192/20 194/4     11/8 11/10 11/17 11/21 11/24 80/5 81/22 84/13 99/17
 194/21 233/11 242/15 242/23   12/17 12/18 12/24 14/1 14/10 148/21 149/8 154/12 199/5
 244/22                        15/9 15/18 16/25 17/13 18/15 201/14 225/8 225/14 235/2
issue we [1] 138/5             18/21 19/10 20/11 20/12 21/6 240/20
issues [13] 2/6 20/11 21/19    22/8 23/23 28/7 29/5 32/20    know [146] 10/5 10/11 11/1
 117/10 148/13 160/10 198/9    33/4 35/10 35/10 35/19 36/11 16/5 25/8 25/10 25/14 25/25
 221/23 244/10 250/20 251/10   37/15 39/11 40/14 41/9 43/9    26/3 26/5 27/2 31/14 33/3
 257/17 257/20                 46/7 47/6 49/25 52/3 53/23     33/11 34/1 36/8 39/16 41/5
it [556]                       54/6 55/11 56/6 61/11 61/12    42/1 44/3 46/20 47/16 48/24
it's [343]                     63/1 66/6 66/7 66/9 69/4       49/9 53/6 54/5 54/6 54/18
Itay [7] 58/13 58/14 58/19     70/4 71/18 72/10 73/25 76/9    58/15 61/8 61/13 63/17 64/22
 165/17 165/18 165/20 165/22   80/5 81/11 82/5 82/14 88/2     67/11 67/18 68/2 68/5 70/16
its [8] 5/10 121/13 184/15     92/5 94/18 95/15 97/10         70/24 74/7 75/13 76/20 78/3
 184/15 184/16 233/23 233/24   104/15 104/15 111/7 111/12     78/16 78/24 80/8 82/22 87/3
 235/22                        112/8 113/13 114/14 114/18     93/24 95/4 95/17 95/18 95/23
itself [11] 10/4 17/1 17/2     114/21 114/23 115/6 115/13     97/4 99/2 99/2 99/8 99/10
 117/17 153/4 159/5 159/19     115/16 115/18 116/16 116/25    99/24 100/9 107/3 107/9
 162/2 179/16 245/9 258/1      117/4 118/10 119/4 119/7       107/16 107/23 108/18 109/8
Itzig [1] 76/22                120/19 121/12 121/20 122/9     111/5 118/18 121/8 122/17
                               122/12 123/8 123/20 125/7      124/8 124/11 130/14 130/18
J                                                             134/2 135/20 135/23 137/6
                               126/17 131/6 131/15 132/23
Jack [2] 4/10 73/9             136/25 137/1 137/22 137/23     147/11 151/21 152/10 153/18
January [2] 170/4 206/4        138/17 140/13 140/23 142/17    153/21 153/24 155/1 155/19
Japanese [2] 175/18 175/18     142/23 144/16 148/4 149/4      156/11 165/19 165/25 167/11
Jay [3] 60/8 60/12 164/20      149/22 150/14 158/3 161/6      167/11 167/18 168/14 172/16
jeopardy [2] 199/6 201/14      161/13 162/8 163/18 164/17     173/2 173/4 175/6 175/22
Jerusalem [3] 223/16 223/23    169/12 169/13 170/12 171/11    179/11 184/13 191/12 195/19
 224/2                         176/6 176/6 176/14 177/3       198/10 199/2 203/12 207/23
JESSICA [1] 1/17               177/3 177/7 179/1 179/2        211/20 212/4 212/6 212/9
Jewish [1] 154/21              179/9 179/11 183/1 183/5       212/12 212/13 213/16 214/3
job [29] 24/1 25/11 25/12      184/6 185/11 185/13 187/3      216/12 216/21 218/3 218/8
 30/2 30/4 38/15 43/15 45/2    188/23 192/15 192/17 194/1     218/9 218/11 221/4 224/25
 47/18 48/14 48/25 49/1 58/15 194/13 195/15 196/17 197/14     226/4 226/5 229/1 229/25
 73/20 74/4 78/4 78/11 78/18   197/23 198/1 198/3 200/9       230/25 231/3 231/6 231/7
 85/24 86/4 86/18 86/18 106/8 202/10 204/23 208/7 212/21      231/10 233/23 235/20 242/7
 117/11 117/14 117/18 118/8    213/8 213/16 214/7 214/7       246/16 248/2 248/18 248/20
 152/20 165/25                 214/19 217/1 219/7 220/22      250/24 251/23 251/25 253/12
John [1] 75/6                  220/24 221/4 221/11 221/22     253/13 257/5 257/20 258/2
JohnReid [1] 75/4              222/16 222/19 230/8 230/8     knowing [2] 3/6 249/5
join [3] 20/7 31/18 43/6       232/16 234/10 236/4 236/18    knowingly [12] 4/14 4/18
joined [5] 20/6 155/1 155/21 236/25 237/3 237/17 238/1        4/19 18/13 18/15 20/6 20/7
 243/13 244/14                 239/11 239/24 240/3 241/24     20/12 243/13 243/23 245/3
jointly [1] 12/13              242/1 242/2 242/9 243/25       247/22
joke [3] 132/19 135/17         245/7 246/20 248/4 248/12     knowledge [17] 2/20 3/15
 170/13                        248/21 248/24 248/25 249/13    3/20 4/18 24/2 24/2 24/5
joking [1] 132/23              249/23 250/21 251/24 253/5     24/19 24/20 24/21 24/25 25/1
Jones [3] 143/15 191/3         253/6 253/11 253/15 253/21     25/14 63/23 99/23 176/13
 191/10                        254/2 254/2 254/17 256/14      215/1
Jordan [4] 76/23 77/2 77/10    257/1 257/4 257/12 257/18     known [16] 3/12 13/21 15/9
 77/11                         257/21 258/1 258/10            15/15 15/23 17/3 17/4 18/12
Joshua [2] 104/22 187/10      Justice [1] 1/11                18/13 108/2 125/24 211/23
judge [5] 1/9 256/23 257/3    justify [1] 7/5                 212/4 216/25 226/6 231/2
 257/16 258/15                                               knows [8] 23/14 25/3 176/17
K                              255/16                           45/17 47/12 47/17 48/3 49/11
                              leave  [7] 16/11 45/14 45/22      52/15 52/24 52/24 54/6 54/22
knows... [5] 8:18-cr-00157-TDC
       Case    220/25 220/25    Document
                               131/11      309131/19
                                       131/15    Filed246/21
                                                       08/20/19 57/18
                                                                  Page62/17
                                                                       277 of65/18
                                                                               296 66/4 66/14
 231/4 231/6 231/11           leaves [2] 233/15 234/13          70/18 71/6 77/16 78/5 78/18
Kobi [12] 54/9 56/16 56/16    lecterns [1] 256/13               79/8 82/12 83/19 85/16 86/11
 58/13 60/14 67/15 164/21     lecture [2] 76/23 77/4            86/16 86/17 87/6 87/9 87/22
 169/24 170/9 170/21 170/21   led [1] 247/10                    88/23 89/3 89/4 89/18 89/18
 178/1                        LEE [24] 1/5 66/25 211/20         89/19 89/23 89/24 90/2 93/21
Kristiansen [8] 129/3 129/18 211/22 212/2 212/13 213/3          94/1 94/9 94/18 94/19 97/6
 130/10 130/14 130/18 131/2    213/5 213/12 213/14 215/10       97/6 99/11 104/9 104/13
 132/9 246/4                   216/1 216/13 216/22 216/23       105/1 105/3 106/11 106/12
Kuchock [3] 177/10 177/14      216/25 217/10 218/6 224/25       106/13 108/7 110/7 110/9
 177/15                        226/9 229/25 230/3 230/7         110/11 110/12 114/6 114/8
L                              232/1                            114/8 117/16 118/6 130/21
                              Lee's [1] 231/6                   132/3 132/19 132/25 133/3
L-E-V-A-R-I [1] 228/1         left [20] 140/25 143/2            133/9 135/10 135/11 135/18
L-I-M-O-R [1] 209/22           155/10 158/22 164/19 170/2       135/21 136/19 140/16 146/15
labeled [1] 5/11               170/10 170/20 170/20 170/22      146/23 147/4 147/6 147/9
lack [4] 7/5 244/2 245/5       171/2 171/2 171/2 171/9          147/10 154/22 159/25 163/20
 245/20                        171/10 202/7 233/8 238/18        163/25 165/5 165/6 165/8
ladies [6] 21/17 82/3 136/9    257/10 257/11                    166/1 166/1 166/19 167/12
 138/13 222/3 238/11          legal [28] 152/23 152/24          167/13 168/21 170/13 170/14
laid [1] 9/25                  153/3 153/5 157/5 158/22         172/8 178/11 181/20 182/23
Lane [1] 1/22                  159/3 159/9 159/10 159/18        187/21 188/7 191/20 192/16
language [34] 4/19 5/1 5/12    159/18 159/19 160/8 164/1        192/23 193/25 202/4 204/17
 8/3 11/21 16/8 18/1 18/16     164/3 195/6 195/22 196/10        208/18 211/3 211/3 212/2
 39/15 39/19 46/20 46/21       199/5 201/14 204/3 206/12        215/11 217/10 219/21 224/16
 46/25 72/18 82/20 87/8        206/15 206/16 206/20 207/14      225/9 225/16 226/10 228/19
 117/11 117/13 118/2 118/5     236/10 240/8                     234/18 244/8 245/21 249/13
 120/21 223/17 242/17 242/23 legally [1] 7/24                   249/22 251/4 251/21 252/6
 242/25 244/8 244/22 247/23   legitimate [3] 7/17 160/9         252/7 254/10 254/17 255/10
 248/12 252/12 253/13 254/12   160/19                           257/13
 254/20 254/23                Lena [4] 33/20 42/13 86/24      liked [1] 50/12
Lansky [2] 133/20 134/8        103/8                          likely [4] 130/20 153/16
large [2] 138/5 156/16        length [1] 181/4                  188/8 239/6
largely [5] 5/10 5/25 6/20    lengthy [1] 239/1               likes [1] 147/12
 10/20 19/16                  less [6] 57/3 57/5 57/11        limited [3] 16/4 82/24
last [19] 8/14 10/6 50/8       124/21 131/22 157/21             198/20
 73/20 74/3 125/1 148/4       let [19] 37/20 39/1 55/1        limiting [1] 253/5
 150/14 170/17 205/24 207/13   57/15 63/12 64/11 64/22        Limor [5] 209/11 209/15
 207/13 209/20 220/9 222/4     77/22 79/25 86/10 87/15          209/22 231/2 231/19
 223/7 227/23 249/12 251/9     118/11 141/14 152/2 163/18     line [4] 46/14 70/20 152/11
lasted [1] 181/25              175/9 175/9 204/2 245/18         200/18
lastly [1] 206/14             let's [40] 37/2 38/21 48/6      lines [3] 18/10 254/10
late [7] 35/15 36/17 182/19    54/7 54/7 68/21 74/25 74/25      254/24
 201/1 202/13 248/22 254/18    75/1 80/25 93/11 105/8         linguistic [1] 254/16
later [15] 5/15 19/19 21/18    106/21 109/4 125/7 126/16      link [11] 58/11 59/11 59/17
 21/19 74/11 79/17 92/8        130/9 138/17 140/23 147/14       59/25 60/3 60/24 61/5 61/12
 123/16 129/23 129/24 137/7    148/3 148/3 149/1 157/4          61/13 61/20 134/1
 188/19 200/6 224/14 240/24    159/20 161/1 164/17 165/11     LinkedIn [1] 211/4
law [18] 159/2 159/8 196/21    169/5 169/19 170/18 170/18     Linkopia [18] 14/24 54/11
 199/11 199/22 200/12 201/21   171/22 172/20 172/20 173/9       55/4 58/1 62/9 90/11 91/8
 206/22 206/22 207/8 207/11    173/9 189/20 192/17 230/11       91/9 91/13 91/18 91/24 92/2
 207/17 207/21 207/24 210/17 letter [2] 84/8 156/25             92/6 184/3 184/14 184/19
 224/13 224/18 241/18         letters [1] 63/21                 185/8 185/19
lawful [1] 244/2              Levari [11] 220/13 227/13       links [2] 59/21 60/15
LAWRENCE [1] 1/12              227/18 227/25 228/4 228/6      Liora [4] 3/19 52/24 235/17
lawyer [6] 84/8 152/22 157/2 230/14 231/24 232/7 232/16         236/12
 163/11 224/14 224/17          232/25                         liquid [3] 42/11 42/20 43/19
lawyers [2] 79/2 156/19       level [7] 17/25 115/20          Lisa [1] 1/21
lay [1] 214/14                 115/22 116/5 116/6 121/1       list [9] 11/23 12/1 13/17
lays [1] 10/2                  164/23                           15/7 15/9 15/22 16/22 65/16
lead [5] 45/24 90/20 177/19 levels [1] 173/22                   242/4
 214/21 220/5                 license [3] 170/23 171/8        listed [5] 3/9 13/22 14/6
leader [3] 72/2 72/3 72/5      171/12                           15/13 166/17
leaders [1] 186/10            lie [19] 30/13 35/16 35/18      listen [24] 36/15 36/19
leading [4] 181/10 214/17      152/25 153/7 159/3 159/8         50/17 51/6 68/6 69/17 69/21
 215/3 221/5                   159/9 159/10 159/12 168/21       70/10 70/12 70/13 70/21
leads [1] 91/6                 170/7 171/1 171/18 191/14        115/4 116/15 122/22 123/15
learn [17] 4/8 35/19 36/11     198/25 200/20 201/21 247/11      126/4 127/8 181/7 181/14
 44/20 69/8 69/9 69/13 70/13 lied [4] 77/18 92/13 157/24        181/18 181/20 217/24 230/7
 70/15 74/18 74/20 93/21       158/2                            242/11
 102/11 133/11 224/5 224/12   life [4] 135/12 183/15 212/5 listened [8] 36/24 50/25
 224/13                        224/2                            51/3 51/5 69/14 74/23 127/5
learned [2] 80/1 85/13        lifetime [5] 166/10 166/14        178/19
learning [1] 2/15              167/7 203/4 203/7              listening [4] 27/1 69/18
least [17] 3/3 3/4 3/9 7/17 like [146] 14/8 19/15 22/22         126/19 198/3
 17/20 38/12 61/20 62/6        35/16 35/17 36/11 36/12        listing [2] 11/24 13/23
 107/14 136/23 195/19 196/25   41/11 44/23 45/5 45/7 45/16 literal [2] 118/10 251/24
 201/23 229/24 242/18 247/18
L                              144/17 167/20 167/22 167/25        125/19 162/16 162/25 163/15
                               174/9 174/10 174/15 174/22         164/2 205/4 205/25
literally [2]
       Case     118/4 123/10
             8:18-cr-00157-TDC  Document
                               174/23  175/2309
                                              175/3Filed 08/20/19management
                                                                    Page 278[5]
                                                                             of 296
                                                                                 99/25 99/25
little [23] 12/18 15/16       lot [31] 23/15 25/4 33/21           131/12 162/22 162/23
 20/10 21/5 32/24 54/7 60/24   34/17 34/24 34/25 37/11           manager [29] 10/20 16/21
 101/5 109/2 114/12 115/17     46/15 50/13 61/13 67/9 67/10 16/21 27/12 37/4 37/10 41/25
 116/25 131/24 133/1 202/7     70/16 95/17 105/13 130/10          48/1 50/5 50/17 50/20 50/22
 204/16 211/20 212/2 224/24    133/10 139/1 139/10 139/20         73/8 77/6 86/22 86/23 87/2
 229/25 232/2 247/18 256/4     149/13 157/18 169/1 169/2          101/14 104/24 141/17 149/23
live [4] 193/22 210/5 223/24 173/8 186/12 225/20 226/10           150/7 150/23 150/24 152/19
 228/9                         231/12 257/3 257/13                164/22 170/13 177/18 177/23
lived [1] 211/12              lots [2] 93/20 153/14              managers [37] 28/6 35/8 36/1
lives [1] 231/2               loud [1] 53/15                      47/11 47/12 48/6 48/9 48/14
living [7] 210/21 211/5       love [1] 226/25                     48/24 49/2 49/10 50/11 50/21
 211/8 220/17 224/1 228/8     lower [1] 178/8                     51/1 51/4 51/7 51/9 51/24
 229/22                       lunch [5] 82/17 83/9 83/10          52/9 52/10 52/20 62/13 63/14
LLP [1] 1/16                   136/7 136/10                       100/19 101/1 151/7 151/11
loan [3] 33/3 76/21 76/25     Luncheon [1] 137/15                 151/17 151/21 153/13 154/1
located [1] 91/9              lunchtime [1] 239/7                 154/2 177/5 186/10 186/11
locations [1] 6/13            lung [1] 124/18                     186/13 186/22
lock [3] 44/22 131/25 247/20 lying [8] 154/5 154/6 156/12 managing [7] 10/7 163/4
locks [1] 131/24               158/6 159/1 168/20 169/2           163/6 163/9 163/12 163/16
logical [1] 243/14             200/19                             163/19
logistics [1] 229/16                                             mandatory [1] 228/16
long [25] 2/6 28/22 34/15     M                                  manner [5] 10/3 15/4 15/11
 60/21 101/8 102/17 115/25                                        15/12 16/5
 149/13 154/23 174/19 179/7   M-A-I-M-O-N-I    [1] 223/10
                              M-E-I-T-A-L   [1]   228/1          manners [1] 9/15
 179/12 180/2 180/11 180/15                                      manual [1] 125/4
 180/19 182/6 211/10 216/8    ma'am [1] 81/10
                                                                 many [21] 7/16 7/20 31/14
 225/10 225/12 225/13 225/14 machine [1] 173/11                   34/21 35/3 48/9 48/17 49/12
 251/1 251/5                  made  [40]   2/21  2/25  20/15
                               30/5  30/6  30/18  31/1  45/17     49/13 49/13 56/25 88/9 97/4
longer [2] 20/10 165/4                                            99/1 144/11 157/17 157/19
look [128] 7/4 8/6 10/1        75/15 77/14 77/15 90/19
                               126/23  131/15   131/17  133/10    203/12 213/15 215/12 241/9
 14/14 19/8 21/7 22/22 23/4                                      map [2] 34/10 124/22
 24/18 24/18 28/1 31/3 31/24   144/24  144/24   149/17  150/2
                                                                 March [9] 157/6 163/21 164/1
 33/13 34/8 34/12 37/20 38/21 151/2 159/15 174/9 174/14           164/6 164/12 204/5 206/7
 40/3 40/17 42/6 44/6 45/3     175/1  196/7  197/16   234/24
                               235/1  235/13  235/19   236/7      206/8 206/12
 45/5 46/12 46/14 47/1 47/12                                     March 2016 [2] 164/1 204/5
 54/6 54/7 56/10 58/9 60/5     236/14 243/10 245/3 246/1
 60/23 62/4 66/21 68/21 70/1   247/10 249/25 250/10 250/21 March 22 [1] 206/8
                              magician   [1] 107/23              March 3 [1] 206/12
 71/1 74/9 75/2 75/10 75/21                                      mark [13] 71/9 72/25 126/11
 77/21 79/20 80/25 83/25      mail [1] 133/22
                                                                  127/21 130/10 130/25 132/7
 84/18 84/23 86/21 88/6 90/7 Maimoni [11] 219/9 222/7             134/25 145/21 169/5 169/20
 92/16 93/8 93/11 95/19 95/19  222/11  223/9  223/13   223/15
                               223/17 223/23 224/24 226/16        170/19 257/6
 95/20 97/6 102/2 103/11                                         market [18] 38/13 43/5 43/7
 104/1 104/5 104/9 104/16      227/9
                              maintain [1] 91/16                  43/16 43/21 44/2 44/17 45/13
 105/8 109/4 110/7 110/11                                         46/9 75/20 93/21 98/14 99/23
 110/12 125/17 126/10 126/16  make  [73]   9/19  12/9  14/10
                               20/5 23/14 23/15 23/19 24/3        132/15 152/16 153/11 154/9
 127/21 128/24 129/13 130/9                                       204/21
 130/24 133/14 134/24 138/17   24/10  24/15  25/4  25/5  25/8
                               25/21  38/13  38/15  42/19        marketing [2] 166/2 183/22
 139/24 140/16 140/23 142/22                                     marketing-wise [1] 166/2
 143/25 145/16 145/21 146/7    48/17 58/5 65/23 74/1 74/1
                               75/11  82/4  90/24  93/19  95/3   markets [2] 134/3 134/4
 146/10 148/3 149/1 155/8                                        marks [1] 188/8
 155/9 157/4 161/2 162/11      97/7  100/6  100/22  101/15
                               101/19 102/12 108/7 115/20        MARYLAND [5] 1/1 1/4 1/22
 165/11 167/3 167/13 168/3                                        119/14 119/23
 169/5 169/19 170/18 170/18    121/9  124/2  124/6  126/24
                               128/5  130/19  132/17   132/19    mastectomy [1] 230/5
 171/22 172/20 172/20 173/9                                      Master's [1] 153/8
 173/9 175/9 178/22 178/25     139/6 139/8 147/6 147/7
 179/19 180/4 180/8 183/7      147/12 148/15 153/16 153/23 match [6] 66/4 66/18 67/6
                               154/3 158/3 167/24 177/7           140/22 148/24 160/3
 184/21 184/21 186/25 187/5                                      matching [1] 66/20
 194/12 201/23 201/24 201/25   192/6 197/24 203/24 206/24
                               211/3 220/5 233/12 236/19         material [1] 240/16
 207/12 237/23 256/17                                            materially [1] 246/12
looked [5] 62/6 62/7 94/7      236/25  237/9  243/8   243/20
                               246/8 251/5 253/12 253/21         materials [5] 6/11 78/12
 198/4 233/11                                                     104/18 187/19 246/5
looking [7] 8/14 9/24 51/9     256/6 257/13
                              makes  [9]   7/8  13/19  18/4      math [2] 66/8 175/7
 105/22 156/20 204/8 248/25                                      matter [4] 114/18 170/1
looks [4] 7/20 71/6 85/16      90/21 120/18 121/1 237/16
                               239/24 243/14                      194/1 196/19
 251/21                                                          matters [4] 9/18 82/5 158/22
lose [16] 38/13 38/15 43/8    making  [34]   8/25  12/5  13/4
                                                                  207/14
 43/13 44/4 44/22 45/14 45/15 19/25 24/17 41/9 97/21 100/4 Mauritius [10] 34/4 67/20
 99/5 99/9 107/24 108/20       100/17 100/21 101/3 101/21
                               114/24 118/21 128/11 128/14        67/21 91/10 91/19 99/3 99/4
 124/10 139/7 139/14 174/13                                       99/7 170/22 171/2
losing [16] 24/23 25/24 26/9   140/4  140/8  140/14   140/20
                               150/5 152/12 173/11 176/3         maximize [5] 39/10 39/16
 98/6 98/7 98/10 98/23 99/17                                      39/22 39/25 40/6
 100/6 100/16 108/14 127/18    176/14 176/14 190/6 207/3
                               207/24  242/22   246/6  249/24    maximizing [1] 39/20
 128/18 128/21 173/23 174/2                                      maximum [2] 8/23 12/3
losses [1] 107/25              250/7 250/14
                              malice [1] 244/2                   may [47] 22/4 37/19 38/1
lost [22] 8/25 12/4 24/11                                         42/21 44/20 45/23 55/11
 24/13 100/1 100/12 124/7     Mami  [1]   132/24
                              manage [9] 101/2 107/4              55/19 61/24 64/16 70/23
 132/14 133/6 133/8 133/10
M                              14/23 15/4 15/11 15/12 16/6 misunderstanding [2] 196/4
                               25/8 43/22 107/13 117/15         240/14
may... Case
        [36] 8:18-cr-00157-TDC
              78/18 80/19       Document
                               118/5  122/10309  Filed
                                             122/10    08/20/19misunderstood
                                                     126/24       Page 279 of [1]
                                                                              296 122/4
 80/23 81/4 81/23 84/13        128/5 139/20 165/8 244/1        misunderstooding [1] 94/1
 116/24 121/21 122/1 122/4    meant [6] 18/7 34/10 35/17       model [1] 5/2
 122/9 122/17 136/6 137/11     65/9 121/4 132/21               mom [3] 24/19 124/18 212/14
 140/15 158/15 179/2 184/18   mechanical [1] 1/24              moment [9] 38/6 55/12 111/7
 192/5 194/16 209/19 213/24   meet [6] 225/3 225/5 225/6        117/5 121/22 166/3 233/6
 218/19 219/4 219/5 222/6      225/7 225/7 242/1                235/4 237/3
 222/15 223/1 227/22 233/2    meeting [1] 137/12               money [162] 8/25 9/1 12/4
 235/4 237/2 237/6 238/12     meetings [1] 78/10                12/5 23/15 23/19 23/24 24/4
 246/15 253/17                Meital [4] 220/13 227/13          24/12 25/4 25/20 25/21 30/19
May 2016 [2] 80/19 80/23       227/18 227/25                    31/1 31/7 33/1 33/10 38/14
May 23 [2] 81/4 84/13         members [3] 216/12 216/22         38/15 41/3 41/9 41/12 41/15
maybe [35] 10/23 14/20 18/6    252/3                            42/11 42/20 42/22 43/10
 18/10 27/11 36/6 45/10 46/11 membership [1] 249/6              43/19 44/21 44/22 45/1 46/2
 53/3 53/24 68/19 70/19 71/19 memory [2] 153/5 175/13           46/15 46/23 49/3 49/9 49/15
 81/25 88/9 92/7 113/19       mention [4] 141/20 142/12         49/23 50/7 50/11 50/15 57/4
 129/24 133/8 153/23 155/5     191/24 238/13                    57/5 64/5 65/21 66/19 67/7
 162/2 162/2 173/23 173/24    mentioned [6] 60/10 141/21        80/16 84/11 85/18 90/25
 179/2 184/10 194/12 212/14    177/6 216/4 216/8 226/16         93/20 95/3 98/6 98/7 98/10
 213/16 213/16 222/19 241/25 message [2] 251/3 252/19           98/23 99/5 99/10 99/25 100/1
 250/20 251/23                met [6] 41/15 120/10 217/8        100/5 100/12 100/17 100/21
Maymon [17] 26/17 27/13        225/1 230/19 230/23              100/22 101/3 101/19 101/21
 27/13 27/19 28/3 28/7 28/13 methods [2] 6/15 6/15              128/12 129/17 129/22 129/22
 37/3 47/3 52/8 52/11 74/7    Michael [5] 40/22 41/2 41/6       130/6 131/12 132/10 132/13
 175/11 176/21 176/22 176/24   41/21 41/25                      132/17 132/19 132/23 132/24
 176/25                       microphone [5] 59/6 173/22        133/7 133/8 133/10 133/10
MBA [1] 210/17                 209/20 223/7 227/23              134/3 134/5 134/14 135/3
MCAC [1] 224/12               microphones [1] 256/12            139/7 139/8 140/8 140/14
me [136] 14/9 19/20 23/9      Microsoft [2] 224/12 224/13       140/20 141/5 141/11 141/14
 24/19 27/7 27/11 28/23 29/7 middle [2] 170/4 252/16            141/18 142/2 142/13 144/14
 31/10 36/12 36/14 37/20 39/1 might [20] 3/4 10/1 15/2          145/3 145/8 145/13 145/18
 40/15 40/22 41/2 41/6 41/21   55/22 118/14 129/20 130/2        146/3 147/3 147/6 147/7
 41/25 43/9 43/10 45/11 47/9   140/19 149/8 149/9 154/2         147/9 147/12 147/23 148/1
 47/25 48/3 48/23 49/19 49/20 166/22 185/10 185/21 194/18       148/5 148/21 149/17 150/1
 49/20 50/4 50/22 51/2 52/13   202/14 233/12 234/18 244/10      150/5 150/20 150/21 150/22
 53/1 53/2 53/18 54/15 55/1    251/2                            151/1 151/2 156/20 159/1
 56/3 56/20 57/15 59/3 60/2   Mike [9] 22/12 22/13 23/8         159/8 159/14 162/16 162/21
 62/17 63/12 64/11 64/22 66/4 23/13 23/18 23/21 24/1 24/7       162/25 163/4 163/7 163/15
 66/5 66/18 67/9 68/18 71/19   25/3                             163/16 163/19 167/20 167/21
 72/15 74/19 77/8 77/22 78/16 Mila [14] 4/3 6/12 77/22          167/24 170/2 170/3 170/4
 78/17 79/18 79/25 81/2 81/11 77/23 78/9 78/15 79/24 80/2       172/2 172/15 173/2 173/7
 84/12 85/16 87/12 87/15       85/13 85/17 85/24 88/20 89/5 173/10 173/23 173/24 174/9
 87/21 88/9 90/3 93/2 93/5     89/9                             174/9 174/10 174/16 175/2
 98/19 101/9 102/25 103/23    military [2] 210/14 229/4         191/21 191/22 191/25 205/5
 106/1 106/16 108/4 111/8     milked [2] 39/3 40/9              205/6 205/10 208/8 208/15
 121/23 127/23 130/11 132/10 Miller [2] 104/23 187/11           208/18
 133/1 133/12 138/2 143/5     million [12] 32/7 32/7 32/8 monitor [7] 56/10 60/23
 144/10 144/16 145/19 146/11   81/16 85/2 167/21 169/14         104/16 125/14 125/17 127/24
 147/9 147/24 149/12 149/14    172/18 172/22 173/4 173/6        167/4
 152/2 158/2 158/17 158/18     215/16                          monitors [1] 21/24
 161/20 162/14 163/18 165/23 millions [2] 171/14 172/4         Montgomery [1] 155/3
 166/20 166/25 166/25 167/12 mind [7] 5/4 5/16 82/7            month [21] 32/6 49/12 49/16
 167/23 170/14 172/1 172/2     136/11 192/9 239/14 239/18       49/23 50/2 74/11 80/6 81/14
 175/9 175/9 194/13 197/1     mine [2] 66/4 195/20              81/15 85/1 108/1 126/13
 199/1 201/24 204/2 205/8     minimum [9] 57/2 57/13 57/25 126/25 128/6 128/15 156/16
 205/8 208/14 212/9 219/7      58/8 131/14 131/18 131/19        169/14 172/18 172/19 212/19
 221/10 222/23 225/4 225/20    178/2 178/11                     216/9
 230/4 230/6 230/7 230/20     minus [4] 100/3 100/3 150/20 monthly [2] 107/5 125/20
 231/13 245/18 252/6 256/25    150/23                          months [9] 27/4 50/9 70/19
mean [60] 6/19 7/25 12/23     minute [16] 71/9 72/25 82/4       73/20 74/3 80/4 85/13 89/9
 13/3 13/5 13/18 14/17 17/15   126/10 127/21 130/9 130/24       124/25
 30/6 35/15 43/3 45/22 45/24   132/6 134/25 169/5 169/19       Morales [21] 4/3 6/12 77/22
 45/24 46/5 48/19 65/10 72/4   170/19 175/10 192/7 256/7        78/6 78/9 78/21 78/22 79/3
 86/15 88/23 95/23 97/19       257/6                            79/4 79/24 80/2 80/8 80/12
 99/21 99/22 100/4 112/17     minutes [19] 34/16 34/16          80/16 84/2 84/13 85/14 85/17
 116/15 118/4 119/5 122/10     83/5 133/4 136/17 179/13         85/24 89/6 89/10
 124/1 124/5 124/6 134/12      179/16 180/3 180/12 180/16      Morales' [1] 77/23
 136/20 138/1 140/14 141/22    180/20 180/22 180/24 181/1      more [89] 6/2 6/4 7/21 7/21
 161/21 162/20 163/14 165/7    202/13 237/9 256/25 257/10       12/9 12/18 12/19 15/16 23/19
 165/19 168/2 173/6 174/1      257/11                           23/24 24/3 24/8 25/13 25/16
 174/9 199/10 201/16 201/20   mirrored [1] 8/21                 25/16 25/21 31/17 32/11 35/5
 213/2 218/25 219/4 221/9     misleading [1] 206/24             35/6 35/9 36/18 46/2 46/11
 231/10 234/5 244/13 246/25   mismatch [1] 67/10                46/15 46/22 46/22 50/7 50/15
 253/1 257/5                  miss [3] 48/4 69/19 112/18        51/25 52/1 52/3 52/15 57/1
meaning [7] 40/5 76/4 118/9 mistake [2] 110/2 167/6             69/8 69/9 69/13 70/3 70/14
 122/6 122/12 133/9 170/1     mistaken [3] 33/25 34/1           70/15 79/17 83/5 85/17 87/9
meaningful [2] 212/21 231/8    42/21                            91/20 100/5 100/6 100/7
means [20] 9/13 9/15 10/3
M                              113/3 114/19 129/6 129/9         166/6 167/2 168/6 173/10
                               129/18 130/10 130/14 131/2       173/18 191/1 192/22 193/2
more...Case
        [41] 8:18-cr-00157-TDC
               105/14 106/14    Document
                               132/9  133/20309  Filed
                                             134/8     08/20/19 193/2
                                                    140/2         Page194/10
                                                                       280 of195/3
                                                                              296 195/5
 112/3 116/18 117/5 119/2      140/10 141/2 141/4 157/23        195/7 195/11 195/11 195/12
 130/20 132/4 132/5 142/15     168/14 168/14 175/10 177/23      195/21 196/7 196/9 196/17
 147/19 151/1 151/2 153/16     181/16 184/22 184/25 191/10      197/7 197/16 197/16 199/4
 154/4 157/21 157/22 166/21    203/16 207/21 223/13 223/17      199/7 199/8 199/17 199/25
 166/23 167/17 168/21 170/17   223/23 226/16 234/16 236/4       200/7 201/9 201/10 204/2
 172/18 178/7 180/4 186/6      246/4 256/24                     208/7 208/20 209/3 209/8
 189/15 196/18 198/10 203/25 Mr. Alfasi [20] 26/15 26/19        209/9 210/1 211/5 212/1
 214/22 215/1 215/2 219/6      28/3 28/13 28/17 29/15 30/2      212/12 212/17 212/23 212/25
 237/9 238/19 246/22 248/24    37/3 47/2 52/8 52/11 53/17       213/10 213/12 213/19 214/21
 251/24 255/3 256/5            53/21 96/18 97/2 141/2 141/4 215/3 215/9 215/23 215/25
morning [12] 19/6 82/1 93/1    175/10 184/22 184/25             216/18 216/21 217/5 217/8
 238/20 238/24 239/6 239/19   Mr. Barzelai [1] 3/13             217/9 217/15 217/21 218/2
 240/1 242/1 249/18 254/2     Mr. Berdeaux [1] 84/21            218/7 218/12 218/14 218/16
 258/17                       Mr. Bitton [2] 157/23 207/21 219/11 219/16 220/14 220/21
most [21] 6/2 7/13 52/23      Mr. Corsetty [2] 75/15 75/17 220/22 221/8 221/15 221/18
 61/1 61/3 61/5 61/8 99/3     Mr. Erez [1] 73/15                221/20 222/4 225/5 225/10
 99/4 99/6 116/2 116/9 120/9 Mr. Erez's [1] 73/15               225/18 226/3 226/4 226/7
 121/21 135/3 186/11 211/17   Mr. Fischer [1] 90/4              226/16 226/19 228/4 228/6
 212/5 230/6 245/21 245/25    Mr. Fisher [6] 81/1 81/4          230/14 230/15 230/22 231/15
mostly [2] 165/12 224/19       87/25 88/25 89/21 90/1           231/17 231/24 232/7 232/13
mother [1] 231/11             Mr. Fronzaglia [1] 114/19         234/24 235/13 235/14 236/7
motion [6] 249/24 249/25      Mr. Goldman [1] 68/24             236/9 236/15 240/5 240/7
 250/2 250/5 250/10 250/12    Mr. Hadar [1] 51/19               240/19 241/3 241/10 241/15
motions [1] 249/16            Mr. Herzog [1] 58/19              245/19 247/10 251/13 251/21
motivated [1] 200/15          Mr. Jones [1] 191/10              252/14 253/18 254/11 254/16
motivation [1] 241/20         Mr. Kristiansen [6] 129/18        254/22
motive [4] 198/25 200/11       130/10 130/14 131/2 132/9      Ms. [34] 51/16 78/6 78/21
 200/12 200/20                 246/4                            78/22 79/3 79/4 80/8 80/12
move [11] 28/7 33/1 75/1      Mr. Lansky [2] 133/20 134/8       80/16 84/2 84/13 165/25
 114/2 192/18 218/23 221/7    Mr. Maimoni [4] 223/13            197/7 199/24 211/20 213/12
 222/1 226/14 234/11 257/4     223/17 223/23 226/16             215/10 216/1 216/13 216/22
moved [2] 212/8 212/16        Mr. Maymon [4] 26/17 27/13        216/23 224/25 227/5 229/25
movie [5] 76/5 77/14 77/15     27/13 27/19                      232/7 232/16 232/25 235/19
 109/2 109/2                  Mr. Pollack [2] 234/16 236/4 236/15 241/4 241/5 241/14
Mr [131] 2/11 9/9 12/11       Mr. Praetorius [2] 140/2          241/17 246/6
 12/24 13/16 14/8 16/6 17/8    140/10                         Ms. Cottingham [1] 227/5
 18/5 28/3 28/13 33/19 33/24 Mr. Rami [1] 203/16              Ms. Elbaz [2] 241/4 246/6
 37/3 37/4 37/16 38/7 38/11   Mr. Regaim [2] 168/14 168/14 Ms. Fisher's [1] 165/25
 38/18 38/22 38/25 39/1 40/22 Mr. Roytman [23] 63/6 63/9      Ms. Lee [9] 211/20 213/12
 44/13 44/16 44/19 46/18 47/3 66/24 67/7 69/3 69/7 70/4         215/10 216/1 216/13 216/22
 47/4 47/4 49/24 49/24 49/25   70/8 70/8 70/12 70/15 71/4       216/23 224/25 229/25
 52/8 52/8 52/11 52/11 54/25   72/11 72/22 74/15 74/17        Ms. Levari [3] 232/7 232/16
 55/2 55/6 55/9 56/21 57/23    74/19 74/23 90/4 129/6 129/9 232/25
 58/4 58/19 58/22 58/22 60/16 177/23 181/16                   Ms. Morales [10] 78/6 78/21
 73/11 73/13 75/23 81/8 81/25 Mr. Simpson [2] 71/24 72/7        78/22 79/3 79/4 80/8 80/12
 82/14 82/22 83/23 111/20     Mr. Smith [1] 75/15               80/16 84/2 84/13
 112/14 112/16 112/23 112/24 Mr. Van [2] 113/3 256/24         Ms. Uzan [1] 197/7
 113/3 113/8 113/10 113/16    Ms [242] 2/19 3/1 3/10 3/14 Ms. Welles [7] 51/16 199/24
 114/5 114/7 116/18 117/2      6/1 6/3 6/9 6/9 6/13 6/14        235/19 236/15 241/5 241/14
 119/5 120/2 130/18 136/6      7/15 11/19 12/8 12/14 15/23      241/17
 138/15 143/4 143/6 143/18     18/12 21/21 21/21 22/8 23/21 much [25] 26/3 32/11 43/10
 143/22 144/3 144/20 165/2     26/6 26/6 26/19 28/1 31/6        43/11 49/3 49/9 50/1 50/11
 165/2 172/24 173/1 173/14     33/12 33/16 34/10 38/6 38/18 56/4 132/17 136/13 150/1
 173/21 175/11 175/16 176/20   38/23 44/9 44/19 47/2 51/13      152/10 158/17 159/14 166/21
 176/22 176/24 176/25 178/10   53/1 53/20 53/21 55/16 56/6      167/21 172/15 192/9 209/4
 178/15 178/17 181/21 181/22   56/10 58/11 62/6 64/22 71/3      209/5 218/16 227/8 227/10
 187/6 187/21 190/4 192/3      71/15 72/10 72/21 75/2 77/1      232/24
 194/24 196/23 197/9 197/12    78/2 78/6 78/21 82/11 83/18 multiple [8] 5/17 6/19 6/21
 197/19 198/12 201/20 202/20   83/22 84/2 84/20 89/8 90/10      7/10 8/11 8/16 12/25 17/19
 204/4 204/16 205/14 205/18    92/12 92/18 94/6 95/18 96/18 must [4] 89/8 89/8 140/14
 208/3 209/6 219/9 223/15      98/4 100/14 100/19 101/6         183/18
 224/24 227/8 234/10 237/14    102/4 103/2 104/15 106/21      mutual [2] 225/1 230/24
 237/21 242/15 244/8 246/16    108/12 111/3 113/15 119/23     mwe [1] 77/9
 252/23 254/9 255/9 256/16     121/11 122/8 123/20 124/12     my [100] 2/17 24/19 26/10
 257/18 258/5                  124/25 126/4 126/10 126/19       28/21 28/23 31/6 33/8 35/23
Mr. [91] 3/13 26/15 26/17      127/14 128/1 129/2 129/16        36/25 45/10 46/20 46/25
 26/19 27/13 27/13 27/19 28/3 129/25 130/18 131/14 132/9        47/18 47/22 49/17 53/12
 28/13 28/17 29/15 30/2 37/3   133/15 134/21 135/1 135/25       53/15 56/15 63/4 63/21 65/8
 47/2 51/19 52/8 52/11 53/17   138/19 138/21 139/3 139/6        66/1 66/10 66/17 66/20 67/5
 53/21 58/19 63/6 63/9 66/24   139/16 140/24 143/2 145/5        67/11 78/19 87/11 89/18 94/9
 67/7 68/24 69/3 69/7 70/4     145/16 146/10 146/18 147/21      101/7 106/6 106/8 107/12
 70/8 70/8 70/12 70/15 71/4    148/5 149/15 151/6 152/2         107/12 120/5 121/16 122/7
 71/24 72/7 72/11 72/22 73/15 153/13 154/11 155/8 156/8         122/16 123/1 123/20 124/18
 73/15 74/15 74/17 74/19       156/11 156/19 157/4 157/11       133/16 135/11 135/13 137/21
 74/23 75/15 75/15 75/17 81/1 158/13 158/25 159/24 160/17       141/19 146/17 146/24 150/9
 81/4 84/21 87/25 88/25 89/21 161/3 162/3 162/12 165/12         150/24 150/25 152/22 153/5
 90/1 90/4 90/4 96/18 97/2
M                             never [39] 27/15 34/25 48/2      218/11 218/15 223/18 223/25
                               48/2 50/25 51/3 68/12 68/15     227/6 232/12 232/18 232/21
my... [45]
       Case 156/22  157/2
             8:18-cr-00157-TDC  Document
                               69/14       309 76/9
                                      76/1 76/9 Filed78/9
                                                      08/20/19 233/4
                                                                 Page233/20
                                                                      281 of238/1
                                                                             296 240/23
 165/8 165/9 166/16 167/6      94/2 94/7 94/9 94/17 121/15     243/5 248/4 248/7 250/15
 169/21 170/15 170/17 177/13   132/16 133/3 135/11 145/6       253/1 253/24 254/21 257/7
 179/14 183/15 211/2 211/17    145/11 150/5 150/13 151/14      258/16
 211/22 211/22 212/2 212/5     164/14 164/22 170/9 170/16    nobody [3] 172/2 189/21
 215/15 215/20 218/7 218/8     170/16 177/2 177/23 177/25      189/24
 220/5 221/2 223/9 224/2       183/12 183/15 185/13 217/15 non [2] 115/21 170/1
 224/9 224/11 224/14 225/7     217/18                        non-English [1] 115/21
 225/7 225/8 225/20 227/25    new [30] 1/13 27/3 27/4        non-investing [1] 170/1
 228/17 229/10 229/11 229/21   56/25 61/24 61/25 65/9 66/2 none [4] 169/17 186/14
 230/6 231/6 239/5 239/13      73/21 73/24 74/4 91/16          186/15 250/17
 240/18 253/17 256/3           102/12 102/19 114/7 119/10    nonetheless [1] 185/21
myself [8] 52/17 87/12 100/8 119/13 156/5 156/17 161/10      not [392]
 133/5 133/10 147/6 160/14     161/16 162/6 170/21 178/2     not always [1] 8/7
 257/7                         205/24 206/3 211/12 220/17    note [3] 4/21 8/3 240/19
N                              228/9 229/22                  noted [1] 240/12
                              newer [1] 33/2                 notereading [1] 1/24
naive [2] 232/2 232/2         news [2] 59/17 61/20           notes [2] 73/22 74/6
name [46] 11/24 13/16 17/4    next [17] 28/7 35/14 83/1      nothing [20] 20/14 27/18
 17/9 30/12 42/10 63/21 73/11 107/11 107/20 109/4 138/8        31/20 36/10 79/13 86/17 97/7
 73/12 73/13 73/13 75/6 76/22 146/8 218/18 218/20 218/24       108/10 108/12 133/4 162/22
 77/23 88/2 133/16 138/25      219/7 219/9 222/1 226/14        181/8 218/12 221/24 232/22
 143/15 144/16 148/24 154/25   227/12 239/9                    235/3 240/20 240/22 252/15
 155/4 155/20 155/23 155/23   nexus [1] 247/18                 258/14
 156/3 156/4 156/6 156/17     nice [2] 35/14 132/10          notice [1] 164/7
 156/21 156/23 157/1 157/2    nicer [2] 32/24 33/2           noting [1] 251/11
 177/9 177/10 184/6 209/21    Nick [4] 141/11 141/21         November [4] 170/3 170/11
 223/7 223/8 223/9 227/24      141/23 177/9                    170/20 201/9
 227/24 227/25 246/11 247/8   niece [1] 211/22               now [59] 4/16 5/4 6/17 9/6
 247/11                       night [4] 8/15 10/6 237/15       19/18 39/9 40/14 45/7 45/25
named [5] 73/9 129/3 168/7     237/24                          46/16 46/17 56/9 80/21 88/22
 177/6 245/1                  nine [2] 180/20 180/22           88/22 95/20 97/10 98/24
names [18] 10/23 17/2 17/13 Nir [1] 73/14                      101/13 107/24 114/6 115/3
 17/14 17/25 19/3 51/10       Nissim [3] 28/8 50/24 53/1       119/5 119/16 122/19 123/2
 154/12 154/13 154/14 154/16 no [203] 1/3 14/1 21/3 21/8       123/24 125/17 136/21 137/7
 154/16 154/20 154/22 156/8    23/25 24/24 26/2 26/10 28/12 137/13 137/18 143/22 147/3
 206/16 256/1 256/2            30/15 30/16 31/2 31/16 31/23 147/3 158/18 172/7 192/4
naming [1] 16/2                32/15 32/18 35/10 37/5 41/11 200/12 200/20 201/20 210/5
national [2] 76/24 77/5        43/24 44/5 45/21 46/23 47/17 210/19 210/21 211/6 221/10
nationwide [1] 119/9           50/20 52/1 53/4 53/13 54/17     221/11 221/25 223/24 224/1
native [5] 186/4 186/11        60/22 63/20 68/1 69/24 75/18 228/8 228/9 229/22 233/19
 186/15 186/22 187/1           75/19 76/3 78/8 78/17 79/5      242/21 244/5 249/24 251/20
necessarily [2] 6/18 200/19    80/3 80/18 85/6 86/6 88/16      254/18
necessary [11] 2/11 6/20       90/6 94/25 96/13 96/20 97/4 nowhere [1] 191/25
 7/24 42/13 44/1 115/12 123/9 97/7 98/8 98/19 100/24 101/8 Numaris [40] 5/24 6/16 10/8
 137/1 239/9 241/1 256/14      104/12 105/10 105/24 106/16     11/20 12/2 14/13 14/17 14/24
need [71] 2/13 6/19 6/23       107/19 108/10 109/5 112/11      17/21 18/3 18/15 62/9 62/13
 18/20 19/8 20/8 21/23 27/6    113/1 114/1 114/9 115/1         62/22 63/15 63/18 64/6 65/5
 28/7 39/11 40/23 42/12 45/1   119/7 120/1 120/20 123/13       65/6 65/13 65/23 67/13 68/25
 45/1 45/12 45/12 45/13 46/8   126/15 127/20 128/7 128/16      69/12 70/4 71/4 86/22 86/23
 46/8 46/8 46/9 73/22 79/6     129/11 129/21 130/5 131/8       87/2 88/24 88/25 89/10
 83/13 86/11 93/21 94/21 97/9 131/10 131/13 131/14 131/17      124/20 129/6 130/4 155/2
 99/24 101/5 101/7 102/19      134/10 134/13 134/17 135/5      177/12 177/21 182/19 183/11
 106/8 107/15 114/7 115/7      138/4 138/4 138/4 139/5       number [16] 2/22 10/8 65/21
 116/7 121/8 121/8 129/22      139/15 139/18 140/9 140/21      66/1 66/1 111/17 157/20
 130/16 131/19 134/5 134/15    141/11 142/4 142/14 144/10      161/6 167/23 178/17 183/16
 137/11 137/12 137/17 137/24   146/4 147/5 148/2 148/9         185/24 236/20 236/23 241/24
 138/5 142/16 143/10 144/15    149/4 149/11 149/22 150/3       248/22
 147/19 150/3 152/18 152/19    150/7 150/13 152/1 152/1      numbered [2] 248/15 248/21
 154/25 155/3 168/1 183/6      153/3 153/9 153/22 155/21     numbering [2] 249/2 253/25
 191/24 199/2 202/14 203/24    156/10 156/13 156/22 157/2    numbers [8] 50/2 65/23 66/8
 216/17 222/17 239/2 255/6     158/8 158/8 159/3 162/17        67/5 67/14 167/9 248/23
 255/15 255/24 258/12          162/19 163/1 163/8 163/20       258/11
needed [13] 49/3 49/16 49/23 163/21 164/2 164/2 165/3        numerous [1] 6/14
 50/1 50/6 115/16 141/18       166/16 168/19 169/18 170/1    nunc [1] 250/14
 142/2 170/15 196/13 255/1     170/14 171/10 172/19 173/5    NW [2] 1/13 1/18
 255/2 256/11                  174/3 174/7 174/11 175/15
needs [11] 2/15 10/25 42/24    176/5 176/22 177/2 177/7      O
 114/22 116/5 116/9 141/5      177/13 178/16 181/17 183/1    oath [7] 21/22 222/20 222/22
 229/14 253/9 253/10 256/12    183/5 183/9 184/5 184/10        222/24 222/25 223/3 223/3
neglect [1] 45/23              184/17 185/6 185/9 185/20     object [6] 16/2 127/2 252/18
neglected [4] 46/1 141/21      186/16 187/4 188/5 189/7        252/21 254/12 254/15
 142/10 238/12                 189/10 189/13 190/3 190/3     objected [2] 120/1 254/8
neither [1] 172/1              191/16 191/24 193/22 200/10 objection [26] 22/2 37/14
net [8] 149/22 150/17 166/9    201/19 203/14 204/14 204/23     37/15 37/23 37/24 64/12 85/7
 166/13 166/23 167/1 167/3     207/25 209/1 209/2 210/20       127/3 127/4 181/10 193/23
 167/7                         214/23 217/3 217/23 218/1       193/24 213/6 213/17 214/6
Netherland [1] 166/21
O                              167/13 170/14 170/19 170/20      101/19 101/22 108/17 117/10
                               175/10 177/4 177/5 178/22        126/14 148/22 149/9 151/2
objection...  [11] 216/16
       Case 8:18-cr-00157-TDC   Document
                               180/19 181/2309   Filed
                                             181/9     08/20/19 152/8
                                                    182/23        Page157/25
                                                                       282 of158/7
                                                                              296 159/15
 218/25 218/25 225/22 230/10   182/24 182/24 183/1 183/18       163/19 171/9 171/10 207/6
 231/21 237/21 238/6 248/5     184/6 187/14 187/20 187/24       232/19
 248/7 250/16                  188/3 190/3 194/14 195/8       or I [1] 17/15
objections [3] 120/14 237/11 195/10 195/16 195/17 196/1       order [5] 156/15 159/8
 237/17                        197/14 199/8 199/13 200/5        191/15 207/19 242/6
objective [1] 244/16           200/25 205/9 205/23 217/8      orders [1] 205/25
objectives [1] 244/15          220/12 224/5 224/7 229/2       org [1] 54/8
objects [2] 9/16 9/25          229/13 230/3 234/25 236/20     organization [1] 62/8
obligated [1] 224/20           240/5 240/10 246/22 249/12     organize [3] 102/11 182/17
obligations [1] 244/3          249/15 250/4 250/20 251/20       183/5
observation [1] 119/7          253/5 253/6 253/6 255/3        original [3] 44/12 104/9
obtain [1] 8/23                256/14                           246/14
obtaining [1] 12/3            one-minute [3] 127/21 170/19 originally [6] 7/21 210/3
obviously [11] 17/13 18/22     175/10                           220/16 223/15 228/6 228/7
 83/1 114/16 118/16 176/22    one-on-one [1] 74/5             Orseck [1] 1/16
 192/16 211/23 212/15 245/25 ones [12] 49/19 49/20 50/23 Oscar [1] 177/9
 247/6                         68/3 98/23 154/23 194/23       other [72] 2/24 3/10 4/9 5/2
occasion [1] 251/12            195/1 237/20 237/22 245/20       5/12 10/15 11/10 15/15 19/17
occasions [1] 111/17           246/1                            20/16 27/19 36/21 52/9 53/3
occurred [2] 120/13 241/17    online [4] 32/11 58/12 58/18 55/3 62/9 78/17 78/20 113/21
occurring [1] 121/8            152/17                           114/2 114/17 114/23 115/8
October [3] 92/6 92/10 102/5 only [36] 5/19 6/24 6/25 7/1 116/17 117/2 117/7 117/13
October 2015 [2] 92/10 102/5 9/17 16/21 36/23 51/23 92/9        118/5 120/2 121/23 124/17
of Ms [1] 220/14               92/9 102/5 115/3 124/9           152/11 160/10 160/21 163/21
off [4] 136/24 249/1 253/6     126/24 140/2 140/3 145/18        169/13 171/25 172/4 181/9
 256/25                        161/8 162/8 171/24 172/1         184/4 186/9 187/14 190/10
offer [4] 19/12 55/20 120/23 172/2 174/5 190/5 190/19           190/23 193/14 193/21 193/25
 236/2                         196/5 197/7 199/13 200/5         195/12 196/3 200/25 206/15
offered [1] 238/17             212/2 230/3 238/15 238/18        207/19 217/2 217/2 224/8
offering [4] 196/18 213/19     240/15 247/25 254/7              225/6 236/15 239/25 240/13
 234/7 238/8                  open [36] 4/7 11/10 38/13         241/5 241/13 244/1 247/21
offers [5] 22/1 37/13 64/12    43/4 43/13 43/16 44/17 45/13 247/25 250/4 250/19 251/11
 85/6 238/5                    59/22 60/3 79/16 82/6 90/24      253/24 255/5 255/20 256/14
office [27] 29/3 30/10 30/16 94/9 107/13 107/25 114/11          257/23
 31/9 31/11 31/18 31/22 32/18 116/23 117/17 123/18 124/12 others [18] 13/24 15/9 15/15
 32/24 34/7 34/22 48/12 62/23 124/20 131/22 132/1 136/11        15/22 17/3 17/4 18/12 18/13
 63/10 65/5 65/6 65/13 70/16   170/21 171/3 171/5 171/13        77/8 195/5 196/9 196/10
 71/4 72/5 76/9 76/13 76/18    192/9 215/7 222/2 224/11         236/10 237/23 240/8 245/4
 92/4 129/6 130/4 218/11       234/15 238/4 239/14              245/22 246/1
offices [6] 32/13 32/16       opened [4] 94/2 124/17          otherwise [3] 3/17 19/15
 32/19 33/2 34/11 34/12        171/11 187/14                    233/13
often [5] 35/25 36/15 51/6    opening [1] 257/1               our [23] 12/23 16/11 16/17
 151/17 189/15                openly [1] 2/25                   25/11 25/12 32/6 57/10 57/16
oh [8] 30/21 31/2 98/15       operating [2] 7/18 53/23          57/17 61/22 76/23 110/3
 109/5 114/9 125/17 167/2     opinion [40] 20/19 20/23          110/18 123/21 164/23 204/17
 179/9                         152/23 152/24 153/3 153/5        228/23 231/2 234/8 246/8
okay [262]                     157/5 158/10 159/4 159/19        249/10 249/16 251/12
old [3] 10/23 104/12 156/14    160/7 160/18 160/22 161/1      out [65] 3/8 3/17 4/7 4/14
oldest [1] 211/23              161/7 162/13 163/20 164/1        4/20 5/7 5/8 9/17 9/18 9/25
Onasis [1] 141/11              164/6 164/7 164/10 164/15        10/3 11/11 21/18 28/5 61/25
once [7] 36/5 36/6 39/8        204/4 204/5 206/12 206/15        72/8 78/10 79/3 81/23 82/4
 122/21 211/19 238/24 244/6    206/16 212/25 213/12 213/22      96/7 96/14 104/2 106/21
one [168] 3/9 3/21 4/4 7/14    214/14 215/25 219/16 220/22      109/21 110/4 110/19 110/20
 7/20 8/1 10/3 10/5 10/5       221/14 221/18 226/7 231/17       114/3 118/19 119/13 121/7
 10/10 10/11 11/9 11/11 14/7   232/7 245/2                      123/22 124/10 129/18 135/3
 14/25 17/12 17/20 21/6 24/25 opportunity [3] 116/3 162/8       142/5 143/25 146/4 150/21
 27/15 27/16 27/17 27/19       238/14                           156/4 156/24 165/3 166/3
 30/11 31/19 33/3 35/14 36/7 opposed [8] 10/17 11/4 12/12 167/21 184/14 184/16 198/21
 38/9 43/13 43/17 44/12 47/9   90/22 118/10 122/12 160/9        201/19 225/8 226/17 241/2
 49/11 49/14 51/10 52/9 53/4   182/8                            243/23 243/23 246/9 246/11
 53/17 57/25 60/10 61/10      opposite [7] 97/6 108/16          247/16 247/19 248/11 249/11
 62/20 64/4 66/7 69/19 69/21   108/18 121/12 122/10 122/14      255/15 256/1 256/24 256/24
 70/5 70/21 71/6 73/21 74/5    250/13                           257/12
 74/5 75/19 75/19 76/7 76/22 option [38] 5/23 8/23 12/6       outside [3] 165/9 212/14
 77/8 77/9 77/11 80/3 80/6     14/15 32/10 37/4 58/21 60/8      239/15
 86/13 86/14 88/1 92/5 92/10   60/12 93/16 100/23 120/4       over [22] 36/4 87/21 87/24
 93/18 95/14 97/7 102/11       133/17 138/22 138/24 139/12      88/9 98/17 116/13 117/5
 104/9 104/12 104/16 108/10    139/13 139/25 140/7 166/11       119/19 135/3 135/9 136/2
 109/5 109/12 114/1 114/17     184/9 190/13 190/16 190/19       160/11 172/22 173/22 174/8
 114/17 117/5 117/10 117/12    190/22 203/9 205/1 205/7         174/12 174/14 174/22 174/25
 117/15 118/4 119/15 120/1     205/12 205/13 208/9 208/12       198/5 237/15 237/24
 120/9 124/15 124/17 126/10    208/16 208/16 208/20 208/24 overall [4] 4/17 5/21 194/18
 126/22 127/21 133/4 146/2     216/23 217/18                    242/3
 146/13 154/1 157/10 157/11   options [28] 11/10 17/12        overlap [1] 6/11
 158/11 159/25 159/25 161/7    19/2 61/21 75/14 78/23 92/13 overlapped [1] 6/10
 163/21 164/2 164/2 165/13     95/3 100/15 100/17 100/21      overlapping [1] 6/9
 166/10 166/11 166/19 166/20
O                             pass [2] 46/2 173/13           158/19 170/14 182/20 199/12
                              passed [1] 225/20              203/21 206/7 218/3 243/5
overruled
       Case[2]  37/24 230/11
             8:18-cr-00157-TDC  Document
                              past        309 Filed 08/20/19 246/21
                                   [1] 228/9                   Page 247/6
                                                                    283 of 296
overt [5] 5/24 7/22 13/19     paste [1] 61/11               places [2] 241/12 247/7
 14/3 14/3                    pasted [1] 258/9              placing [2] 205/15 205/19
own [12] 5/9 5/10 5/11 52/21 pattern [1] 5/6                plan [6] 50/14 86/25 87/3
 52/23 54/20 129/10 141/17    Pause [1] 55/13                87/17 88/4 257/22
 176/13 185/13 224/11 231/24 pay [3] 95/21 95/23 170/17     planning [2] 82/14 191/9
owned [1] 54/18               paying [1] 33/4               plans [1] 202/9
owner [9] 33/7 54/13 65/6     payments [1] 66/7             platform [2] 161/16 162/18
 68/25 69/12 77/1 77/4 77/7   payout [6] 43/14 95/25 110/7 platforms [3] 161/10 162/16
 177/12                        110/9 110/12 174/4            205/5
ownership [3] 54/15 55/1      peak [1] 48/10                play [10] 26/12 29/12 29/19
 55/2                         Peerlyst [1] 211/2             71/7 72/24 96/14 97/25
P                             Penny [2] 77/20 77/21          127/11 147/19 183/3
                              pension [4] 133/17 133/25     played [14] 26/13 29/13
p.m [1] 182/21                 134/4 134/14                  29/20 31/25 53/4 71/10 73/1
page [35] 56/13 57/7 68/21    people [54] 3/11 14/13 16/23 96/16 98/2 126/6 127/12
 88/8 106/25 107/20 109/4      17/3 17/4 24/7 24/8 24/8      134/19 147/15 168/8
 109/19 123/6 125/6 126/17     24/10 24/15 25/1 27/12 32/10 plea [6] 198/24 199/12
 146/8 146/11 148/4 158/9      35/17 43/11 46/15 53/6 53/14 200/24 201/4 241/19 241/19
 159/20 159/22 161/1 171/22    54/8 57/3 57/5 68/7 68/9     please [73] 21/15 22/16
 172/21 173/9 179/1 183/17     68/15 76/7 78/17 91/14 91/16 22/24 23/5 26/12 28/1 29/12
 187/7 188/20 188/20 195/7     91/17 97/4 99/4 107/18        31/4 33/14 34/8 38/8 40/18
 195/16 195/17 204/8 206/20    119/16 130/10 152/15 154/21   44/7 47/1 55/14 58/9 60/6
 207/13 214/5 242/5 244/4      156/11 167/24 174/12 174/13   62/4 66/25 68/14 69/22 82/9
pager [1] 183/18               174/15 174/20 174/25 177/6    83/21 83/25 85/19 86/21
pages [4] 16/5 128/22 128/23 185/12 185/13 185/21 186/9      86/24 90/8 92/16 93/2 93/6
 188/19                        216/15 217/2 217/2 226/10     93/9 101/5 101/9 102/2
paid [9] 149/16 150/1 150/7    247/11 251/23                 103/12 104/3 104/12 109/19
 150/8 150/9 150/19 170/16    per [2] 166/10 169/14          125/6 127/11 128/25 133/14
 235/9 235/10                 percent [5] 107/13 126/13      136/15 138/12 138/16 139/24
painful [1] 213/2              170/2 170/10 232/9            142/8 145/19 145/22 146/8
Palo [1] 211/12               percentage [9] 24/8 60/2       146/11 147/14 148/3 148/15
papers [1] 160/3               60/3 150/16 150/17 150/20     155/8 157/4 158/10 158/11
paragraph [33] 8/17 8/20       159/16 174/15 175/1           159/20 161/20 183/16 192/12
 8/20 9/6 9/22 12/10 12/11    perfect [2] 45/11 53/11        202/18 202/23 209/8 209/19
 12/15 13/8 13/14 14/14 15/11 perfectly [2] 115/2 255/13     222/8 223/1 223/6 227/15
 15/14 15/18 15/19 15/20      perform [1] 244/2              227/22 239/22
 15/20 15/24 16/8 16/25 18/11 perhaps [10] 7/21 12/8 18/11 plenty [1] 6/7
 18/17 19/10 107/21 160/1      114/1 114/19 115/16 118/6    plus [8] 4/19 100/2 100/2
 161/2 161/4 162/11 169/9      238/19 239/25 249/10          100/3 100/3 100/3 146/23
 205/22 206/20 207/16 244/4   period [9] 34/23 81/15 85/1    147/7
paragraphs [3] 13/10 16/12     135/9 136/2 165/17 172/14    point [43] 12/23 20/9 41/10
 205/3                         182/13 257/14                 82/1 83/9 103/21 106/9
parallel [1] 4/24             permissibility [1] 193/24      109/15 114/24 116/7 116/10
parents' [1] 28/21            permitted [3] 196/1 207/10     117/17 120/13 120/16 122/7
parsing [1] 13/13              207/18                        122/16 122/22 123/5 123/15
part [66] 6/5 8/8 10/8 16/22 person [22] 24/21 63/23 65/1 128/8 137/4 153/17 153/19
 17/17 18/23 22/16 40/12       71/21 90/20 90/21 90/23       153/20 156/8 177/4 177/18
 41/18 44/15 53/10 53/16       103/9 106/7 120/2 121/3       178/6 187/5 197/14 198/15
 76/24 79/7 79/18 91/22 91/22 126/3 147/10 152/11 160/9      198/17 201/19 219/5 242/5
 95/5 96/22 101/25 119/1       175/21 177/11 207/20 213/14   242/12 245/12 245/13 245/20
 133/22 135/12 135/13 135/14   215/10 215/14 220/11          250/3 251/9 253/11 253/17
 135/15 138/5 142/6 145/15    personal [9] 20/23 106/23     points [4] 5/25 7/14 19/18
 145/19 150/11 160/2 160/6     125/9 125/18 219/11 219/16    104/25
 161/3 162/23 172/14 175/16    220/14 220/22 231/14         policy [11] 48/22 64/2 80/6
 184/15 184/15 184/16 187/18 personally [1] 151/14           84/16 84/20 86/9 87/5 87/6
 204/12 206/22 211/8 216/13   persuading [1] 191/17          87/14 89/3 206/4
 216/22 219/18 221/14 233/24 phone [31] 29/22 35/1 36/4     POLLACK [33] 1/17 2/12 9/10
 236/21 239/11 242/23 243/2    48/15 48/17 49/13 69/7 69/12 12/11 13/16 17/8 18/5 37/16
 243/6 243/7 243/15 243/21     70/9 70/12 72/13 87/11 87/21 75/23 82/22 114/7 119/5
 245/23 245/23 245/24 251/19   87/24 88/9 93/16 99/12        120/3 173/14 192/3 194/24
 253/3 253/7 253/10 253/19     102/23 121/14 129/6 135/2     196/23 197/9 197/12 197/19
 256/2                         142/13 144/9 144/11 150/10    198/13 202/20 209/6 234/10
particular [14] 7/8 9/4 14/3 168/7 168/10 168/17 168/24      234/16 236/4 237/14 242/15
 15/12 17/2 17/4 112/19        212/20 217/25                 244/8 252/23 254/9 255/9
 121/15 182/18 187/15 189/19 phrase [4] 76/2 76/10 185/12 257/18
 214/15 255/15 256/19          242/20                       Pollack's [5] 12/24 14/9
particularly [1] 247/9        phraseology [1] 242/18         16/6 201/20 246/16
parties [9] 197/24 234/21     physically [1] 113/19         portfolio [1] 46/1
 235/11 235/16 236/4 236/11   picked [1] 187/3              portion [11] 18/4 38/10
 239/3 240/11 242/11          picture [4] 31/14 31/17        45/19 112/23 112/25 113/1
partner [7] 164/23 165/1       198/11 241/1                  113/14 113/15 196/6 234/11
 165/6 165/8 165/9 170/1      piece [1] 258/6                240/16
 171/19                       pieces [1] 182/3              portions [4] 3/3 13/13 196/3
partners [3] 169/25 171/15    place [22] 10/1 18/9 24/16     240/13
 172/4                         28/20 28/21 52/25 57/18      portrayed [1] 109/24
parts [3] 72/16 101/5 233/22 73/19 77/5 86/10 91/1 103/6 portraying [1] 213/4
party [1] 255/4
P                              152/3 152/21 153/4 158/7       purposes [4] 196/1 240/16
                               159/5 159/19                    242/10 258/4
position [7] 8:18-cr-00157-TDC
       Case    36/25 47/23      Document
                              products [1] 309  Filed 08/20/19pursuant
                                             191/15              Page 284
                                                                        [1]of 37/14
                                                                              296
 73/15 199/19 222/21 224/10   professional [8] 24/15          purview [1] 122/11
 246/8                         104/17 151/8 151/12 151/23     put [32] 12/16 13/9 18/9
positive [3] 94/6 94/8 157/8 153/1 153/10 154/3                18/16 19/4 57/12 65/16 65/18
possible [8] 59/22 95/25      professionals [1] 211/4          65/18 66/13 66/16 66/17
 102/24 108/7 186/23 202/14   profit [27] 24/4 24/16 24/17 101/9 121/22 134/5 134/15
 220/4 249/8                   26/3 41/4 41/6 41/13 41/15      139/22 147/4 149/4 151/1
posted [2] 221/17 222/4        43/11 75/19 81/7 81/14 81/16 182/14 191/1 194/13 204/7
posting [1] 221/8              100/2 101/15 107/5 107/15       206/19 215/16 231/24 233/22
potential [6] 36/2 51/14       108/1 108/17 108/19 109/24      237/23 238/14 250/2 253/23
 100/20 101/1 102/23 153/14    117/16 125/20 139/4 142/16     puts [2] 184/14 184/16
Power [6] 103/21 106/9         142/17 146/5                   putting [5] 181/24 196/12
 109/14 117/17 128/8 187/5    profitable [1] 40/24             196/14 251/10 256/1
practice [4] 36/20 36/21      profiting [4] 24/14 139/1
 59/16 224/18                  139/10 139/20                  Q
practicing [1] 210/19         profits [3] 3/13 140/4 190/6 qualified [2] 119/20 119/21
Praetorius [2] 140/2 140/10 programmer [1] 210/13
precludes [1] 247/13                                          qualifies [1] 198/15
                              prohibit [1] 207/20             queen [3] 143/10 143/12
predate [2] 196/25 197/1      prohibited [3] 207/3 207/9
predict [4] 75/19 152/16                                       191/6
                               207/17                         question [58] 6/2 6/4 7/17
 189/22 189/24                prohibition [2] 207/19
prediction [4] 188/16 189/5                                    9/21 10/11 14/5 27/21 30/23
                               207/23                          35/23 48/13 55/2 56/15 63/12
 189/8 189/12                 promise [14] 48/2 75/19 89/2 68/20 90/3 90/13 93/3 94/3
prefer [3] 19/3 155/10         93/23 95/14 97/6 97/7 126/12 94/12 100/18 101/4 101/7
 223/19                        132/21 133/4 159/16 189/18
preference [2] 16/11 16/18                                     101/11 101/15 101/18 103/25
                               190/1 190/3                     104/16 104/19 111/21 112/15
prefers [1] 19/19             promised [9] 84/9 86/17
preliminary [2] 20/11 253/11 93/17 93/22 94/19 94/23 95/8 112/17 112/18 112/20 113/9
prepared [1] 239/11                                            113/11 113/13 113/15 113/17
                               95/12 170/14                    113/22 114/23 123/20 145/24
prepped [1] 219/24            promises [2] 108/10 245/4
present [9] 21/14 45/17                                        149/2 152/21 159/6 164/9
                              promising [1] 158/3              177/4 196/12 213/10 215/23
 47/18 83/20 138/11 175/11    promote [1] 37/3
 175/13 202/17 257/20                                          218/8 218/8 225/24 226/14
                              promoted [1] 170/13              230/12 246/23 247/2 253/3
presentation [2] 196/5        pronounce [3] 154/23 155/5
 240/15                                                       questions  [19] 94/16 98/16
                               155/6                           114/22  115/7 116/19 185/22
press [1] 131/24              proof [4] 5/20 6/25 12/25
Presumably [1] 193/8                                           197/9 209/2 214/17 215/3
                               238/14                          217/4 218/25 219/3 220/5
pretrial [2] 119/6 119/18     proper [6] 87/8 106/10
pretty [9] 34/19 64/23 89/8                                    220/18 221/2 221/5 227/6
                               118/19 118/19 122/1 221/24      232/12
 212/3 214/20 214/23 216/18   properly [1] 102/20
 226/5 256/15                                                 quick [4] 19/17 19/21 108/4
                              propose [3] 5/16 21/5 233/20 256/7
prevent [1] 156/15            proposed [1] 248/8
previous [3] 72/1 100/8                                       quickly [1] 192/20
                              proposing [2] 12/10 90/5        quit [1] 168/1
 170/14                       proposition [3] 2/10 16/2
previously [6] 113/10 119/8                                   quite [2] 186/3 216/5
                               245/15                         quotation [1] 188/8
 119/24 240/19 243/22 246/25 prosecutors [1] 217/9
primary [2] 14/9 241/20                                       quote [2] 188/8 191/6
                              prospectively [1] 250/10
principle [1] 7/11            protocol [1] 27/25              R
prior [14] 193/1 196/19       prove [2] 17/17 53/18
 197/4 197/10 198/6 198/8                                     raise  [4] 3/16 209/12 222/9
                              proven [2] 13/11 14/4            227/15
 198/19 198/22 200/10 201/12 provide [15] 7/9 22/13 78/12
 240/9 241/7 241/22 253/18                                    raised [6] 24/19 114/1 115/3
                               79/18 105/6 106/22 106/22       116/14 119/5 238/16
pro [1] 250/14                 125/9 125/18 145/4 161/9
probably [13] 20/8 21/4                                       raising  [1] 244/11
                               211/1 241/1 254/25 255/1       Rami [4] 168/7 168/12 168/25
 60/20 60/20 61/10 74/20      provided [11] 10/6 11/25
 82/20 83/5 95/16 186/24                                       203/16
                               195/12 236/15 241/5 241/10     rate [6] 98/5 110/3 110/18
 198/4 212/13 236/19           241/11 241/15 251/16 252/8
problem [16] 3/23 10/12 21/3 258/8                             117/16 123/21 189/19
 21/8 21/9 94/18 101/8 115/5 provider [1] 208/19              rather [6] 5/8 13/7 13/13
 115/5 115/10 115/15 118/20                                    13/24 15/3 178/6
                              provides [1] 161/8              RDR [1] 1/21
 118/20 122/21 253/1 256/19   providing [3] 160/19 161/15 re [2] 116/19 146/3
problematic [1] 247/9          242/5
problems [4] 35/19 119/7                                      re-characterize [1] 116/19
                              provisional [1] 2/17            re-invest [1] 146/3
 156/15 240/23                pseudonyms [1] 17/14
procedurally [2] 239/24                                       reach [4] 24/16 32/6 32/9
                              psychology [2] 99/20 100/7       150/24
 255/19                       publish [2] 55/14 64/19
proceed [1] 111/14                                            reaching  [2] 150/9 150/10
                              published [1] 183/25            reaction [1] 89/22
proceeding [1] 216/14         publishing [1] 185/16
Proceedings [2] 1/24 258/19 pull [4] 67/16 96/14 175/9        read [57] 4/7 5/13 15/10
proceeds [1] 16/25                                             15/18 15/20 16/24 23/9 38/9
                               179/23                          39/11 45/24 56/9 60/21 61/6
process [16] 9/1 12/6 13/5    pulls [1] 256/24
 18/6 90/11 91/1 91/6 92/14                                    61/9 61/11 61/13 73/2 79/21
                              purchasing [1] 229/15            85/9 85/11 86/24 87/20 87/22
 94/24 95/2 96/19 96/24 97/15 purpose [18] 8/17 8/21 8/22
 97/18 197/19 204/15                                           87/24 93/1 93/5 93/14 94/2
                               9/14 9/15 9/17 10/2 12/2        94/17 94/21 107/8 107/16
processor [1] 208/18           12/2 15/10 15/10 15/24 16/16 108/2 108/4 125/23 128/8
produced [1] 1/24              23/21 24/1 74/16 74/17
product [12] 25/24 26/8                                        146/13 149/11 157/5 157/9
                               197/12                          157/11 157/12 158/18 160/13
 105/16 106/7 150/4 152/1
R                              208/5                           174/17
                              recruit [1] 161/10             repeated [3] 114/22 114/23
read...Case
        [13] 8:18-cr-00157-TDC
               164/6 164/10     Document[3]
                              recruiting   309 161/16
                                                Filed 08/20/19
                                                      162/6      Page 285 of 296
                                                               222/25
 166/25 198/2 233/13 233/21    204/15                        repeatedly [4] 195/5 196/9
 233/23 233/25 234/2 234/10   redeposit [1] 145/18             236/9 240/7
 234/19 236/4 237/20          redirect [3] 82/24 173/16      repetitive [1] 257/3
reading [2] 46/17 59/18        202/20                        rephrase [6] 48/13 85/19
reads [1] 18/17               redundant [1] 21/5               112/16 112/20 145/9 181/11
ready [2] 19/5 20/9           Reed [3] 85/21 86/1 86/5       rephrased [1] 115/7
real [13] 10/23 73/12 73/13 refer [4] 162/4 244/4 246/14 rephrasing [1] 135/23
 77/23 107/18 110/9 111/16     258/2                         replay [1] 137/2
 111/24 155/23 156/22 175/25 reference [9] 18/9 21/6 23/7 report [5] 2/3 63/7 166/1
 176/25 256/1                  113/3 184/2 184/4 244/7         166/6 166/9
realize [1] 80/11              246/21 247/22                 reported [1] 28/6
realized [2] 79/24 80/15      referenced [3] 15/8 182/25     reporter [3] 1/21 81/8
really [36] 12/15 12/17        248/4                           163/23
 12/18 14/17 104/15 110/10    referencing [1] 246/2          reports [2] 166/4 167/15
 112/2 112/4 117/24 120/20    referred [1] 143/12            representation [2] 246/10
 123/12 130/11 130/15 130/19 referring [5] 11/2 64/3 93/6 246/12
 137/1 145/8 145/13 152/14     113/7 177/8                   representations [6] 19/25
 154/8 154/22 156/9 156/12    refers [1] 103/5                 20/15 242/23 243/10 244/22
 156/24 164/3 173/1 173/3     reflect [1] 127/6                245/4
 175/5 184/1 184/13 198/2     reg [1] 27/2                   Representative [3] 10/19
 221/23 225/19 226/23 228/24 Regaim [6] 168/7 168/12           16/20 16/21
 243/8 247/17                  168/14 168/14 168/25 203/16 representatives [4] 8/22
reason [29] 43/5 44/2 69/18 regard [3] 41/21 121/13            14/15 16/8 16/9
 123/13 123/14 123/16 129/5    221/6                         reputation [12] 20/22 20/25
 129/16 146/1 147/1 148/19    regarding [4] 188/17 206/24      61/22 82/21 214/10 216/23
 149/7 153/13 153/25 154/15    221/8 254/22                    219/14 219/17 220/21 226/19
 154/17 183/7 201/16 201/18   regardless [1] 192/17            227/1 248/1
 201/19 201/20 214/16 242/25 regular [6] 59/20 82/11         request [4] 123/1 144/13
 243/21 244/21 245/24 248/17   101/9 140/22 192/23 204/8       144/25 147/8
 253/24 254/8                 regularly [1] 29/3             requested [3] 81/8 163/23
reasoning [4] 206/20 233/14 regulated [1] 146/24               197/20
 240/10 241/23                regulator [2] 58/20 61/21      requesting [1] 195/2
reasons [3] 154/1 154/24      rehabilitate [1] 197/11        requests [1] 163/3
 170/20                       rehabilitation [1] 196/1       require [1] 194/18
reassign [3] 45/21 45/24      rehabilitative [1] 198/16      required [5] 48/17 195/13
 46/5                         Reid [1] 75/6                    207/19 236/16 241/6
rebuts [1] 238/16             reinvest [1] 38/14             requirement [1] 14/1
rebuttal [12] 233/24 234/5    relate [1] 62/18               requirements [1] 244/13
 234/8 234/12 235/25 237/12   related [4] 7/3 88/19 94/10 requires [3] 115/21 115/23
 238/15 242/2 255/20 256/20    145/23                          255/5
 257/8 257/11                 relation [1] 34/12             research [1] 239/15
recall [11] 54/24 60/17       relationship [12] 28/16        reserve [2] 250/1 250/6
 60/18 60/19 61/18 76/11 96/5 168/15 169/4 203/19 203/21     resistances [1] 104/18
 98/24 99/11 119/22 206/1      211/25 212/25 225/17 226/3    resistant [4] 93/25 94/4
receive [6] 4/4 22/22 160/9    230/21 231/15 253/18            94/19 102/25
 162/15 170/2 205/4           relevant [7] 150/11 152/1      respect [8] 54/9 62/12 193/1
received [9] 22/18 23/1 81/1 152/3 154/7 154/10 245/6          195/7 196/15 198/12 199/7
 81/3 84/10 103/18 133/15      245/7                           231/5
 141/2 157/6                  relied [1] 188/24              respond [2] 67/3 141/19
recent [1] 200/7              Relly [3] 65/19 66/17 67/4     responded [4] 44/9 85/24
recently [1] 248/24           rely [1] 188/23                  113/16 149/4
Recess [3] 83/17 137/15       relying [7] 107/12 112/5       responding [1] 22/25
 202/3                         152/14 152/16 153/10 160/18 responds [1] 198/19
recharacterized [1] 115/8      254/1                         response [1] 149/2
recitation [1] 239/1          remain [3] 209/12 222/8        responsibilities [1] 228/20
recognize [10] 26/15 71/21     227/15                        responsible [1] 245/23
 73/8 108/24 109/6 126/8      remember [52] 37/9 42/20       rest [9] 11/21 18/6 107/24
 127/14 134/21 168/10 168/12   59/15 60/4 61/19 61/22 62/1     110/15 110/21 113/2 131/13
recognized [1] 120/22          67/23 70/22 70/25 72/12         146/7 234/11
recognizing [1] 249/24         73/11 75/6 75/24 80/13 80/22 rested [1] 238/12
recollection [1] 120/5         80/23 84/2 87/11 87/12 87/16 rests [2] 137/25 235/22
recommend [1] 90/1             88/3 88/5 88/8 89/25 94/9     result [2] 150/4 188/16
record [21] 50/9 107/12        96/2 96/6 96/9 96/10 109/16 results [2] 78/2 162/17
 107/19 111/15 115/14 117/8    109/17 109/18 121/12 124/14 resume [1] 83/22
 118/25 119/4 121/9 121/22     126/19 130/7 130/17 130/22    retained [2] 254/25 255/1
 123/4 209/21 222/6 222/16     135/19 150/11 151/20 157/20 retention [38] 2/25 25/11
 223/7 227/24 236/18 250/2     169/3 172/16 178/3 181/6        27/16 33/20 36/1 38/15 39/7
 250/4 251/12 254/22           181/13 185/12 187/20 190/7      72/1 73/20 91/15 91/18 92/22
recorded [10] 1/24 27/4        208/10                          92/23 92/24 93/13 93/22 95/6
 36/12 36/13 36/14 36/15      remind [3] 22/11 84/6 90/12      96/2 96/7 97/5 97/13 99/7
 36/17 36/19 36/24 182/4      reminder [1] 21/22               102/6 102/9 102/10 102/12
recordings [6] 4/3 4/9 137/2 remove [2] 42/18 42/19            102/20 103/5 175/22 176/1
 178/19 242/8 242/12          removed [1] 42/23                176/11 176/12 184/15 184/16
recover [4] 107/25 132/10     renew [1] 249/16                 186/10 189/11 205/15 205/18
 132/14 132/22                renewed [2] 250/5 250/11       retirement [2] 134/5 134/14
RECROSS [1] 208/5             repeat [3] 113/16 163/24       return [11] 21/20 21/21
RECROSS-EXAMINATION [1]
R                             Roytman [30] 63/6 63/9 65/3          196/3 196/15 199/19 201/5
                               65/4 66/3 66/24 67/7 69/1           201/19 214/5 219/18 220/18
return... [9]
       Case    83/18 85/2
            8:18-cr-00157-TDC   Document
                               69/3          309 70/8
                                     69/7 70/4      Filed 08/20/19 228/23
                                                        70/8         Page 240/13
                                                                          286 of 296
                                                                                 241/2 242/4
 126/23 141/6 189/20 190/2     70/12 70/15 71/4 72/11 72/22 242/17 242/18 249/1
 190/3 209/4 210/15            74/15 74/17 74/19 74/23 90/4 San [2] 211/9 231/3
returns [3] 64/1 89/6 157/24 129/6 129/8 129/9 177/11             Sand [5] 5/3 20/17 20/21
reversible [1] 7/6             177/20 177/23 181/16                242/24 242/24
review [4] 2/7 5/18 38/6      RR [1] 194/21                       satisfactory [2] 112/5
 49/7                         ruinous [1] 61/22                    119/23
reviewed [2] 4/5 87/19        rule [7] 61/25 214/8 214/22 Saturday [1] 225/9
reviews [1] 153/11             221/22 241/22 249/16 250/11 Sauber [1] 1/16
revised [1] 2/5               rules [8] 193/20 214/18             save [4] 46/9 132/24 144/22
rich [2] 173/1 173/3           216/19 219/2 219/7 237/18           191/12
Richard [2] 143/15 191/3       239/1 241/8                        saving [2] 129/7 129/12
ridiculous [1] 39/4           ruling [2] 193/25 250/14            savings [2] 134/4 134/14
right [179] 9/6 11/16 13/3    run [3] 5/14 256/9 257/15           saw [32] 20/16 30/22 42/2
 15/5 17/13 20/1 22/25 23/22 running [1] 165/2                     45/10 52/25 63/16 63/20
 23/24 23/25 25/5 28/3 28/6   RUSH [1] 1/12                        63/21 78/4 78/14 80/5 88/19
 28/14 28/17 28/19 29/22      Russell [1] 1/16                     89/14 95/7 100/4 109/16
 29/25 31/11 32/13 32/21      Ryan [3] 41/7 41/22 42/1             109/17 125/1 135/20 139/23
 33/17 34/13 34/17 34/18                                           140/16 149/8 151/24 152/24
 42/25 43/8 43/23 44/4 44/5   S                                    153/9 153/12 164/14 187/18
 44/22 45/7 45/25 46/16 47/16                                      187/22 187/23 225/6 258/6
 53/10 53/11 60/9 60/12 62/14 S-H-A-Y [1] 223/10                  say [91] 8/21 14/14 14/18
 62/24 63/7 63/8 63/19 65/24  Sabrina   [3]   77/24   77/25
                               78/22                               15/9 15/21 15/22 16/17 17/4
 67/1 69/6 71/5 74/22 78/7                                         18/13 24/10 32/13 32/23 34/2
 81/3 85/3 85/14 87/20 89/1   sad [1] 213/4
                              safe  [4]   133/18   134/1  134/5    34/25 35/8 35/16 35/25 36/1
 94/14 97/10 97/11 97/12                                           43/22 53/2 53/15 57/12 57/16
 97/15 97/16 98/7 98/24 99/14  134/14
                              safer [1] 13/12                      61/2 65/20 66/9 76/3 78/3
 99/15 99/17 101/13 102/13                                         92/7 92/9 94/8 95/13 98/9
 103/16 104/8 105/25 107/2    said  [158]   12/8   15/7  24/11
                               26/10  28/2  30/23   33/16   35/18  98/11 99/7 99/13 102/22
 107/9 108/14 119/4 121/6
 124/13 125/1 125/4 127/9      35/22 40/11 41/11 42/1 43/24 114/7 116/12 117/7 117/20
                               46/11 46/16 50/20 53/3 53/4         118/11 121/2 124/14 128/10
 128/3 128/6 128/7 128/12                                          130/2 130/7 135/7 135/23
 129/3 129/20 130/1 130/12     57/9  57/14  57/18   62/1  65/25
                               67/5 67/6 68/12 69/8 73/25          135/25 136/20 137/3 139/16
 130/20 131/3 132/11 132/12                                        140/10 142/18 147/11 150/15
 133/15 134/11 134/16 135/4    74/20  76/1  76/3   78/3  78/4
                               78/16  78/18   79/6  79/16   80/3   151/15 152/24 153/3 159/10
 136/4 137/13 137/18 138/1
 138/9 138/14 138/22 139/1     80/5 86/12 86/16 86/18 86/19 161/19 165/5 166/22 178/11
                               89/3 89/20 89/24 89/24 93/5         182/12 184/2 188/6 189/20
 139/4 139/14 140/5 140/6                                          192/25 197/4 198/22 199/25
 140/8 140/12 141/1 141/12     93/16  93/22   94/12  94/22
                               94/25 95/6 95/9 97/6 98/24          204/17 212/3 212/9 214/4
 141/16 141/25 143/3 143/4                                         215/10 215/14 215/20 218/4
 143/20 144/21 144/25 145/1    98/25 99/1 99/3 99/13 99/19
                               100/13  100/22   101/14   106/16    232/2 244/12 248/18 249/24
 145/8 145/13 146/2 146/3                                          252/6 253/15 253/16 254/8
 146/19 147/23 148/1 149/10    110/21 111/4 112/9 112/12
                               112/25 113/1 113/4 113/5            255/4 255/14
 149/17 149/18 150/6 151/2                                        saying [52] 7/6 11/8 15/14
 151/4 151/15 153/17 154/13    113/12  114/6   114/14   115/19
                               120/6 122/9 124/14 125/15           15/15 15/17 15/19 18/10 24/1
 156/6 156/9 156/12 157/6                                          25/19 33/9 42/2 44/19 62/21
 157/9 158/19 159/15 160/22    126/3 126/22 128/5 129/11
                               129/23  130/6   130/21   130/22     66/12 67/12 78/14 86/19
 161/13 162/18 162/19 166/7                                        86/24 87/13 95/18 95/25
 169/19 173/1 173/7 173/10     132/17  132/18   132/22   132/24
                               135/5 135/11 135/13 135/16          99/19 106/14 108/19 111/22
 175/24 182/14 182/15 182/15                                       112/25 114/5 119/7 121/2
 198/10 199/14 200/25 203/3    136/21  141/19   141/25   142/8
                               142/13  142/20   143/14   144/4     122/5 122/5 129/19 141/22
 206/16 208/13 208/21 208/25                                       151/11 151/18 153/5 154/2
 209/1 209/12 214/24 217/10    144/11 146/15 146/22 147/5
                               147/5  151/5   151/7  152/3         159/4 170/6 171/16 176/12
 217/13 217/19 217/20 219/25                                       176/13 182/19 198/7 198/9
 221/1 221/11 222/9 227/16     152/18  152/25   153/3   155/19
                               162/8 162/22 163/20 163/25          218/5 218/5 234/4 240/22
 228/9 238/1 250/16                                                248/24 252/21 254/24
ring [2] 30/18 30/25           163/25 165/5 167/13 169/11
                               169/20  170/13   170/19   171/13   says [70] 6/23 10/2 11/18
risk [11] 26/5 26/5 99/25                                          11/19 17/1 17/1 17/3 23/18
 132/18 139/1 139/10 139/13    171/23 172/8 172/21 176/24
                               177/2 177/8 178/5 181/20            25/3 39/15 42/11 42/24 43/1
 139/23 140/17 162/22 235/1                                        46/14 61/21 67/20 75/10 81/6
RMR [1] 1/21                   185/11  190/5   190/13   193/14
                               205/24 208/12 208/15 211/5          84/23 93/19 97/9 106/22
Robbins [1] 1/16                                                   106/22 107/4 108/16 108/16
Roberts [7] 22/12 22/13 23/8 214/7 215/11 216/10 223/4             109/21 110/17 122/7 123/21
 23/13 23/21 24/1 25/3         224/7  229/5   229/17   230/2
                               231/19  239/9   255/22   257/18     124/2 125/9 125/18 129/7
role [13] 54/9 57/2 62/22                                          129/22 133/22 133/25 134/13
 65/22 73/24 118/19 118/20    said it's [1] 106/16
                              sake  [1]   197/19                   138/24 138/25 139/9 141/10
 118/24 121/6 122/1 254/3                                          142/4 143/18 146/23 148/13
 254/14 254/19                salary  [2]   149/19    235/10
                              sale [1] 161/9                       156/14 158/21 158/22 160/7
romantic [2] 168/15 203/19                                         161/2 162/11 163/8 163/8
Ronald [3] 85/21 86/1 86/5    sales  [2]   150/23   161/15
                              Samantha   [1]   139/18              164/22 166/4 166/9 167/3
Ronen [21] 50/24 65/3 65/4                                         176/22 188/2 188/15 189/1
 66/2 69/1 69/21 79/5 79/16   same [47] 4/9 5/6 6/5 6/8
                               6/15  8/7  8/8  32/16   41/2  42/5  195/11 195/25 203/3 204/6
 86/12 87/7 129/8 172/1 177/6                                      204/11 204/15 205/22 207/16
 177/8 177/10 177/11 177/14    65/4  65/16  66/22   70/20   70/20
                               71/6 74/16 87/8 88/1 92/3          schedule [1] 136/16
 177/14 177/15 177/20 177/20                                      schedule-wise [1] 136/16
room [6] 76/2 76/4 76/6        92/7 102/13 104/7 112/22
                               123/5  159/25   160/1   179/20     scheduled [3] 119/12 239/9
 76/10 239/18 253/4                                                250/23
roughly [2] 82/17 82/18        180/5 180/6 187/20 193/18
S                              201/25 202/25 212/9 212/10       175/10 184/22
                               212/18 214/4 217/12 223/2      set [5] 149/19 238/23 248/10
scheme Case
       [6] 2/20  244/17 245/8 226/12
            8:18-cr-00157-TDC   Document
                                      230/6309   Filed
                                             230/6     08/20/19 248/10
                                                    230/8         Page 256/10
                                                                       287 of 296
 245/9 245/24 253/25           239/19 248/19 256/17 258/17 settings [1] 139/13
school [13] 10/24 210/7       seeing [1] 88/8                 setup [1] 105/17
 210/9 210/11 210/15 224/3    seeking [2] 7/5 196/23          seven [9] 107/14 110/4
 224/4 224/8 228/11 228/13    seem [4] 61/4 114/16 199/18       110/18 110/20 123/22 124/6
 228/14 228/15 228/19          257/13                           130/24 174/12 212/3
schooling [1] 229/7           seemed [2] 111/19 113/15        seven-minute [1] 130/24
science [1] 210/16            seems [3] 114/12 118/2          several [2] 2/25 7/4
scope [7] 18/18 213/6 213/17 245/21                           shabbat [1] 212/6
 213/23 225/22 230/10 237/17 seen [10] 5/2 113/20 117/25 shall [1] 162/11
screen [9] 64/25 112/13        121/15 121/17 183/21 184/18 shallow [1] 231/9
 117/9 118/1 140/25 155/10     185/24 212/5 248/3             shame [3] 26/24 27/23 28/2
 158/14 194/13 203/1          segment [1] 175/10              shamed [1] 47/10
screens [1] 21/24             select [1] 253/19               share [1] 170/15
script [5] 3/12 105/12 183/7 selected [1] 118/17              shared [1] 231/12
 183/10 183/12                self [3] 97/22 185/15 185/17 Shay [3] 222/7 222/11 223/9
scripts [7] 4/2 4/8 183/13    self-depositor [2] 185/15       she [131] 2/21 3/17 3/22
 195/13 236/16 241/6 241/11    185/17                           3/23 4/1 4/1 4/4 4/6 10/7
sea [1] 225/9                 self-depositors [1] 97/22         12/1 16/19 17/1 20/6 20/6
seal [1] 10/25                sell [3] 150/4 150/23 189/12 33/21 51/16 52/24 52/24
seamless [1] 256/15           selling [2] 188/4 188/23          52/25 53/1 53/2 53/2 59/3
search [2] 61/12 119/10       sells [1] 39/24                   66/17 78/14 78/14 78/16
seat [3] 82/11 192/23 209/4 seminary [1] 229/13                 78/18 79/6 79/6 79/10 79/11
seated [12] 21/16 82/10       send [35] 17/12 17/23 18/21       84/9 84/15 86/5 86/9 86/11
 83/22 136/16 138/13 192/12    36/12 41/21 41/22 58/22 59/3 86/12 86/13 86/14 86/15
 202/19 209/19 222/15 223/1    61/15 67/4 68/18 71/20 87/5      86/15 86/17 86/18 86/19 89/3
 227/22 239/23                 87/9 87/10 87/12 93/2 93/5       111/12 111/17 111/25 112/1
Sebastian [1] 79/7             131/6 131/6 132/10 133/1         112/8 112/9 112/12 113/1
second [49] 4/17 19/23 32/21 139/22 141/11 144/14 145/3         113/4 113/5 113/6 113/11
 33/5 35/10 39/11 47/6 60/10   145/4 145/17 146/1 148/16        114/6 114/12 114/12 115/16
 63/1 72/25 91/15 105/15       149/9 190/13 191/20 191/22       115/21 115/23 116/5 116/9
 115/17 126/11 126/17 130/9    191/25                           117/20 118/11 120/7 120/14
 130/25 132/7 134/25 137/9    sending [7] 16/4 17/9 59/20       120/15 124/18 139/19 139/22
 145/21 148/4 160/13 161/6     74/23 134/8 148/14 148/21        139/23 162/23 163/12 163/13
 169/20 170/19 172/21 179/9   sense [20] 7/8 8/4 9/19 12/9 165/17 165/17 165/20 166/1
 180/3 180/20 180/24 195/10    20/5 82/22 116/4 120/18          195/3 196/8 197/18 198/8
 195/16 196/15 196/18 197/15   120/20 121/1 192/6 194/17        211/23 212/4 212/9 212/21
 199/11 199/25 204/8 207/13    219/7 233/13 236/19 237/16       214/7 214/11 214/16 220/20
 207/16 241/3 242/22 243/1     239/25 243/8 243/14 256/6        220/25 220/25 221/16 225/8
 243/22 244/3 245/13 249/3    sent [31] 3/10 4/2 6/11           225/20 226/9 226/11 227/1
 249/5                         22/22 41/2 59/25 60/8 60/16      230/7 230/8 230/19 230/19
seconds [10] 23/9 147/19       68/13 68/15 68/17 69/24          230/20 231/12 232/4 235/1
 179/8 179/8 179/13 179/17     72/21 84/2 84/11 86/23 88/25 235/2 235/9 235/9 235/10
 180/12 180/16 180/22 181/1    91/7 94/13 96/3 96/7 96/12       235/20 236/8 240/6 240/19
section [2] 204/5 207/14       107/1 109/15 124/13 129/17       240/22 240/24 241/9 243/10
security [1] 211/4             133/23 139/12 141/20 165/13      243/11 243/13 245/2 245/3
see [154] 4/13 5/14 19/8       249/11                           245/22 247/12 247/18 251/13
 21/7 22/9 23/7 23/12 23/16   sentence [7] 75/18 107/11         251/25
 23/19 31/7 33/19 33/22 34/3   110/11 110/15 110/17 133/4     she's [37] 15/7 111/20
 38/11 38/16 38/23 38/25 39/1 205/24                            111/22 111/22 112/1 112/2
 39/4 39/10 40/6 40/9 40/16   separate [11] 4/15 4/21 4/25 112/3 112/4 112/4 112/11
 40/22 40/24 42/8 42/14 44/10 5/9 5/10 5/21 6/25 7/1 17/22 115/24 116/3 116/6 116/12
 44/16 45/9 46/23 49/12 51/10 57/21 182/6                       139/23 163/12 165/9 165/13
 51/11 55/16 57/13 60/23 62/8 separately [2] 53/23 244/5        196/20 211/22 213/14 214/8
 62/9 65/14 66/18 70/19 72/22 September [11] 74/12 74/15        214/9 214/13 214/19 215/11
 74/12 75/2 75/4 75/12 77/2    147/17 199/8 199/9 234/23        215/14 215/15 220/16 220/24
 81/16 82/6 82/7 83/13 85/20   235/18 236/6 236/13 240/6        225/19 225/19 226/10 226/10
 86/25 89/12 92/18 93/3 100/2 241/4                             232/2 246/8 246/10
 102/17 102/18 103/3 103/4    September 18 [3] 199/9          sheet [1] 66/14
 103/6 104/9 104/22 106/10     235/18 236/13                  shell [2] 208/21 208/22
 106/17 106/19 106/21 106/23 September 20 [4] 199/8           shift [2] 33/21 186/11
 106/24 107/6 107/7 109/21     234/23 236/6 240/6             Shifting [3] 211/20 224/24
 110/4 115/4 115/5 115/9      sequence [1] 192/15               229/25
 122/23 123/14 125/11 125/13 sergeant [2] 228/17 228/20       Shira [9] 51/11 53/6 78/8
 125/19 126/22 127/21 127/24 serve [2] 182/16 224/10            78/13 182/4 197/15 234/22
 130/16 130/21 133/17 133/19 served [2] 210/12 224/5            235/11 236/5
 133/23 134/6 134/7 136/11    service [17] 43/4 46/8 94/21 Shnizer [1] 155/6
 136/22 136/25 138/19 139/10   141/22 160/9 161/8 195/12      short [7] 2/6 64/23 109/2
 140/21 140/24 141/2 141/8     204/17 206/25 207/4 208/19       165/17 171/23 182/12 251/6
 141/19 141/23 142/23 143/15   210/14 228/16 228/17 229/4     shorter [1] 183/6
 144/3 144/6 146/23 148/10     236/16 241/5                   shorthand [2] 18/7 246/14
 148/17 149/4 155/11 156/17   services [19] 22/14 45/22       should [37] 11/1 11/6 17/11
 156/18 158/21 158/23 160/11   46/3 58/3 59/2 59/2 65/20        17/25 21/2 46/12 81/25 90/4
 160/16 161/3 161/10 164/23    91/19 115/15 131/20 160/19       111/15 112/20 113/19 114/2
 165/13 166/11 169/6 169/15    161/9 161/16 163/13 210/18       114/12 114/21 118/8 118/16
 169/21 170/4 170/5 170/16     211/1 254/25 255/2 255/5         119/25 120/23 148/15 160/7
 170/19 170/23 172/5 172/22   session [4] 137/16 145/17         192/3 192/14 197/25 202/10
 179/9 192/8 194/4 197/22
S                             solves [1] 10/11                 114/17 123/11 196/18 198/7
                              some [79] 2/13 3/4 3/5 5/12      198/11 221/1 221/20 239/1
should... [13]
       Case      204/2 205/25
             8:18-cr-00157-TDC  Document
                               6/14       30913/3
                                    8/3 10/4    Filed 08/20/19 247/1
                                                   13/23         Page252/6
                                                                      288 of252/7
                                                                              296 252/19
 206/15 206/16 222/19 231/5    15/3 18/1 21/19 31/18 33/10     253/5 253/5 256/11
 238/23 239/16 242/14 245/16   39/9 39/15 44/21 49/20 50/10 sorts [1] 240/9
 247/2 247/10 247/20           51/10 54/21 60/19 62/8 70/3 sound [1] 234/13
shouting [1] 32/4              74/5 74/6 79/18 82/20 93/16 sounds [1] 234/14
show [12] 6/8 6/18 41/21       98/25 98/25 117/8 118/22      SOUTHERN [1] 1/2
 45/15 47/9 69/19 129/17       135/11 135/17 137/3 147/3     space [1] 32/24
 145/19 146/11 215/16 245/20   148/20 151/24 154/21 154/22 spare [1] 181/14
 258/3                         154/23 154/23 167/25 167/25 speak [12] 20/23 20/24 29/2
showed [6] 3/7 27/5 52/5       177/18 182/3 184/4 184/11       133/3 186/23 197/17 209/19
 75/23 106/9 181/21            185/11 185/25 185/25 186/1      223/6 227/22 230/17 231/9
showing [4] 104/12 221/21      194/18 196/25 212/21 214/7      235/15
 257/25 258/1                  214/17 215/3 221/5 222/3      speaker [3] 115/21 186/4
shown [2] 41/3 178/1           231/6 233/18 237/11 238/17      187/1
shows [3] 6/25 18/6 166/9      239/25 240/3 242/18 244/10    speakers [3] 186/11 186/15
Shut [1] 31/6                  247/23 248/22 250/25 251/2      186/22
side [10] 67/5 114/19 140/25 251/22 251/25 252/1 252/6       speaking [1] 115/9
 143/3 155/10 226/21 243/18    252/7 253/11                  specific [21] 6/4 15/16
 248/6 250/16 252/10          somebody [21] 33/16 39/24        16/20 18/20 67/25 68/17
sides [1] 2/4                  73/9 75/3 76/22 89/18 99/16     68/18 109/12 115/16 124/15
sign [5] 31/6 31/11 31/21      102/25 106/13 120/16 121/5      198/20 214/9 214/9 214/11
 84/15 95/7                    129/3 152/18 168/7 177/6        214/23 214/25 215/9 219/20
signatory [2] 171/24 172/12    177/9 184/25 186/25 203/18      219/23 221/19 226/2
signature [1] 172/10           216/25 217/1                  specifically [7] 3/11 3/13
signed [1] 84/3               somehow [5] 16/4 111/15          4/16 12/19 135/19 207/9
significance [1] 119/11        121/16 251/21 251/25            214/15
signs [3] 2/13 2/23 3/21      someone [3] 48/20 122/17       specificity [1] 17/25
simple [3] 11/17 101/5 211/3 140/19                          speeches [6] 104/18 104/21
simpler [1] 113/12            something [93] 10/25 11/6        105/8 105/12 106/14 241/11
simply [5] 10/2 121/3 123/1    14/8 18/10 25/19 25/20 26/3 spell [2] 223/8 227/24
 244/4 252/11                  26/23 33/8 33/10 34/2 34/25 spend [4] 46/7 49/13 102/11
Simpson [5] 3/12 71/22 71/24 36/9 39/25 40/6 45/5 45/6         212/20
 71/25 72/7                    45/16 45/16 46/23 48/4 53/2 spent [1] 29/1
simulation [16] 109/21 124/2 53/9 53/13 54/22 59/20 61/12 split [1] 74/8
 128/7 128/11 128/14 128/16    77/16 77/16 77/17 77/18       spoke [7] 30/7 40/23 48/20
 128/17 146/6 175/21 175/25    77/24 78/5 78/18 86/9 86/19     86/12 129/24 135/17 144/18
 176/5 176/5 176/21 176/22     88/3 89/12 89/13 89/15 89/23 spoken [1] 93/17
 176/25 177/3                  90/2 94/20 102/10 102/25      sport [2] 171/3 171/7
simulations [2] 124/8 183/3    104/10 104/22 104/24 105/4    sports [4] 170/23 171/5
since [18] 13/10 20/9 37/23    106/12 109/8 109/18 111/23      171/8 171/20
 142/12 201/23 203/6 211/11    112/9 114/8 114/22 115/19     Spot [12] 128/8 138/22
 211/13 211/23 212/4 212/8     117/16 117/22 132/21 135/21     138/24 139/12 139/13 139/25
 212/16 216/21 219/17 229/10   141/20 145/6 145/11 146/15      140/7 140/17 190/13 190/16
 230/24 234/9 249/17           146/21 149/23 153/4 167/16      190/19 190/22
single [7] 5/25 6/18 8/5       167/18 171/14 176/17 181/23 Squilacote [1] 6/22
 14/6 27/17 186/25 255/15      181/23 183/24 184/14 184/18 stadium [2] 76/24 77/5
sir [1] 111/5                  186/18 187/18 188/20 204/11 staff [3] 2/22 252/23 252/24
sister [3] 211/23 212/2        218/4 220/2 223/21 226/12     stage [12] 11/1 73/13 154/13
 217/10                        231/19 246/15 248/14 251/14     154/14 154/16 155/20 155/23
sit [14] 27/7 35/14 36/10      251/24 252/13 254/10 254/24     177/9 206/16 247/8 256/1
 48/12 50/16 50/17 58/16      sometime [1] 182/20              256/25
 61/10 114/15 114/19 115/11   sometimes [10] 50/4 50/4       stand [9] 21/21 27/7 83/19
 116/17 116/25 251/17          97/21 100/6 113/21 115/7        115/25 123/9 196/8 198/25
site [5] 57/10 57/15 57/16     172/18 186/21 232/1 232/3       234/2 251/20
 57/19 57/20                  somewhere [2] 176/4 200/23     standard [5] 195/22 200/10
sites [1] 156/5               son [3] 144/4 144/8 225/9        200/15 224/22 243/15
sitting [6] 47/3 51/13 52/2 soon [2] 216/18 249/11           standards [1] 122/6
 62/11 218/2 218/8            sorry [75] 26/22 30/24 31/2 standing [6] 37/15 198/7
situation [4] 21/4 86/8 88/3 35/22 45/14 47/6 49/21 52/6       209/12 222/8 227/15 258/10
 113/10                        53/15 54/24 57/7 59/8 59/9    standpoint [2] 82/15 250/9
six [1] 180/4                  66/11 72/17 73/6 73/19 74/1 start [20] 2/2 21/18 26/2
Skype [1] 155/18               74/8 77/21 78/1 80/24 91/4      33/20 56/12 61/24 67/10
sleep [1] 28/20                91/4 96/5 96/23 98/1 100/25     67/12 71/9 78/15 84/9 93/24
slice [1] 116/14               101/4 101/5 103/12 109/18       100/2 100/5 110/23 130/7
slide [1] 188/6                110/16 111/1 111/5 111/5        155/17 202/23 203/9 255/20
slides [1] 257/3               113/16 125/12 126/1 134/13    started [8] 110/7 129/18
slightly [1] 21/18             144/17 146/8 148/9 152/24       131/2 149/21 156/19 170/12
slip [1] 170/17                155/24 160/25 165/19 166/16     203/7 225/2
slow [1] 81/9                  166/22 167/2 167/5 167/14     starting [1] 148/12
small [4] 132/19 182/3         173/5 173/20 173/21 174/17    startup [2] 210/22 210/24
 250/20 250/20                 174/19 175/3 175/5 175/8      state [7] 5/4 5/16 119/4
smaller [1] 113/12             179/10 179/13 179/13 183/9      209/20 223/7 227/23 230/7
Smith [3] 75/9 75/15 154/25    187/21 190/21 199/20 205/17 stated [2] 160/7 240/19
so [396]                       205/17 206/18 208/16 213/8    statement [51] 75/14 81/20
software [3] 146/22 210/22     215/19 223/2 225/12             81/21 81/23 95/20 96/4 96/11
 210/24                       sort [22] 2/13 13/6 13/13        107/9 107/17 108/3 122/14
sold [1] 189/8                 16/16 48/7 63/25 114/3          125/19 125/24 134/16 134/17
solve [2] 11/9 123/12
S                             106/15 106/19 106/19 149/20 systems [1] 160/8
                             structured [1] 4/16
statement...  [36] 195/3
       Case 8:18-cr-00157-TDC  Document
                             subject [8] 309
                                           55/18Filed 08/20/19T Page 289 of 296
                                                  58/18
 195/8 195/10 195/25 196/3    85/20 103/20 133/17 141/10
 196/6 196/8 196/11 196/12                                    tab [1] 166/10
                              143/9 241/19                    table [2] 248/13 251/17
 196/13 196/16 196/20 197/6  subjectively [1] 247/12
 197/6 197/16 197/20 198/7                                    taboo [1] 160/11
                             submit [1] 116/5                 take [53] 8/24 9/16 12/3
 199/9 200/10 205/4 206/24   subsequently [1] 20/15
 207/3 207/24 235/13 235/19                                    20/10 21/7 23/9 31/6 33/3
                             substantive [5] 20/3 122/12       34/15 38/6 39/9 39/15 41/15
 236/7 236/14 240/9 240/12    243/1 243/3 244/12
 240/13 240/25 241/2 241/3                                     45/4 45/25 46/15 46/21 53/6
                             succeed [8] 24/3 24/4 24/8        56/3 57/2 61/25 73/17 81/25
 241/8 241/16 241/22          24/9 24/10 24/20 124/6 165/6 82/3 90/23 91/1 103/6 106/9
statements [42] 2/21 3/1     success [11] 24/18 24/22
 193/2 193/7 193/8 193/10                                      130/6 133/2 133/4 137/5
                              24/24 25/2 110/3 110/8           142/17 146/10 161/3 167/21
 193/11 193/22 193/25 194/23  110/13 110/18 113/25 117/16
 194/25 195/15 196/14 196/18                                   170/15 172/9 182/20 192/3
                              123/21                           192/6 192/7 201/22 201/25
 196/24 197/4 197/10 197/13  successful [5] 25/19 27/10
 197/23 198/2 198/6 198/8                                      204/12 239/6 247/15 247/19
                              85/17 189/15 191/17              248/11 249/21 253/4 256/4
 198/12 198/19 198/20 198/22 such [6] 4/3 5/12 196/4
 201/12 233/12 233/23 234/3                                    256/6
                              219/1 232/4 255/5               taken [4] 42/12 42/25 122/3
 234/24 236/2 240/4 245/3    sufficient [4] 4/11 9/22
 245/19 245/21 245/22 245/25                                   242/16
                              12/23 14/21                     takes [1] 217/1
 246/1 246/6 246/7 247/17    suggest [7] 9/17 15/2 16/3
states [21] 1/1 1/3 1/9 1/21 18/21 114/11 131/10 249/22       taking [7] 11/20 16/7 16/22
 47/23 166/19 166/24 167/8                                     24/14 41/13 53/15 256/1
                             suggested [2] 2/12 247/23
 167/22 195/23 198/17 200/16 suggesting [5] 13/16 115/14 talk [38] 5/3 5/13 28/25
 210/5 211/6 211/13 212/8                                      29/9 35/14 38/19 45/21 48/6
                              121/10 198/23 253/9              48/15 51/7 55/7 55/8 57/17
 212/10 212/16 223/24 229/17 suggestion [8] 4/14 12/14
 245/12                                                        61/25 69/14 74/18 74/21
                              16/6 112/21 114/5 242/17         76/12 78/6 78/15 79/10 98/5
stating [1] 52/24             243/20 254/9
status [2] 102/14 182/15                                       101/6 106/13 113/4 137/17
                             sum [1] 65/8                      137/19 137/20 138/7 157/14
statute [1] 11/19            summarizing [3] 13/8 13/13
stay [12] 2/17 25/15 28/22                                     185/13 191/19 192/14 204/24
                              16/13                            212/20 217/24 220/24 242/14
 42/19 86/10 124/7 131/10    summary [3] 10/4 11/17 15/11 talked [17] 22/11 29/1 29/3
 131/11 191/12 191/13 191/18 summer [1] 212/19
 216/8                                                         37/3 47/2 47/3 54/8 76/17
                             super [1] 38/20                   98/6 107/15 113/4 146/20
stayed [2] 28/19 230/24      supervise [1] 63/4
staying [1] 102/13                                             168/17 186/3 204/16 212/11
                             supervising [2] 62/22 65/5        242/8
stenography [1] 1/24         supervision [2] 14/16 16/9
step [2] 115/10 233/2                                         talking [48] 24/13 24/13
                             supply [1] 229/15                 25/9 25/10 28/2 29/24 39/17
stepping [1] 36/9            support [9] 2/10 2/13 2/23
steps [3] 8/24 12/4 124/21                                     39/20 51/1 51/4 57/16 57/19
                              4/12 5/23 84/8 91/22 160/8       63/24 63/24 69/10 88/1 95/5
still [20] 10/23 19/9 21/22   191/12
 42/16 51/20 80/21 107/25                                      95/15 96/19 96/21 97/3 97/10
                             supposed [4] 122/15 176/23        97/24 98/12 98/13 101/24
 136/24 137/24 138/2 156/15   228/25 229/11
 164/16 211/16 229/9 229/12                                    110/7 110/8 110/11 110/12
                             sure [59] 9/11 18/8 19/23         135/21 136/4 142/10 146/5
 239/13 242/16 244/18 248/15  26/1 26/2 26/25 27/5 30/25
 257/19                                                        159/13 163/17 167/2 169/8
                              39/13 48/14 49/2 52/14 52/18 172/24 175/17 176/11 178/1
stipulate [8] 194/6 194/8     59/8 60/4 64/8 64/10 65/23
 200/8 234/21 235/11 235/16                                    184/25 191/22 240/5 243/10
                              67/20 69/25 74/1 74/2 85/20      243/12 248/20
 236/4 236/11                 88/2 102/13 104/11 108/6
stipulation [14] 137/24                                       talks [2] 42/3 117/15
                              109/7 109/13 109/14 111/14      tardiness [1] 137/21
 192/15 192/24 193/8 193/23   145/10 145/20 146/1 148/15
 194/16 197/23 233/9 233/14                                   targeted [1] 96/25
                              150/15 158/3 158/25 159/13      taught [1] 102/6
 233/21 234/19 236/3 236/3    160/15 160/24 165/19 174/18 TDC [1] 1/3
 238/18                       177/7 187/14 192/19 196/7
stipulations [2] 240/4                                        TDC-18-00157 [1] 1/3
                              214/18 215/19 220/5 224/4       teach [8] 25/17 102/22 103/9
 241/23                       224/22 226/23 227/3 235/2
stock [2] 77/17 132/15                                         104/23 109/12 128/10 128/20
                              246/24 250/13 252/17 257/13      182/12
stocks [3] 77/20 77/20 77/21 surely [1] 231/10
Stole [1] 77/20                                               teaching [3] 102/19 103/1
                             surgery [1] 124/18                132/2
stop [9] 59/2 79/4 140/4     surprised [2] 38/18 38/20
 140/8 144/20 148/14 148/20                                   team [10] 72/2 72/3 72/5
                             survivor [1] 230/3                119/24 150/22 177/19 186/10
 151/25 190/6                suspect [1] 249/20
stopped [1] 199/20                                             251/19 252/3 253/19
                             suspicions [1] 240/25            technical [6] 109/13 188/2
stormed [1] 230/8            suspicious [4] 195/4 196/8
story [1] 2/6                                                  188/3 188/6 188/24 224/8
                              236/8 240/6                     technician [2] 224/5 224/9
straight [1] 125/7           Sustained [8] 181/11 213/9
straightforward [1] 229/2                                     Ted [1] 87/16
                              215/18 216/17 225/23 226/13 Tel [9] 6/5 7/18 7/23 62/23
streamline [1] 246/15         231/22 232/5
streamlining [1] 197/19                                        63/10 65/5 65/6 91/7 97/14
                             swap [1] 10/22                   telephone [4] 178/18 178/20
Street [4] 1/18 76/13 76/17 switch [1] 256/13
 77/12                                                         181/8 230/17
                             switched [1] 3/8                 tell [49] 9/22 19/20 26/21
stress [1] 98/21             sworn [3] 209/17 222/13
strike [6] 79/25 213/9                                         26/21 26/24 27/22 27/23 36/8
                              227/20                           36/14 43/14 47/20 54/5 54/5
 218/23 221/8 221/10 221/22  system [11] 56/25 73/22
struck [3] 201/16 222/5                                        54/15 56/19 56/21 59/15
                              139/17 139/19 139/21 140/11      75/18 79/3 79/4 80/22 80/22
 247/5                        140/14 140/15 182/17 235/3
structure [10] 4/13 105/3                                      85/16 86/3 90/4 92/15 96/22
                              240/20                           96/22 97/2 109/18 111/5
 105/14 105/20 105/22 106/12
T                              218/12 218/16 221/6 222/1         149/16 151/15 151/25 153/24
                               222/6 223/5 227/4 227/5           154/6 154/23 154/23 159/16
tell...Case
        [18] 8:18-cr-00157-TDC
               119/21 127/17    Document
                               227/8  227/8 309   Filed
                                             227/10     08/20/19 167/25
                                                     227/14        Page 167/25
                                                                        290 of 296
                                                                               174/22 181/20
 128/20 130/21 145/17 148/16   232/12 232/24 233/1 235/8         185/25 185/25 186/1 186/11
 151/20 151/25 157/23 187/2    235/24 236/18 238/3 239/20        186/12 186/14 186/15 189/20
 189/21 199/1 204/18 221/11    239/22 255/18 258/16              189/21 189/24 190/1 190/14
 226/3 231/10 237/20 255/23   thanking [1] 121/13                192/17 193/3 193/9 193/10
telling [15] 78/17 100/19     that [1495]                        194/6 194/8 196/24 196/25
 101/1 108/13 127/17 135/1    that's [131] 5/15 9/17 10/4        197/1 201/5 201/24 201/25
 147/2 151/22 153/14 159/13    10/14 11/10 12/12 13/5 13/12 201/25 202/9 215/13 233/15
 168/18 176/2 189/24 234/25    13/17 13/18 15/13 16/10           237/20 248/5 248/10 248/13
 252/22                        16/14 17/5 17/8 18/20 19/14       251/6 251/18 251/20 251/20
tells [1] 7/7                  20/3 20/10 26/9 26/10 26/23       252/16 252/25 253/2 253/13
template [2] 3/10 3/14         29/15 33/11 33/12 36/7 36/9       253/18 253/20 253/20 254/2
ten [15] 107/13 110/4 110/19 40/11 40/12 42/25 45/10             255/3 255/23 256/9 256/19
 110/20 123/22 124/6 124/10    45/19 46/16 47/7 49/22 51/23 258/9
 157/21 157/21 170/19 174/20   52/7 54/23 54/25 56/1 56/16 theme [1] 235/1
 224/13 225/16 226/5 256/7     57/9 57/14 64/3 67/11 69/1      themself [2] 50/5 97/23
ten-minute [1] 256/7           80/25 91/5 94/10 100/12         themselves [4] 9/1 12/5
ten-second [1] 170/19          100/13 103/5 103/8 104/1          25/18 197/23
tend [1] 9/20                  105/4 106/5 106/15 107/9        then [93] 3/25 4/25 5/17
term [2] 198/10 241/11         107/17 110/21 110/23 111/23       10/2 11/20 15/10 15/24 17/3
terms [17] 2/5 3/25 4/12 8/4 111/24 112/15 112/18 114/3          17/4 18/17 19/9 19/11 19/14
 19/13 116/8 118/5 118/9       115/8 115/25 118/7 118/12         19/20 19/22 29/2 36/25 37/21
 122/6 152/17 181/24 191/10    123/8 130/3 131/9 134/15          39/6 45/9 53/18 57/11 65/17
 192/15 192/25 224/16 242/10   139/23 141/24 142/9 143/14        65/19 67/12 72/1 83/10 87/23
 257/20                        147/5 147/17 149/12 152/21        93/23 98/21 100/3 100/6
test [4] 145/5 145/11 145/14 152/22 153/5 154/18 155/25          110/8 113/2 113/3 113/5
 175/7                         156/7 161/13 163/4 164/4          113/14 119/15 121/24 129/24
testified [22] 75/24 79/23     171/16 171/23 172/7 172/11        130/6 132/18 136/23 138/25
 80/1 80/4 80/18 102/4 111/12 175/4 175/6 177/20 179/9           142/9 146/22 147/3 149/13
 128/1 145/5 145/10 151/10     179/11 179/19 184/1 187/16        150/24 169/24 182/6 188/19
 154/11 157/5 197/18 205/23    190/20 195/25 202/10 206/15       190/1 194/7 194/22 195/2
 207/2 209/18 216/21 217/9     214/8 214/24 215/2 215/4          195/7 196/13 197/24 200/19
 222/14 227/21 240/24          217/20 218/7 220/2 221/6          206/14 211/12 220/11 221/25
testify [11] 30/12 80/14       221/9 230/20 231/3 232/3          224/4 224/12 233/23 234/9
 213/22 214/10 218/17 219/13   234/7 237/25 241/21 241/23        234/11 234/11 237/23 239/2
 219/15 220/21 227/11 232/25   245/7 247/1 248/19 251/8          239/3 239/6 239/8 241/3
 241/10                        255/7 255/13 255/13 257/1         244/3 246/8 246/22 247/22
testifying [1] 115/22          257/19                            247/25 249/1 250/1 250/19
testimony [49] 2/24 7/15      their [66] 5/11 7/13 8/25          251/9 251/19 254/3 255/19
 7/16 21/13 26/9 26/11 28/11   9/1 12/4 16/24 20/23 24/11        255/22 256/3 257/7 257/11
 31/20 33/24 36/23 59/24 62/7 42/12 44/21 44/21 44/22            258/18
 63/6 66/6 66/20 69/11 79/13   48/14 50/17 52/21 52/23         THEODORE [1] 1/8
 87/19 89/20 112/2 163/18      91/15 94/16 98/6 100/12         theories [1] 8/1
 168/24 171/19 172/7 187/9     117/11 117/14 118/8 118/18      theory [6] 7/12 7/13 198/3
 187/13 193/22 196/2 197/1     118/23 121/6 145/7 145/12         198/5 198/6 200/9
 197/7 198/9 206/3 215/1       147/23 148/1 148/20 148/21      there [145] 2/15 2/20 2/22
 216/1 216/5 218/24 219/2      149/19 149/19 151/7 151/11        2/24 3/4 3/4 3/5 3/9 3/25
 220/9 221/8 221/14 222/4      151/18 151/22 152/20 153/1        4/11 4/25 6/10 6/17 6/18
 222/5 223/19 240/13 241/12    153/11 154/3 156/20 159/1         7/16 8/3 8/6 9/21 10/25
 241/17 252/4 252/16 255/13    159/8 162/4 168/1 176/13          11/12 11/21 13/6 15/16 17/18
Texas [2] 119/11 119/16        185/13 197/11 197/13 199/3        17/18 17/20 18/16 19/7 20/2
text [2] 127/22 127/24         199/5 199/10 199/22 200/16        22/23 29/2 30/18 30/21 32/5
than [57] 5/8 7/21 12/9 13/7 204/20 205/16 231/5 247/11          32/13 37/23 42/8 48/7 51/10
 13/13 13/24 15/3 20/11 24/20 252/12 253/21 253/22 254/14        51/24 52/2 52/7 60/25 61/19
 25/1 31/17 32/24 35/5 35/6    254/19 255/12                     62/8 62/11 63/13 65/18 66/25
 35/9 49/20 52/3 53/7 57/1    them [159] 3/3 4/5 7/5 9/5         68/12 68/16 77/6 78/14 79/13
 57/11 83/5 91/20 99/20 99/21 10/12 10/13 10/14 10/22            81/22 82/23 84/23 88/11
 106/15 112/3 115/22 116/17    12/18 12/19 13/17 15/22           91/11 91/12 91/17 91/22
 119/2 124/21 131/22 142/15    17/15 18/4 18/18 19/11 19/11 91/23 95/5 106/10 106/10
 155/6 157/21 157/21 157/22    19/18 19/18 23/16 23/23           108/12 110/2 111/17 113/10
 165/4 166/21 166/23 170/17    24/16 25/5 25/8 31/18 31/19       117/5 117/8 117/12 118/2
 172/18 177/11 177/20 178/7    33/3 44/17 45/1 45/2 45/22        118/3 120/20 121/23 124/8
 181/9 189/15 190/10 190/23    45/23 46/1 46/2 46/2 46/2         127/22 128/17 131/14 131/15
 203/25 212/13 218/5 247/21    46/3 46/6 46/21 46/22 46/23       133/16 134/22 135/12 138/5
 251/11 251/24 255/3 255/20    49/20 50/13 50/15 50/16           138/8 144/4 147/22 147/25
 257/23                        50/16 50/17 52/23 57/12           149/21 154/18 155/2 159/22
thank [72] 21/15 38/4 52/19    57/24 58/5 60/19 61/16 65/10 160/21 164/4 164/22 167/17
 56/4 56/9 64/25 65/1 82/7     65/17 67/24 68/6 68/8 69/14       169/16 170/12 171/13 171/15
 82/9 82/13 83/16 83/21 83/24 74/5 74/5 74/6 84/9 88/5           171/15 172/24 175/7 177/15
 88/22 111/10 116/21 116/22    90/19 90/21 90/24 93/16           181/24 183/18 183/19 183/19
 120/24 122/24 122/25 123/17   93/18 93/18 94/2 94/3 94/5        185/11 186/17 187/1 197/21
 123/24 123/25 136/12 136/15   96/7 96/12 98/25 98/25 99/3       199/12 201/19 205/24 207/21
 137/13 137/14 138/12 158/14   102/14 102/15 102/18 103/1        211/10 211/12 212/20 214/16
 158/17 158/24 160/5 173/15    113/21 114/3 114/19 117/25        215/4 216/15 219/4 220/12
 179/6 192/9 192/12 202/1      119/2 119/12 119/12 121/17        222/3 225/2 237/11 240/2
 202/2 202/16 202/18 202/22    123/4 123/7 135/3 139/7           240/4 240/22 242/15 244/10
 208/2 209/3 209/5 209/9       139/8 146/21 147/7 147/9          247/12 247/16 248/22 249/17
 209/10 215/6 216/4 217/3
T                              192/25 193/3 193/10 194/2     three [38] 2/6 28/5 28/24
                               194/5 194/6 195/4 195/5         39/8 47/11 47/12 50/8 52/3
there... [7] 8:18-cr-00157-TDC
       Case    250/25 251/12    Document
                               195/13     309195/19
                                      195/18    Filed195/19
                                                      08/20/19 59/21
                                                                 Page70/19
                                                                      291 of74/3
                                                                              29691/12 91/14
 251/22 256/19 257/6 257/7     196/10 197/8 198/24 198/24      102/15 124/10 128/23 130/9
 257/11                        199/5 199/10 199/10 199/14      135/4 135/8 136/1 174/13
there's [45] 2/12 3/7 3/17     199/20 200/2 200/3 200/10       174/25 181/3 181/6 181/7
 4/1 5/2 6/4 6/7 8/8 14/1      200/11 200/15 200/23 201/3      181/13 181/18 194/25 202/7
 19/8 23/7 31/20 43/8 46/11    201/4 201/7 201/12 201/13       229/10 234/7 235/4 235/9
 46/15 46/18 51/10 59/24       201/14 201/14 201/15 201/16     237/8 252/21 254/18 257/10
 60/24 75/3 108/21 112/23      205/6 205/15 206/23 219/17      257/11
 114/11 115/4 115/14 116/15    228/23 236/8 236/10 236/16    three-minute [1] 130/9
 117/1 117/22 118/6 123/10     237/17 237/20 238/14 240/6    threw [1] 11/11
 123/12 123/16 134/1 177/7     240/8 248/12 248/15 248/21    through [17] 3/2 5/14 11/14
 188/20 195/23 197/18 204/11   250/21 251/6 251/17 251/19      56/25 97/14 172/15 192/18
 205/3 207/13 224/22 251/23    251/21 252/9 252/25 253/4       196/5 214/11 225/1 228/22
 254/21 254/21 257/10          253/19 255/1 256/17             230/4 230/23 240/15 250/23
thereby [2] 8/25 12/5         they'd [2] 153/16 250/22         256/11 257/4
therefore [2] 134/3 198/25    they'll [5] 44/22 147/4        throughout [3] 117/25 253/1
thereof [1] 245/6              236/25 248/12 255/23            256/15
Thereupon [3] 209/14 222/10 they're [12] 5/11 5/12 117/5 Thursday [2] 250/22 250/22
 227/17                        147/4 153/11 176/13 194/6     tickets [4] 76/25 77/2 77/4
these [78] 3/1 3/20 4/7 4/7    194/7 219/6 252/14 252/22       77/9
 4/8 5/1 5/13 7/2 7/14 11/15   252/24                        time [83] 27/3 28/12 36/23
 13/15 13/18 14/11 17/10      they've [8] 95/4 97/14           39/10 39/16 46/7 53/9 65/10
 17/14 27/7 27/9 29/5 34/4     113/18 113/23 174/14 174/22     67/19 71/16 72/8 76/8 78/25
 46/15 51/9 52/3 53/12 54/8    174/25 176/14                   79/24 80/1 80/15 80/19 80/20
 54/16 58/3 60/15 62/17 67/18 thing [38] 9/17 13/15 25/22      82/5 82/15 84/4 91/14 91/15
 68/15 68/22 69/3 69/7 69/12   26/23 27/24 29/17 41/17 53/7 92/5 94/2 94/10 95/7 95/9
 70/3 71/16 80/16 91/16        53/7 53/10 53/11 59/1 64/4      95/19 97/21 99/12 99/14
 117/24 119/23 120/11 121/15   65/16 66/22 71/15 86/13         102/5 102/17 107/8 107/16
 122/2 124/12 136/23 154/7     86/14 86/16 95/12 105/14        108/2 112/7 112/8 115/3
 163/22 165/2 165/12 167/9     105/15 105/16 117/7 135/21      116/1 116/14 121/19 123/10
 167/12 180/4 181/14 182/23    140/2 140/3 153/12 157/12       124/10 132/2 135/7 135/9
 182/24 183/2 183/21 183/22    205/23 229/2 234/1 238/18       135/16 136/1 136/2 136/6
 193/11 193/14 193/21 193/25   246/22 247/25 249/12 249/15     136/9 136/20 136/22 144/11
 196/20 196/24 196/24 197/4    254/8                           144/11 169/11 173/23 174/8
 197/10 198/7 198/9 198/22    things [49] 2/24 4/16 5/1        174/12 174/14 174/22 174/25
 199/2 199/14 203/3 203/4      25/14 25/18 27/7 27/8 27/9      182/7 182/7 182/13 182/16
 248/9 248/11 253/5 253/6      35/9 35/17 36/1 36/11 43/10     187/25 200/6 205/9 206/9
they [239] 3/3 3/21 5/10       45/7 53/12 62/1 62/17 62/21     212/20 222/21 229/12 230/18
 5/14 6/8 13/19 14/5 14/12     63/21 66/13 73/22 79/18 84/9 231/1 237/20 240/21 241/1
 16/12 16/24 17/19 19/20       87/9 87/10 93/17 94/23 118/6 251/20 257/14 257/16
 23/23 24/17 25/8 25/10 26/4   121/23 135/11 151/6 151/11    timed [1] 256/24
 33/10 34/2 36/16 43/8 44/16   151/18 151/22 154/2 158/3     times [13] 35/3 35/9 36/7
 46/5 46/5 47/13 48/2 48/12    159/14 166/1 167/12 167/14      59/21 78/4 91/12 102/16
 48/17 49/3 49/12 49/13 49/14 183/3 188/3 193/14 225/9         102/16 157/16 157/17 186/17
 49/16 52/11 52/20 52/22       238/16 241/13 242/5 244/1       212/9 257/15
 52/22 52/23 53/9 53/13 53/23 253/6                          today [22] 45/3 47/4 51/13
 53/24 57/11 58/3 61/24 61/24 think [345]                      52/2 62/11 78/24 107/4
 65/23 66/5 68/2 68/13 68/15 thinking [4] 3/11 9/25 72/12 125/19 136/25 137/8 137/20
 68/17 68/17 73/22 74/8 77/14 152/7                            141/5 159/13 170/6 172/21
 77/15 78/16 78/17 79/15 87/5 third [6] 105/16 119/22          192/14 216/1 218/2 218/9
 87/8 87/10 89/2 90/23 91/21   198/18 206/19 220/11 244/25     234/13 237/23 238/9
 91/22 93/17 93/23 94/3 94/18 this [390]                     together [20] 7/18 33/10
 95/3 97/19 97/20 97/21 97/22 Thomas [1] 129/3                 53/8 53/22 53/24 54/12 77/6
 97/22 98/16 98/17 98/19      those [51] 2/10 4/4 4/15 7/4 84/16 102/14 107/14 115/11
 99/17 99/17 100/12 100/15     16/22 17/4 18/7 19/2 21/12      116/18 117/1 138/3 212/8
 100/22 101/14 102/17 102/19   27/8 28/5 34/12 42/11 50/2      212/11 212/24 226/18 239/17
 108/13 108/16 110/7 113/19    51/23 63/25 64/14 68/9 72/13 242/7
 113/24 114/3 114/16 114/18    101/3 156/19 163/2 172/15     told [52] 30/2 41/6 43/11
 115/11 117/1 118/18 118/18    176/24 178/19 178/22 181/18     52/22 53/4 67/13 68/16 69/21
 118/23 118/24 119/3 120/19    184/7 184/7 184/11 185/22       78/8 79/5 79/8 79/15 79/15
 120/21 121/4 122/5 123/4      193/7 199/9 199/13 201/2        86/11 86/12 86/16 87/6 87/24
 123/6 124/3 126/12 127/18     201/17 208/20 208/23 226/6      91/24 94/3 94/18 95/2 95/4
 128/21 129/17 132/1 133/8     233/21 237/22 237/23 238/22     97/19 98/22 99/4 99/9 99/11
 133/8 140/17 140/18 145/7     238/24 243/12 246/6 246/7       100/15 101/20 130/10 131/5
 145/8 145/12 145/13 146/2     248/7 249/11 249/21 257/3       131/9 131/10 132/9 132/13
 147/22 148/15 148/16 148/21 though [7] 120/14 134/11          132/14 132/16 141/17 146/21
 149/8 149/9 149/12 149/14     173/10 238/1 239/12 245/1       147/7 147/17 152/21 152/22
 149/21 150/1 152/14 152/16    256/16                          154/18 158/5 165/23 166/25
 152/18 152/19 153/8 153/10   thought [21] 7/21 13/5 18/5      187/21 195/3 237/21 238/18
 153/14 154/5 154/6 154/8      24/11 39/6 41/9 57/21 78/25 Tomer [3] 49/6 104/24 105/6
 156/22 156/22 156/24 157/24   79/23 79/25 86/7 89/13 89/20 tomorrow [12] 103/6 238/20
 161/9 163/7 164/16 165/6      111/15 114/9 140/15 149/12      238/24 239/12 239/19 240/1
 167/9 167/11 167/16 167/16    165/1 173/18 173/22 247/1       241/25 249/18 251/5 254/1
 170/13 174/13 176/2 176/3    thoughts [2] 133/23 243/17       258/13 258/17
 176/4 176/6 177/2 178/7      thousand [1] 171/16            tonight [2] 241/25 255/22
 184/7 184/19 185/7 185/10    thousands [3] 147/22 147/24 too [10] 40/24 51/17 78/25
 185/13 185/15 185/18 187/2    147/25                          88/9 101/8 108/4 116/1 151/4
 187/3 189/16 189/19 189/21
T                             translating [1] 122/13           89/24 95/21 95/24 102/11
                              translation [11] 56/7 111/20 102/21 114/3 114/8 115/19
too... Case
        [2] 171/15  174/19
             8:18-cr-00157-TDC  Document
                               117/21     309141/1
                                      135/10    Filed 08/20/19 115/24
                                                    158/8        Page 115/25
                                                                      292 of 296
                                                                             124/20 126/24
took [14] 24/14 34/1 35/2      165/10 251/14 251/24 254/25     136/21 141/6 169/19 182/1
 35/4 35/22 50/8 63/20 73/19   255/2                           182/8 182/23 182/25 183/1
 76/21 77/5 135/12 146/4      translator [17] 101/6 110/22 183/2 183/4 183/11 183/14
 205/8 218/3                   111/2 111/13 111/18 111/19      186/1 193/7 193/11 193/25
tool [1] 26/4                  111/21 111/22 112/1 112/5       196/3 199/13 202/9 225/3
tools [4] 24/2 24/3 24/6       112/10 113/4 113/5 113/6        233/23 234/7 235/2 240/4
 24/20                         113/13 113/14 114/11            251/20 255/16
top [15] 22/15 22/23 38/7     translators [6] 113/20         two-hour [1] 183/11
 44/10 55/16 57/8 59/14 75/2   251/10 251/16 252/8 252/22    two-minute [1] 169/19
 92/18 138/17 140/24 142/24    254/14                        two-week [3] 182/23 183/4
 144/1 164/18 171/22          travel [4] 211/14 211/18         183/14
topic [1] 150/24               216/5 229/23                  type [3] 132/3 132/4 240/23
Tori [3] 40/21 40/22 156/2    traveled [1] 229/5             typically [1] 5/1
total [6] 49/22 150/10        travels [1] 229/8
 166/13 166/18 167/7 256/20   treat [1] 27/6                 U
totally [4] 45/17 45/18       treats [1] 14/24
 149/16 254/13                                               U.S  [5] 2/8 2/9 5/18 6/22
                              trial [17] 1/8 13/1 27/18        211/8
touch [4] 212/17 212/23        45/4 52/6 114/8 115/19 116/7 Um [2] 33/11 66/24
 230/24 249/13                 116/10 118/1 126/20 196/2
toward [1] 205/22                                            Um-hum [1] 66/24
                               240/13 240/24 241/17 255/2    unable [1] 111/19
track [1] 107/12               257/25
tracked [1] 49/5                                             unambiguous [1] 250/5
                              trick [1] 12/15                unanonymized [1] 255/25
trade [26] 25/16 31/1 43/5    tricky [1] 114/4
 43/14 43/16 43/22 43/24 45/1 tried [6] 50/9 53/2 53/11      uncertified [1] 120/15
 46/8 54/22 100/8 110/8 124/4 95/8 121/11 144/12             under [32] 4/17 5/18 6/22
 133/9 133/10 133/12 146/5                                     10/25 14/16 16/9 21/22 45/25
                              tries [1] 135/4                  52/10 58/16 62/17 74/6 74/7
 152/15 163/21 164/2 174/1    trip [2] 212/22 228/19
 174/6 174/12 174/13 174/20                                    106/22 110/3 110/18 123/21
                              true [28] 4/9 65/15 65/15        124/18 125/9 125/18 131/19
 205/25                        75/14 95/9 95/10 100/14
traded [2] 102/17 146/24                                       159/2 159/7 159/21 204/8
                               121/19 134/11 134/12 134/16     214/8 221/24 237/18 240/9
trader [8] 24/15 25/18 25/19 134/17 151/3 151/12 151/18
 97/8 130/23 130/23 131/21                                     240/10 241/8 241/21
                               151/22 154/2 159/14 161/13    underneath [5] 42/10 60/24
 131/21                        161/14 161/15 161/17 162/15
traders [2] 98/14 154/5                                        61/5 177/5 177/23
                               169/17 171/17 172/7 172/9     undersigned  [2] 84/24 85/2
trades [12] 43/4 43/13 44/21 173/10
 107/13 107/24 110/4 110/19                                  understand [89] 10/24 11/13
                              trust [4] 66/5 68/7 172/2        12/24 40/5 40/13 40/14 44/23
 123/22 124/10 174/10 205/15   258/7
 205/19                                                        44/24 44/25 46/24 47/1 47/22
                              trusted [2] 215/15 215/20        52/17 53/25 63/4 67/11 68/14
trading [31] 41/14 43/6       trustworthiness [1] 215/21
 43/15 44/3 93/19 98/13 98/14 trustworthy [2] 215/14           68/19 68/20 74/2 79/18 84/10
 99/22 99/23 100/7 100/17                                      84/15 85/23 87/5 88/10 88/15
                               215/15                          88/16 88/22 90/3 93/23 96/18
 101/19 101/21 108/17 130/7   truth [6] 2/15 35/16 65/21
 130/12 130/15 130/19 133/11                                   97/5 97/9 100/18 101/4
                               126/2 168/18 245/14             101/13 103/25 108/6 108/10
 133/12 141/6 146/25 147/10   truthful [5] 95/20 96/4
 160/10 162/17 163/3 163/7                                     110/10 110/11 110/15 110/17
                               153/4 215/10 229/1              110/20 110/21 111/1 111/4
 163/17 190/17 205/19 206/9   truthfully [1] 244/24
train [18] 6/13 50/17 53/6                                     111/13 111/21 112/9 112/18
                              truthfulness [18] 213/13         113/1 113/1 113/2 113/6
 53/13 91/14 91/16 91/17       213/23 214/11 216/24 219/14
 91/24 92/2 92/5 92/6 98/19                                    116/11 116/15 117/11 117/14
                               219/16 219/20 220/23 221/1      117/21 118/4 118/18 118/23
 99/3 99/6 124/20 129/10       221/15 221/18 221/20 226/8
 146/22 162/3                                                  121/6 122/8 122/9 123/24
                               226/20 232/10 245/5 245/10      123/25 126/2 145/24 149/12
trained [5] 53/1 53/1 53/10    245/15
 92/3 151/14                                                   155/24 158/4 160/17 163/12
                              try [18] 23/22 35/12 45/4        164/9 167/14 172/3 176/7
trainees [4] 26/23 53/3        45/15 57/11 114/20 120/3
 73/21 74/4                                                    196/23 198/1 198/5 203/6
                               137/11 161/4 162/12 163/13      215/5 217/20 222/21 234/4
trainer [2] 27/3 106/11        169/3 192/18 194/23 202/19
training [26] 6/11 53/5                                        252/5
                               203/24 223/21 242/4           understanding [16] 9/2 25/7
 67/21 68/3 68/6 73/23 73/24 trying [19] 3/6 4/8 25/17
 91/16 92/10 105/17 109/9                                      56/22 58/4 69/6 70/7 70/11
                               45/7 45/17 47/18 53/20 112/3 81/19 89/19 91/5 95/1 158/25
 109/15 126/5 126/11 145/17    122/5 122/11 122/11 186/18
 146/18 148/22 175/10 183/5                                    159/7 167/12 207/21 245/3
                               197/3 213/21 214/18 214/19    understood [10] 38/12 94/22
 184/22 187/19 189/11 241/14   218/4 219/5 241/13
 246/5 246/5 246/8                                             98/15 112/22 112/23 151/10
                              tunc [1] 250/14                  153/6 207/2 222/20 257/9
training-wise [1] 67/21       turn [8] 90/18 95/21 95/24
trainings [1] 246/7                                          unfair [1] 252/10
                               128/22 130/5 183/17 185/2     unfortunately [6] 47/25
transaction [1] 66/19          190/1
transcript [8] 1/8 1/24                                        51/15 53/8 59/14 60/21 67/23
                              turned [3] 21/24 119/13        unhappy [1] 89/9
 127/6 129/13 130/16 178/25    129/25
 179/1 258/1                                                 unique [1] 49/14
                              turnover [2] 41/16 142/16      UNITED [19] 1/1 1/3 1/9 1/21
transcripts [1] 257/25        tweaking [1] 16/13
transfer [3] 3/9 65/8 66/25 twice [6] 59/21 88/4 211/19        47/22 166/15 166/19 166/24
transferred [1] 129/8                                          167/8 167/22 195/23 198/17
                               216/10 229/24 244/10            200/16 210/5 211/6 212/16
transition [1] 256/12         two [57] 2/6 8/9 13/9 17/12
translate [9] 40/15 101/9                                      223/24 229/17 245/12
                               18/7 19/2 19/17 21/12 28/5    universe [1] 242/3
 111/23 113/7 113/8 113/13     32/13 32/14 32/18 36/6 36/7 university [2] 224/15 229/12
 113/15 118/10 142/6           73/20 82/16 83/1 85/13 89/9 unknown [8] 13/21 15/10
translated [2] 113/14 123/23
U                              256/24                            215/12 242/19 246/22 247/7
                              variance  [2] 13/4 17/18           249/13 257/12
unknown...
       Case[6]  15/16 15/23
            8:18-cr-00157-TDC   Document
                              varied        309 Filed 08/20/19wants
                                      [1] 13/1                     Page 29314/10
                                                                      [7]   of 29616/6 19/12
 17/3 17/5 18/12 18/13        various [2] 117/17 120/6           25/21 25/23 39/25 114/7
unless [6] 6/23 36/10 46/23 verbatim [1] 111/19                 warn [2] 175/6 239/1
 61/5 112/20 233/13           version [14] 11/14 20/17          warning [3] 2/13 2/23 3/21
unnecessarily [1] 233/15       21/7 55/23 55/24 56/7 56/11 warnings [2] 18/22 19/13
unprofessional [1] 98/13       56/12 140/25 155/9 164/19        warns [1] 58/20
unrealistic [2] 185/1 185/17 204/3 249/8 255/25                 warranted [3] 2/18 5/19 6/24
unredacted [1] 255/25         versions [1] 2/5                  Warren [2] 97/8 155/3
unrelated [2] 5/21 7/2        versus [6] 2/8 5/18 6/22          was [413]
unsure [1] 114/12              195/23 198/17 245/12             was a [1] 32/23
Untereinter [1] 1/16          very [52] 19/21 56/4 58/15        Washington [2] 1/13 1/19
until [6] 82/17 112/16         82/24 115/3 115/20 115/25        wasn't [21] 3/15 27/3 30/14
 120/13 170/4 239/16 239/17    118/25 121/10 130/23 133/9        51/5 71/18 79/7 88/23 95/4
unusual [2] 140/19 140/21      133/9 136/12 152/15 158/17        95/5 95/25 99/11 121/2
up [60] 4/15 7/11 23/18 31/6 173/21 192/9 202/6 202/8            121/16 155/2 161/15 163/16
 44/22 48/21 49/15 56/11       208/4 209/3 209/5 212/6           163/19 170/12 206/9 218/7
 67/16 78/9 82/17 87/15 100/6 213/4 213/14 215/15 216/25         222/21
 104/17 111/15 114/5 114/13    217/1 217/1 218/16 226/9         watch [2] 76/5 190/14
 119/17 120/13 120/16 123/5    227/8 227/10 229/2 229/2         watched [1] 32/20
 126/13 131/16 131/17 144/10   230/23 230/23 230/24 231/7       waters [1] 76/8
 144/16 144/17 149/19 173/23   231/8 231/8 231/10 231/10        way [53] 4/16 5/15 8/10
 173/24 175/9 175/18 175/23    231/14 232/16 232/24 251/5        10/11 10/16 11/9 13/6 13/12
 176/3 176/4 176/11 176/14     251/15 252/25 252/25 253/21       16/14 17/11 19/9 20/2 21/11
 176/18 179/2 179/5 179/23     254/9                             23/13 27/19 29/8 35/14 38/19
 191/1 192/8 194/20 202/19    victims [1] 246/9                  45/5 46/18 46/24 47/18 48/3
 204/7 206/19 212/11 212/24   video [11] 29/13 29/16 29/20 87/8 92/3 92/7 107/11 112/23
 215/16 228/24 228/25 234/2    29/22 29/25 31/25 32/12           113/22 114/16 116/14 117/22
 248/10 251/6 251/19 252/3     32/20 98/2 132/1 147/15           133/5 135/3 144/14 149/15
 253/25 256/8 256/10          videos [1] 132/5                   150/7 150/19 170/21 171/23
upon [2] 18/11 239/4          view [6] 4/4 4/6 4/6 132/1         172/19 187/1 187/14 196/12
us [23] 1/11 7/8 16/10 25/11 139/19 254/16                       197/22 215/2 218/17 219/1
 25/12 25/13 33/20 33/21      violate [1] 11/18                  219/4 220/5 250/4 253/14
 38/12 39/9 39/15 53/4 53/5   virtually [1] 239/12               255/21
 120/3 143/19 144/23 191/1    visit [5] 212/18 212/18           ways [1] 113/17
 191/13 204/18 226/3 236/20    217/21 230/4 230/19              we [380]
 237/15 249/8                 visited [1] 212/9                 we'll [42] 17/12 19/5 19/21
use [19] 64/23 64/25 70/9     visual [1] 256/13                  21/11 21/12 82/3 82/4 82/7
 74/18 76/10 87/25 88/17      vocabulary [1] 146/17              83/12 83/19 114/20 116/15
 106/11 109/14 129/9 183/10   voice [6] 32/2 71/21 126/8         136/12 136/22 136/23 136/25
 183/12 183/13 195/13 236/17   127/14 134/21 168/10              137/13 137/20 137/20 137/22
 241/6 242/17 257/2 257/21                                       138/13 192/7 192/8 201/10
used [25] 6/12 35/12 60/12    W                                  201/25 202/15 222/1 234/10
 68/3 69/13 75/6 78/6 87/5                                       234/11 236/25 239/19 239/25
 99/13 109/9 118/9 120/7      waiting [3] 98/20 258/10
                               258/11                            240/1 242/10 246/22 248/9
 130/3 144/17 145/6 145/11                                       250/11 255/20 256/8 256/25
 146/22 164/19 187/7 196/3    walked  [1]   3/2
                                                                 257/2 258/17
 240/14 241/11 241/14 255/16 wall [7] 31/9 31/11 31/15          we're [30] 12/7 12/21 13/14
 257/24                        31/21  76/13  76/17  77/12
                              Waller [1] 190/10                  16/4 19/15 71/8 83/14 87/25
users [1] 205/22                                                 192/13 197/20 200/8 212/2
uses [2] 14/23 186/25         want [106] 10/15 11/14 14/2
                               16/25  17/14  17/22  17/24  19/8  212/3 212/6 212/7 214/4
using [12] 55/23 75/3 120/14                                     218/23 219/8 221/23 240/5
 146/22 154/12 154/15 189/14   24/3  24/3 24/4  30/16  38/10
 193/24 240/18 242/10 246/11   41/8 41/14 41/18 44/16 44/20 243/9 243/12 245/25 252/25
 257/22                        44/25 45/14 45/15 46/7 46/21 254/18 256/13 256/23 257/16
usually [13] 24/15 51/8        47/20 49/9 49/11 61/15 61/16 258/10 258/10
 69/17 102/10 102/12 102/24    64/22 69/8 70/13 70/15 70/18 we've [23] 22/11 37/2 56/11
                               70/19 74/1 74/1 87/10 89/2        113/20 115/24 122/8 122/20
 131/17 150/12 212/18 228/18                                     127/5 137/2 137/4 154/19
 248/10 256/3 256/7            90/23  93/13  93/19  100/5
                               101/24 110/22 114/10 115/19       159/13 182/3 185/24 186/3
Uzan [25] 51/11 51/14 53/1                                       197/22 212/5 226/13 231/1
 53/22 78/13 182/4 193/2       117/7 120/3 121/10 129/9
                               129/11  130/7  130/14  134/4      246/24 255/16 256/24 257/15
 194/10 196/7 197/7 197/15                                      weather [2] 188/12 188/16
 197/16 199/4 199/7 200/1      134/13 137/7 137/8 137/23
                               138/2 139/3 139/6 139/7          webinar [3] 23/16 23/18 25/5
 200/7 201/9 234/22 234/24                                      website [5] 57/23 58/6 58/7
 235/11 235/13 236/5 236/7     139/8  142/5  147/13  148/5
                               149/9  151/6  152/10  156/11      131/21 131/23
 240/5 240/19
Uzan's [1] 195/3               158/17 161/21 161/23 162/14 week [10] 93/20 102/16
                               164/17 177/7 181/25 184/1         126/24 128/6 128/15 182/23
V                              190/14 192/17 195/8 195/10        183/4 183/14 239/10 250/23
                               201/24 209/6 214/25 217/12       weekends [1] 226/18
vacant [1] 33/9                218/6 221/5 221/10 222/23        weeks [9] 28/24 102/21 114/8
VAN [36] 1/12 81/8 81/25       230/6 233/18 233/22 234/2         115/19 141/6 182/1 182/9
 82/14 83/23 111/20 112/15     240/3 247/6 248/18 249/12         252/21 254/18
 112/16 112/23 112/24 113/3    249/21 249/23 250/4 252/2        welcome [3] 21/17 78/5
 113/3 113/8 113/10 113/16     252/5 252/19 253/21 256/16        138/13
 114/5 116/18 117/2 136/6     wanted [21] 2/2 12/11 33/20 well [80] 5/6 10/10 10/22
 138/15 173/21 175/16 176/20   86/7 114/10 124/19 129/19         11/8 12/7 13/25 19/8 26/17
 178/17 181/21 181/22 187/6    130/1 130/3 130/18 139/13         28/19 36/14 37/20 39/1 42/10
 187/21 190/4 204/4 204/16     140/8 160/6 193/10 202/7          44/24 54/15 55/25 56/11
 205/14 205/18 208/3 237/22
W                              98/17 100/19 101/1 126/14        15/23 16/16 16/16 17/23
                               127/17 131/5 151/12 151/18       18/22 20/16 20/20 20/21
well...Case
        [63] 8:18-cr-00157-TDC
               56/11 57/23      Document
                               151/22 154/2309   Filed
                                             159/14    08/20/19 43/22
                                                     169/2        Page49/1
                                                                       294 50/6
                                                                           of 296
                                                                                50/21 50/23
 58/17 64/11 67/7 68/2 68/20   185/18 189/11                    56/7 56/8 57/15 63/12 72/5
 79/25 80/25 82/4 83/12 85/16 western [1] 160/8                 85/24 88/5 93/24 98/12 98/23
 88/6 89/16 99/1 105/25 112/6 what [304]                        107/4 107/12 107/13 107/14
 112/11 115/24 119/1 119/12   what's [21] 9/18 11/9 16/22       111/13 112/15 116/2 118/3
 120/1 122/3 127/8 135/14      25/7 41/1 56/22 58/17 62/20      119/6 120/18 122/14 122/18
 138/1 149/1 153/20 162/13     83/4 102/8 104/17 105/11         125/20 126/13 129/14 135/14
 168/12 174/4 187/9 195/19     110/6 117/9 127/3 155/16         135/14 143/9 144/15 146/14
 197/17 199/11 200/14 202/6    155/25 166/17 194/4 213/4        159/6 171/14 181/15 194/16
 212/12 214/13 214/16 214/21   251/23                           194/21 195/9 195/11 197/6
 219/17 219/24 220/25 221/4   whatever [11] 10/15 10/15         197/11 198/17 200/6 204/3
 221/19 222/19 226/3 226/5     15/19 17/14 19/19 165/9          211/8 213/23 219/5 224/12
 230/25 231/1 231/7 231/7      181/25 185/17 207/17 249/8       224/15 224/15 231/4 237/15
 231/10 231/13 234/5 234/9     258/7                            237/22 238/25 240/10 240/11
 235/15 236/14 246/18 250/8   when [135] 5/13 7/4 7/20 8/8 241/20 242/24 243/2 243/20
 253/17 254/21                 9/14 24/2 24/2 24/10 24/19       244/5 245/13 245/13 247/22
Welles [20] 3/19 6/10 6/13     25/13 25/14 26/2 27/4 28/20      249/17 256/7
 51/16 193/2 195/7 195/11      30/10 30/18 30/25 33/25        while [15] 27/16 28/21 31/18
 195/12 196/15 197/7 199/24    34/23 35/2 35/13 35/20 36/9      47/13 65/10 83/13 93/17
 201/10 235/17 235/19 236/12   36/16 36/24 41/11 41/12          100/8 117/5 139/19 153/11
 236/15 241/4 241/5 241/14     41/13 42/18 43/7 44/4 45/5       187/13 194/12 230/4 235/9
 241/17                        47/15 47/18 51/8 52/11 52/20 White [4] 6/10 40/20 156/1
Welles' [1] 199/8              53/2 56/16 57/11 57/16 59/3      156/4
went [13] 3/10 3/14 6/13       59/13 63/18 63/22 65/19        who [101] 8/6 11/1 11/23
 33/21 150/21 170/21 170/22    65/20 66/18 73/17 73/19          13/21 16/22 17/1 20/23 22/12
 171/13 208/8 208/12 208/15    75/23 78/4 78/16 79/1 80/8       25/8 37/6 39/16 40/20 48/21
 224/9 225/9                   86/8 92/21 93/5 95/6 95/7        49/5 49/15 50/11 51/24 52/3
were [207] 3/3 3/13 3/21 4/2 95/9 97/20 98/4 98/15 99/22        58/11 58/14 60/12 63/25 64/5
 5/20 6/8 6/15 7/15 7/18       115/21 117/15 119/24 123/2       64/5 65/1 65/1 65/4 66/7
 11/13 20/15 21/18 22/25       128/22 129/16 131/17 131/18      67/13 68/9 68/15 68/22 68/24
 27/10 28/12 28/13 28/17 32/4 131/23 132/3 132/22 135/21        71/24 75/6 75/8 76/15 77/10
 32/13 32/16 34/11 34/21 36/2 135/22 141/19 144/13 145/8        86/21 91/24 92/21 93/23
 39/19 47/12 47/13 47/15       145/13 145/18 146/5 147/5        98/22 98/22 98/24 99/8 99/9
 48/17 48/25 49/10 51/1 51/4   147/11 147/21 149/21 150/15      99/10 114/11 118/3 119/15
 51/23 51/24 51/25 52/3 52/3   155/1 155/17 156/19 156/22       119/20 119/22 119/23 120/8
 52/10 52/11 52/20 52/21       157/5 163/7 164/6 164/10         120/9 120/16 121/5 126/22
 52/22 53/23 61/19 61/20       165/4 167/9 168/6 168/17         133/6 133/20 142/2 147/22
 63/14 63/18 63/25 65/22       170/2 170/10 170/12 170/20       147/25 149/19 156/1 156/9
 65/23 66/7 67/18 68/2 69/13   175/25 176/10 178/10 184/2       156/11 156/24 157/2 161/25
 70/3 74/14 78/2 91/6 92/13    186/17 186/18 188/15 191/18      164/19 165/12 165/13 165/16
 93/6 94/16 95/2 95/3 95/15    195/13 197/9 198/22 199/1        165/22 168/14 174/20 175/21
 98/4 98/12 98/16 99/16        199/20 201/3 202/15 205/5        176/17 177/12 177/21 178/6
 100/15 100/16 100/21 101/20   205/10 205/15 208/7 212/18       185/1 185/5 185/8 185/12
 101/21 105/9 119/8 119/8      225/3 225/5 225/8 225/20         185/13 185/22 186/22 187/1
 121/5 121/23 122/5 124/8      230/20 231/9 232/2 236/17        216/25 217/1 219/7 219/10
 124/9 124/13 126/11 126/12    241/6 242/5                      220/13 251/23 252/12 255/5
 127/18 130/15 130/19 131/6   when you [1] 56/16                255/16 256/12
 132/13 132/23 133/7 135/1    whenever [3] 3/8 212/10         who's [1] 103/9
 136/4 143/12 146/18 147/2     216/9                          whoever [2] 256/20 257/6
 147/22 147/25 148/20 149/15 where [57] 2/3 3/1 3/13 5/3 whole [16] 10/11 12/16 12/22
 150/19 151/11 151/21 152/7    7/25 9/25 19/24 32/8 33/1        13/14 17/23 18/21 41/10
 153/14 154/5 154/6 154/12     34/11 34/11 39/1 40/8 41/17      41/17 89/5 131/6 153/13
 156/9 156/12 156/12 156/16    44/16 48/12 50/2 72/3 75/10      153/17 153/19 157/12 234/1
 156/20 156/24 157/23 158/6    83/13 85/20 91/1 91/9 95/14      239/10
 163/2 163/7 164/8 164/15      106/22 106/22 109/21 111/17 whom [3] 184/8 202/8 203/18
 166/6 167/10 167/17 168/6     113/10 113/21 116/2 123/21     whose [5] 17/24 30/9 39/3
 168/18 168/20 168/25 170/10   124/9 125/9 125/18 134/13        48/21 178/12
 175/13 176/1 176/2 176/3      137/25 141/22 142/18 142/23 why [60] 9/11 10/24 21/20
 177/4 177/5 177/8 178/1       146/11 148/13 158/21 166/4       25/10 26/25 38/6 41/8 41/18
 178/5 181/3 181/8 185/11      169/20 175/16 203/22 210/3       42/3 49/9 58/17 58/22 58/25
 186/9 186/11 186/15 186/22    223/15 224/1 228/6 228/8         61/15 61/16 62/16 64/11 65/7
 189/18 189/19 189/20 189/21   242/9 246/6 247/5 251/13         67/18 69/3 70/11 70/15 72/10
 191/6 191/9 191/14 191/17     252/20                           74/14 74/20 76/20 77/13 84/2
 191/18 192/25 194/2 195/4    whereby [1] 169/14                87/2 88/6 91/13 93/13 99/16
 195/5 195/13 196/9 196/10    whether [37] 6/1 6/4 7/8          100/12 102/1 102/18 113/12
 196/24 197/6 199/2 199/10     7/17 9/21 26/25 27/19 47/4       124/20 130/3 130/14 136/11
 199/12 199/14 199/20 200/2    95/3 96/4 101/18 101/20          137/10 138/7 154/25 155/3
 200/3 200/11 200/15 201/3     109/8 109/14 111/25 112/1        166/22 167/11 170/20 200/9
 201/6 201/7 201/12 201/13     114/12 118/11 119/2 124/8        200/11 202/10 213/10 214/4
 201/14 202/25 203/15 203/21   149/16 153/7 158/5 175/17        214/16 215/22 222/24 226/14
 203/25 205/6 205/15 208/7     175/22 176/17 178/18 181/13      233/5 245/24 247/1
 208/21 208/23 218/25 219/3    181/22 187/2 187/14 187/23     will [87] 8/10 20/22 20/23
 228/20 236/8 236/10 236/16    208/8 222/20 241/25 243/11       20/24 21/6 25/12 27/21 35/12
 238/16 238/17 240/7 240/8     243/13                           39/9 39/9 39/15 44/22 45/10
 241/6 242/15 245/21 246/2    which [91] 3/11 3/18 3/21         48/4 52/13 57/5 57/11 57/12
 248/22 248/23 248/23 248/24   4/19 5/22 6/2 6/14 6/23 8/17 57/12 66/9 82/23 82/25 83/22
 248/24 252/20 255/1           8/18 10/12 12/12 14/12 15/11 84/24 85/2 94/4 95/21 95/23
weren't [17] 50/11 66/6 86/5
W                             witnesses [14] 2/25 7/16         221/7 221/13 223/19 225/17
                               20/18 20/23 83/6 115/9          230/21 232/2 233/20 236/19
will...Case
        [59] 8:18-cr-00157-TDC
               97/11 100/2      Document
                               136/24     309202/8
                                      193/15    Filed 08/20/19 238/20
                                                    218/24       Page 241/24
                                                                       295 of 296
                                                                              242/2 242/12
 102/25 107/14 107/23 107/25   233/3 233/4 238/1 255/11        243/24 244/12 245/11 245/20
 107/25 110/4 110/18 115/10   Wolf [3] 76/12 76/17 77/12       245/22 246/1 246/4 246/5
 122/22 123/15 123/22 124/9   woman [1] 120/8                  246/11 246/20 247/11 249/7
 132/17 135/12 138/8 141/6    women [1] 160/10                 250/21 251/4 252/6 252/7
 145/18 156/14 160/13 164/22 won [3] 147/11 147/13 170/22 252/19 254/8 254/10 254/15
 188/7 200/20 220/4 220/20    won't [2] 202/14 253/23          255/10 256/6
 220/22 221/22 221/25 223/22 wonderful [1] 231/4             wouldn't [10] 13/24 61/4
 233/21 236/2 237/1 237/25    word [26] 3/8 35/22 40/4         71/17 118/3 141/14 152/10
 238/19 238/25 239/3 239/4     45/4 57/17 64/9 66/10 67/11     194/7 200/11 201/24 217/12
 239/6 239/7 241/22 246/16     76/6 77/17 77/20 78/19 88/15 write [4] 22/21 22/23 197/17
 248/11 248/12 248/15 248/21   125/15 130/17 135/11 135/13     235/15
 249/15 249/20 249/25 253/25   135/14 144/12 144/18 146/13 writes [7] 33/19 38/11 39/2
 254/1 255/24 256/2 256/3      146/14 149/8 186/18 186/25      39/6 40/22 44/16 66/24
 257/5 257/7 257/11 258/1      187/3                         writing [7] 56/16 56/21 64/1
 258/3                        words [22] 13/8 35/12 36/22      65/1 65/7 104/24 143/22
willful [8] 2/7 2/17 3/23      88/10 88/17 101/5 108/7       written [4] 61/5 117/23
 4/14 4/20 4/22 5/9 249/6      117/12 118/1 118/4 118/10       183/13 206/6
willfully [3] 18/15 243/13     122/13 122/18 123/20 136/3    wrong [14] 14/10 36/3 45/18
 243/24                        169/3 171/25 176/24 207/19      46/18 71/13 86/9 164/8
willfulness [4] 4/20 4/22      231/24 241/9 242/16             164/15 164/16 186/18 187/2
 4/23 248/19                  work [34] 21/12 28/25 29/1       187/3 223/21 247/12
willingness [1] 221/21         29/1 29/2 34/15 35/15 45/1    wrote [16] 33/25 55/16 57/10
wills [1] 224/19               45/12 49/14 49/19 50/16         81/1 81/2 93/1 129/16 134/2
win [10] 107/14 110/4 110/18 57/18 57/24 58/16 79/10 87/8 140/3 141/4 143/6 144/3
 123/22 124/4 124/6 124/9      93/19 95/11 102/20 109/21       149/1 149/7 156/7 207/21
 147/10 147/11 147/12          149/21 165/17 165/23 171/11
winning [3] 173/24 174/3       176/7 182/14 208/24 217/22    Y
 174/5                         232/17 242/9 252/25 255/10
wins [1] 174/4                                               Yakov   [1] 54/9
                               257/12
wire [17] 3/9 4/18 5/23 8/19 worked [14] 3/2 34/17 48/10 yanks [1] 256/25
 11/2 11/18 20/3 78/4 144/7                                  yeah [23] 15/5 29/18 29/24
                               53/2 99/8 147/21 177/14         35/3 38/21 39/23 41/8 62/1
 144/14 148/14 149/9 191/24    185/5 185/8 217/15 217/18
 243/1 243/3 244/19 247/4                                      110/14 123/14 137/10 142/18
                               232/19 235/9 242/7              146/12 155/11 155/24 157/16
wired [1] 148/6               worker [1] 34/19
wise [3] 67/21 136/16 166/2 working [18] 14/15 16/9            158/21 159/18 176/22 179/11
wish [3] 25/12 46/22 171/21                                    213/2 218/10 224/22
                               18/14 39/9 57/25 63/18 71/20 year [9] 126/13 150/14
withdraw [13] 42/21 42/22      89/19 93/21 138/2 144/23
 43/11 44/17 44/20 44/25 55/1 154/21 155/17 169/24 186/9       170/17 200/8 211/19 216/10
 130/6 131/13 145/7 145/12                                     224/5 224/7 229/24
                               224/17 249/1 252/14           years [14] 45/10 171/11
 147/20 168/1                 works [1] 252/18
withdrawable [2] 42/11 43/19 world [4] 97/8 98/17 160/11       203/12 210/13 211/11 212/3
withdrawal [16] 42/19 46/10                                    224/13 224/14 225/16 226/5
                               175/25                          226/6 228/10 229/11 229/18
 65/11 65/16 129/8 129/12     worried [1] 86/5
 144/5 144/13 144/21 144/25                                  yes  [352]
                              worry [1] 147/2                yesterday [13] 2/12 22/12
 145/6 145/11 145/15 147/8    worth [2] 181/19 203/12
 163/2 191/20                                                  24/11 41/3 41/12 41/20 42/2
                              would [170] 2/23 3/3 3/5         80/14 106/10 135/20 135/22
withdrawals [5] 41/5 143/10    3/14 3/15 4/6 4/12 5/16 7/17 145/5 145/10
 143/12 150/23 191/7           8/16 8/19 9/2 10/3 10/5
within [10] 5/5 48/12 126/23 10/16 10/17 11/4 11/9 11/14 yet [6] 62/8 201/16 229/9
 213/23 216/18 220/21 226/18                                   248/2 249/17 258/9
                               12/8 12/23 13/9 13/15 14/21 York [7] 1/13 119/10 119/13
 227/1 256/21 257/13           15/20 15/21 16/2 16/11 16/17 211/12 220/17 228/9 229/22
without [19] 15/12 16/13       16/25 17/3 17/22 17/23 18/1 Yossi [13] 33/7 33/11 37/7
 22/2 25/1 59/17 64/12 67/8    18/8 18/19 18/21 18/25 19/3
 69/18 93/19 97/24 115/6                                       54/12 58/13 58/16 65/13
                               19/9 21/5 23/23 32/23 38/19     67/15 76/21 87/6 92/1 165/23
 145/3 191/22 192/1 215/9      47/21 49/7 49/9 50/12 51/6
 226/2 238/5 254/19 256/9                                      172/1
                               58/17 58/22 59/4 59/10 59/16 you [1465]
witness [76] 29/10 33/6        61/8 61/15 61/16 64/6 68/2
 35/11 38/1 47/8 49/18 54/4                                  you'd [6] 28/1 76/1 82/12
                               68/5 68/5 70/15 72/7 74/22      139/24 155/10 192/23
 55/20 55/24 59/19 63/3 64/16 81/19 84/12 99/16 102/22
 66/15 72/14 73/18 77/19                                     you'll   [9] 23/19 124/10
                               107/8 107/16 108/2 116/5        197/22 239/7 242/9 248/19
 83/19 85/4 88/14 88/21 89/17 116/12 118/25 121/5 123/2
 90/17 101/12 101/23 105/2                                     255/22 256/21 258/7
                               123/6 125/24 126/13 130/19    you're   [42] 26/1 28/2 34/2
 105/19 106/3 108/5 110/25     137/8 139/14 141/15 146/12
 111/8 112/17 115/6 116/20                                     56/16 56/21 62/21 63/24 81/3
                               150/1 152/13 153/16 155/22      94/6 95/18 106/14 135/8
 117/3 117/19 117/20 118/11    155/23 159/1 161/21 161/25
 119/2 123/9 158/1 163/10                                      136/1 136/19 138/2 157/8
                               167/20 173/6 175/7 178/6        163/17 171/16 171/19 172/24
 163/23 168/22 173/13 179/2    178/10 178/11 178/12 180/9
 183/8 188/9 188/13 196/4                                      173/10 186/18 188/15 189/24
                               182/7 182/8 182/12 183/2        194/12 198/7 198/9 200/19
 198/23 209/7 209/16 213/21    183/6 183/22 185/4 185/7
 214/18 218/18 218/20 219/5                                    211/5 212/23 218/4 220/3
                               189/21 189/25 192/25 193/3      223/23 227/12 234/4 249/1
 219/24 222/1 222/4 222/12     193/10 193/21 194/5 194/23
 222/17 222/20 222/25 226/24                                   249/24 250/1 250/14 256/12
                               195/1 195/8 195/10 197/10       257/21 258/11
 227/6 227/12 227/19 232/23    197/14 198/15 198/17 198/22 you've [16] 27/18 29/5 37/17
 240/14 251/19 252/11 255/4    201/5 201/19 202/4 202/6
 255/4 255/4 255/15                                            112/20 136/21 194/13 201/23
                               204/17 211/25 212/3 215/10      212/11 212/16 212/24 231/14
witness' [4] 196/2 196/25      215/14 216/15 218/6 220/9
 197/1 220/9                                                   238/12 238/17 239/12 244/3
Y                              102/7 109/3 133/21 147/21
                               149/15 150/18 150/20 150/22
you've... [1]
       Case    244/6
            8:18-cr-00157-TDC   Document
                               150/23 151/3309   Filed
                                             151/4     08/20/19
                                                    151/5         Page 296 of 296
your [248] 8/12 9/8 9/24       152/25 154/12 157/3 160/18
 12/21 16/1 17/7 19/1 19/6     160/21 161/2 161/15 162/15
 19/17 21/10 21/23 22/1 25/7   162/21 162/25 163/6 163/12
 26/9 27/21 28/11 28/16 28/19 163/16 163/19 165/5 169/8
 29/22 30/14 31/20 32/2 33/24 172/11 172/13 176/1 176/11
 34/11 36/23 37/13 37/18       177/14 177/16 177/18 184/9
 37/19 38/1 38/14 42/18 43/15 184/16 184/19 185/1 185/5
 46/7 47/11 47/12 55/11 55/19 185/18 185/21 186/16 187/19
 55/22 56/1 56/22 58/4 59/11   187/25 188/3 188/23 189/11
 59/11 59/16 59/17 59/24 60/1 191/12 191/18 203/10 204/12
 61/16 62/7 62/14 63/6 64/17   204/12 205/4 205/6 205/11
 66/6 69/6 69/11 70/7 70/11    206/9 208/8 208/24 217/15
 78/9 79/13 81/19 82/2 82/11   218/3 218/9 232/17 235/9
 82/16 83/6 83/24 87/19 89/1   235/21 240/23
 89/20 89/22 90/13 91/5 93/13 Yukom's [7] 32/16 34/11
 94/13 95/1 101/4 102/12       158/6 161/8 173/23 205/14
 102/15 106/22 106/23 109/22   218/11
 111/6 111/16 113/24 114/4    Yusef [1] 30/12
 114/9 114/22 115/1 115/13
 115/18 116/21 116/22 118/13 Z
 120/5 120/24 122/25 123/1
 123/8 123/17 124/2 125/9     zero [4] 77/16 150/12 150/13
 125/14 125/17 125/18 126/8    150/14
 126/23 127/2 127/10 127/14   zoom [8] 22/15 38/7 104/2
 127/24 128/20 130/6 132/2     106/21 143/25 159/21 166/3
 132/10 132/22 133/25 134/4    166/4
 134/13 134/21 135/14 136/8
 137/6 137/23 141/17 144/20
 155/10 157/1 158/15 158/25
 159/7 163/4 163/18 164/9
 164/23 167/3 168/2 168/10
 168/24 171/19 172/7 173/13
 173/15 175/1 175/13 177/15
 181/7 182/17 182/17 185/12
 186/22 187/9 187/13 187/24
 191/9 192/21 192/22 193/18
 194/15 194/20 196/22 198/5
 198/14 199/4 199/16 200/14
 201/11 202/2 202/22 203/1
 206/3 207/20 207/24 208/4
 209/2 209/4 209/10 209/12
 209/20 210/14 211/1 211/25
 211/25 213/7 213/12 213/18
 213/24 214/6 215/25 215/25
 216/4 216/16 218/13 218/15
 218/19 221/7 221/13 222/9
 222/18 223/7 223/8 223/17
 223/19 225/17 225/22 226/2
 227/7 227/16 227/23 227/24
 228/20 229/4 229/7 230/10
 230/21 231/21 231/24 231/25
 232/7 232/23 233/4 233/10
 233/21 234/6 234/14 234/18
 235/8 235/22 236/1 236/22
 237/2 237/6 237/19 238/2
 238/10 239/2 242/20 243/19
 246/3 246/19 249/2 249/7
 249/15 250/17 253/11 254/4
 254/7 255/8 255/18 258/16
yours [1] 195/19
yourself [7] 25/16 51/1 51/4
 99/23 165/1 178/19 203/24
yourselves [2] 239/14 257/12
yuan [9] 175/18 175/18
 175/22 175/23 176/3 176/11
 176/12 176/18 176/18
Yukom [119] 2/20 2/22 3/1
 5/24 6/4 6/15 7/19 8/23 10/8
 11/20 12/2 14/13 14/16 14/23
 14/25 16/8 16/9 18/3 18/7
 18/14 22/14 24/14 27/24 28/6
 28/12 32/13 33/10 43/11 47/5
 47/15 47/23 47/24 48/10
 54/17 55/3 55/4 55/6 58/16
 63/18 65/12 71/20 72/6 77/4
 77/6 78/7 92/23 93/23 95/6
 96/1 98/5 98/11 98/18 99/8
